Exhibit 10.2

FIRST AMENDMENT TO CREDIT AGREEMENT

First Amendment to the Credit Agreement referred to below, dated as of
October 3, 2014 (this “Amendment”), among RADIOSHACK CORPORATION, a Delaware
corporation (together with its successors and assigns, the “Borrower”), each of
the other Credit Parties (as defined in the Credit Agreement) party hereto, the
several financial institutions party hereto as Lenders and CANTOR FITZGERALD
SECURITIES (in its individual capacity, “Cantor”), as successor to General
Electric Capital Corporation, as the administrative agent for the Lenders (in
such capacity, the “Agent”).

RECITALS

WHEREAS, the Borrower is party to that certain Credit Agreement, dated as of
December 10, 2013 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), originally among the
Borrower, the other Credit Parties party thereto, the several financial
institutions party thereto as Lenders, and General Electric Capital Corporation
(in its individual capacity, “GECC”), as administrative agent for the Lenders
(the “Initial Agent”);

WHEREAS, immediately prior to the entry into this Amendment, (i) the then
existing lenders under the Credit Agreement assigned to General Retail Holdings
L.P., (“GRH”), General Retail Funding LLC (“GR Funding”) all of their rights and
obligations under the Credit Agreement and (ii) GECC has resigned as Agent, and
the Required Lenders, with the prior consent of the Borrower, have appointed
Cantor as successor Agent in accordance with Section 8.9 of the Credit
Agreement;

WHEREAS, on the Effective Date immediately after the effectiveness of this
Amendment, GR Funding shall assign to Wells Fargo Bank, N.A. $50,000,000 of Term
Loans and $275,000,000 of Term Out Revolving Loans (as defined below) in
accordance with Section 9.9(b) of the Credit Agreement;

WHEREAS, pursuant to and in accordance with Section 9.1 of the Credit Agreement,
the Borrower, the Agent and the Lenders have agreed, effective as of the
Effective Date (as defined below) to subdivide the Aggregate Revolving Loan
Commitments (and convert all Revolving Loans outstanding immediately prior to
the effectiveness of this Amendment) into (i) a facility of Term Out Revolving
Loans in an aggregate principal amount of $275,000,000, (ii) an LC Facility (as
defined below) available solely for Letters of Credit in an aggregate principal
amount of $120,000,000 and (iii) an Effective Date Revolving Facility (as
defined below) available solely for Revolving Loans to be made after the
Effective Date in an aggregate principal amount of up to $140,000,000, in each
case upon the terms and subject to the conditions set forth herein;

WHEREAS, effective as of the Effective Date each Lender consenting to this
Amendment has agreed to the amendment of the Credit Agreement as set forth
herein;

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, as well as other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1



--------------------------------------------------------------------------------

Section 1. Defined Terms. Capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Credit Agreement (as amended
hereby).

Section 2. Term Out Revolving Loans.

(a) In accordance with the provisions of the Credit Agreement, effective as of
the Effective Date, (i) all Revolving Loans (as defined in the Credit Agreement
immediately prior to the effectiveness of this Amendment) outstanding
immediately prior to the effectiveness of this Amendment shall be converted into
term loans (the “Effective Date Converted Term Loans”), (ii) the Effective Date
Converted Term Loans, together with the Effective Date Funded Term Loans (as
defined below), shall be referred to as the “Term Out Revolving Loans” and
(iii) such Term Out Revolving Loans shall have the terms and provisions provided
for Term Out Revolving Loans in the Credit Agreement as amended by this
Amendment.

(b) Upon execution of this Amendment by each Lender listed in Part A of Schedule
1 attached hereto (the “Term Out Lenders”) and effective as of the Effective
Date, all outstanding Revolving Loans (as defined in the Credit Agreement
immediately prior to the effectiveness of this Amendment) of such Term Out
Lender, in an amount equal to the amount set forth opposite such Lender’s name
under the heading “Amount to be Converted by Term Out Lenders” in Part A of
Schedule 1, shall be converted to Term Out Revolving Loans.

(c) Subject to the terms and conditions hereof and in reliance upon the
representations and warranties of the Credit Parties contained herein, each Term
Out Lender severally and not jointly agrees to fund its Revolving Loan
Commitments, on the Effective Date, in the amount set forth opposite such
Lender’s name under the heading “Term Out Revolving Loans to be Advanced by Term
Out Lenders” in Part A of Schedule 1 (the “Effective Date Funded Term Loans”).
Unless otherwise agreed in writing by the Term Out Lenders and acknowledged in
writing by the Agent, amounts converted or otherwise borrowed as a Term Out
Revolving Loan which are repaid or prepaid may not be reborrowed, and any
prepayment or repayment of a Term Out Lender shall permanently reduce the
Revolving Loan Commitments of such Term Out Lender.

(d) It is understood and agreed that, at the request of the Borrower, on the
Effective Date, the Term Out Revolving Loans shall initially be LIBOR Rate Loans
having an Interest Period commencing on the Effective Date and ending on
October 31, 2014, regardless of whether the Effective Date is the last day of an
Interest Period with respect to such converted Revolving Loans. The Borrower
hereby agrees that it shall pay directly to each of the Term Out Lenders (i) on
the Effective Date, accrued and unpaid interest to the Effective Date on the
loans converted into Effective Date Converted Term Loans, (ii) on November 3,
2014, accrued and unpaid Unused Commitment Fees (as defined in the Credit
Agreement immediately prior to the effectiveness of this Amendment) to the
Effective Date on the unused Revolving Loan Commitment (as defined in the Credit
Agreement immediately prior to the effectiveness of this Amendment) held by each
Term Out Lender immediately prior to the effectiveness of this Amendment and
(iii) on November 3, 2014, any accrued and unpaid Letter of Credit Fees (as
defined in the Credit Agreement immediately prior to the effectiveness of this
Amendment) owing to any such Term Out Lender immediately prior to the
effectiveness of this Amendment. Each Term Out Lender hereby waives any right to
receive any payments under Section 10.4 of the Credit Agreement as a result of
the transactions contemplated by this Amendment.

 

2



--------------------------------------------------------------------------------

(e) The requirement to deliver a notice pursuant to any provision of the Credit
Agreement or other Loan Document is hereby waived by the Lenders in connection
with the conversion to and/or funding of any of the Term Out Revolving Loans on
the Effective Date.

Section 3. LC Facility Commitments.

(a) In accordance with the provisions of the Credit Agreement, effective as of
the Effective Date, (i) an amount equal to $120 million of the Revolving Loan
Commitments shall be available solely for the issuance of Letters of Credit,
(ii) such portion of the existing Revolving Loan Commitments shall be referred
to as the “LC Facility” and (iii) such LC Facility shall have the terms and
provisions provided for the LC Facility in the Credit Agreement as amended by
this Amendment.

(b) Upon execution of this Amendment by each Lender listed in Part B of Schedule
1 attached hereto (the “LC Facility Lenders”), as of the Effective Date, all of
the Revolving Loan Commitments (as defined in the Credit Agreement immediately
prior to the effectiveness of this Amendment) held by each LC Facility Lender
immediately prior to the effectiveness of this Amendment, which amount equals
the amount set forth opposite such LC Facility Lender’s name under the heading
“LC Facility Commitments” in Part B of Schedule 1, shall be converted to
commitments (such amount as the same may be reduced or increased from time to
time in accordance with the Credit Agreement as amended by this Amendment, such
LC Facility Lender’s “LC Facility Commitment”) under the LC Facility. Upon such
conversion, all Letter of Credit Obligations held by or participated in by
Revolving Lenders (in each case, as defined in the Credit Agreement immediately
prior to the effectiveness of this Amendment) immediately prior to the
effectiveness of this Amendment as of the Effective Date shall be deemed to be
held by or participated in by each of the LC Facility Lenders in accordance with
each such LC Facility Lender’s Commitment Percentage of such Letter of Credit
Obligations. The Borrower hereby agrees that it shall on November 3, 2014 pay
directly to the LC Facility Lenders (i) accrued and unpaid Unused Commitment
Fees (as defined in the Credit Agreement immediately prior to the effectiveness
of this Amendment) to the Effective Date on the amount of the unused Revolving
Loan Commitment (as defined in the Credit Agreement immediately prior to the
effectiveness of this Amendment) held by such LC Facility Lender immediately
prior to the effectiveness of this Amendment and (ii) accrued and unpaid Letter
of Credit Fees (as defined in the Credit Agreement immediately prior to the
effectiveness of this Amendment) owing by the Borrower to any such LC Facility
Lender immediately prior to the effectiveness of this Amendment.

(c) The requirement to deliver a notice pursuant to any provision of the Credit
Agreement or other Loan Document is hereby waived by the Lenders in connection
with the conversion to the LC Facility on the Effective Date.

 

3



--------------------------------------------------------------------------------

Section 4. Effective Date Revolving Facility.

(a) In accordance with the provisions of the Credit Agreement, effective as of
the Effective Date, (i) certain Revolving Loan Commitments shall be available
solely for Revolving Loans, (ii) such portion of the existing revolving facility
shall be referred to as the “Effective Date Revolving Facility” and (iii) such
Effective Date Revolving Facility shall have the terms and provisions provided
for the Effective Date Revolving Facility in the Credit Agreement as amended by
this Amendment.

(b) Upon execution of this Amendment by each Lender listed in Part C of Schedule
1 attached hereto (the “Effective Date Revolving Lenders”), as of the Effective
Date, all of the Revolving Loan Commitments (as defined in the Credit Agreement
immediately prior to the effectiveness of this Amendment) of such Effective Date
Revolving Lender held immediately prior to the effectiveness of this Amendment,
which shall equal an amount equal to the amount set forth opposite such
Effective Date Revolving Lender’s name under the heading “Effective Date
Revolving Commitments” in Part C of Schedule 1, shall be converted to
commitments (such amount as the same may be reduced or increased from time to
time in accordance with the Credit Agreement as amended by this Amendment, such
Effective Date Revolving Lender’s “Effective Date Revolving Commitment”) under
the Effective Date Revolving Facility. The Borrower hereby agrees that it shall
on November 3, 2014 pay directly to the Effective Date Revolving Lenders
(i) accrued and unpaid Unused Commitment Fees (as defined in the Credit
Agreement immediately prior to the effectiveness of this Amendment) to the
Effective Date on the amount of the unused Revolving Loan Commitment (as defined
in the Credit Agreement immediately prior to the effectiveness of this
Amendment) held by such Effective Date Revolving Lender immediately prior to the
effectiveness of this Amendment and (ii) accrued and unpaid Letter of Credit
Fees (as defined in the Credit Agreement immediately prior to the effectiveness
of this Amendment) owing to any such LC Facility Lender immediately prior to the
effectiveness of this Amendment.

(c) The requirement to deliver a notice pursuant to any provision of the Credit
Agreement or other Loan Document is hereby waived by the Lenders in connection
with the conversion to the Effective Date Revolving Facility on the Effective
Date.

Section 5. Amendment of the Credit Agreement. Effective as of the Effective
Date:

(a) The Credit Agreement is hereby amended to delete the stricken text
(indicated textually in the same manner as the following example: stricken text)
and to add the bold and double-underlined text (indicated textually in the same
manner as the following example: double underlined text) as set forth on the
pages of the Credit Agreement attached as Annex I hereto.

(b) Exhibits 1.1(c), 1.6 and 11.1(c) to the Credit Agreement are hereby amended
by deleting the phrase “the aggregate outstanding amount of Revolving Loans does
not exceed the Maximum Revolving Loan Balance” appearing therein and replacing
it with the phrase “Availability would not be less than zero”.

(c) Exhibit 1.1(d) of the Credit Agreement is hereby deleted in its entirety.

(d) Exhibit 1.6 of the Credit Agreement is hereby amended by adding the phrase
“Term Out Revolving Loan” each time after the phrase “Term Loan” therein.

 

4



--------------------------------------------------------------------------------

(e) Exhibit 11.1(a) of the Credit Agreement is hereby amended to delete the
stricken text (indicated textually in the same manner as the following
example: stricken text) and to add the bold and double-underlined text
(indicated textually in the same manner as the following example: double
underlined text) as set forth on the pages of such Exhibit 11.1(a) attached as
Annex II hereto.

(f) Exhibit 11.1(e) of the Credit Agreement is hereby deleted in its entirety
and replaced with a new exhibit, “Exhibit 11.1(e) – Form of Term Out Revolving
Note”, in the form attached as Annex III hereto.

Section 6. Reserves and Availability Reserves. Notwithstanding anything in this
Amendment or the Credit Agreement, on and after the Effective Date and until the
earlier of March 15, 2015 and the occurrence of an Event of Default under the
Credit Agreement (the “Reserve Toll Period”), the Lenders and the Agent agree
that (a) Reserves and Availability Reserves established by the Initial Agent in
its Permitted Discretion since the Closing Date but prior to the Effective Date
shall be eliminated and no new Reserves or Availability Reserves shall be
established by the Agent, whether or not at the direction of the Required
Lenders, pursuant to clause (j) of the definition of “Reserves” or clause (c) of
the definition of “Availability Reserves” in the Credit Agreement or otherwise
in their Permitted Discretion and (b) the methodology used for calculating the
Term Borrowing Base and the Revolving Borrowing Base (including any component
definition thereof) on the Closing Date shall be restored and no changes shall
be made to such methodology. Immediately after the expiry of the Reserve Toll
Period, (a) the Agent, at the direction of the Required Lenders, may reinstate
Reserves and/or Availability Reserves established by the Initial Agent in its
Permitted Discretion and in effect immediately prior to the Effective Date to
the extent such reinstated Reserves and/or Availability Reserves may be
established at such time in accordance with the Credit Agreement and (b) the
methodology used for calculating the Term Borrowing Base and the Revolving
Borrowing Base (including any component definition thereof) may be changed by
the Agent, at the direction of the Required Lenders in their Permitted
Discretion, and to the extent permitted pursuant to the terms of the Credit
Agreement.

Section 7. Post Effective Date Amendments.

As used herein, “Applicable Amendment Trigger Date” means the date on which
either (i) all obligations owing by the Credit Parties (other than unasserted
contingent indemnity and expense reimbursement obligations) under the SCP Credit
Agreement have been paid in full (or shall be paid in full simultaneously with
the incurrence of any permitted Indebtedness) and the SCP Credit Agreement has
been terminated and not refinanced or replaced or (ii) the SCP Credit Agreement
has been amended, modified, waived or refinanced in a manner such that the
corresponding covenant, definition or provision under the SCP Credit Agreement
(or any Other Permitted Refinancing thereof (as defined herein)) has been (or
shall, simultaneously with the incurrence of any Indebtedness pursuant to an
Other Permitted Financing, will be) waived, ceases to exist, contains the same
or similar exceptions or less restrictive exceptions or exceptions that are not
materially more restrictive than such covenant, definition or provision set
forth in the Credit Agreement (after giving effect to the amendments
contemplated by this Section 7).

 

5



--------------------------------------------------------------------------------

(a) Section 5.1 of the Credit Agreement is hereby amended effective on the
Applicable Amendment Trigger Date by (i) adding the text “and Other Permitted
Refinancings thereof” in clause (q) thereof immediately prior to the semicolon
at the end thereof, (ii) deleting the text “and” from clause (r) thereof,
(iii) deleting the period at the end of clause (s) thereof and replacing it with
the text “; and” and (iv) adding the following text as new clause (t) thereof:
“any Liens solely to the extent that such Liens rank junior to the Liens
securing the ABL Priority Collateral.”.

(b) Section 5.2 of the Credit Agreement is hereby amended effective on the
Applicable Amendment Trigger Date by (i) deleting the text “and” from clause
(h) thereof, (ii) deleting the period at the end of clause (i) thereof,
(iii) adding the following text as a new clause (j) thereof: “other dispositions
of inventory and other assets not in the Ordinary Course of Business in
connection with Store closings; and” and (iv) adding the following text as a new
clause (k) thereof: “dispositions of distribution centers and warehouses and any
other dispositions taking the form of a sale leaseback, synthetic lease or
similar transaction.”.

(c) Section 5.5 of the Credit Agreement is hereby amended effective on the
Applicable Amendment Trigger Date by adding the following text immediately after
the first occurrence of the text “the SCP Obligations”: “and Other Permitted
Refinancings thereof”.

(d) Section 5.11 of the Credit Agreement is hereby amended effective on the
Applicable Amendment Trigger Date by adding the following text after the last
sentence of such section: “For the avoidance of doubt, nothing in this
Section 5.11 shall prohibit an Other Permitted Refinancing.”.

(e) Section 5.15(a) of the Credit Agreement is hereby deleted in its entirety
and replaced with the following text effective on the Applicable Amendment
Trigger Date:

No Credit Party shall, and no Credit Party shall permit any of its Subsidiaries
to, (i) amend, supplement, waive or otherwise modify any provision of (A) any
SCP Loan Document in a manner prohibited by the Intercreditor Agreement or
(B) any Material Contract (excluding Wireless Carrier Contracts) which would
reasonably be expected to have a Material Adverse Effect, or (ii) take or fail
to take any other action under any SCP Loan Document or any other Material
Contract that would reasonably be expected to have a Material Adverse Effect.

(f) Section 5.16(a) of the Credit Agreement is hereby amended on the Applicable
Amendment Trigger Date by adding the following text after the word “Indenture”:
“and Other Permitted Refinancings thereof.”

(g) Effective on the Applicable Amendment Trigger Date, the text in Section 5.18
of the Credit Agreement is hereby deleted in its entirety and replaced with
“Reserved”.

(h) The proviso in clause (e) of Section 5.20 of the Credit Agreement is hereby
deleted in its entirety and replaced with the following text effective on the
Applicable Amendment Trigger Date: “provided (ii) the Payment Conditions are
satisfied at the time of any such prepayment or (ii) such prepayment is made
solely with proceeds of an Other Permitted Refinancing”.

 

6



--------------------------------------------------------------------------------

(i) Effective on the Applicable Amendment Trigger Date, clause (a) of the
definition of “Change in Control” in Section 11.1 of the Credit Agreement is
hereby amended and restated as follows:

“(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding (i) any employee benefit
plan of such person or its subsidiaries, (ii) any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan
and (iii) the Sponsors (as defined in the Recapitalization Agreement) and their
respective Affiliates and any investment fund or vehicle managed, sponsored or
advised by either Sponsor and their respective Affiliates or any group of which
any of the foregoing may be members) becomes the “beneficial owner” (as defined
in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934), directly or
indirectly, of 35% or more of the equity securities of the Borrower entitled to
vote for members of the board of directors or equivalent governing body of the
Borrower on a fully-diluted basis”

(j) The following definition is added to Section 11.1 of the Credit Agreement in
the proper alphabetical order:

“Other Permitted Refinancings” means any refinancing (including by amendment or
modification) of the SCP Credit Agreement or the 6.75% Notes; provided (a) no
portion of the refinancing (other than market premiums, premiums payable
pursuant to the express terms of the SCP Credit Agreement or the 6.75% Notes as
in effect on the Effective Date, fees and expenses in connection therewith)
shall be funded by the Borrower’s internally generated cash flow or proceeds of
any Borrowing or any other assets of the Borrower and (b) that no Indebtedness
constituting such a refinancing shall (i) have an aggregate principal amount (or
accreted value, if applicable) greater than the principal amount of the
Indebtedness being refinanced, except for an increase thereof by an amount equal
to (x) unpaid accrued interest and premium on the Indebtedness being refinanced
and fees and expenses incurred in connection with the Indebtedness being
refinanced (but excluding any additional interest, premiums, or fees not
provided for in the SCP Credit Agreement or 6.75% Notes as of the date hereof)
and (y) market fees payable to the lenders and other parties providing such new
refinancing Indebtedness and costs and expenses incurred in connection with such
new refinancing Indebtedness, (ii) have a weighted average maturity (measured as
of the date of such refinancing) and maturity shorter than that of the
Indebtedness being refinanced, (iii) include guarantors that do not also
guarantee the Credit Agreement or the Indebtedness being refinanced, (iv) be
secured by Liens on Collateral that does not secure the Credit Agreement on a
basis consistent with the Intercreditor Agreement (i.e., a senior lien on
collateral constituting ABL Priority Collateral and a junior lien on collateral
constituting SCP Priority Collateral), or (v) contain covenants or defaults
that, taken as a whole, are more restrictive in any material respect than those
of the SCP Credit Agreement (in the case of this clause (v), as determined by an
officer’s certificate of the Borrower in form and substance reasonably
satisfactory to Agent); provided, further, that (1)

 

7



--------------------------------------------------------------------------------

immediately after giving effect to such refinancing the sum of (x) the Revolving
Borrowing Base plus (y) the Term Loan Borrowing Base plus (z) cash and Cash
Equivalents of the Borrower (but only to the extent such cash and Cash
Equivalents are maintained and held in a deposit account or securities account
that is subject to a Control Agreement) shall not be less than 125% of the
principal amount of outstanding Term Loan and Term Out Revolving Loan at such
time and the Borrower shall deliver to Agent, prior to the consummation of any
such refinancing, a certificate of a Responsible Officer of Borrower
demonstrating in reasonable detail compliance on a pro forma basis with the
requirements of this clause (1) and (2) any such refinancing may include
guarantors, Liens or covenants or defaults otherwise prohibited under clauses
(iii) through (v) above as long as the Credit Parties offer the Lenders the
right to amend the Credit Agreement to include such guarantors, Liens or
covenants or defaults, as applicable, as contemplated in connection with such
refinancing (but only so long as, in any such case under this clause
(2) involving any such covenants or defaults, any such amendment to the Credit
Agreement with respect to such covenants or defaults shall preserve any
“cushions” with respect to financial covenants, baskets for permitted actions,
carve-outs to prohibited actions or similar provisions as may exist at the time
of such refinancing as between such covenants or defaults in the Credit
Agreement and the corresponding covenants in the SCP Credit Agreement and/or
6.75% Notes, as applicable) (it being understood that the officer’s certificate
to be delivered pursuant to clause (v) above may provide that the refinancing
complies with such clause as a result of an offer by the Credit Parties to the
Lenders to amend the Credit Agreement to include such guarantors, Liens or
covenants or defaults, as applicable, whether or not such Lenders elect to amend
the Credit Agreement).

Section 8. Limited Refinancing Option. If, at any time on or prior to
October 17, 2014, the Indebtedness under this Agreement is refinanced (including
by amendment or modification (other than, for the avoidance of doubt, this
Amendment) or repaid in full, which refinancing or prepayment may be made on one
Business Days’ notice by the Borrower, then (i) the principal amount of the
Loans outstanding immediately prior to the closing and funding of such
refinancing shall be prepayable at a discount in an amount equal to 1.00% of the
principal amount of the Term Out Revolving Loans and Term Loans outstanding at
such time and (ii) GR Funding and GRH shall pay to the Borrower an amount equal
to $7,500,000 less the aggregate amount of fees paid by GR and GRH to GECC
pursuant to the Loan Sale Agreement and related fee letter in connection with
the purchase of the Loans on the Effective Date. Notwithstanding anything in
Section 1.7(a) of the Credit Agreement to the contrary, prepayments pursuant to
this Section 8 may be made upon at least one (1) Business Days (or such shorter
period as is acceptable to the Agent) prior written notice by the Borrower to
Agent.

Section 9. Conditions to Effectiveness of Amendment. The effectiveness of this
Amendment is subject to the satisfaction or waiver of the following conditions
(such date, if any, the “Effective Date”):

(a) Amendment. Agent shall have received this Amendment executed and delivered
by a duly authorized officer of the Borrower, all of the Lenders and Agent.

 

8



--------------------------------------------------------------------------------

(b) Legal Opinions. Agent shall have received a legal opinion from Jones Day,
counsel to the Borrower, with respect to this Amendment including, without
limitation, existence and good standing, power and authority, due authorization,
execution and delivery, enforceability, no conflicts with law, judicial orders,
organizational documents or any material financing agreements to which the
Borrower is a party or to which it agrees to be bound, continuing validity and
perfection of Liens, Investment Company Act of 1940, and margin rules, in each
case, reasonably satisfactory to the Lenders and Agent.

(c) Payment of Fees. The Borrower shall have paid the fees required to be paid
on the Effective Date, including the fees in the respective amounts specified in
the fee letter, dated as of October 3, 2014 among General Retail Holdings L.P.,
GR Funding and the Borrower (the “Sponsor Fee Letter”) or the fee letter, dated
as of October 3, 2014 between Cantor and the Borrower (the “Agent Fee Letter”),
and shall have reimbursed Agent for all fees, costs and expenses of closing
required to be paid by the Credit Parties pursuant to the Loan Documents and
invoiced, in the case of costs and expenses, at least one Business Day prior to
the Effective Date.

(d) Borrowing Base Certificate. Agent, on behalf of the Lenders, shall have
received a Borrowing Base Certificate, certified on behalf of the Borrower by a
Responsible Officer of the Borrower, setting forth the Revolving Borrowing Base
and the Term Loan Borrowing Base of the Borrower as at September 27, 2014, which
Borrowing Base Certificate shall be calculated to give effect to the amendments
set forth in this Amendment.

(e) Know Your Customer. The Lenders shall have received all documentation and
other information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including, without
limitation, the PATRIOT Act.

(f) Secretary’s Certificates. Agent shall have received customary secretary’s
certificates for each Credit Party attaching (i) articles of incorporation or
organization or other similar document for such Credit Party, certified as of a
recent date by the applicable governmental authority, (ii) certificates
attesting to the good standing of such Credit Party in its jurisdiction of
incorporation or formation, (iii) the bylaws or operating agreement for such
Credit Party, (iv) the resolutions of such Credit Party’s board of directors or
other appropriate governing body approving and authorizing the execution,
delivery and performance of this Amendment and (v) incumbency specimens.

(g) No Default. No Default or Event of Default shall have occurred or be
continuing after giving effect to this Amendment and the transactions
contemplated hereby. No Default or Event of Default (as defined in the SCP
Credit Agreement) shall have occurred or be continuing under the SCP Credit
Agreement after giving effect to this Amendment and the transactions
contemplated hereby. No Default or Event of Default (each as defined in the
6.75% Notes Indenture) shall have occurred or be continuing under the 6.75%
Notes Indenture after giving effect to this Amendment and the transactions
contemplated hereby.

(h) Interim Operating Plan. The Borrower shall have adopted the Interim
Operating Plan described in the Recapitalization and Investment Agreement, dated
as of October 3, 2014 (the “Recapitalization Agreement”), among the Borrower and
General Retail Holdings L.P.

 

9



--------------------------------------------------------------------------------

(i) Certificate. The Borrower shall deliver to the Agent a certificate, dated as
Effective Date, signed by a Responsible Officer of the Borrower certifying that
the representations and warranties contained in Section 10 of this Amendment are
true and correct in all material respects on and as the Effective Date.

Section 10. Representations and Warranties. To induce the other parties hereto
to enter into this Amendment, the Borrower hereby represents and warrants to the
Agent and each Lender that:

(a) the execution, delivery and performance by the Borrower and each other
Credit Party of this Amendment have been duly authorized by all necessary
action, and do not and will not (x) contravene the terms of any of that Person’s
Organization Documents; (y) conflict with or result in any material breach or
contravention of, or result in the creation of any Lien under, any document
evidencing any material Contractual Obligation to which such Person is a party
or any order, injunction, writ or decree of any Governmental Authority to which
such Person or its Property is subject (including without limitation the SCP
Term Loan or the 6.75% Notes); or (z) violate any Requirement of Law in any
material respect;

(b) this Amendment constitutes the legal, valid and binding obligations of the
Borrower and each other Credit Party which is a party thereto, enforceable
against such Person in accordance with their respective terms, except as
enforceability may be limited by applicable bankruptcy, insolvency, or similar
laws affecting the enforcement of creditors’ rights generally or by equitable
principles relating to enforceability;

(c) each representation or warranty by any Credit Party contained herein or in
any other Loan Document (other than the representation in Section 3.14 of the
Credit Agreement) are true and correct in all material respects as of the date
hereof after giving effect to the transactions on such date (without duplication
of any materiality qualifier contained therein), except (i) to the extent that
such representation or warranty expressly relates to an earlier date (in which
event such representation or warranty is true and correct in all material
respects (without duplication of any materiality qualifier contained therein) as
of such earlier date) and (ii) that the representation in Section 3.11(c) of the
Credit Agreement shall include exceptions for any matter that has been included
in a public filing by the Borrower with the SEC, or made public via the
Borrower’s website on the Internet at http://www.radioshackcorporation.com,
prior to the date of this Amendment; and

(d) no consents or approvals from any Person (including all requisite
Governmental Authorities) are required with respect to the execution, delivery
and performance by the Credit Parties of this Amendment, the Sponsor Fee Letter
or the Agent Fee Letter, other than any such consents or approvals that have
been obtained and copies of which have been delivered to Agent, on behalf of the
Lenders.

Section 11. Effects on Loan Documents; Acknowledgement.

(a) Except as expressly set forth herein, this Amendment (i) shall not by
implication or otherwise limit, impair, constitute a waiver of or otherwise
affect the rights and remedies of the Lenders, the Agent or the Credit Parties
under the Credit Agreement or any other Loan

 

10



--------------------------------------------------------------------------------

Document, and (ii) shall not alter, modify, amend or in any way affect any of
the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement or any other provision of the Credit Agreement or any other
Loan Document. Each and every term, condition, obligation, covenant and
agreement contained in the Credit Agreement or any other Loan Document is hereby
ratified and re-affirmed in all respects and shall continue in full force and
effect as modified hereby and nothing herein can or may be construed as a
novation thereof. Each Credit Party reaffirms on the Effective Date its
obligations under the Loan Documents to which it is party and the validity,
enforceability and perfection of the Liens granted by it pursuant to the
Collateral Documents. This Amendment shall constitute a Loan Document for
purposes of the Credit Agreement and from and after the Effective Date, all
references to the Credit Agreement in any Loan Document and all references in
the Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, shall, unless expressly provided
otherwise, refer to the Credit Agreement as amended by this Amendment. Each of
the Credit Parties hereby consents to this Amendment and confirms that all
obligations of such Credit Party under the Loan Documents to which such Credit
Party is a party shall continue to apply to the Credit Agreement, as amended
hereby.

(b) Without limiting the foregoing, each of the Credit Parties party to the
Guaranty and Security Agreement and the other Collateral Documents, in each case
as amended, supplemented or otherwise modified from time to time, hereby
(i) acknowledges and agrees that the Term Out Revolving Loans are Loans and the
Term Out Lenders and LC Facility Lenders are Lenders, (ii) acknowledges and
agrees that all of its obligations under the Guaranty and Security Agreement and
the other Collateral Documents to which it is a party are reaffirmed and remain
in full force and effect on a continuous basis, (iii) reaffirms each Lien
granted by such Credit Party to the Agent for the benefit of the Secured Parties
(including the Term Out Lenders and LC Facility Lenders) and reaffirms the
guaranties made by such Credit Party pursuant to the Guaranty and Security
Agreement and (iv) acknowledges and agrees that the grants of security interests
by and the guaranties of such Credit Party contained in the Guaranty and
Security Agreement and the other Collateral Documents are, and shall remain, in
full force and effect after giving effect to the Amendment.

Section 12. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Signature pages may be
detached from multiple separate counterparts and attached to a single
counterpart. Delivery of an executed signature page of this Amendment by
facsimile transmission or Electronic Transmission shall be as effective as
delivery of a manually executed counterpart hereof.

Section 13. Governing Law. The laws of the State of New York shall govern all
matters arising out of, in connection with or relating to this Amendment,
including, without limitation, its validity, interpretation, construction,
performance and enforcement (including, without limitation, any claims sounding
in contract or tort law arising out of the subject matter hereof and any
determinations with respect to post-judgment interest).

Section 14. Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their respective duly authorized officers as of the date first
above written.

 

RADIOSHACK CORPORATION By:  

/s/ Joseph Magnacca

 

Name: Joseph Magnacca

Title: Chief Executive Officer

Acknowledged and Agreed: RADIOSHACK CUSTOMER SERVICE LLC By:  

/s/ Robert C. Donahoo

  Name: Robert C. Donahoo   Title: Vice President and Secretary SCK, INC. By:  

/s/ Robert C. Donahoo

  Name: Robert C. Donahoo   Title: President and Secretary TANDY FINANCE
CORPORATION By:  

/s/ Robert C. Donahoo

  Name: Robert C. Donahoo   Title: President and Secretary

 

[Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

RADIOSHACK GLOBAL SOURCING LIMITED PARTNERSHIP By:  

RADIOSHACK CORPORATION, its General Partner

By:  

/s/ Joseph Magnacca

  Name: Joseph Magnacca   Title: Chief Executive Officer TE ELECTRONICS LP By:  

RADIOSHACK CORPORATION, its General Partner

By:  

/s/ Joseph Magnacca

  Name: Joseph Magnacca   Title: Chief Executive Officer IGNITION L.P. By:  

RADIOSHACK CORPORATION, its General Partner

By:  

/s/ Joseph Magnacca

  Name: Joseph Magnacca   Title: Chief Executive Officer TRS QUALITY, INC. By:  

/s/ Joel H. Tiede

  Name: Joel H. Tiede   Title: President RADIOSHACK GLOBAL SOURCING CORPORATION
By:  

/s/ Robert C. Donahoo

  Name: Robert C. Donahoo   Title: President and Secretary

 

[Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

RADIOSHACK GLOBAL SOURCING, INC. By:  

/s/ Robert C. Donahoo

  Name: Robert C. Donahoo   Title: President and Secretary MERCHANDISING SUPPORT
SERVICES, INC. By:  

/s/ William R. Russum

  Name: William R. Russum   Title: President ITC SERVICES, INC. By:  

/s/ Robert C. Donahoo

  Name: Robert C. Donahoo   Title: President and Secretary TANDY INTERNATIONAL
CORPORATION By:  

/s/ Robert C. Donahoo

  Name: Robert C. Donahoo   Title: President and Secretary TANDY HOLDINGS, INC.
By:  

/s/ Robert C. Donahoo

  Name: Robert C. Donahoo   Title: President and Secretary

 

[Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

CANTOR FITZGERALD SECURITIES, as Agent By:  

/s/ James Bond

  Name: James Bond   Title:  Chief Operating Officer GENERAL RETAIL HOLDINGS
L.P. By:  

/s/ Joseph Mause

  Name: Joseph Mause   Title:  Chief Financial Officer GENERAL RETAIL FUNDING
LLC By:  

/s/ Joseph Mause

  Name: Joseph Mause   Title:  Chief Financial Officer

 

[Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Execution Version

ANNEX I to First Amendment

to Credit Agreement

CREDIT AGREEMENT

Dated as of December 10, 2013

by and among

RADIOSHACK CORPORATION,

as the Borrower,

THE OTHER PERSONS PARTY HERETO THAT ARE

DESIGNATED AS CREDIT PARTIES,

GENERAL ELECTRIC CAPITAL CORPORATION,

for itself, as a Lender and Swingline Lender andCANTOR FITZGERALD SECURITIES,

as Agent for all Lenders,

and

THE OTHER FINANCIAL INSTITUTIONS PARTY HERETO,

as Lenders

****************************************

ALLY COMMERCIAL FINANCE LLC,

as Documentation Agent,

GE CAPITAL MARKETS, INC., CIT FINANCE LLC and RBS CITIZENS, N.A.,

as Joint Lead Arrangers and Joint Bookrunners

and

CIT FINANCE LLC and RBS CITIZENS BUSINESS CAPITAL,

a division of RBS Asset Finance, Inc.,

as Co-Syndication Agents



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I. THE CREDITS

     12   

1.1

 

Amounts and Terms of Commitments.

     12   

1.2

 

Evidence of Loans; Notes.

     810   

1.3

 

Interest.

     910   

1.4

 

Loan Accounts.

     1011   

1.5

 

Procedure for Revolving Credit Borrowing.

     1112   

1.6

 

Conversion and Continuation Elections.

     1113   

1.7

 

Optional Prepayments.

     1214   

1.8

 

Mandatory Prepayments of Loans and Commitment Reductions.

     1314   

1.9

 

Fees.

     1416   

1.10

 

Payments by the Borrower.

     1618   

1.11

 

Payments by the Lenders to Agent; Settlement.

     1821   

1.12

 

Eligible Credit/Debit Card Receivables

     2225   

1.13

 

Eligible Trade Receivables

     2326   

1.14

 

Eligible Wireless Receivables

     2629   

1.15

 

Eligible Inventory

     2831   

1.16

 

Eligible In-Transit Inventory.

     3134   

1.17

 

Bank Products.

     3335   

ARTICLE II. CONDITIONS PRECEDENT

     3336   

2.1

 

Conditions of Initial Loans

     3336   

2.2

 

Conditions to All Borrowings

     3740   

ARTICLE III. REPRESENTATIONS AND WARRANTIES

     3740   

3.1

 

Corporate Existence and Power

     3740   

3.2

 

Corporate Authorization; No Contravention

     3841   

3.3

 

Governmental Authorization

     3841   

3.4

 

Binding Effect

     3841   

3.5

 

Litigation

     3841   

3.6

 

No Default

     3942   

3.7

 

ERISA Compliance

     3942   

3.8

 

Use of Proceeds; Margin Regulations

     4042   

3.9

 

Ownership of Property; Liens.

     4043   

3.10

 

Taxes

     4043   

3.11

 

Financial Condition.

     4144   

3.12

 

Environmental Matters

     4245   

3.13

 

Regulated Entities

     4345   

3.14

 

Solvency 43[Reserved].

     46   

3.15

 

Labor Relations

     4346   

3.16

 

Intellectual Property

     4346   

3.17

 

Brokers’ Fees; Transaction Fees

     4447   



--------------------------------------------------------------------------------

3.18

 

Insurance

     4447   

3.19

 

Ventures, Subsidiaries and Affiliates; Outstanding Stock

     4447   

3.20

 

Jurisdiction of Organization; Chief Executive Office

     4447   

3.21

 

Locations of Inventory and Books and Records

     4547   

3.22

 

Deposit Accounts and Other Accounts

     4548   

3.23

 

Government Contracts

     4548   

3.24

 

Customer and Trade Relations

     4548   

3.25

 

Bonding

     4548   

3.26

 

Subordinated Debt

     4548   

3.27

 

Full Disclosure

     4648   

3.28

 

Foreign Assets Control Regulations and Anti-Money Laundering

     4649   

3.29

 

Patriot Act

     4649   

3.30

 

Aircraft or Aircraft Engine Collateral..

     4649   

ARTICLE IV. AFFIRMATIVE COVENANTS

     4749   

4.1

 

Financial Statements

     4750   

4.2

 

Appraisals; Certificates; Other Information

     4851   

4.3

 

Notices

     5255   

4.4

 

Preservation of Corporate Existence, Etc.

     5457   

4.5

 

Maintenance of Property

     5558   

4.6

 

Insurance.

     5558   

4.7

 

Payment of Obligations

     5659   

4.8

 

Compliance with Laws

     5760   

4.9

 

Inspection of Property and Books and Records

     5760   

4.10

 

Use of Proceeds

     5861   

4.11

 

Credit Card Arrangements; Cash Management.

     5861   

4.12

 

Collateral Access Agreements

     6063   

4.13

 

Further Assurances.

     6063   

4.14

 

Environmental Matters

     6265   

4.15

 

Physical Inventories..

     6265   

4.16

 

Appraisals..

     6266   

4.17

 

[Reserved].

     6266   

4.18

 

Phase II Assessment..

     6366   

4.19

 

Property Condition Assessment.

     6366   

4.20

 

Mexican Subsidiary Actions.

     6366   

4.21

 

Post-Closing Matters..

     6366   

ARTICLE V. NEGATIVE COVENANTS

     6367   

5.1

 

Limitation on Liens

     6367   

5.2

 

Disposition of Assets

     6569   

5.3

 

Consolidations and Mergers

     6770   

5.4

 

Acquisitions; Loans and Investments

     6771   

5.5

 

Limitation on Indebtedness

     6972   

5.6

 

Employee Loans and Transactions with Affiliates

     7073   

5.7

 

[Reserved].

     7074   

 

ii



--------------------------------------------------------------------------------

5.8

 

Margin Stock; Use of Proceeds

     7074   

5.9

 

Contingent Obligations

     7174   

5.10

 

Compliance with ERISA

     7175   

5.11

 

Restricted Payments

     7275   

5.12

 

Change in Business

     7276   

5.13

 

Change in Structure

     7276   

5.14

 

Changes in Accounting, Name or Jurisdiction of Organization

     7376   

5.15

 

Amendments to Other Agreements and Subordinated Indebtedness.

     7376   

5.16

 

No Negative Pledges

     7477   

5.17

 

OFAC; Patriot Act

     7478   

5.18

 

Sale-Leasebacks

     7478   

5.19

 

Hazardous Materials

     7478   

5.20

 

Prepayments of Other Indebtedness

     7578   

5.21

 

Mexican Subsidiary Actions..

     7578   

ARTICLE VI. [RESERVED]

     7579   

ARTICLE VII. EVENTS OF DEFAULT

     7579   

7.1

 

Events of Default

     7579   

7.2

 

Remedies

     7882   

7.3

 

Rights Not Exclusive

     7982   

7.4

 

Cash Collateral for Letters of Credit

     7982   

ARTICLE VIII. THE AGENT

     7983   

8.1

 

Appointment and Duties.

     7983   

8.2

 

Binding Effect

     8084   

8.3

 

Use of Discretion.

     8185   

8.4

 

Delegation of Rights and Duties

     8186   

8.5

 

Reliance and Liability.

     8286   

8.6

 

Agent Individually

     8488   

8.7

 

Lender Credit Decision.

     8488   

8.8

 

Expenses; Indemnities; Withholding.

     8589   

8.9

 

Resignation of Agent or L/C Issuer 86.

     90   

8.10

 

Release of Collateral or Guarantors

     91   

8.11

 

Additional Secured Parties

     8792   

8.12

 

Co-Syndication Agent 88[Reserved].

     93   

8.13

 

Information Regarding Bank Products

     8893   

8.14

 

Intercreditor Agreement

     8893   

ARTICLE IX. MISCELLANEOUS

     8893   

9.1

 

Amendments and Waivers.

     8893   

9.2

 

Notices

     98   

9.3

 

Electronic Transmissions.

     98   

9.4

 

No Waiver; Cumulative Remedies

     100   

 

iii



--------------------------------------------------------------------------------

9.5

 

Costs and Expenses

     100   

9.6

 

Indemnity.

     101   

9.7

 

Marshaling; Payments Set Aside

     102   

9.8

 

Successors and Assigns

     102   

9.9

 

Assignments and Participations; Binding Effect.

     102   

9.10

 

Non-Public Information; Confidentiality.

     106   

9.11

 

Set-off; Sharing of Payments.

     108   

9.12

 

Counterparts; Facsimile Signature

     109   

9.13

 

Severability

     109   

9.14

 

Captions

     109   

9.15

 

Independence of Provisions

     109   

9.16

 

Interpretation

     109   

9.17

 

No Third Parties Benefited

     109   

9.18

 

Governing Law and Jurisdiction.

     104110   

9.19

 

Waiver of Jury Trial

     110   

9.20

 

Entire Agreement; Release; Survival.

     105111   

9.21

 

Patriot Act

     111   

9.22

 

Replacement of Lender

     106112   

9.23

 

Joint and Several

     112   

9.24

 

Creditor-Debtor Relationship

     112   

9.25

 

Actions in Concert

     107112   

9.26

 

Credit Parties’ Acknowledgement of Matters Regarding the Revolving Borrowing
Base and the SCP Inventory Sale Reserve

     107113   

ARTICLE X. TAXES, YIELD PROTECTION AND ILLEGALITY

     108113   

10.1

 

Taxes.

     108113   

10.2

 

Illegality

     111117   

10.3

 

Increased Costs and Reduction of Return.

     117   

10.4

 

Funding Losses

     113119   

10.5

 

Inability to Determine Rates

     119   

10.6

 

Reserves on LIBOR Rate Loans

     114120   

10.7

 

Certificates of Lenders

     114120   

ARTICLE XI. DEFINITIONS

     120   

11.1

 

Defined Terms

     120   

11.2

 

Other Interpretive Provisions.

     164   

11.3

 

Accounting Terms and Principles

     157165   

11.4

 

Payments

     165   

 

iv



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule 1.1(a)    Term Loan Commitments Schedule 1.1(b)    Effective Date
Revolving Loan Commitments Schedule 1.1(c)    Dealers Schedule 1.1(d)   
Franchisees Schedule 3.5    Litigation Schedule 3.7    ERISA Schedule 3.8   
Closing Date Sources and Uses; Funds Flow Memorandum Schedule 3.9    Ownership
of Property; Liens Schedule 3.10    Tax Audits Schedule 3.11(a)    Historical
Financial Statements Schedule 3.11(b)    Pro Forma Financial Statements Schedule
3.11(e)    Projections Schedule 3.15    Labor Relations Schedule 3.16   
Intellectual Property Schedule 3.18    Insurance Schedule 3.19    Ventures,
Subsidiaries and Affiliates; Outstanding Stock Schedule 3.20    Jurisdiction of
Organization; Chief Executive Office Schedule 3.21    Locations of Inventory,
Equipment and Books and Records Schedule 3.22    Deposit Accounts and Other
Accounts Schedule 3.23    Government Contracts Schedule 3.24    Customer and
Trade Relations Schedule 3.25    Bonding Schedule 4.2(f)    Financial and
Collateral Reports Schedule 4.21    Post-Closing Matters Schedule 5.1    Liens
Schedule 5.4    Investments Schedule 5.5    Indebtedness Schedule 5.6   
Transactions with Affiliates Schedule 5.9    Contingent Obligations Schedule
11.1    Prior Indebtedness

EXHIBITS

 

Exhibit 1.1(c)    Form of L/C Request Exhibit 1.1(d)    Form of Swing Loan
Request Exhibit 1.6    Form of Notice of Conversion/Continuation Exhibit 2.1   
Closing Checklist Exhibit 4.2(b)    Form of Compliance Certificate Exhibit 4.11
   Form of Credit Card Notification Exhibit 11.1(a)    Form of Assignment
Exhibit 11.1(b)    Form of Borrowing Base Certificate Exhibit 11.1(c)    Form of
Notice of Borrowing

 

v



--------------------------------------------------------------------------------

Exhibit 11.1(d)    Form of Revolving Note Exhibit 11.1(e)    Form of
SwinglineTerm Out Revolving Note Exhibit 11.1(f)    Form of Term Note Exhibit
11.1(g)    Form of Customs Broker Agreement Exhibit 11.1(h)    Form of Consignor
Acknowledgement

 

vi



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (including all exhibits and schedules hereto, as the same
may be amended, modified and/or restated from time to time, this “Agreement”) is
entered into as of December 10, 2013, by and among RADIOSHACK CORPORATION, a
Delaware corporation (the “Borrower”), the other Persons party hereto that are
designated as a “Credit Party”, CANTOR FITZGERALD SECURITIES (as successor Agent
to General Electric Capital Corporation, a Delaware corporation (in its
individual capacity, “GE Capital”)), as Agent for the several financial
institutions from time to time party to this Agreement (collectively, the
“Lenders” and individually each a “Lender”) and for itself as a Lender
(including as Swingline Lender), and such Lenders.

W I T N E S S E T H:

WHEREAS, the Borrower has requested, and the Lenders have agreed to make
available to the Borrower, a revolving credit facility (including a letter of
credit subfacility) and a term loan upon and subject to the terms and conditions
set forth in this Agreement to (a) refinance Prior Indebtedness, (b) provide for
working capital, capital expenditures and other general corporate purposes of
the Borrower and (c) fund certain fees and expenses associated with the funding
of the Loans and the refinancing of Prior Indebtedness;

WHEREAS, the Borrower desires to secure all of its Obligations under the Loan
Documents by granting to Agent, for the benefit of the Secured Parties, a
security interest in and lien upon substantially all of its Property;

WHEREAS, subject to the terms hereof, certain Subsidiaries of the Borrower are
willing to guaranty all of the Obligations of the Borrower and to grant to
Agent, for the benefit of the Secured Parties, a security interest in and lien
upon substantially all of its Property; and

WHEREAS, all Obligations of the Credit Parties to the Secured Parties hereunder
and under the other Loan Documents shall be full recourse to each of the Credit
Parties and secured by Agent’s security interest in and liens on all or
substantially all of the assets of the Credit Parties included in the
Collateral.

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties hereto agree as follows:



--------------------------------------------------------------------------------

ARTICLE I.

THE CREDITS

1.1 Amounts and Terms of Commitments.

(a) The Term Loan.

(i) Subject to the terms and conditions of this Agreement and in reliance upon
the representations and warranties of the Credit Parties contained herein, each
Lender with a Term Loan Commitment severally and not jointly agrees to lend, on
the Closing Date, to the Borrower the amount set forth opposite such Lender’s
name in Schedule 1.1(a) under the heading “Term Loan Commitments” (such amount
being referred to herein as such Lender’s “Term Loan Commitment”). Amounts
borrowed under this subsection 1.1(a)(i) are referred to as the “Term Loan.”

(ii) Amounts borrowed as a Term Loan which are repaid or prepaid may not be
reborrowed.

(b) The Revolving Borrowing Base Extensions of Credit.

(i) The Revolving Credit.

(1) (i) Subject to the terms and conditions of this Agreement and in reliance
upon the representations and warranties of the Credit Parties contained herein,
each Revolving Lender severally and not jointly agrees to make Loans to the
Borrower (each such Loan, a “Revolving Loan”) from time to time on any Business
Day during the period from the Closing Date through the Final Availability Date,
in an aggregate amount not to exceed at any time outstanding the amount set
forth opposite such Lender’s name in Schedule 1.1(b) under the heading
“Effective Date Revolving Loan Commitments” (such amount as the same may be
reduced or increased from time to time in accordance with this Agreement, being
referred to herein as such Lender’s “Effective Date Revolving Loan Commitment”);
provided, however, that, after giving effect to any Borrowing of Revolving
Loans, (x) the aggregate principal amount of all outstanding Revolving Loans
shall not exceed the MaximumAggregate Effective Date Revolving Loan
BalanceCommitment then in effect and (y) Availability would not be less than
zero. Subject to the other terms and conditions hereof, amounts borrowed under
this subsection 1.1(b)(i) may be repaid and reborrowed from time to time. The
“Maximum Revolving Loan Balance” from time to time will be the Revolving
Borrowing Base (as calculated pursuant to the Borrowing Base Certificate) in
effect from time to time, less the sum of (x) the aggregate amount of Letter of
Credit Obligations plus (y) outstanding Swing Loans.

(2) (ii) If at any time the then outstanding principal balance of Revolving
Loans exceeds the MaximumAggregate Effective Date Revolving Loan Balance (other
than as permitted by subsection 1.1(b)(iii))Commitment then in effect, then the
Borrower shall, immediately prepay outstanding Revolving Loans or Swing Loans
and then cash collateralize outstanding Letters of Credit in an amount
sufficient to eliminate such excess in accordance herewith and in a manner
satisfactory to the L/C Issuers.

 

- 2 -



--------------------------------------------------------------------------------

(ii) Term Out Revolving Loans. As of the Effective Date, all of the outstanding
Revolving Loans of each Term Out Lender were converted into Term Out Revolving
Loans, and each Term Out Lender, subject to the terms and conditions of this
Agreement and the First Amendment made, additional Term Out Revolving Loans to
the Borrower, in each case pursuant to and in accordance with the First
Amendment.

(iii) LC Facility. As of the Effective Date, Revolving Loan Commitments of each
LC Facility Lender in an amount equal to the amount set forth opposite such LC
Facility Lender’s name under the heading “LC Facility Commitments” in Part B of
Schedule 1 of the First Amendment were converted to LC Facility Commitments
pursuant to and in accordance with the First Amendment.

(iv) Inadequate Availability. If at any time Availability is less than zero
(other than as permitted by subsection 1.1(b)(v)), then the Borrower shall,
subject to the next succeeding sentence, immediately prepay Loans and/or cash
collateralize outstanding Letters of Credit in an amount such that immediately
after giving effect to such prepayment or cash collateralization, Availability
is not less than zero. All such prepayments / cash collateralization pursuant to
this subsection 1.1(b)(iv) shall be applied first to prepay outstanding Term Out
Revolving Loans on a pro rata basis and, if after prepayment in full thereof,
Availability is less than zero, second to cash collateralize outstanding Letters
of Credit in a manner satisfactory to the LC Facility Lenders and, if after such
cash collateralization of all Letters of Credit, Availability is less than zero,
thereafter to prepay outstanding Revolving Loans.

(v) (iii) Inadvertent Overadvances and Protective Overadvances. Notwithstanding
anything to the contrary contained in this Agreement, Agent may, in the case of
Protective Overadvances, at the direction of the Required Lenders, elect that
Revolving Lenders make, or, Term Out Lenders and LC Facility Lenders permit to
remain outstanding, (x) Inadvertent Overadvances and (y) Revolving Loans that,
when aggregated with the outstanding Term Out Revolving Loans and Letter of
Credit Obligations and Swing Loans, would be in excess of the Revolving
Borrowing Base (any such excess Revolving Loan under this
Section 1.1(b)(iiiiv)(y) is herein referred to as a “Protective Overadvance”) so
long as Agent deems, in its sole discretion, the Required Lenders deem such
Protective Overadvance necessary or desirable, directly or indirectly, (1) to
maintain, protect or preserve the value of the Collateral and/or the Agent’s or
Lenders’ rights therein as determined in the discretion of the Agent, including
to preserve the Credit Parties’ business assets and infrastructure (such as the
payment of insurance premiums, taxes, necessary suppliers, rent and payroll,
including, without limitation, any other payments made concurrently with a
payment relating to the maintenance, protection or preservation of value of the
Collateral and/or the Agent’s or Lenders’ rights therein or for the preservation
of the Credit Parties’ business assets or

 

- 3 -



--------------------------------------------------------------------------------

infrastructure), (2) to implement and exercise an enforcement action with
respect to the Collateral, (3) to fund an orderly liquidation or wind-down of
the Credit Parties’ assets or business or an Insolvency Proceeding (whether or
not occurring prior to or after the commencement of an Insolvency Proceeding),
(4) to enhance the likelihood, or maximize, the repayment of the Obligations or
(5) to pay any other amounts chargeable to Credit Parties under any Loan
Documents, including costs, fees and expenses; provided, however, that Agent may
not cause Revolving Lenders, Term Out Lenders and LC Facility Lenders to make,
or permit to remain outstanding, (A) aggregate Inadvertent Overadvances and
Protective Overadvances in excess of (1) the Aggregate Revolving Loan Commitment
less (2) the sum of the aggregate outstanding Term Out Revolving Loans plus the
sum of outstanding Swing Loans plus the aggregate amount of, Revolving Loans and
Letter of Credit Obligations or (B) Protective Overadvances in an aggregate
amount in excess of five percent (5%) of the Revolving Borrowing Base. No
Overadvance shall remain outstanding for more than ninety (90) consecutive days
during any one hundred eighty (180) day period. If an Inadvertent Overadvance or
a Protective Overadvance is made, or permitted to remain outstanding, pursuant
to the preceding sentence, then (x) with respect to Inadvertent Overadvances
relating to a Term Out Revolving Loan or a Letter of Credit, as applicable, all
Term Out Lenders or LC Facility Lenders, as applicable, shall permit to remain
outstanding such Inadvertent Overadvance based upon their Commitment Percentage
of the outstanding Term Out Revolving Loans or Aggregate LC Facility Commitment,
as applicable, in accordance with this Agreement and (y) with respect to
Inadvertent Overadvances relating to Revolving Loans or a Protective
Overadvance, all Revolving Lenders shall be bound to make, or permit to remain
outstanding, such Inadvertent AdvanceOveradvance or Protective Overadvance based
upon their Commitment Percentage of the Aggregate Effective Date Revolving Loan
Commitment in accordance with the terms of this Agreement, regardless of whether
the conditions to lending set forth in Section 2.2 have been met. Furthermore,
Required Revolving Lenders may prospectively revoke Agent’s ability to make or
permit Protective Overadvances by written notice to Agent. All Inadvertent
Overadvances and Protective Overadvances shall constitute Base Rate Loans and
shall bear interest at the Base Rate plus the Applicable Margin for Revolving
Loans and the default rate under subsection 1.3(c), and shall be due and payable
upon demand of Agent.

(c) Letters of Credit.

(i) Conditions. On the terms and subject to the conditions contained herein, the
Borrower may request that one or more L/C Issuers Issueeach LC Facility Lender
Issue (or cause the Issuance) on a pro rata basis in accordance with such LC
Facility Lender’s Commitment Percentage of the Aggregate LC Facility Commitment,
in accordance with such L/C Issuers’LC Facility Lender’s (or, if the LC Facility
Lender has caused any other Person to Issue a Letter of Credit, such Person’s)
usual and customary business practices and for the account of the applicable
Credit Parties, Letters of Credit (denominated in Dollars) from time to time on
any Business Day during the period from the Closing Date through the earlier of
(x) the Revolving Termination Date and (y) seven (7) days prior to the date
specified in clause (a) of the definition of Revolving Termination Date;
provided, however, that no L/C IssuerLC Facility Lender shall Issue (or cause
the Issuance of) any Letter of Credit upon the occurrence of any of the
following or, if after giving effect to such Issuance:

 

- 4 -



--------------------------------------------------------------------------------

(A) (i) Availability would be less than zero or, (ii) an amount equal to 105% of
the Letter of Credit Obligations for all Letters of Credit would exceed
$150,000,000 (the “L/C Sublimit”);the Aggregate LC Facility Commitment then in
effect or (iii) with respect to Letters of Credit Issued by any LC Facility
Lender after the Effective Date, an amount equal to 105% of the Letter of Credit
Obligations for all Letters of Credit Issued by such Issuer would exceed such LC
Facility Lender’s LC Facility Commitment;

(B) the expiration date of such Letter of Credit (i) is not a Business Day,
(ii) is more than one year after the date of Issuance thereof or (iii) is later
than seven (7) days prior to the date specified in clause (a) of the definition
of Revolving Termination Date; provided, however, that any Letter of Credit with
a term not exceeding one year may provide for its renewal for additional periods
not exceeding one year as long as (x) such L/C IssuerLC Facility Lender has the
option to prevent such renewal before the expiration of such term by providing
notice of non-renewal at least 30 days prior to the then-applicable expiration
date and (y) neither such L/C IssuerLC Facility Lender nor the Borrower shall
permit any such renewal to extend such expiration date beyond the date set forth
in clause (iii) above; or

(C) (i) any fee due in connection with, and on or prior to, such Issuance has
not been paid, (ii) such Letter of Credit is requested to be Issued in a form
that is not reasonably acceptable to such L/C IssuerLC Facility Lender or
(iii) such L/C IssuerLC Facility Lender shall not have received, each in form
and substance reasonably acceptable to it and duly executed by the applicable
Credit Parties, the documents that such L/C IssuerLC Facility Lender (or, if the
LC Facility Lender has caused any other Person to Issue a Letter of Credit,
documents substantially similar to the documents that such Person) generally
uses in the Ordinary Course of Business for the Issuance of letters of credit of
the type of such Letter of Credit (collectively, the “L/C Reimbursement
Agreement”).

Furthermore, GE Capital as an L/C Issuer may elect only to Issue Letters of
Credit in its own name and may only Issue Letters of Credit to the extent
permitted by Requirements of Law, and such Letters of Credit may not be accepted
by certain beneficiaries such as insurance companies. For each Issuance, the
applicable L/C IssuerLC Facility Lender may, but shall not be required to,
determine that, or take notice whether, the conditions precedent set forth in
Section 2.2 have been satisfied or waived in connection with the Issuance of any
Letter of Credit; provided, however, that no Letter of Credit shall be Issued
during the period starting on the first Business Day after the receipt by such
L/C IssuerLC Facility Lender of notice from Agent (provided that Agent has no
affirmative obligation to provide such notice) or the Required RevolvingLC
Facility Lenders that any condition precedent contained in Section 2.2 is not
satisfied and ending on the date all such conditions are satisfied or duly
waived.

 

- 5 -



--------------------------------------------------------------------------------

Notwithstanding anything else to the contrary herein, if any Lender is a
Non-Funding Lender or Impacted Lender, no L/C Issuer shall be obligated to Issue
any Letter of Credit unless (w) the Non-Funding Lender or Impacted Lender has
been replaced in accordance with Section 9.9 or 9.22, (x) the Letter of Credit
Obligations of such Non-Funding Lender or Impacted Lender have been cash
collateralized, (y) the Revolving Loan Commitments of the other Lenders have
been increased by an amount sufficient to satisfy Agent that all future Letter
of Credit Obligations will be covered by all Revolving Lenders that are not
Non-Funding Lenders or Impacted Lenders or (z) the Letter of Credit Obligations
of such Non-Funding Lender or Impacted Lender have been reallocated to other
Revolving Lenders in a manner consistent with subsection 1.11(e)(ii).

(ii) Notice of Issuance. The Borrower shall give the relevant L/C Issuereach LC
Facility Lender and Agent a notice of any requested Issuance of any Letter of
Credit, which shall be effective only if received by such L/C Issuereach LC
Facility Lender and Agent not later than 2:00 p.m. (New York time) on the third
Business Day prior to the date of such requested Issuance. Such notice shall be
made in a writing or Electronic Transmission substantially in the form of
Exhibit 1.1(c) duly completed or in any other written form acceptable to such
L/C IssuerLC Facility Lender (an “L/C Request”).

(iii) Reporting Obligations of L/C IssuersLC Facility Lenders. Each L/C IssuerLC
Facility Lender agrees to provide Agent, in form and substance satisfactory to
Agent, each of the following on the following dates: (A) (i) on or prior to any
Issuance of any Letter of Credit by such L/C IssuerLC Facility Lender,
(ii) immediately after any drawing under any such Letter of Credit or
(iii) immediately after any payment (or failure to pay when due) by the Borrower
of any related L/C Reimbursement Obligation, notice thereof, which shall contain
a reasonably detailed description of such Issuance, drawing or payment, and
Agent shall provide copies of such notices to each Revolving Lender reasonably
promptly after receipt thereof; (B) upon the request of Agent (or any Revolving
Lender through Agent), copies of any Letter of Credit Issued by such L/C
IssuerLC Facility Lender and any related L/C Reimbursement Agreement and such
other documents and information as may reasonably be requested by Agent; and
(C) on the first Business Day of each calendar week, a schedule of the Letters
of Credit Issued by such L/C IssuerLC Facility Lender, in form and substance
reasonably satisfactory to Agent, setting forth the Letter of Credit Obligations
for such Letters of Credit outstanding on the last Business Day of the previous
calendar week.

(iv) Acquisition of Participations. Upon any Issuance of a Letter of Credit in
accordance with the terms of this Agreement resulting in any increase in the
Letter of Credit Obligations, each Revolving Lender shall be deemed to have
acquired, without recourse or warranty, an undivided interest and participation
in such Letter of Credit and the related Letter of Credit Obligations in an
amount equal to its Commitment Percentage of such Letter of Credit
Obligations.[Reserved].

 

- 6 -



--------------------------------------------------------------------------------

(v) Reimbursement Obligations of the Borrower. The Borrower agrees to pay to the
L/C Issuer ofLC Facility Lender that has Issued (or caused to be Issued) any
Letter of Credit, or to Agent for the benefit of such L/C IssuerLC Facility
Lender, each L/C Reimbursement Obligation owing with respect to such Letter of
Credit no later than the first Business Day (or such later day as may be
specified in the notice from such LC Facility Lender) after the Borrower
receives notice from such L/C IssuerLC Facility Lender or from Agent that
payment has been made under such Letter of Credit or that such L/C Reimbursement
Obligation is otherwise due (the “L/C Reimbursement Date”) with interest thereon
computed as set forth in clause (A) below. In the event that any L/C
Reimbursement Obligation is not repaid by the Borrower as provided in this
clause (v) (or any such payment by the Borrower is rescinded or set aside for
any reason), such L/C IssuerLC Facility Lender shall promptly notify Agent of
such failure (and, upon receipt of such notice, Agent shall notify each
Revolving Lender) and, irrespective of whether such notice is given, such L/C
Reimbursement Obligation shall be payable on demand by the Borrower with
interest thereon computed (A) from the date on which such L/C Reimbursement
Obligation arose to the L/C Reimbursement Date, at the interest rate applicable
during such period to Revolving Loans that are Base Rate Loans and
(B) thereafter until payment in full, at the interest rate applicable during
such period to past due Revolving Loans that are Base Rate Loans.

(vi) Reimbursement Obligations of the Revolving Credit Lenders[Reserved].

(1) Upon receipt of the notice described in clause (v) above from Agent, each
Revolving Lender shall pay to Agent for the account of such L/C Issuer its
Commitment Percentage of such Letter of Credit Obligations (as such amount may
be increased pursuant to subsection 1.11(e)(ii)).

(2) By making any payments described in clause (1) above (other than during the
continuation of an Event of Default under subsection 7.1(f) or 7.1(g)), such
Lender shall be deemed to have made a Revolving Loan to the Borrower, which,
upon receipt thereof by Agent for the benefit of such L/C Issuer, the Borrower
shall be deemed to have used in whole to repay such L/C Reimbursement
Obligation. Any such payment that is not deemed a Revolving Loan shall be deemed
a funding by such Lender of its participation in the applicable Letter of Credit
and the Letter of Credit Obligation in respect of the related L/C Reimbursement
Obligations. Such participation shall not otherwise be required to be funded.
Following receipt by any L/C Issuer of any payment from any Lender pursuant to
this clause (vi) with respect to any portion of any L/C Reimbursement
Obligation, such L/C Issuer shall promptly pay to Agent, for the benefit of such
Lender, all amounts received by such L/C Issuer (or to the extent such amounts
shall have been received by Agent for the benefit of such L/C Issuer, Agent
shall promptly pay to such Lender all amounts received by Agent for the benefit
of such L/C Issuer) with respect to such portion.

(vii) Obligations Absolute. The obligations of the Borrower and the Revolving
Lenders pursuant to clauses (iv),clause (v) and (vi) above shall be absolute,
unconditional and irrevocable and performed strictly in accordance with the
terms of this Agreement irrespective of (A) (i) the invalidity or
unenforceability of any term or provision in any Letter of Credit, any document
transferring or purporting to transfer a Letter of Credit, any Loan Document
(including the sufficiency of any such

 

- 7 -



--------------------------------------------------------------------------------

instrument), or any modification to any provision of any of the foregoing,
(ii) any document presented under a Letter of Credit being forged, fraudulent,
invalid, insufficient or inaccurate in any respect or failing to comply with the
terms of such Letter of Credit or (iii) any loss or delay, including in the
transmission of any document, (B) the existence of any setoff, claim, abatement,
recoupment, defense or other right that any Person (including any Credit Party)
may have against the beneficiary of any Letter of Credit or any other Person,
whether in connection with any Loan Document or any other Contractual Obligation
or transaction, or the existence of any other withholding, abatement or
reduction, and (C) in the case of the obligations of any Revolving Lender,
(i) the failure of any condition precedent set forth in Section 2.2 to be
satisfied (each of which conditions precedent the Revolving Lenders hereby
irrevocably waive) or (ii) any adverse change in the condition (financial or
otherwise) of any Credit Party and (D) any other act or omission to act or delay
of any kind of Agent, any Lender or any other Person or any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this clause (vii), constitute a legal or
equitable discharge of any obligation of the Borrower or any Revolving Lender
hereunder. No provision hereof shall be deemed to waive or limit the Borrower’s
right to seek repayment of any payment of any L/C Reimbursement Obligations from
the L/C Issuerany LC Facility Lender under the terms of the applicable L/C
Reimbursement Agreement, any other agreement with such LC Facility Lender or
applicable law.

(d) Swing Loans.

(i) Availability. Subject to the terms and conditions of this Agreement and in
reliance upon the representations and warranties of the Credit Parties contained
herein, the Swingline Lender may, in its sole discretion, make Loans (each a
“Swing Loan”) available to the Borrower under the Revolving Loan Commitments
from time to time on any Business Day during the period from the Closing Date
through the Final Availability Date in an aggregate principal amount at any time
outstanding not to exceed its Swingline Commitment; provided, however, that the
Swingline Lender may not make any Swing Loan (x) to the extent that after giving
effect to such Swing Loan, the aggregate principal amount of all Revolving Loans
would exceed the Maximum Revolving Loan Balance and (y) during the period
commencing on the first Business Day after it receives notice from Agent or the
Required Revolving Lenders that one or more of the conditions precedent
contained in Section 2.2 are not satisfied and ending when such conditions are
satisfied or duly waived. In connection with the making of any Swing Loan, the
Swingline Lender may but shall not be required to determine that, or take notice
whether, the conditions precedent set forth in Section 2.2 have been satisfied
or waived. Each Swing Loan shall be a Base Rate Loan and must be repaid as
provided herein, but in any event must be repaid in full on the Revolving
Termination Date. Within the limits set forth in the first sentence of this
clause (i), amounts of Swing Loans repaid may be reborrowed under this clause
(i); provided that the Borrower may not refinance a Swing Loan with a new Swing
Loan.

 

- 8 -



--------------------------------------------------------------------------------

(ii) Borrowing Procedures. In order to request a Swing Loan, the Borrower shall
give to Agent a notice to be received not later than 12:00 p.m. (New York time)
on the day of the proposed Borrowing, which shall be made in a writing or in an
Electronic Transmission substantially in the form of Exhibit 1.1(d) or in a
writing in any other form acceptable to Agent duly completed (a “Swingline
Request”). In addition, if any Notice of Borrowing of Revolving Loans requests a
Borrowing of Base Rate Loans, the Swingline Lender may, notwithstanding anything
else to the contrary herein, make a Swing Loan to the Borrower in an aggregate
amount not to exceed such proposed Borrowing, and the aggregate amount of the
corresponding proposed Borrowing shall be reduced accordingly by the principal
amount of such Swing Loan. Agent shall promptly notify the Swingline Lender of
the details of the requested Swing Loan. Upon receipt of such notice and subject
to the terms of this Agreement, the Swingline Lender may make a Swing Loan
available to the Borrower by making the proceeds thereof available to Agent and,
in turn, Agent shall make such proceeds available to the Borrower on the date
set forth in the relevant Swingline Request or Notice of Borrowing.

(iii) Refinancing Swing Loans.

(1) The Swingline Lender may at any time (and shall, no less frequently than
once each week) forward a demand to Agent (which Agent shall, upon receipt,
forward to each Revolving Lender) that each Revolving Lender pay to Agent, for
the account of the Swingline Lender, such Revolving Lender’s Commitment
Percentage of the outstanding Swing Loans (as such amount may be increased
pursuant to subsection 1.11(e)(ii)).

(2) Each Revolving Lender shall pay the amount owing by it to Agent for the
account of the Swingline Lender on the Business Day following receipt of the
notice or demand therefor. Payments received by Agent after 1:00 p.m. (New York
time) may, in Agent’s discretion, be deemed to be received on the next Business
Day. Upon receipt by Agent of such payment (other than during the continuation
of any Event of Default under subsection 7.1(f) or 7.1(g)), such Revolving
Lender shall be deemed to have made a Revolving Loan to the Borrower, which,
upon receipt of such payment by the Swingline Lender from Agent, the Borrower
shall be deemed to have used in whole to refinance such Swing Loan. In addition,
regardless of whether any such demand is made, upon the occurrence of any Event
of Default under subsection 7.1(f) or 7.1(g), each Revolving Lender shall be
deemed to have acquired, without recourse or warranty, an undivided interest and
participation in each Swing Loan in an amount equal to such Lender’s Commitment
Percentage of such Swing Loan. If any payment made by any Revolving Lender as a
result of any such demand is not deemed a Revolving Loan, such payment shall be
deemed a funding by such Lender of such participation. Such participation shall
not be otherwise required to be funded. Upon receipt by the Swingline Lender of
any payment from any Revolving Lender pursuant to this clause (iii) with respect
to any portion of any Swing Loan, the Swingline Lender shall promptly pay over
to such Revolving Lender all payments of principal (to the extent received after
such payment by such Lender) and interest (to the extent accrued with respect to
periods after such payment) on account of such Swing Loan received by the
Swingline Lender with respect to such portion.

 

- 9 -



--------------------------------------------------------------------------------

(iv) Obligation to Fund Absolute. Each Revolving Lender’s obligations pursuant
to clause (iii) above shall be absolute, unconditional and irrevocable and shall
be performed strictly in accordance with the terms of this Agreement under any
and all circumstances whatsoever, including (A) the existence of any setoff,
claim, abatement, recoupment, defense or other right that such Lender, any
Affiliate thereof or any other Person may have against the Swingline Lender,
Agent, any other Lender or L/C Issuer or any other Person, (B) the failure of
any condition precedent set forth in Section 2.2 to be satisfied or the failure
of the Borrower to deliver a Notice of Borrowing (each of which requirements the
Revolving Lenders hereby irrevocably waive), unless Swingline Lender received
prior written notice from Agent or the Required Revolving Lenders that one or
more of the conditions precedent contained in Section 2.2 were not satisfied at
the time such Swing Loan was made and (C) any adverse change in the condition
(financial or otherwise) of any Credit Party.

1.2 Evidence of Loans; Notes.

(a) The Term Loan made by each Lender with a Term Loan Commitment is evidenced
by this Agreement and, if requested by such Lender, a Term Note payable to such
Lender in an amount equal to the unpaid principal balance of the Term Loan held
by such Lender.

(b) The Term Out Revolving Loans made by each RevolvingTerm Out Lender are
evidenced by this Agreement and the First Amendment and, if requested by such
Lender, a Term Out Revolving Note payable to such Lender in an amount equal to
such Lender’sthe unpaid principal balance of the Term Out Revolving Loan
Commitmentheld by such Lender.

(c) SwingThe Revolving Loans made by the Swinglineeach Revolving Lender are
evidenced by this Agreement and, if requested by such Lender, a
SwinglineRevolving Note payable to such Lender in an amount equal to the
Swinglinesuch Lender’s Effective Date Revolving Commitment.

1.3 Interest.

(a) Subject to subsections 1.3(c) and 1.3(d) and Sections 10.2 and 10.5, each
Loan shall bear interest on the outstanding principal amount thereof from the
date when made at a rate per annum equal to LIBOR or the Base Rate, as the case
may be, plus the Applicable Margin; provided Swing Loans may not be LIBOR Rate
Loans. Each determination of an interest rate by Agent shall be conclusive and
binding on the Borrower and the Lenders in the absence of manifest error. All
computations of fees and interest payable under this Agreement shall be made on
the basis of a 360-day year and actual days elapsed, except that computations of
interest payable under this Agreement for Base Rate Loans shall be made on the
basis of a 365-366-day year and actual days elapsed. Interest and fees shall
accrue during each period during which interest or such fees are computed from
the first day thereof to the last day thereof.

(b) Interest on each Loan shall be paid in arrears on each Interest Payment
Date. Interest shall also be paid on the date of any payment or prepayment of
Term Loans or Term Out Revolving Loans, as applicable, in full and Revolving
Loans on the Revolving Termination Date.

 

- 10 -



--------------------------------------------------------------------------------

(c) At the election of Agent or the Required Lenders while any Event of Default
exists (or automatically while any Event of Default under subsection 7.1(a),
7.1(f) or 7.1(g) exists), the Borrower shall pay interest (after as well as
before entry of judgment thereon to the extent permitted by law) on the Loans
and other Obligations under the Loan Documents from and after the date of
occurrence of such Event of Default, at a rate per annum which is determined by
adding two percent (2.0%) per annum to the Applicable Margin then in effect for
such Loans (plus the LIBOR or Base Rate, as the case may be) or the rate (if
any) then in effect for such other Obligations. All such interest shall be
payable on demand of Agent or the Required Lenders.

(d) Anything herein to the contrary notwithstanding, the obligations of the
Borrower hereunder shall be subject to the limitation that payments of interest
shall not be required, for any period for which interest is computed hereunder,
to the extent (but only to the extent) that contracting for or receiving such
payment by the respective Lender would be contrary to the provisions of any law
applicable to such Lender limiting the highest rate of interest which may be
lawfully contracted for, charged or received by such Lender, and in such event
the Borrower shall pay such Lender interest at the highest rate permitted by
applicable law (“Maximum Lawful Rate”); provided, however, that if at any time
thereafter the rate of interest payable hereunder is less than the Maximum
Lawful Rate, the Borrower shall continue to pay interest hereunder at the
Maximum Lawful Rate until such time as the total interest received by Agent, on
behalf of Lenders, is equal to the total interest that would have been received
had the interest payable hereunder been (but for the operation of this
paragraph) the interest rate payable since the Closing Date as otherwise
provided in this Agreement.

1.4 Loan Accounts.

(a) Agent, on behalf of the Lenders, shall record on its books and records the
amount of each Loan made, the interest rate applicable, all payments of
principal and interest thereon and the principal balance thereof from time to
time outstanding. Agent shall deliver to the Borrower on a monthly basis a loan
statement setting forth such record for the immediately preceding calendar
month. Such record shall, absent manifest error, be conclusive evidence of the
amount of the Loans made by the Lenders to the Borrower and the interest and
payments thereon. Any failure to so record or any error in doing so, or any
failure to deliver such loan statement shall not, however, limit or otherwise
affect the obligation of the Borrower hereunder (and under any Note) to pay any
amount owing with respect to the Loans or provide the basis for any claim
against Agent.

(b) Agent, acting as a non-fiduciary agent of the Borrower solely for tax
purposes and solely with respect to the actions described in this subsection
1.4(b), shall establish and maintain at its address referred to in Section 9.2
(or at such other address as Agent may notify the Borrower) (A) a record of
ownership (the “Register”) in which Agent agrees to register by book entry the
interests (including any rights to receive payment hereunder) of Agent, and each
Lender and each L/C Issuer in the Term Loan, Term Out Revolving Loans,
SwingLoan, Revolving Loans, L/C Reimbursement Obligations, and Letter of Credit
Obligations, each of their obligations under this

 

- 11 -



--------------------------------------------------------------------------------

Agreement to participate in each Loan, Letter of Credit, Letter of Credit
Obligations, and L/C Reimbursement Obligations, and any assignment of any such
interest, obligation or right and (B) accounts in the Register in accordance
with its usual practice in which it shall record (1) the names and addresses of
the Lenders and the L/C Issuers (and each change thereto pursuant to Sections
9.9 and 9.22), (2) the Commitments of each Lender, (3) the principal amount of
and stated interest on each Loan owing to each Lender pursuant to the terms
hereof and from time to time and each funding of any participation described in
clause (A) above, and for LIBOR Rate Loans, the Interest Period applicable
thereto, (4) the amount of the L/C Reimbursement Obligations due and payable or
paid in respect of Letters of Credit and (5) any other payment received by Agent
from the Borrower and its application to the Obligations.

(c) Notwithstanding anything to the contrary contained in this Agreement, the
Loans (including any Notes evidencing such Loans and, in the case of Revolving
Loans, the corresponding obligations to participate in Letter of Credit
Obligations and Swing Loans) and the L/C Reimbursement Obligations are
registered obligations, the right, title and interest of the Lenders and the L/C
Issuers and their assignees in and to such Loans or L/C Reimbursement
Obligations, as the case may be, shall be transferable only upon notation of
such transfer in the Register and no assignment thereof shall be effective until
recorded therein. This Section 1.4 and Section 9.9 shall be construed so that
the Loans and L/C Reimbursement Obligations are at all times maintained in
“registered form” within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2)
of the Code.

(d) The Credit Parties, Agent, and the Lenders and the L/C Issuers shall treat
each Person whose name is recorded in the Register as a Lender or L/C Issuer, as
applicable, for all purposes of this Agreement. Information contained in the
Register with respect to any Lender or any L/C Issuer shall be available for
access by the Borrower, Agent, or such Lender or such L/C Issuer during normal
business hours and from time to time upon at least one Business Day’s prior
notice. No Lender or L/C Issuer shall, in such capacity, have access to or be
otherwise permitted to review any information in the Register other than
information with respect to such Lender or L/C Issuer unless otherwise agreed by
Agent.

1.5 Procedure for Revolving Credit Borrowing.

(a) Each Borrowing of a Revolving Loan shall be made upon the Borrower’s
irrevocable (subject to Section 10.5) written notice delivered to Agent
substantially in the form of a Notice of Borrowing or in a writing in any other
form acceptable to Agent, which notice must be received by Agent prior to 1:00
p.m. (New York time) (i) on the date which is three (3) Business Days prior to
the requested Borrowing date in the case of each LIBOR Rate Loan, (ii) on the
date which is one (1) Business Day prior to the requested Borrowing date of each
Base Rate Loan in excess of $50,000,000, and (iii) on the requested Borrowing
date in the case of each Base Rate Loan equal to or less than $50,000,000. Such
Notice of Borrowing shall specify:

(i) the amount of the Borrowing;

 

- 12 -



--------------------------------------------------------------------------------

(ii) the requested Borrowing date, which shall be a Business Day;

(iii) whether the Borrowing is to be comprised of LIBOR Rate Loans or Base Rate
Loans; and

(iv) if the Borrowing is to be LIBOR Rate Loans, the Interest Period applicable
to such Loans.

(b) Upon receipt of a Notice of Borrowing, Agent will promptly notify each
Revolving Lender of such Notice of Borrowing and of the amount of such Lender’s
Commitment Percentage of the Borrowing.

(c) Unless Agent is otherwise directed in writing by the Borrower, the proceeds
of each requested Borrowing after the Closing Date will be made available to the
Borrower by Agent by wire transfer of such amount to the Borrower pursuant to
the wire transfer instructions provided by the Borrower to Agent.

1.6 Conversion and Continuation Elections.

(a) The Borrower shall have the option to (i) request that any Revolving Loan be
made as a LIBOR Rate Loan, (ii) convert at any time all or any part of
outstanding Loans (other than Swing Loans) from Base Rate Loans to LIBOR Rate
Loans, (iii) convert any LIBOR Rate Loan to a Base Rate Loan, subject to
Section 10.4 if such conversion is made prior to the expiration of the Interest
Period applicable thereto, or (iv) continue all or any portion of any Loan as a
LIBOR Rate Loan upon the expiration of the applicable Interest Period. Any Loan
or group of Loans having the same proposed Interest Period to be made or
continued as, or converted into, a LIBOR Rate Loan must be in a minimum amount
of $5,000,000. Any such election must be made by Borrower by 2:00 p.m. (New York
time) on the third Business Day prior to (1) the date of any proposed Revolving
Loan which is to bear interest at LIBOR, (2) the end of each Interest Period
with respect to any LIBOR Rate Loans to be continued as such, or (3) the date on
which the Borrower wishes to convert any Base Rate Loan to a LIBOR Rate Loan for
an Interest Period designated by Borrower in such election. If no election is
received with respect to a LIBOR Rate Loan by 2:00 p.m. (New York time) on the
third Business Day prior to the end of the Interest Period with respect thereto,
that LIBOR Rate Loan shall be converted to a Base Rate Loan at the end of its
Interest Period. The Borrower must make such election by notice to Agent in
writing, including by Electronic Transmission. In the case of any conversion or
continuation, such election must be made pursuant to a written notice (a “Notice
of Conversion/Continuation”) substantially in the form of Exhibit 1.6 or in a
writing in any other form acceptable to Agent. No Loan shall be made, converted
into or continued as a LIBOR Rate Loan, if the conditions to Loans and Letters
of Credit in Section 2.2 are not met at the time of such proposed conversion or
continuation and Agent or Required Lenders have determined not to make or
continue any Loan as a LIBOR Rate Loan as a result thereof. No Loan may be made
as or converted into a LIBOR Rate Loan until the earlier of (i) three (3) days
after the Closing Date or (ii) completion of a Successful Syndication (as
defined in the Fee Letter).

 

- 13 -



--------------------------------------------------------------------------------

(b) Upon receipt of a Notice of Conversion/Continuation, Agent will promptly
notify each Lender thereof. In addition, Agent will, with reasonable promptness,
notify the Borrower and the Lenders of each determination of LIBOR; provided
that any failure to do so shall not relieve the Borrower of any liability
hereunder or provide the basis for any claim against Agent. All conversions and
continuations shall be made pro rata according to the respective outstanding
principal amounts of the Loans held by each Lender with respect to which the
notice was given.

(c) Notwithstanding any other provision contained in this Agreement, after
giving effect to any Borrowing, or to any continuation or conversion of any
Loans, there shall not be more than nine (9) different Interest Periods in
effect.

1.7 Optional Prepayments.

(a) Subject to the terms of the Intercreditor Agreement, the Borrower may, at
any time upon at least two (2) Business Days’ (or such shorter period as is
acceptable to Agent) prior written notice by the Borrower to Agent, prepay the
Term Loan(s) and Term Out Revolving Loan(s) in whole or in part on a pro rata
basis in an amount greater than or equal to $100,000, in each instance, without
penalty or premium except as provided in Section 10.4; provided that no optional
prepayment of the Term Loan or Term Out Revolving Loans, as applicable, shall be
permitted unless (i) all outstanding Revolving Loans and Swing Loans have been
prepaid in full and (ii) all Letter of Credit Obligations have been discharged
or cash collateralized at 105% of the amount of such Letter of Credit
Obligations; provided further, that, each Term Loan Lender shall have the right
to decline any prepayment (other than a prepayment of the entire Term Loan in
connection with a refinancing thereof) of its Term Loan pursuant to this
subsection 1.7(a), in which case such declinedsuch prepayment shall be applied
to the Term Loans of the Term Loan Lenders that accept such prepaymentmade on a
pro rata basis with all other outstanding Term Loans or Term Out Revolving
Loans, as applicable. Optional partial prepayments of the Term Loan and Term Out
Revolving Loans in amounts less than $100,000 shall not be permitted.

(b) The notice of any prepayment shall not thereafter be revocable by the
Borrower, and Agent will promptly notify each Lender thereof and of such
Lender’s Commitment Percentage of such prepayment; provided that any such notice
may be conditioned upon the effectiveness of a refinancing of the Loans in full
or a transaction that would result in a Change of Control, in which case such
notice may be revoked by Borrower by written notice to the Agent on or prior to
the effective date. The payment amount specified in such notice shall be due and
payable on the date specified therein. Together with each prepayment under this
Section 1.7, the Borrower shall pay any amounts required pursuant to
Section 10.4.

1.8 Mandatory Prepayments of Loans and Commitment Reductions.

(a) Term Loan and Term Out Revolving Loans. The aggregate outstanding principal
amount of the Term Loan and Term Out Revolving Loans shall be repaid in full on
the earlier of (i) the Maturity Date and (ii) the date specified in clause (a)

 

- 14 -



--------------------------------------------------------------------------------

of the definition of “Revolving Termination Date”, if not sooner paid in full;
provided that, the Borrower shall not make any principal payments on account of
the Term Loan until (A) all outstanding Revolving Loans and Swing Loans have
been repaid in full and (B) all Letter of Credit Obligations have been
discharged or cash collateralized at 105% of the amount of such Letter of Credit
Obligations.

(b) Revolving Loan. The Borrower shall repay to the Lenders in full on the
earlier of (i) the date specified in clause (a) of the definition of “Revolving
Termination Date” and (ii) the Maturity Date, the aggregate principal amount of
the Revolving Loans and Swing Loans outstanding on such date.

(c) Asset Dispositions; Events of Loss. If a Credit Party shall at any time or
from time to time:

(i) make or agree to make a Disposition; or

(ii) suffer an Event of Loss;

then (subject in all cases to the terms of the Intercreditor Agreement) (A) the
Borrower shall promptly notify Agent of such proposed Disposition or Event of
Loss (including a description of the assets subject to such proposed Disposition
or Event of Loss and the amount of the estimated Net Proceeds (including the
estimated Net Proceeds attributable to ABL Priority Collateral and SCP Priority
Collateral, respectively) to be received by a Credit Party in respect thereof)
and (B) promptly upon receipt by a Credit Party of the Net Proceeds of such
Disposition or Event of Loss, in the case of Net Proceeds of any ABL Priority
Collateral (regardless of whether a Lien in favor of the Agent has actually been
granted thereon), the Borrower shall deliver, or cause to be delivered, (1) in
the case of a Disposition, all such Net Proceeds to the Agent for distribution
to the Lenders as a prepayment of the Loans and as cash collateral for the
Letter of Credit Obligations, which prepayment shall be applied in accordance
with subsection 1.8(d), and (2) in the case of an Event of Loss, (A) to the
extent an Event of Default has occurred and is continuing or to the extent
Availability is less than $175,000,000, all such Net Proceeds and (B) in all
other cases such Net Proceeds to the extent the same are not actually applied to
repair or reconstruct the damaged Property or Property affected by the
condemnation or taking, which prepayment shall be applied in accordance with
subsection 1.8(d).

(d) Application of Prepayments. Subject to subsection 1.10(c)(ii) and the terms
of the Intercreditor Agreement, any prepayments pursuant to subsection 1.8(c)
shall be applied to the Obligations in the order set forth in subsection
1.10(c)(i). Together with each prepayment under this Section 1.8, the Borrower
shall pay any amounts required pursuant to Section 10.4.

(e) Cash Collateral. Any cash collateral deposited with Agent in connection with
any prepayment pursuant to subsection 1.8(c) shall, at the request of Borrower,
be released by the Agent and promptly returned to the Borrower so long as the
Agent has received an officer’s certificate from the Borrower, in form and
substance reasonably satisfactory to Agent, affirming that the conditions to
funding a Loan in the amount of such cash collateral set forth in Section 2.2
have been satisfied at the time of such request.[Reserved].

 

- 15 -



--------------------------------------------------------------------------------

(f) Reduction and Termination of Commitments. The Borrower may, upon notice to
the Agent and with the consent of each LC Facility Lender, without premium or
penalty, terminate in whole or permanently reduce in part ratably any unused
portion of the LC Facility Commitments; provided that each partial reduction
shall be in an aggregate amount that is an integral multiple of $1,000,000 and
not less than $5,000,000. The Borrower may, upon notice to the Agent, without
premium or penalty, terminate in whole or permanently reduce in part ratably any
unused portion of the Effective Date Revolving Loan Commitments; provided that
each partial reduction shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $5,000,000. All notices delivered
pursuant to this subsection 1.8(f) shall be irrevocable; provided that any such
notice may be conditioned upon the effectiveness of a refinancing of the Loans
in full or a transaction that would result in a Change of Control, in which case
such notice may be revoked by Borrower (by notice to the Agent on or prior to
the effective date).

(g) No Implied Consent. Provisions contained in this Section 1.8 for the
application of proceeds of certain transactions shall not be deemed to
constitute consent of the Lenders to transactions that are not otherwise
permitted by the terms hereof or the other Loan Documents.

1.9 Fees.

(a) Fees. The Borrower shall pay to Agent, for Agent’s own account and the
account of the Arrangers and Lenders (as applicable), fees in the amounts and at
the times set forth in a letter agreement among the Borrower, the Agent, GE
Capital Markets, Inc., CIT Finance LLC, The CIT Group/Business Credit, Inc., RBS
Citizens, N.A., RBS Citizens Business Capital, a division of RBS Asset Finance,
Inc. and Salus Capital Partners, LLC and dated as of October 21, 2013 (as
amended from time to time, the “the First Amendment Fee Letter”).

(b) Unused Commitment Fees.

(i) Unused Commitment Fee. The Borrower shall pay to Agent a fee (the “Unused
Revolving Commitment Fee”) for the account of each Revolving Lender in an amount
equal to:

(1) (i) the average daily balances of the Effective Date Revolving Loan
Commitment of such Revolving Lender during the preceding calendar month, less

(2) (ii) the sum of (x) the average daily balance of all Revolving Loans held by
such Revolving Lender plus (y) prior to the Effective Date, the average daily
amount of Letter of Credit Obligations held by or participated in by such
Revolving Lender in accordance with Section 1.1(c)(iv), plus (z) in the case of
the Swingline Lender, the average daily balance of all outstanding Swing Loans
held by such

 

- 16 -



--------------------------------------------------------------------------------

Swingline Lender, in each case, during the preceding calendar month; provided,
in no event shall the amount computed pursuant to clauses (i) and (ii) with
respect to the Swingline Lender be less than zero, of the Credit Agreement as in
effect prior to the First Amendment,

(3) multiplied by one-half of one percent (0.50%) per annum.

(ii) The Borrower shall pay to Agent a fee (the “Unused LC Commitment Fee”) for
the account of each LC Facility Lender in an amount equal to:

(1) the average daily balances of the LC Facility Commitment of such LC Facility
Lender during the preceding calendar month, less

(2) the average daily amount of Letter of Credit Obligations held by such LC
Facility Lender,

(3) (iii) multiplied by one-half of one percent (0.50%) per annum.

The total feefees paid by the Borrower will be equal to the sum of all of the
fees due to the Lenders, subject to subsection 1.11(e)(vi). Such feefees shall
be payable monthly in arrears on the first day of each calendar month following
the date hereof. The Unused Revolving Commitment Fee provided in this subsection
1.9(b)(i) shall accrue at all times from and after the execution and delivery of
this Agreement. The Unused LC Commitment Fee provided in subsection 1.9(b)(ii)
shall accrue at all times from and after the Effective Date. For purposes of
this subsection 1.9(b), the Effective Date Revolving Loan Commitment of any
Non-Funding Lender shall be deemed to be zero.

(c) Letter of Credit Fee. The Borrower agrees to pay to Agent for the ratable
benefit of the RevolvingLC Facility Lenders, as compensation to such Lenders for
Letter of Credit Obligations incurred hereunder, (i) without duplication of
costs and expenses otherwise payable to Agent or Lenders hereunder, all
reasonable costs and expenses incurred by Agent or any Lender on account of such
Letter of Credit Obligations, and (ii) for each calendar month during which any
Letter of Credit Obligation shall remain outstanding, a fee (the “Letter of
Credit Fee”) in an amount equal to the product of the average daily undrawn face
amount of all Letters of Credit Issued, guarantied or supported by risk
participation agreements multiplied by a per annum rate equal to the Applicable
Margin with respect to Revolving Loans which are LIBOR Rate Loans; provided,
however, at Agent’s or Required RevolvingLC Facility Lenders’ option, while an
Event of Default exists (or automatically while an Event of Default under
subsection 7.1(a), 7.1(f) or 7.1(g) exists), such rate shall be increased by two
percent (2.00%) per annum. Such fee shall be paid to Agent for the benefit of
the RevolvingLC Facility Lenders in arrears, on the first day of each calendar
month and on the date on which all L/C Reimbursement Obligations have been
discharged. In addition, the Borrower shall pay to Agent or any L/C IssuerLC
Facility Lender, as appropriate, on demand, such L/C Issuer’sLC Facility
Lender’s (or, if the LC Facility Lender has caused

 

- 17 -



--------------------------------------------------------------------------------

any other Person to Issue a Letter of Credit, such Person’s) customary fees at
then prevailing rates, without duplication of fees otherwise payable hereunder
(including all per annum fees), charges and expenses of such L/C IssuerLC
Facility Lender in respect of the application for, and the Issuance,
negotiation, acceptance, amendment, transfer and payment of, each Letter of
Credit or otherwise payable pursuant to the application and related
documentation under which such Letter of Credit is Issued.

1.10 Payments by the Borrower.

(a) All payments (including prepayments) to be made by each Credit Party on
account of principal, interest, fees and other amounts required hereunder shall
be made without set-off, recoupment, counterclaim or deduction of any kind,
shall, except as otherwise expressly provided herein, be made to Agent (for the
ratable account of the Persons entitled thereto) at the address for payment
specified in the signature page hereof in relation to Agent (or such other
address as Agent may from time to time specify in accordance with Section 9.2),
including payments utilizing the ACH system, and shall be made in Dollars and by
wire transfer or ACH transfer in immediately available funds (which shall be the
exclusive means of payment hereunder), no later than 2:00 p.m. (New York time)
on the date due. Any payment which is received by Agent later than 2:00 p.m.
(New York time) may in Agent’s discretion be deemed to have been received on the
immediately succeeding Business Day and any applicable interest or fee shall
continue to accrue. The Borrower and each other Credit Party hereby irrevocably
waives the right to direct the application during the continuance of an Event of
Default of any and all payments in respect of any Obligation and any proceeds of
Collateral. The Borrower hereby authorizes Agent and each Lender to make a
Revolving Loan (which shall be a Base Rate Loan and which may be a Swing Loan)
to pay (i) interest, principal (including Swing Loans), L/C Reimbursement
Obligations, agent fees, Unused Commitment Fees and Letter of Credit Fees, in
each instance, on the date due, or (ii) after five (5) days’ prior notice to the
Borrower, other fees, costs or expenses payable by the Borrower or any of its
Subsidiaries hereunder or under the other Loan Documents.

(b) Subject to the provisions set forth in the definition of “Interest Period”
herein, if any payment hereunder shall be stated to be due on a day other than a
Business Day, such payment shall be made on the next succeeding Business Day,
and such extension of time shall in such case be included in the computation of
interest or fees, as the case may be.

(c) (i) So long as no Event of Default has occurred and is continuing, subject
to the terms of the Intercreditor Agreement, all payments received by Agent in
respect of any Obligation and all funds transferred and credited to the Agent’s
Account shall be applied to the Obligations as follows:

first, to the payment of any Overadvance;

second, to payment of interest, fees, costs, expenses, indemnification
obligations, increased costs amounts and any other similar amounts then due and
payable by the Credit Parties under this Agreement and the other Loan Documents
with respect to Swing Term Out Revolving Loans, Revolving Loans and Letters of
Credit;

 

- 18 -



--------------------------------------------------------------------------------

third, to payment of all Swing Loans;

fourththird, to payment of all Revolving Loans that are Base Rate Loans;

fifthfourth, to payment of all Revolving Loans that are LIBOR Rate Loans;

sixthfifth, to payment of all L/C Reimbursement Obligations;

seventhsixth, with respect to any optional prepayment pursuant to subsection
1.7(a) or any mandatory prepayment pursuant to subsection 1.8(c), first to the
Term Out Revolving Loan (first to any interest, fees, costs, expenses and other
similar amounts due and payable with respect to the Term Out Revolving Loan and
then to the principal of the Term Out Revolving Loan), second to cash
collateralize the Letter of Credit Obligations in an amount equal to 105% of the
amount of such Letter of Credit Obligations and then to the Term Loan (first to
any interest, fees, costs, expenses and other similar amounts due and payable
with respect to the Term Loan and then to the principal of the Term Loan); and

eighthseventh, to the Borrower’s operating account or for the account of and
paid to whoever may be lawfully entitled thereto.

In carrying out the foregoing, (A) amounts received shall be applied in the
numerical order provided until exhausted prior to the application to the next
succeeding category and (B) each of the Lenders or other Persons entitled to
payment shall receive an amount equal to its Commitment Percentage of amounts
available to be applied pursuant to clauses first, second, third, fourth, fifth
and seventhsixth above (with the amount of principal or interest payable to any
Lender determined based upon such Lender’s applicable Commitment Percentage of
the aggregate outstanding amount of principal or interest, as applicable for all
applicable Lenders).

(i) During the continuance of an Event of Default, subject to the terms of the
Intercreditor Agreement, Agent shall (unless otherwise directed by the Required
Lenders, in respect of clauses second through eighth below), apply any and all
payments received by Agent in respect of any Obligation in accordance with
clauses first through nintheighth below. Notwithstanding any provision herein to
the contrary, subject to the terms of the Intercreditor Agreement, all amounts
collected or received by Agent after any or all of the Obligations have been
accelerated (so long as such acceleration has not been rescinded), including
proceeds of Collateral, shall be applied as follows:

 

- 19 -



--------------------------------------------------------------------------------

first, to the payment of any Overadvance and fees, costs and expenses, including
Attorney Costs, of Agent payable or reimbursable by the Credit Parties under the
Loan Documents;

second, to payment of Attorney Costs of Lenders payable or reimbursable by the
Credit Parties under the Loan Documents (subject to any limitations set forth
herein (including Section 9.5));

third, to payment of all accrued unpaid interest on the Obligations and fees
owed to Agent, and the Lenders and L/C Issuers, including interest and fees
accruing during any Insolvency Proceeding with respect to one or more Credit
Parties, regardless of whether such interest and fees are disallowed as a claim
in that Insolvency Proceeding;

fourth, to payment of all Swing Loans;

fifthfourth, to payment of principal of the Obligations (other than the Term
Loan and obligations under any Secured Rate Contract or Bank Product) then due
and payable (including, without limitation, L/C Reimbursement Obligations then
due and payable) and cash collateralization in an amount of 105% of unmatured
Letter of Credit Obligations to the extent not then due and payable;

sixthfifth, to payment of principal of the Term Loan;

seventhsixth, to payment of any Obligations under any Secured Rate Contract
(solely to the extent that Agent has been notified of the amount and type of
such Secured Rate Contract prior to the occurrence of the Event of Default and
an Availability Reserve has been instituted by Agent in connection therewith)
and Obligations constituting Bank Products (solely to the extent that Agent has
been notified of the amount and type of such Bank Products prior to the
occurrence of the Event of Default and an Availability Reserve (other than with
respect to Cash Management Services) has been instituted by Agent in connection
therewith);

eighthseventh, to payment of any other amounts owing constituting Obligations
(including Secured Rate Contracts and Bank Products not otherwise paid pursuant
to clause seventhsixth); and

nintheighth, to the Borrower’s operating account or for the account of and paid
to whoever may be lawfully entitled thereto.

In carrying out the foregoing, (A) amounts received shall be applied in the
numerical order provided until exhausted prior to the application to the next
succeeding category and (B) each of the Lenders or other Persons entitled to
payment shall, if applicable, receive an amount equal to its pro rata share of
amounts available to be applied pursuant to clauses first, second, third, fifth,
sixth, through seventh and eighth above (with the amount of principal or
interest payable to any Lender determined based upon such Lender’s Commitment
Percentage of the aggregate outstanding amount of principal or interest, as
applicable for all Lenders).

 

- 20 -



--------------------------------------------------------------------------------

1.11 Payments by the Lenders to Agent; Settlement.

(a) Agent may, on behalf of Lenders, disburse funds tointo a Blocked Account of
the Borrower for Loans requested and such funds shall remain in such Blocked
Account until used in accordance with Section 4.10 hereof. Each Lender shall
reimburse Agent on demand for all funds disbursed on its behalf by Agent, or if
Agent so requests, each Lender will remit to Agent its Commitment Percentage of
any Loan before Agent disburses same to the Borrower. If Agent elects to require
that each Lender make funds available to Agent prior to disbursement by Agent to
the Borrower, Agent shall advise each Lender by telephone, fax or email (as
designated by such Lender to Agent) of the amount of such Lender’s Commitment
Percentage of the Loan requested by the Borrower no later than the Business Day
prior to the scheduled Borrowing date applicable thereto, and each such Lender
shall pay Agent such Lender’s Commitment Percentage of such requested Loan, in
same day funds, by wire transfer to Agent’s account, as set forth on Agent’s
signature page hereto, no later than 2:00 p.m. (New York time) on such scheduled
Borrowing date. Nothing in this subsection 1.11(a) or elsewhere in this
Agreement or the other Loan Documents, including the remaining provisions of
Section 1.11, shall be deemed to require Agent to advance funds on behalf of any
Lender or to relieve any Lender from its obligation to fulfill its Commitments
hereunder or to prejudice any rights that Agent, any Lender or the Borrower may
have against any Lender as a result of any default by such Lender hereunder.

(b) At least once each calendar week or more frequently at Agent’s election
(each, a “Settlement Date”), Agent shall advise each Lender by telephone, fax or
email (as designated by such Lender to Agent) of the amount of such Lender’s
Commitment Percentage of principal, interest and Fees paid for the benefit of
Lenders with respect to each applicable Loan. Agent shall pay to each Lender
such Lender’s Commitment Percentage (except as otherwise provided in subsection
1.1(c)(vi) and subsection 1.11(e)) of principal, interest and fees paid by the
Borrower since the previous Settlement Date for the benefit of such Lender on
the Loans held by it. Such payments shall be made by wire transfer to such
Lender not later than 2:00 p.m. (New York time) on the next Business Day
following each Settlement Date.

(c) Availability of Lender’s Commitment Percentage. Agent may assume that each
Revolving Lender will make its Commitment Percentage of each Revolving Loan
available to Agent on each Borrowing date. If such Commitment Percentage is not,
in fact, paid to Agent by such Revolving Lender when due, Agent will be entitled
to recover such amount on demand from such Revolving Lender without setoff,
counterclaim or deduction of any kind. If any Revolving Lender fails to pay the
amount of its Commitment Percentage forthwith upon Agent’s demand, Agent shall
promptly notify the Borrower and the Borrower shall immediately repay such
amount to Agent. Nothing in this subsection 1.11(c) shall be deemed to require
Agent to advance funds on behalf of any Revolving Lender or to relieve any
Revolving Lender from its

 

- 21 -



--------------------------------------------------------------------------------

obligation to fulfill its Commitments hereunder or to prejudice any rights that
the Borrower may have against any Revolving Lender as a result of any default by
such Revolving Lender hereunder. Without limiting the provisions of subsection
1.11(b), to the extent that Agent advances funds to the Borrower on behalf of
any Revolving Lender and is not reimbursed therefor on the same Business Day as
such advance is made, Agent shall be entitled to retain for its account all
interest accrued on such advance from the date such advance was made until
reimbursed by the applicable Revolving Lender.

(d) Return of Payments.

(i) If Agent pays an amount to a Lender under this Agreement in the belief or
expectation that a related payment has been or will be received by Agent from
the Borrower and such related payment is not received by Agent, then Agent will
be entitled to recover such amount from such Lender on demand without setoff,
counterclaim or deduction of any kind.

(ii) If Agent determines at any time that any amount received by Agent under
this Agreement or any other Loan Document must be returned to any Credit Party
or paid to any other Person pursuant to any insolvency law or otherwise, then,
notwithstanding any other term or condition of this Agreement or any other Loan
Document, Agent will not be required to distribute any portion thereof to any
Lender. In addition, each Lender will repay to Agent on demand any portion of
such amount that Agent has distributed to such Lender, together with interest at
such rate, if any, as Agent is required to pay to the Borrower or such other
Person, without setoff, counterclaim or deduction of any kind, and Agent will be
entitled to set-off against future distributions to such Lender any such amounts
(with interest) that are not repaid on demand.

(e) Non-Funding Lenders; Procedures.

(i) Responsibility. The failure of any Non-Funding Lender to make any Revolving
Loan, Letter of Credit Obligation or any payment required by it, or to make any
payment required by it under any Loan Document, or to fund any purchase of any
participation to be made or funded by it ( including, without limitation, with
respect to any Swing Loan) on the date specified therefor shall not relieve any
other Lender (each such other Revolving Lender, an “Other Lender”) of its
obligations to make such loan, fund the purchase of any such participation, or
make any other such required payment on such date, and neither Agent nor, other
than as expressly set forth herein, any Other Lender shall be responsible for
the failure of any Non-Funding Lender to make a loan, fund the purchase of a
participation or make any other required payment under any Loan Document.

(ii) Reallocation. If any Revolving Lender is a Non-Funding Lender, all or a
portion of such Non-Funding Lender’s Letter of Credit Obligations (unless such
Lender is the L/C Issuer that Issued such Letter of Credit) and reimbursement
obligations with respect to Swing Loans shall, at Agent’s election at any time
or upon any L/C Issuer’s or Swingline Lender’s, as applicable, written request
delivered to Agent (whether before or after the occurrence of any Default or
Event of Default), be reallocated to and assumed by the

 

- 22 -



--------------------------------------------------------------------------------

Revolving Lenders that are not Non-Funding Lenders or Impacted Lenders pro rata
in accordance with their Commitment Percentages of the Aggregate Revolving Loan
Commitment (calculated as if the Non-Funding Lender’s Commitment Percentage was
reduced to zero and each other Revolving Lender’s Commitment Percentage had been
increased proportionately), provided that no Revolving Lender shall be
reallocated any such amounts or be required to fund any amounts that would cause
the sum of its outstanding Revolving Loans, outstanding Letter of Credit
Obligations, amounts of its participations in Swing Loans and its pro rata share
of unparticipated amounts in Swing Loans to exceed its Revolving Loan
Commitment.

(ii) [Reserved].

(iii) Voting Rights. Notwithstanding anything set forth herein to the contrary,
including Section 9.1, a Non-Funding Lender (other than, as applicable, a
Non-Funding Lender who only holds Term Loans or Term Out Revolving Loans) shall
not have any voting or consent rights under or with respect to any Loan Document
or constitute a “Lender” or a “Revolving Lender” (or be, or have its Loans and
Commitments, included in the determination of “Required Lenders”, “Required
Revolving Lenders” or “Lenders directly affected” pursuant to Section 9.1) for
any voting or consent rights under or with respect to any Loan Document,
provided that (A) the Commitment of a Non-Funding Lender may not be increased,
(B) the principal and interest of a Non-Funding Lender’s Loans may not be
reduced or forgiven, and (C) the interest rate applicable to Obligations owing
to a Non-Funding Lender may not be reduced in such a manner that by its terms
affects such Non-Funding Lender more adversely than Other Lenders, in each case
without the consent of such Non-Funding Lender. Moreover, for the purposes of
determining Required Lenders and Required Revolving Lenders, the Loans, Letter
of Credit Obligations, and Commitments held by Non-Funding Lenders shall be
excluded from the total Loans and Commitments outstanding.

(iv) Borrower Payments to a Non-Funding Lender. Agent shall be authorized to use
all payments received by Agent for the benefit of any Non-Funding Lender
pursuant to this Agreement to pay in full the Aggregate Excess Funding Amount to
the appropriate Secured Parties. Following such payment in full of the Aggregate
Excess Funding Amount, Agent shall be entitled to hold such funds as cash
collateral in a non-interest bearing account up to an amount equal to such
Non-Funding Lender’s unfunded Effective Date Revolving Loan Commitment and to
use such amount to pay such Non-Funding Lender’s funding obligations hereunder
until the Obligations are paid in full in cash (other than obligations in
respect of Bank Products and Secured Rate Contracts and contingent
indemnification Obligations to the extent no claim giving rise thereto has been
asserted), all Letter of Credit Obligations have been discharged or cash
collateralized and all Commitments have been terminated. Upon any such unfunded
obligations owing by a Non-Funding Lender becoming due and payable, Agent shall
be authorized to use such cash collateral to make such payment on behalf of such
Non-Funding Lender. With respect to such Non-Funding Lender’s failure to fund
Revolving Loans or purchase participations in Letters of Credit or Letter of
Credit Obligations, any amounts applied by Agent to satisfy such funding
shortfalls shall be deemed to constitute

 

- 23 -



--------------------------------------------------------------------------------

a Revolving Loan or amount of the participation required to be funded and, if
necessary to effectuate the foregoing, the other Revolving Lenders shall be
deemed to have sold, and such Non-Funding Lender shall be deemed to have
purchased, Revolving Loans or Letter of Credit participation interests from the
other Revolving Lenders until such time as the aggregate amount of the Revolving
Loans and participations in Letters of Credit and Letter of Credit Obligations
are held by the Revolving Lenders in accordance with their Commitment
Percentages of the Aggregate Effective Date Revolving Loan Commitment. Any
amounts owing by a Non-Funding Lender to Agent which are not paid when due shall
accrue interest at the interest rate applicable during such period to Revolving
Loans that are Base Rate Loans. In the event that Agent is holding cash
collateral of a Non-Funding Lender that cures pursuant to clause (v) below or
ceases to be a Non-Funding Lender pursuant to the definition of Non-Funding
Lender, Agent shall return the unused portion of such cash collateral to such
Lender. The “Aggregate Excess Funding Amount” of a Non-Funding Lender shall be
the aggregate amount of (A) all unpaid obligations owing by such Lender to
Agent, L/C Issuers, Swingline Lender, and Other Lenders under the Loan
Documents, including such Lender’s pro rata share of all Revolving Loans, Letter
of Credit Obligations and Swing Loans, plus, without duplication, (B) all
amounts of such Non-Funding Lender’s Letter of Credit Obligations and
reimbursement obligations with respect to Swing Loans reallocated to Other
Lenders pursuant to subsection 1.11(e)(ii).

(v) Cure. A Lender may cure its status as a Non-Funding Lender under clause
(a) of the definition of Non-Funding Lender if such Lender (A) fully pays to
Agent, on behalf of the applicable Secured Parties, the Aggregate Excess Funding
Amount, plus all interest due thereon and (B) timely funds the next Revolving
Loan required to be funded by such Lender or makes the next reimbursement
required to be made by such Lender. Any such cure shall not relieve any Lender
from liability for breaching its contractual obligations hereunder.

(vi) Fees. A Lender that is a Non-Funding Lender pursuant to clause (a) of the
definition of Non-Funding Lender shall not earn and shall not be entitled to
receive, and the Borrower shall not be required to pay, such Lender’s portion of
the Unused Revolving Commitment Fee during the time such Lender is a Non-Funding
Lender pursuant to clause (a) thereof. In the event that any reallocation of
Letter of Credit Obligations occurs pursuant to subsection 1.11(e)(ii), during
the period of time that such reallocation remains in effect, the Letter of
Credit Fee payable with respect to such reallocated portion shall be payable to
(A) all Revolving Lenders (other than such Non-Funding Lender) based on their
pro rata share of such reallocation or (B) to the L/C Issuer for any remaining
portion not reallocated to any other Revolving Lenders.

(f) Procedures. Agent is hereby authorized by each Credit Party and each other
Secured Party to establish procedures (and to amend such procedures from time to
time) to facilitate administration and servicing of the Loans and other matters
incidental thereto. Without limiting the generality of the foregoing, Agent is
hereby authorized to establish procedures to make available or deliver, or to
accept, notices, documents and similar items on, by posting to or submitting
and/or completion on, E-Systems.

 

- 24 -



--------------------------------------------------------------------------------

1.12 Eligible Credit/Debit Card Receivables. All of the Credit/Debit Card
Receivables of the Credit Parties that arise in the ordinary course of business
from the sale of goods or rendition of services (net of any fees with respect
thereto and unapplied cash or payments thereon), which have been earned by
performance and are payable in Dollars, that are not excluded as ineligible by
virtue of one or more of the criteria set forth below (without duplication) and
are reflected in the most recent Borrowing Base Certificate delivered by the
Borrower to the Agent shall be “Eligible Credit/Debit Card Receivables” for
purposes of this Agreement. None of the following shall be deemed to be Eligible
Credit/Debit Card Receivables:

(a) Outstanding Accounts. Credit/Debit Card Receivables due from major credit
card or debit card processors that have been outstanding for more than five
(5) Business Days from the date of sale;

(b) Valid Title. Credit/Debit Card Receivables due from major credit card or
debit card processors with respect to which a Credit Party does not have good,
valid and marketable title thereto, free and clear of any Lien (other than those
Liens described in clauses (b), (c), (f) and (q) of the definition of “Permitted
Liens” (subject to Availability Reserves and Reserves established, modified or
eliminated by Agent in its, at the direction of the Required Lenders in their
Permitted Discretion));

(c) Not Perfected. Credit/Debit Card Receivables due from major credit card or
debit card processors that are not subject to a first priority security interest
in favor of the Agent for its own benefit and the benefit of the other Secured
Parties;

(d) Contra Accounts. Credit/Debit Card Receivables due from major credit card or
debit card processors which are disputed, or with respect to which a claim,
counterclaim, offset or chargeback has been asserted, by the related credit card
or debit card processor (but only to the extent of such dispute, counterclaim,
offset or chargeback);

(e) Repurchase Obligation. Credit/Debit Card Receivables due from major credit
card or debit card processors as to which the credit card or debit card
processor has the right under certain circumstances to require a Credit Party or
any Subsidiary thereof to repurchase such Accounts from such credit card or
debit card processor;

(f) Credit/Debit Card Agreement. Except as otherwise approved by the Agent in
its sole discretion, at the direction of the Required Lenders in their Permitted
Discretion, Credit/Debit Card Receivables due from major credit card or debit
card processors as to which the Agent has not received an acceptable
Credit/Debit Card Agreement;

(g) Doubtful Accounts. Accounts due from major credit card or debit card
processors (other than Visa, Mastercard, American Express, Diners Club and
Discover) which the Agent determines, in its, at the direction of the Required
Lenders in their Permitted Discretion, determines to be unlikely to be
collected;

 

- 25 -



--------------------------------------------------------------------------------

(h) Foreign Accounts. Accounts due from major credit card and debit card
processors which are not organized in or do not have their principal offices in
the United States, Puerto Rico or the U.S. Virgin Islands; or

(i) Private Label. Except for Credit/Debit Card Receivables arising from Citi
Private Label Credit Cards or as otherwise approved by the Agent in its sole
discretion, Credit/Debit Card Receivables of the Credit Parties arising from
Private Label Credit/Debit Cards.

Agent, at the direction of the Required Lenders, shall have the right to
establish, modify or eliminate Reserves against Eligible Credit/Debit Card
Receivables (including, without limitation, for estimates, chargeback or other
accrued liabilities or offsets by credit card or debit card processors and
amounts to adjust for material claims, offsets, defenses or counterclaims or
other material disputes with an Account Debtor) from time to time in itsthe
Required Lenders’ Permitted Discretion.

1.13 Eligible Trade Receivables. All of the Accounts owned by each Credit Party
and properly reflected as “Eligible Trade Receivables” in the most recent
Borrowing Base Certificate delivered by the Borrower to Agent shall be “Eligible
Trade Receivables” for purposes of this Agreement, except any Account to which
any of the exclusionary criteria (without duplication) set forth below applies.
Agent, at the direction of the Required Lenders, shall have the right to
establish, modify or eliminate Reserves against Eligible Trade Receivables from
time to time in itsthe Required Lenders’ Permitted Discretion. “Eligible Trade
Receivables” means, without duplication of any Eligible Wireless Receivable or
Eligible Credit/Debit Card Receivable, an Account owing to a Credit Party (net
of any unapplied cash or payments thereon) that arises in the ordinary course of
business from the sale of goods or rendition of services, which have been earned
by performance and is payable in Dollars other than:

(a) Past Due Accounts. Accounts that are not paid within the earlier of sixty
(60) days following its due date or one hundred twenty (120) days following its
original invoice date;

(b) Cross Aged Accounts. Accounts that are the obligations of an Account Debtor
if fifty percent (50%) or more of the Dollar amount of all Accounts owing by
that Account Debtor are ineligible under clause (a) of this Section 1.13;

(c) Foreign Accounts. Accounts that are the obligations of an Account Debtor
which is not organized in or does not have its principal office in the United
States, Puerto Rico or the U.S. Virgin Islands;

(d) Government Accounts. Accounts due by a Governmental Authority, unless the
Account Debtor is the United States or any department, agency or instrumentality
thereof and the Account has been assigned to the Agent in compliance with the
Federal Assignment of Claims Act of 1940;

 

- 26 -



--------------------------------------------------------------------------------

(e) Contra Accounts, Account Payable or Potential Offset. Accounts to the extent
the Borrower or any Subsidiary thereof is liable for goods sold or services
rendered by the applicable Account Debtor or any Subsidiary thereof (or
otherwise subject to an account payable) and Accounts subject to an account
payable or a potential offset, counterclaim, dispute, deduction, discount,
recoupment, reserve, defense, chargeback, credit or allowance (but ineligibility
shall be limited to the amount thereof) and provided that the amount of such
Accounts shall be net of any reserves maintained by the Borrower and the other
Credit Parties in respect thereof;

(f) Concentration Risk. Accounts to the extent that such Account, together with
all other Accounts owing by such Account Debtor and its Affiliates as of any
date of determination exceed ten percent (10%) of all Eligible Trade Receivables
(but only to the extent of such excess);

(g) Deterioration of Credit Quality. Accounts due from any Account Debtor, if
there has occurred a material deterioration in the credit quality of such
Account Debtor, as determined by the Agent in its, at the direction of the
Required Lenders in their Permitted Discretion;

(h) Pre-Billing. Accounts with respect to which an invoice, reasonably
acceptable to Agentthe Required Lenders in form and detail (it being understood
and agreed that invoices in the form provided to the AgentLenders prior to the
ClosingEffective Date are acceptable to Agentthe Required Lenders), has not been
sent to the applicable Account Debtor;

(i) Defaulted Accounts; Bankruptcy. Accounts due by any Account Debtor, if an
Insolvency Proceeding has been commenced by or against such Account Debtor or
the Account Debtor has failed, has suspended or ceased doing business, is
liquidating, dissolving or winding up its affairs, makes a general assignment
for the benefit of creditors, fails to pay its debts generally as they come due
or otherwise is not solvent; or the relevant Credit Party is not able to bring
suit or enforce remedies against the Account Debtor through judicial process;

(j) Inter-Company/Affiliate/Employee Accounts. Accounts that arise from a sale
to any Subsidiary, Affiliate, director, officer, other employee or to any entity
that has any common officer or director with any Credit Party or any Person for
personal, family or household purposes;

(k) Progress Billing. Accounts (i) as to which a Credit Party is not able to
bring suit or otherwise enforce its remedies against the Account Debtor through
judicial process, or (ii) if the Account represents a progress billing
consisting of an invoice for goods sold or used or services rendered pursuant to
a contract under which the Account Debtor’s obligation to pay that invoice is
subject to a Credit Party’s completion of further performance under such
contract or is subject to the equitable lien of a surety bond issuer;

(l) Bill and Hold. Accounts that arise with respect to goods that are delivered
on a bill-and-hold basis;

 

- 27 -



--------------------------------------------------------------------------------

(m) Other Liens Against Receivables. Accounts that (i) are not owned by a Credit
Party or (ii) are subject to any right, claim, Lien or other interest of any
other Person (other than those Liens described in clauses (b), (c), (f) and
(q) of the definition of “Permitted Liens” (subject, in the case of Liens
described in clauses (c) and (f) of the definition of “Permitted Liens”, to
Availability Reserves and Reserves established, modified or eliminated by Agent
in its, at the direction of the Required Lenders in their Permitted
Discretion));

(n) Conditional Sale. Accounts that arise with respect to (i) goods that are
placed on consignment, guarantied sale, sale-or-return, sale-on-approval or
other terms by reason of which the payment by the Account Debtor is conditional;
(ii) goods that have not been delivered to and accepted by the Account Debtor,
(iii) services that have not been accepted by the Account Debtor, or (iv) a
contingent sale;

(o) Instruments or Chattel Paper. Accounts that are evidenced by an Instrument
or Chattel Paper;

(p) Judgment. Accounts reduced to judgment;

(q) Not Bona Fide. Accounts that are not true and correct statements of bona
fide indebtedness incurred in the amount of such Account for merchandise sold to
or services rendered and accepted by the applicable Account Debtor;

(r) Ordinary Course; Sales of Equipment or Bulk Sales. Accounts that do not
arise from the sale of goods or the performance of services by a Credit Party in
the Ordinary Course of Business, including, without limitation, sales of
Equipment and bulk sales;

(s) Payment Extension; C.O.D. Accounts where payment has been extended (other
than any such extension of terms as evidenced by a customary agreement between
the applicable Credit Party and Account Debtor, the terms of which extension are
reasonably acceptable to the AgentRequired Lenders), the Account Debtor has made
a partial payment, or arises from a sale on a cash-on-delivery basis;

(t) Late Charges. Accounts including a billing for interest, fees or late
charges, but ineligibility shall be limited to the extent thereof;

(u) Not Perfected. Accounts as to which Agent’s Lien thereon, on behalf of
itself and the other Secured Parties, is not a first priority perfected Lien;

(v) Residual Accounts. Accounts constituting Residual Accounts; or

(w) Subject to Sale/Agency Agreement. At Agent’sAs the Required Lenders may
direct Agent in their discretion, Accounts subject to any sale or agency
agreement in connection with any pending or proposed Liquidation.

 

- 28 -



--------------------------------------------------------------------------------

1.14 Eligible Wireless Receivables. All of the Accounts owned by each Credit
Party and properly reflected as “Eligible Wireless Receivables” in the most
recent Borrowing Base Certificate delivered by the Borrower to Agent shall be
“Eligible Wireless Receivables” for purposes of this Agreement, except any
Account to which any of the exclusionary criteria (without duplication) set
forth below applies. Agent, at the direction of the Required Lenders, shall have
the right to establish, modify or eliminate Reserves against Eligible Wireless
Receivables from time to time in itsthe Required Lenders’ Permitted Discretion.
“Eligible Wireless Receivables” means, without duplication of any Eligible Trade
Receivable or Eligible Credit/Debit Card Receivable, an Account (consisting of
commissions, residuals and other funds) owing to a Credit Party from a Specified
Wireless Provider (net of any unapplied cash or payments thereon) that arises in
the ordinary course of business from the sale of goods or rendition of services
under a Wireless Carrier Contract, which have been earned by performance and is
payable in Dollars other than:

(a) Past Due Accounts. Accounts that are not paid within the earlier of sixty
(60) days following its due date or ninety (90) days following its original
invoice date;

(b) Cross Aged Accounts. Accounts (excluding Accounts constituting Residual
Accounts) that are the obligations of an Account Debtor if fifty percent
(50%) or more of the Dollar amount of all Accounts (excluding Accounts
constituting Residual Accounts) owing by that Account Debtor are ineligible
under clause (a) of this Section 1.14;

(c) Contra Accounts, Account Payable or Potential Offset. Accounts to the extent
the Borrower or any Subsidiary thereof is liable for goods sold or services
rendered by the applicable Account Debtor or any Subsidiary thereof (or
otherwise subject to an account payable) and Accounts subject to a potential
offset, counterclaim, dispute, deduction, discount, recoupment, reserve,
defense, chargeback (including, without limitation, as a result of customer
service plan terminations, that is based on a percentage of sales which is the
sum of estimated chargebacks for the most recent three month period), credit or
allowance of a Specified Wireless Provider (but ineligibility shall be limited
to the amount thereof) and provided that the amount of such Accounts shall be
net of any reserves maintained by the Borrower and the other Credit Parties in
respect thereof;

(d) Deterioration of Credit Quality. Accounts due from any Account Debtor, if
there has occurred a material deterioration in the credit quality of such
Account Debtor, as determined by the Agent in its Permitted Discretion;

(e) Pre-Billing. Accounts with respect to which an invoice, reasonably
acceptable to Agentthe Required Lenders in form and detail (it being understood
and agreed that invoices in the form provided to the Agent Lenders prior to the
ClosingEffective Date are acceptable to Agentthe Required Lenders), or such
similar record of the transaction as transmitted to the Borrower or any
Subsidiary thereof via point-of-sale electronic medium has not been sent to the
applicable Account Debtor;

 

- 29 -



--------------------------------------------------------------------------------

(f) Defaulted Accounts; Bankruptcy. Accounts due by any Account Debtor, if an
Insolvency Proceeding has been commenced by or against such Account Debtor or
the Account Debtor has failed, has suspended or ceased doing business, is
liquidating, dissolving or winding up its affairs, makes a general assignment
for the benefit of creditors, fails to pay its debts generally as they come due
or otherwise is not solvent; or the relevant Credit Party is not able to bring
suit or enforce remedies against the Account Debtor through judicial process;

(g) Progress Billing. Accounts (i) as to which a Credit Party is not able to
bring suit or otherwise enforce its remedies against the Account Debtor through
judicial process, or (ii) if the Account represents a progress billing
consisting of an invoice for goods sold or used or services rendered pursuant to
a contract under which the Account Debtor’s obligation to pay that invoice is
subject to a Credit Party’s completion of further performance under such
contract or is subject to the equitable lien of a surety bond issuer;

(h) Foreign Accounts. Accounts that are the obligations of an Account Debtor
which is not located in the United States, Puerto Rico or the U.S. Virgin
Islands;

(i) Bill and Hold. Accounts that arise with respect to goods that are delivered
on a bill-and-hold basis;

(j) Other Liens Against Receivables. Accounts that (i) are not owned by a Credit
Party or (ii) are subject to any right, claim, Lien or other interest of any
other Person (other than those Liens described in clauses (b), (c), (f) and
(q) of the definition of “Permitted Liens” (subject, in the case of Liens
described in clauses (c) and (f) of the definition of “Permitted Liens”, to
Availability Reserves and Reserves established, modified or eliminated by Agent
in its, at the direction of the Required Lenders in their Permitted
Discretion));

(k) Consignment; Conditional Sale. Accounts that arise with respect to (i) goods
that are placed on consignment, guarantied sale, sale-or-return,
sale-on-approval or other terms by reason of which the payment by the Account
Debtor is conditional; (ii) goods that have not been delivered to and accepted
by the Account Debtor, (iii) services that have not been accepted by the Account
Debtor, or (iv) a contingent sale;

(l) Instruments or Chattel Paper. Accounts that are evidenced by an Instrument
or Chattel Paper;

(m) Judgment. Accounts reduced to judgment;

(n) Not Bona Fide. Accounts that are not true and correct statements of bona
fide indebtedness incurred in the amount of such Account for merchandise sold to
or services rendered and accepted by the applicable Account Debtor;

(o) Ordinary Course; Sales of Equipment or Bulk Sales. Accounts that do not
arise from the sale of goods or the performance of services by a Credit Party in
the Ordinary Course of Business, including, without limitation, sales of
Equipment and bulk sales;

 

- 30 -



--------------------------------------------------------------------------------

(p) Payment Extension; C.O.D. Accounts where payment has been extended (other
than any such extension of terms as evidenced by a customary agreement between
the applicable Credit Party and Account Debtor, the terms of which extension are
reasonably acceptable to the Agent, acting at the direction of the Required
Lenders), the Account Debtor has made a partial payment, or arises from a sale
on a cash-on-delivery basis;

(q) Late Charges. Accounts including a billing for interest, fees or late
charges, but ineligibility shall be limited to the extent thereof;

(r) Not Perfected. Accounts as to which Agent’s Lien thereon, on behalf of
itself and the other Secured Parties, is not a first priority perfected Lien;

(s) Residual Accounts. Accounts constituting Residual Accounts; or

(t) Subject to Sale/Agency Agreement. At Agent’sthe Required Lenders’
discretion, Accounts subject to any sale or agency agreement in connection with
any pending or proposed Liquidation.

1.15 Eligible Inventory. All of the Inventory owned by each Credit Party and
properly reflected as “Eligible Inventory” in the most recent Borrowing Base
Certificate delivered by the Borrower to Agent shall be “Eligible Inventory” for
purposes of this Agreement, except any Inventory to which any of the
exclusionary criteria set forth below or in the component definitions herein
applies. Agent shall, at the direction of the Required Lenders, have the right
to establish, modify, or eliminate Reserves against Eligible Inventory from time
to time in itsthe Required Lenders’ Permitted Discretion. “Eligible Inventory”
means, without duplication of any Eligible In-Transit Inventory, all of the
Inventory owned by each Credit Party that constitutes finished goods which are
merchantable and readily saleable (in the case of Inventory received by a Credit
Party in bulk, with appropriate packaging) to the public in the ordinary course
and properly reflected in such Credit Party’s perpetual inventory system, other
than:

(a) Special Order; Bill and Hold. Inventory that is (i) special-order items or
(ii) bill and hold goods.

(b) Damaged. Inventory that is damaged, defective or unfit for sale;

(c) Consignment. Inventory that is placed on consignment or Inventory to the
extent that a Credit Party has accepted a deposit therefor;

(d) Representations and Warranties. Inventory that represents goods that do not
conform in all material respects to the representations and warranties contained
in this Agreement or any of the Collateral Documents;

 

- 31 -



--------------------------------------------------------------------------------

(e) Off-Site. Inventory that (i) is not located on premises owned, leased or
rented by a Credit Party and (A) set forth in Schedule 3.21 or (B) otherwise
disclosed in writing to Agent and the Required Lenders or (ii) is stored at a
leased location in a Landlord Lien State, unless Agent hasthe Required Lenders
have given itstheir prior consent thereto and unless (x) a Collateral Access
Agreement or other reasonably satisfactory landlord waiver has been delivered to
Agent, or (y) Rent Reserves satisfactory to Agentthe Required Lenders have been
established or modified with respect thereto, (iii) is stored with a bailee or
warehouseman unless (x) a reasonably satisfactory, acknowledged bailee letter
has been received by Agent with respect thereto; provided that, with respect to
any Inventory stored with a bailee or warehouseman as of the Closing Date, such
bailee letter shall be delivered to Agent not later than the date that is ninety
(90) days after the Closing Date and (y) Reserves satisfactory to Agentthe
Required Lenders have been established or modified with respect thereto, (iv) is
located at a location owned in fee by a Credit Party subject to a mortgage in
favor of a lender other than Agent or SCP Agent, unless a reasonably
satisfactory mortgagee waiver has been delivered to Agent or (v) not located in
the United States, Puerto Rico or the U.S. Virgin Islands;

(f) In-Transit. Inventory that is in transit, except for Inventory in transit
between domestic locations of Credit Parties;

(g) Customized. Inventory subject to any licensing, trademark, trade name or
copyright agreements with any third parties which would require any consent of
any third party for the sale or disposition of that Inventory by the Credit
Parties or Agent (or its designee) (which consent has not been obtained) or the
payment of any monies to any third party upon such sale or other disposition (to
the extent of such monies);

(h) Packing/Shipping Materials. Inventory that consists of samples, labels,
bags, packing or shipping materials, manufacturing supplies or other similar
non-merchandise categories;

(i) Tooling. Inventory that consists of tooling or replacement parts and
non-saleable Inventory used for merchandise repairs;

(j) Returns. Inventory that consists of goods which have been returned by the
buyer other than goods that are undamaged and are fit for resale in the Ordinary
Course of Business;

(k) Freight. Inventory that consists of any costs associated with “freight-in”
charges (including any such charges that are capitalized) to the extent such
Inventory is not included in the most recent Inventory appraisal delivered to
the Agent;

(l) Hazardous Materials. Inventory that consists of Hazardous Materials or goods
that can be transported or sold only with licenses that are not readily
available;

(m) Un-insured. Inventory that is not covered by property insurance reasonably
acceptable to Agent, acting at the direction of the Required Lenders;

 

- 32 -



--------------------------------------------------------------------------------

(n) Not Owned/Other Liens. Inventory that is not owned by a Credit Party or is
subject to Liens other than Permitted Liens described in subsections 5.1(b),
(c), (d), (f), (j), (p) and (q) or rights of any other Person (including the
rights of a purchaser that has made progress payments and the rights of a surety
that has issued a bond to assure a Credit Party’s performance with respect to
that Inventory);

(o) Unperfected. Inventory that is not subject to a first priority Lien in favor
of Agent on behalf of itself and the Secured Parties, except for Liens described
in subsection 5.1(d) (subject to Reserves);

(p) Progress Billing. Inventory that is subject to progress billing or
retainage, or is Inventory for which a performance, surety or completion bond or
similar assurance has been issued;

(q) Governmental Authority. Inventory which does not in any material respect
meet applicable standards imposed by any Governmental Authority having
regulatory authority with respect to such Inventory in the Ordinary Course of
Business;

(r) SIM Cards. Inventory consisting of SIM Cards;

(s) Intercompany Profits and Eliminations. Intercompany profits, eliminations or
adjustments for the value of Inventory from the stock file purchase order cost
to what is actually paid per the applicable purchase order(s);

(t) Trailing Credits. Vendor funds which reduce the carrying value of Inventory
(recognized as a reduction of cost of goods sold when product is sold);

(u) Not Ordinary Course. Inventory that is not of a type held for sale in the
Ordinary Course of Business of a Credit Party;

(v) Wireless Carrier Contract Inventory. Upon the termination of any Wireless
Carrier Contract by any Specified Wireless Provider or any termination,
amendment or modification of any Wireless Carrier Contract by any Credit Party
without the Agent’sRequired Lenders’ consent, at the Agent’sRequired Lenders’
sole discretion, Inventory that consists of goods subject to such Wireless
Carrier Contract;

(w) Excess/Obsolete. Inventory that is (i) excess, obsolete, unsaleable
(including unsaleable Inventory used for merchandise repairs), shopworn, or
seconds, (ii) to be returned to the vendor or which is no longer reflected in
the Credit Parties’ stock ledger, (iii) special-order items, or (iv) is bill and
hold goods; or

(x) Subject to Sale/Agency Agreement. At Agent’s discretion, Inventory subject
to any sale or agency agreement in connection with any pending or proposed
Liquidation.

 

- 33 -



--------------------------------------------------------------------------------

1.16 Eligible In-Transit Inventory. All of the in-transit Inventory owned by
each Credit Party and properly reflected as “Eligible In-Transit Inventory” in
the most recent Borrowing Base Certificate delivered by the Borrower to Agent
shall be “Eligible In-Transit Inventory” for purposes of this Agreement. Agent,
at the direction of the Required Lenders, shall have the right to establish,
modify, or eliminate Reserves against Eligible In-Transit Inventory from time to
time in itsthe Required Lenders’ Permitted Discretion. “Eligible In-Transit
Inventory” means, as of any date of determination, without duplication of other
Eligible Inventory, Inventory:

(a) which has been shipped from any foreign location for receipt by a Credit
Party within sixty (60) days of the date of determination but which has not yet
been received by a Credit Party at a distribution center and recorded in the
Borrower’s perpetual Inventory system;

(b) for which the purchase order is in the name of a Credit Party and title has
passed to a Credit Party;

(c) which is insured in accordance with the provisions of this Agreement and the
other Loan Documents, including, without limitation, casualty insurance, marine
cargo insurance and cargo transit insurance acceptable to Agent and which names
Agent as loss payee;

(d) which is subject, to the reasonable satisfaction of Agent, acting at the
direction of the Required Lenders, to a first priority perfected security
interest in and Lien upon such in-transit Inventory in favor of Agent for the
benefit of the Secured Parties;

(e) (i) which is subject to a negotiable bill of lading or other negotiable
document of title and which document has been delivered to Agent with all
necessary endorsements, free and clear of all Liens except Liens in favor of
Agent, for the benefit of the Secured Parties and for the benefit of the SCP
Agent in accordance with the terms of the Intercreditor Agreement; provided that
with respect to any negotiable bill of lading or other negotiable document of
title in existence as of the Closing Date, such bill of lading or other
negotiable document, together with all necessary endorsements, shall be
delivered to Agent not later than one hundred twenty (120) days after the
Closing Date (as may be extended by Agent in its sole discretion) or (ii) which
is not subject to a negotiable bill of lading or other document of title and
with respect to which each relevant freight carrier, freight forwarder, customs
broker, non-vessel owning common carrier, shipping company or other relevant
Person in possession of such Inventory or documents relating thereto shall have
(A) entered into bailee arrangements, Customs Brokers Agreements or control
agreements, as applicable, satisfactory to Agent, for the benefit of the Secured
Parties and (B) indicated or otherwise acknowledged Agent’s security interest in
and Lien upon such Inventory and in any shipping documents issued or carried by
such freight carrier, freight forwarder, customs broker, non-vessel owning
common carrier, shipping company or other relevant Person, in each case, in a
manner satisfactory to Agent; provided that, with respect to any agreement in
existence as of the Closing Date or arising within one hundred twenty (120) days
thereafter with a freight

 

- 34 -



--------------------------------------------------------------------------------

carrier, freight forwarder, customs broker, non-vessel owning common carrier,
shipping company or other relevant Person in possession of such Inventory, the
documentation required by this clause (ii) shall be delivered to Agent not later
than the date that is one hundred twenty (120) days after the Closing Date (as
may be extended by Agent in its sole discretion);

(f) which otherwise meets the criteria for Eligible Inventory (excluding clauses
(e) and (f) of the definition thereof);

(g) with respect to which Agent, acting at the direction of the Required Lenders
shall otherwise be reasonably satisfied that (i) the purchase and shipping
documentation relating to such Inventory demonstrate that a Credit Party has
received such Inventory at the port of shipment, (ii) payment in full has been
made by a Credit Party and received by the shipper or other Person to whom a
Credit Party is obligated to make such payment and (iii) no Person (including
the vendor of such goods) has a legal right of reclamation, repudiation, or
stoppage-in-transit (or, in each case, any similar right) with respect to such
Inventory pursuant to the Uniform Commercial Code or any other applicable
Requirement of Law; and

(h) other than in situations where Inventory is subject to a negotiable bill of
lading or other negotiable document of title as provided in clause (e)(i) above,
which Inventory satisfies such other eligibility criteria established by Agent
in its, at the direction of the Required Lenders in their Permitted Discretion;

provided, in each case, that the Agent may, in itsat the direction of the
Required Lenders in their Permitted Discretion, exclude any particular Inventory
from the definition of “Eligible In-Transit Inventory” in the event that the
Agent determinesRequired Lenders determine that such Inventory is subject to any
Person’s right or claim which is (or is capable of being) senior to, or pari
passu with, the Lien of the Agent (such as, without limitation, a right of
stoppage in transit), as applicable, or may otherwise adversely impact the
ability of the Agent to realize upon such Inventory.

Eligible In-Transit Inventory shall not include Inventory accounted for as “in
transit” by the Borrower by virtue of such Inventory’s being in transit between
the Borrower’s locations or in storage trailers at the Borrower’s locations;
rather such Inventory shall be treated as “Eligible Inventory” if it satisfies
the conditions therefor. The Agent shall have the right, acting at the direction
of the Required Lenders, to establish, modify, or eliminate Reserves against
Eligible In-Transit Inventory from time to time in itsthe Required Lenders’
Permitted Discretion.

1.17 Bank Products.

(a) . Each Credit Party, or any of its Subsidiaries, may (but no such Person is
required to) request that the Bank Product Providers provide or arrange for such
Person to obtain Bank Products from Bank Product Providers, and each Bank
Product Provider may, in its sole discretion, provide or arrange for such Person
to obtain the

 

- 35 -



--------------------------------------------------------------------------------

requested Bank Products. Any Credit Party or any of its Subsidiaries that
obtains Bank Products shall indemnify and hold Agent, each Lender and their
respective Affiliates harmless from any and all obligations now or hereafter
owing to any other Person by any Bank Product Provider in connection with any
Bank Products other than for gross negligence or willful misconduct on the part
of any such indemnified Person. This Section 1.17 shall survive the payment of
the Obligations and the termination of this Agreement. The Credit Parties and
their Subsidiaries acknowledge and agree that the obtaining of Bank Products
from Bank Product Providers (a) is in the sole discretion of such Bank Product
Provider and (b) is subject to all rules and regulations of such Bank Product
Provider. Each Bank Product Provider shall be deemed a party hereto for purposes
of any reference in a Loan Document to the parties for whom Agent is acting,
provided, that, the rights of such Bank Product Provider hereunder and under any
of the other Loan Documents shall consist exclusively of such Bank Product
Provider’s right to share in payments and collections out of the Collateral as
set forth herein. In connection with any such distribution of payments and
collections, Agent shall be entitled to assume that no amounts are due to any
Bank Product Provider unless such Bank Product Provider has notified Agent in
writing of any such liability owed to it as of the date of any such
distribution.

ARTICLE II.

CONDITIONS PRECEDENT

2.1 2.17 Conditions of Initial Loans. The obligation of each Lender to make its
initial Loans and of each L/C Issuer (as defined in the Credit Agreement as in
effect prior to the First Amendment) to Issue, or, for the avoidance of doubt,
cause to be Issued, the initial Letters of Credit hereunder is subject to
satisfaction of the following conditions in a manner satisfactory to Agent and
the Lenders:

(a) Loan Documents. Agent shall have received on or before the Closing Date all
of the agreements, documents, instruments and other items (to the extent not
already set forth in this Article II) set forth on the closing checklist
attached hereto as Exhibit 2.1), each in form and substance reasonably
satisfactory to Agent and the Lenders;

(b) Availability. No Revolving Loan shall be advanced on the Closing Date, and
after giving effect to the consummation of the transactions contemplated hereby
and by the SCP Loan Documents, payment of all costs and expenses in connection
therewith, funding of the initial Loans and Issuance of the initial Letters of
Credit (if any), Total Liquidity of the Credit Parties shall be not less than
$625,000,000, which shall be comprised of no less than $420,000,000 of
Availability and no less than $205,000,000 of cash on hand of the Credit Parties
(or cash held by financial institutions as cash collateral for letters of credit
issued on behalf of the Credit Parties) as evidenced by bank statements
delivered to the Agent on the Closing Date and/or such other evidence as is
acceptable to Agent, of which no less than $105,000,000 shall be “unrestricted
cash” (i.e., cash in bank accounts evidenced by bank statements delivered to the
Agent on the Closing Date and/or such other evidence as is acceptable to Agent,
which cash is unrestricted);

 

- 36 -



--------------------------------------------------------------------------------

(c) Repayment of Prior Lender Obligations; Satisfaction of Outstanding L/Cs.
(i) Agent shall have received a fully executed pay-off letter reasonably
satisfactory to Agent confirming that all Prior Indebtedness and other
obligations owing by any Credit Party to each Prior Lender will be repaid in
full from the proceeds of the Term Loan and the SCP Term Loan and that all Liens
upon any of the Property of the Credit Parties or any of their Subsidiaries in
favor of any Prior Lender shall be terminated by such Prior Lender immediately
upon such payment; and (ii) all letters of credit issued or guaranteed by any
Prior Lender shall have been cash collateralized or supported by a Letter of
Credit Issued pursuant hereto, as mutually agreed upon by Agent, the Borrower
and Prior Lender;

(d) Governmental and Third Party Approvals. Agent shall have received
(i) satisfactory evidence that the Credit Parties have obtained all required
consents and approvals of all Persons including all requisite Governmental
Authorities, to the execution, delivery and performance of this Agreement and
the other Loan Documents or (ii) an officer’s certificate in form and substance
reasonably satisfactory to Agent affirming that no such consents or approvals
are required;

(e) Funds Flow; Payment of Fees. Agent shall have received an executed flow of
funds instruction letter and the Borrower shall have paid the fees required to
be paid on the Closing Date, including the fees in the respective amounts
specified in Section 1.9 and in the Fee Letter, and shall have reimbursed Agent
for all fees, costs and expenses of closing required to be paid by the Credit
Parties pursuant to the Loan Documents and invoiced, in the case of costs and
expenses, at least one Business Day prior to the Closing Date;

(f) Collateral Audit. Agent shall have received a pre-funding roll forward
collateral audit, in form and substance satisfactory to Agent;

(g) Due Diligence Reviews; W-9s. (i) Agent or its representatives shall have
completed satisfactory: (A) background checks and know-your-customer reviews on
Borrower, its management team and significant related parties; (B) an
environmental review; (C) an insurance review; and (D) legal due diligence
including review of all material pending or threatened litigation or proceedings
in any court or administrative forum, and (ii) Agent shall have received from
each Credit Party two completed originals of Form W-9 (certifying that such
Credit Party is entitled to an exemption from U.S. backup withholding tax) or
any successor form;

(h) Structure. The ownership, capital, corporate, tax, organizational and legal
structure of the Borrower and its Subsidiaries on the Closing Date shall be
satisfactory to the Agent and the Lenders;

(i) Lien Searches. Agent and the Lenders shall have received UCC, judgment, tax
lien, intellectual property and other lien searches, together with UCC filings
and terminations and intellectual property filings that are in form and
substance satisfactory to the Agent and the Lenders;

 

- 37 -



--------------------------------------------------------------------------------

(j) Mortgages. With respect to the Real Estate to be mortgaged, receipt by the
Agent and the Lenders of (i) property condition assessments, (ii) title
commitments, (iii) flood hazard determinations, (iv) federal flood insurance
policies or binders for each parcel of real estate located in a Special Flood
Hazard Area and (v) other customary mortgage documentation, in each case in form
and substance satisfactory to the Agent and the Lenders;

(k) Reliance Letters. Agent shall have received reliance letters for the
existing field examination and Inventory appraisals provided to the Agent or
satisfactory field examination and Inventory appraisals by Agent or its
representatives of Borrower’s and its subsidiaries’ respective business,
operations, financial condition, assets and Inventory;

(l) Pro Forma Balance Sheet. Agent shall have received a pro forma closing
balance sheet, adjusted to give effect to the transactions contemplated hereby
and by the SCP Loan Documents, that is satisfactory to the Agent and the
Lenders;

(m) Pro Forma Financial Projections. Agent shall have received pro forma
financial projections for Fiscal Years 2013 and 2014, on a monthly basis,
including income statements, cash flow statements, balance sheets and
Availability forecasts, in form and substance satisfactory to the Agent and the
Lenders;

(n) Solvency Certificate. Agent shall have received a customary solvency
certificate executed by the Borrower’s chief financial officer certifying that
the Credit Parties, after incurring the indebtedness contemplated in connection
with the transactions contemplated hereby and by the SCP Loan Documents, are
Solvent;

(o) Borrowing Base Certificate. Agent shall have received a Borrowing Base
Certificate, certified on behalf of the Borrower by a Responsible Officer of the
Borrower, setting forth the Borrowing Base of the Borrower as at October 31,
2013, evidencing Availability not less than $420,000,000 after giving effect to
the transactions contemplated hereby and under the SCP Credit Agreement on the
Closing Date;

(p) SCP Term Loan. Receipt by the Borrower of net proceeds of the SCP Term Loan;

(q) SCP Loan Documents. Agent shall have received a certificate from the
Borrower attaching true and complete copies of each material SCP Loan Document;

(r) Material Adverse Change. Since December 31, 2012, there shall not have
occurred any change, development, or event that has or would reasonably be
expected to have a Material Adverse Effect on the operations, business,
properties or condition (financial or otherwise) of the Borrower, or the Credit
Parties and their subsidiaries taken as a whole;

 

- 38 -



--------------------------------------------------------------------------------

(s) Wireless Carrier Contracts. Since December 31, 2012, there shall not have
been any material and adverse change to, or termination of, any Wireless Carrier
Contract;

(t) No Default Under Other Documents. Both before and after giving effect to the
transactions contemplated hereby, the absence of any default or event of default
under the SCP Loan Documents or under any material contract or agreement
(including any Wireless Carrier Contract) of the Borrower or its subsidiaries;

(u) Litigation. There being no order or injunction or pending litigation in
which there is a reasonable possibility of a decision which would have a
Material Adverse Effect and no pending litigation seeking to enjoin or prevent
the transactions contemplated hereby or by the SCP Loan Documents;

(v) Legal Opinions. Agent shall have received customary corporate approval of
the financing as well as customary opinions of counsel addressed to Agent, and
the Lenders and L/C Issuer, dated the Closing Date and otherwise in form and
substance reasonably satisfactory to Agent;

(w) Secretary’s Certificates. Agent shall have received customary secretary’s
certificates for each Credit Party attaching (a) articles of incorporation or
organization or other similar document for such Credit Party, certified as of a
recent date by the applicable governmental authority, (b) certificates attesting
to the good standing of such Credit Party in its jurisdiction of incorporation
or formation, (c) the bylaws or operating agreement for such Credit Party,
(d) the resolutions of such Credit Party’s board of directors or other
appropriate governing body approving and authorizing the execution, delivery and
performance the Loan Documents and (e) incumbency specimens;

(x) Insurance. Agent shall have received (i) insurance certificates in form and
substance satisfactory to the Agent demonstrating that the insurance policies
required by Section 4.6 are in full force and effect and (ii) all insurance
endorsements required by Section 4.6;

(y) Consumer Information. Agent shall have received a true, accurate and
complete copy of the Credit Parties’ current policy for treatment, handling and
storage of consumer information and personally identifiable information; and

(z) Other Information. Agent shall have received and be satisfied with the such
other information (financial or otherwise) reasonably requested by Agent.

 

- 39 -



--------------------------------------------------------------------------------

2.2 2.18 Conditions to All Borrowings. Except as otherwise expressly provided
herein, no Lender or L/C Issuer shall be obligated to fund any Loan or incur any
Letter of Credit Obligation, if, as of the date thereof:

(a) any representation or warranty by any Credit Party contained herein or in
any other Loan Document is untrue or incorrect in any material respect (without
duplication of any materiality qualifier contained therein) as of such date,
except to the extent that such representation or warranty expressly relates to
an earlier date (in which event such representation or warranty was untrue or
incorrect in any material respect (without duplication of any materiality
qualifier contained therein) as of such earlier date) or as otherwise permitted
by Section 9(c) of the First Amendment;

(b) any Default or Event of Default has occurred and is continuing or would
result after giving effect to any Loan (or the incurrence of any Letter of
Credit Obligation); or

(c) after giving effect to any Loan (or the incurrence of any Letter of Credit
Obligations), the aggregate outstanding amount of the Revolving Loans would
exceed the Maximum Revolving Loan BalanceAvailability would be less than zero
(except as provided in subsection 1.1(b)(iiiv)).

The request by the Borrower and acceptance by the Borrower of the proceeds of
any Loan (including the Term Loan and the Term Out Revolving Loans) or the
incurrence of any Letter of Credit Obligations (including the initial Letters of
Credit Issued on the Closing Date) shall be deemed to constitute, as of the date
thereof, (i) a representation and warranty by the Borrower that the conditions
in this Section 2.2 have been satisfied and (ii) a reaffirmation by each Credit
Party of the granting and continuance of Agent’s Liens, on behalf of itself and
the Secured Parties, pursuant to the Collateral Documents.

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

The Credit Parties, jointly and severally, represent and warrant to Agent and
each Lender that the following are, and after giving effect to the funding of
any Loan will be, true, correct and complete:

3.1 Corporate Existence and Power. Each Credit Party and each of their
respective Subsidiaries:

(a) is duly organized, validly existing and in good standing under the laws of
the jurisdiction of its incorporation, organization or formation, as applicable;

(b) has the power and authority and all governmental licenses, authorizations,
Permits, consents and approvals to own its assets, carry on its business and
execute, deliver, and perform its obligations under, the Loan Documents to which
it is a party;

(c) is duly qualified and licensed and in good standing, under the laws of each
jurisdiction where its ownership, lease or operation of Property or the conduct
of its business requires such qualification or license; and

(d) is in compliance with all Requirements of Law;

 

- 40 -



--------------------------------------------------------------------------------

except, in each case referred to in clause (c) or clause (d), to the extent that
the failure to do so would not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.

3.2 Corporate Authorization; No Contravention. The execution, delivery and
performance by each of the Credit Parties of this Agreement, and by each Credit
Party and each of their respective Subsidiaries of any other Loan Document and
SCP Loan Document to which such Person is party, have been duly authorized by
all necessary action, and do not and will not:

(a) contravene the terms of any of that Person’s Organization Documents;

(b) conflict with or result in any material breach or contravention of, or
result in the creation of any Lien under, any document evidencing any material
Contractual Obligation to which such Person is a party or any order, injunction,
writ or decree of any Governmental Authority to which such Person or its
Property is subject; or

(c) violate any Requirement of Law in any material respect.

3.3 Governmental Authorization. No material approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority is necessary or required in connection with the
execution, delivery or performance by, or enforcement against, any Credit Party
or any Subsidiary of any Credit Party of this Agreement or any other Loan
Document except (a) for recordings and filings in connection with the Liens
granted to Agent under the Collateral Documents and (b) those obtained or made
on or prior to the Closing Date.

3.4 Binding Effect. This Agreement and each other Loan Document to which any
Credit Party or any Subsidiary of any Credit Party is a party constitute the
legal, valid and binding obligations of each such Person which is a party
thereto, enforceable against such Person in accordance with their respective
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, or similar laws affecting the enforcement of creditors’ rights
generally or by equitable principles relating to enforceability.

3.5 Litigation. Except as specifically disclosed in Schedule 3.5 and except for
audits conducted by the IRS and other taxing authorities and any related
actions, suits, proceedings, claims or disputes, there are no actions, suits,
proceedings, claims or disputes pending, or to the best knowledge of each Credit
Party, threatened or contemplated, at law, in equity, in arbitration or before
any Governmental Authority, against any Credit Party, any Subsidiary of any
Credit Party or any of their respective Properties which:

(a) purport to affect or pertain to this Agreement, any other Loan Document, or
any of the transactions contemplated hereby or thereby; or

 

- 41 -



--------------------------------------------------------------------------------

(b) would reasonably be expected to result in monetary judgment(s) or relief,
individually or in the aggregate, in excess of $10,000,000 (to the extent not
covered by independent third-party insurance as to which the insurer is rated at
least “A” by A.M. Best Company, has been notified of the potential claim and
does not dispute coverage); or

(c) seek an injunction or other equitable relief which would reasonably be
expected to have a Material Adverse Effect.

No injunction, writ, temporary restraining order or any order of any nature has
been issued by any court or other Governmental Authority purporting to enjoin or
restrain the execution, delivery or performance of this Agreement or any other
Loan Document, or directing that the transactions provided for herein or therein
not be consummated as herein or therein provided. As of the Closing Date, no
Credit Party or any Subsidiary of any Credit Party is the subject of an audit
or, to each Credit Party’s knowledge, any review or investigation by any
Governmental Authority (excluding the IRS and other taxing authorities)
concerning the material violation or possible material violation of any
Requirement of Law.

3.6 No Default. No Default or Event of Default exists or would result from the
incurring of any Obligations by any Credit Party or the grant or perfection of
Agent’s Liens on the Collateral. No Credit Party and no Subsidiary of any Credit
Party is in default under or with respect to any Contractual Obligation in any
respect which, individually or together with all such defaults, would reasonably
be expected to have a Material Adverse Effect.

3.7 ERISA Compliance. Schedule 3.7 sets forth, as of the Closing Date, a
complete and correct list of, and that separately identifies, (a) all Title IV
Plans, (b) all Multiemployer Plans and (c) all material Benefit Plans. Each
Benefit Plan, and each trust thereunder, intended to qualify for tax exempt
status under Section 401 or 501 of the Code or other Requirements of Law so
qualifies. Except to the extent not reasonably expected to have a Material
Adverse Effect, (x) each Benefit Plan is in compliance with applicable
provisions of ERISA, the Code and other Requirements of Law, (y) there are no
existing or pending (or to the knowledge of any Credit Party, threatened) claims
(other than routine claims for benefits in the normal course), sanctions,
actions, lawsuits or other proceedings or investigation involving any Benefit
Plan to which any Credit Party incurs or otherwise has or could have an
obligation or any Liability and (z) no ERISA Event is reasonably expected to
occur. On the Closing Date, no ERISA Event has occurred in connection with which
obligations and liabilities (contingent or otherwise) remain outstanding.

3.8 Use of Proceeds; Margin Regulations. No Credit Party and no Subsidiary of
any Credit Party is engaged in the business of purchasing or selling Margin
Stock or extending credit for the purpose of purchasing or carrying Margin
Stock. Schedule 3.8 contains a description of the Credit Parties’ sources and
uses of funds on the Closing Date, including Loans and Letters of Credit made or
Issued on the Closing Date and a funds flow memorandum detailing how funds from
each source are to be transferred to particular uses.

 

- 42 -



--------------------------------------------------------------------------------

3.9 Ownership of Property; Liens.

(a) As of the Closing Date, the Real Estate listed in Schedule 3.9 constitutes
all of the Real Estate of each Credit Party and each of their respective
Subsidiaries. Each of the Credit Parties and each of their respective
Subsidiaries has good record and indefeasible title in fee simple to, or valid
leasehold interests in, all Real Estate, and good and valid title to all owned
personal property and valid leasehold interests in all leased personal property,
in each instance, necessary or used in the ordinary conduct of their respective
businesses. As of the Closing Date, none of the Real Estate owned in fee by any
Credit Party or any Subsidiary of any Credit Party is subject to any Liens other
than Permitted Liens. As of the Closing Date, Schedule 3.9 also describes any
purchase options, rights of first refusal or other similar contractual rights
pertaining to any Real Estate. As of the Closing Date, all material permits
required to have been issued or appropriate to enable all Real Estate material
to the business of the Credit Parties to be lawfully occupied and used for all
of the purposes for which it is currently occupied and used have been lawfully
issued and are in full force and effect.

(b) The Collateral Documents create in favor of the Agent, for the ratable
benefit of the Secured Parties, a legal, valid and enforceable security interest
in the Collateral described therein as security for the Obligations to the
extent that a legal, valid, binding and enforceable security interest in such
Collateral may be created under the UCC (and subject, in each case, to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law)
and the Collateral Documents constitute, or will upon the filing of financing
statements and the obtaining of “control”, in each case, as applicable, with
respect to the relevant Collateral as required under the UCC, the creation of a
fully perfected Lien on, and security interest in, all right, title and interest
of the Borrower and each other Credit Party thereunder in such Collateral, in
each case prior and superior in right to any other Person (other than
(x) Permitted Liens having priority under applicable law and (y) SCP Priority
Collateral), except as permitted hereunder or under any other Loan Document, in
each case to the extent that a security interest may be perfected by the filing
of a financing statement under the UCC or by obtaining “control”.

3.10 Taxes. All federal, state, local and foreign income and franchise and other
material tax returns, reports and statements (collectively, the “Tax Returns”)
required to be filed by any Tax Affiliate have been filed with the appropriate
Governmental Authorities, all such Tax Returns are true and correct in all
material respects, and all Taxes reflected therein or otherwise due and payable
have been paid prior to the date on which any Liability may be added thereto for
non-payment thereof except for (a) those contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves are maintained
on the books of the appropriate Tax Affiliate in accordance with GAAP or (b) to
the extent that the failure to do so could not reasonably be expected to have a
Material Adverse Effect. As of the Closing Date, except as set forth on Schedule
3.10, no Tax Return is under audit or examination by any Governmental Authority,
and no notice of any audit or examination or any assertion of any claim for
Taxes has been given or made by any Governmental Authority. Proper and

 

- 43 -



--------------------------------------------------------------------------------

accurate amounts have been withheld by each Tax Affiliate from their respective
employees for all periods in compliance in all material respects with the tax,
social security and unemployment withholding provisions of applicable
Requirements of Law and such withholdings have been timely paid to the
respective Governmental Authorities. No Tax Affiliate has participated in a
“reportable transaction” within the meaning of Treasury Regulation
Section 1.6011-4(b) or has been a member of an affiliated, combined or unitary
group other than the group of which a Tax Affiliate is the common parent.

3.11 Financial Condition.

(a) Each of (i) the audited Consolidated balance sheet of the Borrower and its
Subsidiaries dated December 31, 2012, and the related audited Consolidated
statements of income or operations, shareholders’ equity and cash flows for the
Fiscal Year ended on that date and (ii) the unaudited interim Consolidated
balance sheet of the Borrower and its Subsidiaries dated October 31, 2013 and
the related unaudited Consolidated statements of income, shareholders’ equity
and cash flows for the ten (10) Fiscal Months then ended, in each case, as
attached hereto as Schedule 3.11(a):

(x) were prepared in accordance with GAAP consistently applied throughout the
respective periods covered thereby, except as otherwise expressly noted therein,
subject to, in the case of the unaudited interim financial statements, normal
year-end adjustments and the lack of footnote disclosures; and

(y) present fairly in all material respects the Consolidated financial condition
of the Borrower and its Subsidiaries as of the dates thereof and results of
operations for the periods covered thereby.

(b) The pro forma unaudited Consolidated balance sheet of the Borrower and its
Subsidiaries dated October 31, 2013 delivered on the Closing Date and attached
hereto as Schedule 3.11(b) was prepared by the Borrower giving pro forma effect
to the transactions contemplated by the Loan Documents and the SCP Loan
Documents, was based on the unaudited Consolidated balance sheets of the
Borrower and its Subsidiaries dated October 31, 2013, and was prepared in
accordance with GAAP, with only such adjustments thereto as would be required in
a manner consistent with GAAP.

(c) Since December 31, 2012, there has been no Material Adverse Effect except
for matters that have been included in public filings by the Borrower with the
SEC prior to the Effective Date.

(d) The Credit Parties and their Subsidiaries have no Indebtedness other than
Indebtedness permitted pursuant to Section 5.5 and have no Contingent
Obligations other than Contingent Obligations permitted pursuant to Section 5.9.

 

- 44 -



--------------------------------------------------------------------------------

(e) All financial performance projections delivered to Agent, including the
financial performance projections delivered on the Closing Date and attached
hereto as Schedule 3.11(e), represent the Borrower’s good faith estimate of
future financial performance and are based on assumptions believed by the
Borrower to be fair and reasonable, it being acknowledged and agreed by Agent
and Lenders that projections as to future events are not to be viewed as facts
and that the actual results during the period or periods covered by such
projections may differ from the projected results.

3.12 Environmental Matters. Except as would not reasonably be expected to result
in, either individually or in the aggregate, a Material Adverse Effect, (a) the
operations of each Credit Party and each Subsidiary of each Credit Party are and
have been in compliance with all applicable Environmental Laws, including
obtaining, maintaining and complying with all Permits required by any applicable
Environmental Law, (b) no Credit Party and no Subsidiary of any Credit Party is
party to, and no Credit Party and no Subsidiary of any Credit Party and no Real
Estate currently (or to the knowledge of any Credit Party previously) owned by
any such Person is subject to or the subject of, any Contractual Obligation or
any pending (or, to the knowledge of any Credit Party, threatened) order,
action, investigation, suit, proceeding, audit, claim, demand, dispute or notice
of violation or of potential liability or similar notice relating in any manner
to any Environmental Laws, (c) no Lien in favor of any Governmental Authority
securing, in whole or in part, Environmental Liabilities has attached to any
Property of any Credit Party or any Subsidiary of any Credit Party and, to the
knowledge of any Credit Party, no facts, circumstances or conditions exist that
could reasonably be expected to result in any such Lien attaching to any such
Property, (d) no Credit Party and no Subsidiary of any Credit Party has caused
or suffered to occur a Release of Hazardous Materials at, to or from any Real
Estate owned by such Credit Party, (e) all Real Estate currently (or to the
knowledge of any Credit Party previously) owned by any such Credit Party and
each Subsidiary of each Credit Party is free of contamination by any Hazardous
Materials and (f) no Credit Party and no Subsidiary of any Credit Party (i) is
or has been engaged in, or has permitted any current or former tenant to engage
in, operations in violation of any Environmental Law or (ii) knows of any facts,
circumstances or conditions reasonably constituting notice of a violation of any
Environmental Law, including receipt of any information request or notice of
potential responsibility under the Comprehensive Environmental Response,
Compensation and Liability Act or similar Environmental Laws, except, in each
case, to the extent that such violation could not reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect. Each
Credit Party has made available to Agent copies of all Phase I environmental
assessments, Phase II environmental assessments and all other existing material
environmental reports, reviews and audits and all documents pertaining to actual
or potential material Environmental Liabilities, in each case to the extent such
reports, reviews, audits and documents are in their possession, custody, or
control.

3.13 Regulated Entities. None of any Credit Party, any Person controlling any
Credit Party, or any Subsidiary of any Credit Party (other than Tandy Life
Insurance Company), is (a) an “investment company” within the meaning of the
Investment Company Act of 1940 or (b) subject to regulation under the Federal
Power Act, the Interstate Commerce Act, any state public utilities code, or any
other federal or state statute, rule or regulation limiting its ability to incur
Indebtedness, pledge its assets or perform its Obligations under the Loan
Documents.

 

- 45 -



--------------------------------------------------------------------------------

3.14 Solvency . Both before and after giving effect to (a) the Loans made and
Letters of Credit Issued on or prior to the date this representation and
warranty is made or remade, (b) the disbursement of the proceeds of such Loans
to or as directed by the Borrower, (c) the consummation of the transactions
contemplated by the SCP Loan Documents and (d) the payment and accrual of all
transaction costs in connection with the foregoing, both the Credit Parties
taken as a whole and the Borrower individually are Solvent.

3.14 [Reserved].

3.15 Labor Relations . There are no strikes, work stoppages, slowdowns or
lockouts existing, pending (or, to the knowledge of any Credit Party,
threatened) against or involving any Credit Party or any Subsidiary of any
Credit Party, except for those that would not, in the aggregate, reasonably be
expected to have a Material Adverse Effect. Except as set forth in Schedule
3.15, as of the Closing Date, (a) there is no collective bargaining or similar
agreement with any union, labor organization, works council or similar
representative covering any employee of any Credit Party or any Subsidiary of
any Credit Party, (b) no petition for certification or election of any such
representative is existing or pending with respect to any employee of any Credit
Party or any Subsidiary of any Credit Party and (c) no such representative has
sought certification or recognition with respect to any employee of any Credit
Party or any Subsidiary of any Credit Party.

3.16 Intellectual Property . Schedule 3.16 sets forth a true and complete list
as of the Closing Date or the most recent date of delivery of the reports
required pursuant to subsection 4.2(l) of the following Intellectual Property
each Credit Party owns, is the licensee of, or otherwise has the right to use:
(i) Intellectual Property that is registered or subject to applications for
registration, (ii) Internet Domain Names (other than Internet Domain Names owned
by third parties and used by a Credit Party that are not material to such Credit
Party’s business) and (iii) other material Intellectual Property, separately
identifying that owned and licensed to such Credit Party and including for each
of the foregoing items (1) the owner, (2) the title, (3) the jurisdiction in
which such item has been registered or otherwise arises or in which an
application for registration has been filed, (4) as applicable, the registration
or application number and registration or application date and (5) any IP
Licenses or other rights (including franchises) granted by such Credit Party
with respect thereto (other than IP Licenses to franchisees and dealers). Each
Credit Party and each Subsidiary of each Credit Party owns, or is licensed to
use, all Intellectual Property necessary to conduct its business as currently
conducted except for such Intellectual Property the failure of which to own or
license would not reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect. To the knowledge of each Credit Party,
(a) the conduct and operations of the businesses of each Credit Party and each
Subsidiary of each Credit Party does not infringe, misappropriate, dilute,
violate or otherwise impair any Intellectual Property owned by any other Person
and (b) no other Person has contested any right, title or interest of any Credit
Party or any Subsidiary of any Credit Party in, or relating to, any Intellectual
Property, other than, in each case, as cannot reasonably be expected to affect
the Loan Documents and the transactions contemplated therein and would not, in
the aggregate, reasonably be expected to have a Material Adverse Effect.

 

- 46 -



--------------------------------------------------------------------------------

3.17 Brokers’ Fees; Transaction Fees. Except for fees payable to Agent and
Lenders and their respective advisors, and fees payable to Peter J. Solomon
Company and AlixPartners, LLP on the Closing Date, none of the Credit Parties or
any of their respective Subsidiaries has any obligation to any Person in respect
of any finder’s, broker’s or investment banker’s fee in connection with the
transactions contemplated hereby.

3.18 Insurance. Schedule 3.18 lists all insurance policies of any nature
maintained, as of the Closing Date, for current occurrences by each Credit
Party, including issuers, coverages and deductibles. Each of the Credit Parties
and each of their respective Subsidiaries and their respective tangible
Properties are insured with financially sound and reputable insurance companies
which are not Affiliates of the Borrower, in such amounts, with such deductibles
and covering such risks as are customarily carried by companies engaged in
similar businesses of the same size and character as the business of the Credit
Parties and, to the extent relevant, owning similar Properties in localities
where such Person operates.

3.19 Ventures, Subsidiaries and Affiliates; Outstanding Stock. Except as set
forth in Schedule 3.19, as of the Closing Date, no Credit Party and no
Subsidiary of any Credit Party (a) has any Subsidiaries, or (b) is engaged in
any joint venture or partnership with any other Person, or is an Affiliate of
any other Person. All issued and outstanding Stock and Stock Equivalents of each
of the Credit Parties and each of their respective Subsidiaries are (i) duly
authorized and validly issued, (ii) to the extent applicable, fully paid,
non-assessable, and (iii) free and clear of all Liens other than Liens permitted
by Section 5.1(c), (q), (r) and (s). All such securities were issued in material
compliance with all applicable state and federal laws concerning the issuance of
securities. Except as set forth in Schedule 3.19, as of the Closing Date or the
most recent date such Schedule is required to be delivered pursuant to
subsection 4.2(l), there are no pre-emptive or other outstanding rights to
purchase, options, warrants or similar rights or agreements pursuant to which
any Credit Party may be required to issue, sell, repurchase or redeem any of its
Stock or Stock Equivalents or any Stock or Stock Equivalents of its
Subsidiaries. Set forth in Schedule 3.19 is a true and complete organizational
chart of the Borrower and all of its Subsidiaries as of the Closing Date or the
most recent date such chart is required to be delivered pursuant to
Section 4.2(l), which the Credit Parties shall update upon notice to Agent
promptly following the incorporation, organization or formation of any
Subsidiary and promptly following the completion of any Permitted Acquisition.

3.20 Jurisdiction of Organization; Chief Executive Office. Schedule 3.20 (as
updated in accordance with the terms hereof) lists each Credit Party’s
jurisdiction of organization, legal name and organizational identification
number, if any, and the location of such Credit Party’s chief executive office
or sole place of business, and such Schedule 3.20 also lists all jurisdictions
of organization and legal names of such Credit Party for the five years
preceding the Closing Date.

3.21 Locations of Inventory and Books and Records. Each Credit Party’s Inventory
(other than Inventory in transit) and books and records concerning the
Collateral are kept at the locations listed in Schedule 3.21 as of the Closing
Date or the most recent date such list is required to be delivered pursuant to
Section 4.2(1).

 

- 47 -



--------------------------------------------------------------------------------

3.22 Deposit Accounts and Other Accounts. Schedule 3.22 lists all banks and
other financial institutions at which any Credit Party maintains deposit or
other accounts as of the Closing Date, and such Schedule correctly identifies
the name, address and any other relevant contact information reasonably
requested by Agent with respect to each depository, the name in which the
account is held, a description of the purpose of the account, and the complete
account number therefor.

3.23 Government Contracts. Except as set forth in Schedule 3.23, as of the
Closing Date or the most recent date such Schedule 3.23 is required to be
delivered pursuant to subsection 4.2(l), no Credit Party is a party to any
contracts or agreements with any Governmental Authority with an aggregate value
in excess of $5,000,000, and no Credit Party’s Accounts are subject to the
Federal Assignment of Claims Act of 1940 (31 U.S.C. Section 3727) or any similar
state or local law (except to the extent the Account has been assigned to the
Agent in compliance with the Federal Assignment of Claims Act of 1940 or such
state or local law).

3.24 Customer and Trade Relations. Except as described on Schedule 3.24, as of
the Closing Date, there exists no actual or, to the knowledge of any Credit
Party, threatened termination or cancellation of, or any material adverse
modification or change in (a) the business relationship of any Credit Party with
any customer or group of customers whose purchases during the preceding 12
calendar months caused them to be ranked among the ten largest customers of such
Credit Party or (b) the business relationship of any Credit Party with any
Specified Wireless Provider or any other supplier essential to its operations.

3.25 Bonding. Except as set forth in Schedule 3.25, as of the Closing Date or
the most recent date such Schedule 3.25 is required to be delivered pursuant to
subsection 4.2(l), no Credit Party is a party to or bound by any surety bond
agreement, indemnification agreement therefor or bonding requirement with
respect to products or services sold by it.

3.26 Subordinated Debt. The Borrower has delivered to Agent a complete and
correct copy of any Subordinated Indebtedness Documents (including all
schedules, exhibits, amendments, supplements, modifications, assignments and all
other documents delivered pursuant thereto or in connection therewith). All
Obligations, including the L/C Reimbursement Obligations, constitute
Indebtedness entitled to the benefits of the subordination provisions contained
in any Subordination Agreement.

3.27 Full Disclosure. None of the representations or warranties made by any
Credit Party or any of their Subsidiaries in the Loan Documents as of the date
such representations and warranties are made or deemed made, and none of the
statements contained in each exhibit, report, statement or certificate furnished
by or on behalf of any Credit Party or any of their Subsidiaries in connection
with the Loan Documents (including the offering and disclosure materials, if
any, delivered by or on behalf of any

 

- 48 -



--------------------------------------------------------------------------------

Credit Party to Agent or the Lenders prior to the Closing Date), contains any
untrue statement of a material fact or omits any material fact required to be
stated therein or necessary to make the statements made therein, in light of the
circumstances under which they are made, not misleading as of the time when made
or delivered; provided that with respect to projections, the Credit Parties
represent only that such projections were prepared in good faith based upon
estimates, information and assumptions believed to be reasonable.

3.28 Foreign Assets Control Regulations and Anti-Money Laundering. Each Credit
Party and each Subsidiary of each Credit Party is and will remain in compliance
in all material respects with all U.S. economic sanctions laws, Executive Orders
and implementing regulations as promulgated by the U.S. Treasury Department’s
Office of Foreign Assets Control (“OFAC”), and all applicable anti-money
laundering and counter-terrorism financing provisions of the Bank Secrecy Act
and all regulations issued pursuant to it. No Credit Party and no Subsidiary or
Affiliate of a Credit Party (i) is a Person designated by the U.S. government on
the list of the Specially Designated Nationals and Blocked Persons (the “SDN
List”) with which a U.S. Person cannot deal with or otherwise engage in business
transactions, (ii) is a Person who is otherwise the target of U.S. economic
sanctions laws such that a U.S. Person cannot deal or otherwise engage in
business transactions with such Person or (iii) is controlled by (including
without limitation by virtue of such person being a director or owning voting
shares or interests), or acts, directly or indirectly, for or on behalf of, any
person or entity on the SDN List or a foreign government that is the target of
U.S. economic sanctions prohibitions such that the entry into, or performance
under, this Agreement or any other Loan Document would be prohibited under U.S.
law.

3.29 Patriot Act. The Credit Parties, each of their Subsidiaries and each of
their Affiliates are in compliance with (a) the Trading with the Enemy Act, and
each of the foreign assets control regulations of the United States Treasury
Department and any other enabling legislation or executive order relating
thereto, (b) the Patriot Act and (c) other federal or state laws relating to
“know your customer” and anti-money laundering rules and regulations. No part of
the proceeds of any Loan will be used directly or indirectly for any payments to
any government official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977.

3.30 Aircraft or Aircraft Engine Collateral. As of the Closing Date, neither the
Credit Parties nor any of their Subsidiaries own any aircraft or aircraft
engines.

ARTICLE IV.

AFFIRMATIVE COVENANTS

Each Credit Party covenants and agrees that, so long as any Lender shall have
any Commitment hereunder, or any Loan or other Obligation (other than contingent
indemnification Obligations to the extent no claim giving rise thereto has been
asserted) shall remain unpaid, unsatisfied or outstanding:

 

- 49 -



--------------------------------------------------------------------------------

4.1 Financial Statements. Each Credit Party shall maintain, and shall cause each
of its Subsidiaries to maintain, a system of accounting established and
administered in accordance with sound business practices to permit the
preparation of Consolidated financial statements in conformity with GAAP
(provided that monthly financial statements shall not be required to have
footnote disclosures and are subject to normal year-end adjustments). The
Borrower shall deliver to Agent (for prompt further distribution to each Lender)
by Electronic Transmission and in detail reasonably satisfactory to Agent and
the Required Lenders:

(a) as soon as available, but not later than ninety (90) days after the end of
each Fiscal Year of the Borrower, a Consolidated balance sheet of the Borrower
and its Subsidiaries as at the end of such Fiscal Year, and the related
Consolidated statements of income or operations, stockholders’ equity and cash
flows for such Fiscal Year, setting forth in each case in comparative form the
figures for the previous Fiscal Year, all in reasonable detail and prepared in
accordance with GAAP, audited and accompanied by a report and opinion of
PricewaterhouseCoopers LLP or any other independent registered public accounting
firm of nationally recognized standing, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or
explanatory paragraph or any qualification or exception as to the scope of such
audit and shall be to the effect that such financial statements fairly represent
in all material respects the financial condition and results of operations of
the Borrower and its Subsidiaries on a Consolidated basis in accordance with
GAAP consistently applied;

(b) as soon as available, but not later than forty-five (45) days after the end
of each of the first three (3) Fiscal Quarters of each Fiscal Year of the
Borrower, a Consolidated balance sheet of the Borrower and its Subsidiaries as
at the end of such Fiscal Quarter, and the related (i) Consolidated statements
of income or operations for such Fiscal Quarter and for the portion of the
Fiscal Year then ended and (ii) Consolidated statements of cash flows for the
portion of the Fiscal Year then ended, setting forth in each case in comparative
form the figures and projections for the corresponding Fiscal Quarter of the
previous Fiscal Year and the corresponding portion of the previous Fiscal Year,
all in reasonable detail and certified by a Responsible Officer of the Borrower
as fairly presenting in all material respects the financial condition, results
of operations and cash flows of the Borrower and its Subsidiaries in accordance
with GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes; and

(c) as soon as available, but not later than thirty (30) days after the end of
the first two (2) fiscal months of each Fiscal Quarter of the Borrower, a
Consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
each such fiscal month, and the related (i) Consolidated statements of income or
operations for such fiscal month and for the portion of the Fiscal Year then
ended and (ii) Consolidated statements of cash flows for the portion of the
Fiscal Year then ended (it being understood that such monthly balance sheets,
statements of income or operations and statements of cash flows shall be
internal non-GAAP financial statements prepared by the Borrower in the ordinary
course), setting forth in each case in comparative form the figures and
projections for the

 

- 50 -



--------------------------------------------------------------------------------

corresponding fiscal month of the previous Fiscal Year and the corresponding
portion of the previous Fiscal Year, all in reasonable detail and certified by a
Responsible Officer of the Borrower as fairly presenting in all material
respects the financial condition, results of operations and cash flows of the
Borrower and its Subsidiaries.

Notwithstanding the foregoing, the obligations in subsections (a) and (b) of
this Section 4.1 may be satisfied with respect to financial information of the
Borrower and its Subsidiaries by furnishing (A) the Consolidated financial
statements of Borrower, or (B) the Borrower’s Form 10-K or 10-Q, as applicable,
filed with the SEC (provided, that such documents shall be deemed furnished if
made available on the internet via EDGAR, or any successor system of the SEC, or
via the Borrower’s website on the Internet at
http://www.radioshackcorporation.com/), and to the extent such information is in
lieu of information required to be provided under subsection 4.1(a), such
materials are accompanied by a report and opinion of PricewaterhouseCoopers LLP
or any other independent registered public accounting firm of nationally
recognized standing, which report and opinion shall be prepared in accordance
with generally accepted auditing standards and shall not be subject to any
“going concern” or like qualification or exception or any qualification or
explanatory paragraph or exception as to the scope of such audit and shall be to
the effect that such financial statements fairly represent the financial
condition and results of operations of the Borrower and its Subsidiaries on a
Consolidated basis in accordance with GAAP consistently applied.

4.2 Appraisals; Certificates; Other Information. The Borrower shall furnish to
Agent by Electronic Transmission (and the Agent shall promptly forward or make
available to the Lenders the items delivered pursuant to subsections 4.2(a)-(e),
(g) and (in)):

(a) together with each delivery of financial statements pursuant to subsections
4.1(a) and 4.1(b), (i) a management discussion and analysis report, in
reasonable detail, signed by the chief financial officer or chief executive
officer of the Borrower, describing the operations and financial condition of
the Credit Parties and their Subsidiaries for the Fiscal Quarter and the
year-to-date period then ended (or for the Fiscal Year then ended in the case of
annual financial statements), and (ii) a report setting forth in comparative
form the corresponding figures for the corresponding periods of the previous
Fiscal Year and the corresponding figures from the most recent projections for
the current Fiscal Year delivered pursuant to subsection 4.2(g) and discussing
the reasons for any significant variations;

(b) concurrently with the delivery of the financial statements referred to in
subsections 4.1(a), 4.1(b) and 4.1(c) above, a fully and properly completed
Compliance Certificate in the form of Exhibit 4.2(b), certified on behalf of the
Borrower by a Responsible Officer of the Borrower, which Compliance Certificate
shall, among other things, (i) certify as to whether a Default or Event of
Default has occurred and, if a Default or Event of Default has occurred,
specifying the details thereof and any action taken or proposed to be taken with
respect thereto, (ii) set forth reasonably detailed calculations with respect to
the Consolidated Fixed Charge Coverage Ratio for such period and (iii) set forth
a total Store, Dealer Store and Franchise Store count as of the first day of the
current fiscal period and the number of Store, Dealer Store and Franchise Store
openings and Store, Dealer Store and Franchise Store closings during the
immediately preceding fiscal period;

 

- 51 -



--------------------------------------------------------------------------------

(c) promptly after the same are publicly available, copies of all annual,
regular, periodic and special reports and registration statements which the
Borrower files with the Securities and Exchange Commission or with any
Governmental Authority that may be substituted therefor (other than amendments
to any registration statement (to the extent such registration statement, in the
form it became effective, is delivered), exhibits to any registration statement
and, if applicable, any registration statement on Form S-8) and in any case not
otherwise required to be delivered to the Agent pursuant hereto; provided that
such documents shall be deemed furnished if made available on the internet via
EDGAR, or any successor system of the Securities and Exchange Commission, or via
the Borrower’s website on the Internet at http://www.radioshackcorporation.com;

(d) as soon as available and in any event (i) (A) with respect to each Fiscal
Month (other than the last Fiscal Month of a Fiscal Quarter), within fifteen
(15) days after the end of such Fiscal Month, (B) with respect to the last
Fiscal Month of each Fiscal Quarter, within twenty (20) days after the end of
such Fiscal Month and (C) if an Event of Default has occurred and is continuing,
at such other times as Agentthe Required Lenders may reasonably require, a
Borrowing Base Certificate, certified on behalf of the Borrower by a Responsible
Officer of the Borrower, setting forth the Revolving Borrowing Base and the Term
Loan Borrowing Base of the Borrower as at the end of the most-recently ended
Fiscal Month or as at such other date as Agentthe Required Lenders may
reasonably require, as applicable, and (ii) with respect to the last Fiscal
Month of a Fiscal Quarter, within fifteen (15) days after the end of such Fiscal
Month, a preliminary (for informational purposes only) borrowing base report
which shall be in the form of a Borrowing Base Certificate (a “Preliminary
Borrowing Base Report”) setting forth a preliminary calculation of the Revolving
Borrowing Base and the Term Loan Borrowing Base of the Borrower as at the end of
the most-recently ended Fiscal Month or as at such other date as Agentthe
Required Lenders may reasonably require, as applicable, which Preliminary
Borrowing Base Report is certified on behalf of the Borrower by a Responsible
Officer of the Borrower as being the Borrower’s best good faith estimate of the
information set forth therein based on assumptions believed by the Borrower to
be fair and reasonable in light of then-existing circumstances (it being
understood that such Preliminary Borrowing Base Report is based on preliminary
information developed by the Borrower and the information contained in the
Borrowing Base Certificate for such period may differ from the information
provided in such Preliminary Borrowing Base Report and it being acknowledged and
agreed that (x) in no event shall the Preliminary Borrowing Base report have the
effect of increasing Availability and (y) Agentthe Required Lenders may
implement Reserves in respect of information reflected in such Preliminary
Borrowing Base Report); provided, however, that (x) if (1) any Event of Default
has occurred and is continuing, or (2) Availability falls below twenty percent
(20%) of the Revolving Borrowing Base, then and (y) at any time after the
Effective Date and prior the consummation of the Recapitalization Steps in
accordance with the Recapitalization Agreement, such Borrowing Base Certificate
shall

 

- 52 -



--------------------------------------------------------------------------------

be delivered on Wednesday of each fiscal calendar week (or if such day is not a
Business Day, on the next succeeding Business Day) until the date on which, in
the case of clause (x)(1) above, such Event of Default is waived or cured or, in
the case of clause (x)(2) above (such cure not to exceed one (1) time in any
12-month period), Availability has been greater than twenty percent (20%) of the
Revolving Borrowing Base for forty-five (45) consecutive calendar days after the
occurrence of such event, or in the case of clause (y) above until the
Recapitalization Steps have been consummated, and shall set forth the Revolving
Borrowing Base and the Term Loan Borrowing Base of the Borrower as of the close
of business on the immediately preceding Saturday;

(e) to the extent not disclosed in a Borrower’s Form 8-K, promptly after the
furnishing thereof, copies of any notices of default, reservation of rights or
enforcement action received by any Credit Party or any Subsidiary from any
holder of Indebtedness or debt securities of such Person with a principal
balance in excess of $5,000,000;

(f) the financial and collateral reports described on Schedule 4.2(f) hereto at
the times and accompanied by such other deliverables prescribed thereon;

(g) as soon as available, and in any event no later than sixty (60) days after
the end of each Fiscal Year of the Borrower, (i) a detailed Consolidated budget
by Fiscal Month for the following Fiscal Year (including a projected
Consolidated balance sheet of the Borrower and its Subsidiaries, the related
Consolidated statements of projected cash flow and projected income and a
summary of the material underlying assumptions applicable thereto), (ii) the
projected Revolving Borrowing Base and Term Loan Borrowing Base and
(iii) Availability forecasts, in each case, as of the end of each Fiscal Month
of the following Fiscal Year, and, as soon as available, significant revisions,
if any, of such Fiscal Year budget and projections with respect to such Fiscal
Year (collectively, the “Projections”). The Projections shall in each case be in
form and detail satisfactory to the Agent, acting at the direction of Required
Lenders and accompanied by a certificate of a Responsible Officer of Borrower
stating that such Projections are based on estimates, information and
assumptions believed to be reasonable and that such Responsible Officer has no
reason to believe that such Projections are incorrect or misleading in any
material respect, it being understood that no assurance is given that such
Projections will be realized and that such Projections may vary from actual
results and such variances may be substantial;

(h) promptly upon receipt thereof, copies of any reports submitted by the
Borrower’s certified public accountants in connection with each annual, interim
or special audit or review of any type of the financial statements or internal
control systems of any Credit Party made by such accountants, including any
comment letters submitted by such accountants to management of any Credit Party
in connection with their services;

(i) upon Agent’sthe Required Lenders’ request from time to time (and at least
once per calendar year), the Credit Parties shall permit and enable Agent to
obtain appraisals in form and substance and from appraisers reasonably
satisfactory to Agentthe Required Lenders stating the then Net Orderly
Liquidation Value, or such other value as

 

- 53 -



--------------------------------------------------------------------------------

determined by Agentthe Required Lenders, of all or any portion of the Inventory
of any Credit Party or any Subsidiary of any Credit Party; provided, that
notwithstanding any provision herein to the contrary, the Credit Parties shall
only be obligated to reimburse Agent for the expenses for such Inventory
appraisals (A) once per year if the Aggregate Revolving Loan Commitment is not
Drawn during suchtwice per year, (B) twice per year if the Aggregate Revolving
Loan Commitment is Drawn during such year, (C) three times per year if at any
point during such year Availability is less than twenty percent (20%) of the
Revolving Borrowing Base and (DC) at any time upon the occurrence and during the
continuance of a Default or an Event of Default, which appraisals shall not
count against the limits set forth in clause (A), and (B) and (C);

(j) simultaneously with the delivery thereof to the SCP Agent, a copy of any
inventory, account, fixed asset, real estate, intellectual property or other
appraisal delivered pursuant to the SCP Loan Documents;

(k) at least five (5) Business Days (or such shorter time as agreed to by the
AgentRequired Lenders) prior to the making of any Specified Payment, detailed
calculations demonstrating satisfaction with each of the Payment Conditions and
all components thereof, with such supporting documentation as the Agent or the
Required Lenders may reasonably request;

(l) simultaneously with the delivery of the financial statements delivered
pursuant to subsection 4.1(a) or subsection 4.1(b), (i) a report describing in
reasonable detail (A) any Intellectual Property which during such Fiscal Quarter
was acquired, registered or for which applications for registration were filed
by any Credit Party or any Subsidiary thereof and any statement of use or
amendment to allege use with respect to intent-to-use trademark application and
(B) any new or expired and/or terminated (1) exclusive outbound licenses with
respect to any Intellectual Property or (2) non-exclusive outbound licenses with
respect to any Intellectual Property that are issued outside of the Ordinary
Course of Business, in each case including any such licenses contained in a
dealer or franchise agreement, (ii) a new Schedule 3.19 with an updated
organization chart of the Borrower and its Subsidiaries and an updated list of
pre-emptive or other outstanding rights to purchase, options, warrants or
similar rights or agreements pursuant to which any Credit Party may be required
to issue, sell, repurchase or redeem any of its Stock or Stock Equivalents or
any Stock or Stock Equivalents of its Subsidiaries, (iii) an updated Schedule
3.21 (list of locations where Inventory (other than Inventory in transit) of the
Credit Parties and books and records regarding the Collateral are kept), (iv) a
list of all Stores including (A) a breakdown of Stores opened and closed since
the list of Stores last delivered to Agent pursuant to this subsection 4.2(l),
(B) an updated Schedule 1.1(c) (Dealer Stores) and (C) an updated Schedule
1.1(d) (Franchisee Stores) and (v) an updated Schedule 3.23 (government
contracts) and Schedule 3.25 (surety bonds), or alternatively, in the cases of
clauses (ii), (iii) or (iv), a certification that such Schedules or the lists or
information contained therein that is required to be updated pursuant hereto
have not changed since such Schedule was last delivered to Agent on the Closing
Date or pursuant to this subclause 4.2(l);

 

- 54 -



--------------------------------------------------------------------------------

(m) no later than the second Business Day after the end of each calendar week,
commencing with the first full week of March 2014, a copy of the weekly sales
report provided to senior management of the Borrower setting forth weekly sales
information, including comparable same store sale information for the same
period during the prior year; and

(n) promptly, such additional business, financial, corporate affairs, perfection
certificates and other information (including, without limitation, Collateral
reports) as Agent or the Required Lenders may from time to time reasonably
request.

4.3 Notices. The Borrower shall notify promptly Agent and each Lender of each of
the following (and in no event later than three (3) Business Days after a
Responsible Officer becomes aware thereof):

(a) the occurrence or existence of any Default or Event of Default, or any event
or circumstance that foreseeably will become a Default or Event of Default;

(b) any breach or non-performance of, any material amendment of, any termination
of or any default under, (i) any Wireless Carrier Contract, (ii) any lease for
any of the Credit Parties’ distribution centers or warehouses or (iii) any other
Contractual Obligation of any Credit Party or any Subsidiary of any Credit
Party, or any violation of, or non-compliance with, any Requirement of Law,
which, with respect to this clause (iii), would reasonably be expected to
result, either individually or in the aggregate, in a Material Adverse Effect,
including a description of such breach, non-performance, default, violation or
non-compliance and the steps, if any, such Person has taken, is taking or
proposes to take in respect thereof;

(c) any dispute, litigation, investigation, proceeding or suspension which may
exist at any time between any Credit Party or any Subsidiary of any Credit Party
and any Governmental Authority which would reasonably be expected to result,
either individually or in the aggregate, in Liabilities in excess of $5,000,000;

(d) the commencement of, or any material development in, any litigation or
proceeding affecting any Credit Party or any Subsidiary of any Credit Party
(i) in which the amount of damages claimed is $5,000,000 or more, (ii) in which
injunctive or similar relief is sought and which, if adversely determined, would
reasonably be expected to have a Material Adverse Effect, or (iii) in which the
relief sought is an injunction or other stay of the performance of this
Agreement or any other Loan Document;

(e) (i) the receipt by any Credit Party of any notice of violation of or
potential liability or similar notice under Environmental Law, (ii)(A)
unpermitted Releases, (B) the existence of any condition that could reasonably
be expected to result in violations of or Liabilities under, any Environmental
Law or (C) the commencement of, or any material change to, any action,
investigation, suit, proceeding, audit, claim, demand, dispute alleging a
violation of or Liability under any Environmental Law which in the case of
clauses (A), (B) and (C) above, in the aggregate for all such clauses, would

 

- 55 -



--------------------------------------------------------------------------------

reasonably be expected to result in a Material Adverse Effect, (iii) the receipt
by any Credit Party of notification that any Property of any Credit Party is
subject to any Lien in favor of any Governmental Authority securing, in whole or
in part, Environmental Liabilities and (iv) any proposed acquisition or lease of
Real Estate, if such acquisition or lease would have a reasonable likelihood of
resulting in a Material Adverse Effect;

(f) (i) on or prior to any filing by any ERISA Affiliate of any notice of any
reportable event under Section 4043 of ERISA, or intent to terminate any Title
IV Plan, a copy of such notice (ii) promptly, and in any event within ten
(10) days, after any officer of any ERISA Affiliate knows or has reason to know
that a request for a minimum funding waiver under Section 412 of the Code has
been filed with respect to any Title IV Plan or Multiemployer Plan, a notice
describing such waiver request and any action that any ERISA Affiliate proposes
to take with respect thereto, together with a copy of any notice filed with the
PBGC or the IRS pertaining thereto, and (iii) promptly, and in any event within
ten (10) days after any officer of any ERISA Affiliate knows or has reason to
know that an ERISA Event will or has occurred, a notice describing such ERISA
Event, and any action that any ERISA Affiliate proposes to take with respect
thereto, together with a copy of any notices received from or filed with the
PBGC, IRS, Multiemployer Plan or other Benefit Plan pertaining thereto;

(g) any Material Adverse Effect subsequent to the date of the most recent
audited financial statements delivered to Agent and Lenders pursuant to this
Agreement;

(h) any material change in accounting policies or financial reporting practices
by any Credit Party or any Subsidiary of any Credit Party;

(i) any labor controversy resulting in or threatening to result in any strike,
work stoppage, boycott, shutdown or other labor disruption against or involving
any Credit Party or any Subsidiary of any Credit Party if the same would
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect;

(j) the creation, establishment or acquisition of any Subsidiary or the issuance
by or to any Credit Party of any Stock or Stock Equivalent (other than issuances
by Borrower of Stock or Stock Equivalents);

(k) the creation of any Contractual Obligation of any Tax Affiliate, or the
receipt of any request directed to any Tax Affiliate, to make any material
adjustment under Section 481(a) of the Code, by reason of a change in accounting
method or otherwise;

(l) with respect to all Tax Proceedings referenced in the Borrower’s most recent
Form 10-K or Form 10-Q and any other Tax Proceeding that could reasonably be
expected to result in Liabilities for Taxes in excess of $5,000,000, the
Borrower shall (i) keep Agent informed in a timely manner of all assessments,
determinations, deficiencies or proposed adjustments made or asserted by a
Governmental Authority in writing with respect to such Tax Proceeding, and
(ii) provide

 

- 56 -



--------------------------------------------------------------------------------

Agent with copies of any written correspondence or filings with any such
Governmental Authority regarding any such assessment, determination, deficiency
or proposed adjustment with respect to Taxes of any Tax Affiliate or prospective
or potential Tax liabilities in excess of $5,000,000;

(m) any amendment, waiver, supplement or other modification of the SCP Credit
Agreement or any other SCP Loan Document (accompanied by a true, correct and
complete copy thereof);

(n) the filing of any Lien for unpaid taxes against any Credit Party in excess
of $5,000,000;

(o) the discharge by any Credit Party of its present independent accountants or
any withdrawal or resignation by such independent accountants;

(p) any casualty or other damage (whether insured or uninsured) to any portion
of the Collateral in excess of $5,000,000, or the commencement of any action or
proceeding for the taking of any interest in a portion of the Collateral in
excess of $5,000,000 or any part thereof or interest therein under power of
eminent domain or by condemnation or similar proceeding;

(q) any change after the Closing Date to the fiscal periods which constitute the
Borrower’s Fiscal Year, Fiscal Quarters or Fiscal Months other than a change of
the Borrower’s Fiscal Year to a period ending on the Saturday closest to the
last day of January, and corresponding changes to the Borrower’s Fiscal Quarters
and Fiscal Months;

(r) to the extent not disclosed in the Borrower’s Form 8-K, promptly after the
furnishing thereof, copies of (i) any notices of default, reservation of rights
or enforcement action received by any Credit Party or any Subsidiary thereof
from an holder of Indebtedness or debt securities of such Person and
(ii) material statements or reports furnished to any holder of any permitted
Lien and, in each case, not otherwise required to be furnished to the Agent and
the Lenders pursuant to Section 4.1 any other subsection of this Section 4.3;
and

Each notice pursuant to this Section 4.3 shall be in electronic form accompanied
by a statement by a Responsible Officer of the Borrower setting forth details of
the occurrence referred to therein, and stating what action the Borrower or
other Person proposes to take with respect thereto and at what time. Each notice
under subsection 4.3(a) shall describe with particularity any and all clauses or
provisions of this Agreement or other Loan Document that have been breached or
violated.

4.4 Preservation of Corporate Existence, Etc. Each Credit Party shall, and shall
cause each of its Subsidiaries to:

(a) preserve and maintain in full force and effect its organizational existence
and good standing under the laws of its jurisdiction of incorporation,
organization or formation, as applicable, except as permitted by Section 5.3;

 

- 57 -



--------------------------------------------------------------------------------

(b) preserve and maintain in full force and effect all material rights,
privileges, qualifications, permits, licenses and franchises necessary in the
normal conduct of its business except as permitted by Sections 5.2 and 5.3 and
except as would not reasonably be expected to have, either individually or in
the aggregate, a Material Adverse Effect;

(c) use its commercially reasonable efforts, in the Ordinary Course of Business,
to preserve its business organization and preserve the goodwill and business of
the customers, suppliers and others having material business relations with it;

(d) preserve or renew all of its material registered trademarks, trade names and
service marks; and

(e) conduct its business and affairs without infringement of or interference
with any Intellectual Property of any other Person in any respect and shall
comply in all respects with the terms of its IP Licenses, except to the extent
that such non-compliance or infringement could not reasonably be expected to
have a Material Adverse Effect.

4.5 Maintenance of Property. Each Credit Party shall maintain, and shall cause
each of its Subsidiaries to maintain, and preserve all of its Property which is
used or useful in its business in good working order and condition, ordinary
wear and tear excepted and shall make all necessary repairs thereto and renewals
and replacements thereof except where the failure to do so would not reasonably
be expected to have, either individually or in the aggregate, a Material Adverse
Effect.

4.6 Insurance.

(a) Each Credit Party shall, and shall cause each of its Subsidiaries to,
(i) maintain or cause to be maintained in full force and effect all policies of
insurance of any kind with respect to the Property and businesses of the Credit
Parties and such Subsidiaries (including policies of life, fire, theft, product
liability, public liability, Flood Insurance, property damage, other casualty,
employee fidelity, workers’ compensation, business interruption (or insurance on
the retail value of Inventory) and employee health and welfare insurance) with
financially sound and reputable insurance companies or associations (in each
case that are not Affiliates of the Borrower) of a nature and providing such
coverage as is sufficient and as is customarily carried by businesses of the
size and character of the business of the Credit Parties and (ii) cause all such
insurance relating to any Property or business of any Credit Party to name Agent
as additional insured or lenders loss payee, as agent for the Lenders, as
appropriate. All policies of insurance on real and personal property of the
Credit Parties will contain an endorsement, in form and substance acceptable to
Agent, showing loss payable to Agent (Form CP 1218 or equivalent and naming
Agent as lenders loss payee as agent for the Lenders) and, to the extent
applicable, business interruption endorsements and such other provisions as the
Agent may reasonably require from time to time to protect the interests of the
Credit Parties. Such endorsement, or an independent instrument furnished to
Agent, will provide that the insurance companies will give Agent at least thirty
(30) days’ prior

 

- 58 -



--------------------------------------------------------------------------------

written notice before any such policy or policies of insurance shall be altered
or canceled and that no act or default of the Credit Parties or any other Person
shall affect the right of Agent to recover under such policy or policies of
insurance in case of loss or damage. After the occurrence of an Event of Default
(and for so long as such Event of Default is continuing) and at any time
Availability is less than $175,000,000, each Credit Party shall direct all
present and future insurers under its “All Risk” policies of property insurance
to pay all proceeds payable thereunder with respect to ABL Priority Collateral
directly to Agent. If any insurance proceeds are paid by check, draft or other
instrument payable to any Credit Party and Agent jointly, Agent may endorse such
Credit Party’s name thereon and do such other things as Agent may deem advisable
to reduce the same to cash. Notwithstanding the requirement in subsection
(i) above, Federal Flood Insurance shall not be required for (x) Real Estate not
located in a Special Flood Hazard Area, or (y) Real Estate located in a Special
Flood Hazard Area in a community that does not participate in the National Flood
Insurance Program.

(b) Unless the Credit Parties provide Agent with evidence of the insurance
coverage required by this Agreement (including, without limitation, Flood
Insurance), Agent, at the direction of the Required Lenders, may purchase
insurance (including, without limitation, Flood Insurance) at the Credit
Parties’ expense to protect Agent’s and Lenders’ interests in the Credit
Parties’ and their Subsidiaries’ properties. This insurance may, but need not,
protect the Credit Parties’ and their Subsidiaries’ interests. The coverage that
Agent purchases may not pay any claim that any Credit Party or any Subsidiary of
any Credit Party makes or any claim that is made against such Credit Party or
any Subsidiary in connection with said Property. The Borrower may later cancel
any insurance purchased by Agent, but only after providing Agent with evidence
that there has been obtained insurance as required by this Agreement. If Agent
purchases insurance, the Credit Parties will be responsible for the costs of
that insurance, including interest and any other charges Agent may impose in
connection with the placement of insurance, until the effective date of the
cancellation or expiration of the insurance. The costs of the insurance shall be
added to the Obligations. The costs of the insurance may be more than the cost
of insurance the Borrower may be able to obtain on its own.

4.7 Payment of Obligations. Each Credit Party shall, and shall cause each of its
Subsidiaries to, pay, discharge and perform as the same shall become due and
payable or required to be performed, all their respective obligations and
liabilities, including:

(a) all tax liabilities, assessments and governmental charges or levies upon it
or its Property, unless (i) the same are being contested in good faith by
appropriate proceedings diligently prosecuted which stay the filing or
enforcement of any Lien and for which adequate reserves in accordance with GAAP
are being maintained by such Person; and (ii) the aggregate Liabilities secured
by such Lien do not exceed $10,000,000.

(b) all lawful claims which, if unpaid, would by law become a Lien upon its
Property unless the same are being contested in good faith by appropriate
proceedings diligently prosecuted which stay the imposition or enforcement of
any Lien and for which adequate reserves in accordance with GAAP are being
maintained by such Person;

 

- 59 -



--------------------------------------------------------------------------------

(c) all Indebtedness, as and when due and payable, but subject to any
subordination provisions contained herein, in any other Loan Document and/or in
any instrument or agreement evidencing such Indebtedness;

(d) the performance of all obligations under any Contractual Obligation
(including, with limitation, any Wireless Carrier Contract) to which such Credit
Party or any of its Subsidiaries is bound, or to which it or any of its Property
is subject, except where the failure to perform would not reasonably be expected
to have, either individually or in the aggregate, a Material Adverse Effect; and

(e) payments to the extent necessary to avoid the imposition of a Lien with
respect to, or the involuntary termination of any underfunded Benefit Plan.

4.8 Compliance with Laws. Each Credit Party shall, and shall cause each of its
Subsidiaries to, comply with all Requirements of Law of any Governmental
Authority having jurisdiction over it or its business, except where the failure
to comply would not reasonably be expected to have, either individually or in
the aggregate, a Material Adverse Effect.

4.9 Inspection of Property and Books and Records. Each Credit Party shall
maintain and shall cause each of its Subsidiaries to maintain proper books of
record and account, in which full, true and correct entries in conformity with
GAAP consistently applied shall be made of all financial transactions and
matters involving the assets and business of such Person. Each Credit Party
shall, and shall cause each of its Subsidiaries to, with respect to each owned,
leased, or controlled property, during normal business hours and upon reasonable
advance notice (unless an Event of Default shall have occurred and be
continuing, in which event no notice shall be required and Agent shall have
access at any and all times during the continuance thereof): (a) provide access
to such property to Agent and any of its Related Persons, as frequently as Agent
reasonably determines to be appropriate; and (b) permit Agent and any of its
Related Persons to conduct field examinations, audit, inspect and make extracts
and copies from all of such Credit Party’s books and records, and evaluate and
make physical verifications of the Inventory and other Collateral in any manner
and through any medium that Agent considers advisable, in each instance, at the
Credit Parties’ expense; provided the Credit Parties shall only be obligated to
reimburse Agent for the expenses for (i) one such field examination, audit and
inspection per year if the Aggregate Revolving Loan Commitment is not Drawn
during such year, (ii) two such field examinations, audits and inspections per
year if the Aggregate Revolving Loan Commitment is Drawn during such year,
(iii) three such field examinations, audits and inspections per year if at any
point during such year Availability is less than twenty percent (20%) of the
Revolving Borrowing Base and (iv) any other field examination, audit or
inspection upon the occurrence and during the continuance of a Default or an
Event of Default, which field examination, audit or inspection shall not count
against the limits set forth in clause (i), (ii) and (iii). Any Lender may
accompany Agent or its Related Persons in connection with any inspection at such
Lender’s expense.

 

- 60 -



--------------------------------------------------------------------------------

4.10 Use of Proceeds. The Borrower shall use the proceeds of the Loans solely as
follows: (a) refinance Prior Indebtedness, (b) provide for working capital,
capital expenditures and other general corporate purposes of the Borrower and
(c) fund certain fees and expenses associated with the funding of the Loans and
the refinancing of Prior Indebtedness not in contravention of any Requirement of
Law and not in violation of this Agreement.

4.11 Credit Card Arrangements; Cash Management.

(a) Each Credit Party has heretofore delivered to the Agent notifications (each,
a “Credit Card Notification”) substantially in the form attached hereto as
Exhibit 4.11, which were executed on behalf of such Credit Party and addressed
to each of such Credit Party’s credit card and debit card clearinghouses and
processors.

(b) Within ninety (90) days after the Closing Date, each Credit Party shall
enter into a blocked account agreement (each, a “Blocked Account Agreement”),
reasonably satisfactory to the Agent, with each Blocked Account Bank, with
respect to each DDA (other than Excluded DDAs) in which funds of any Credit
Party are concentrated (collectively, the “Blocked Accounts”) from:

(i) the sale of Inventory and other Collateral;

(ii) all proceeds of collections of Accounts (other than Residual Accounts);

(iii) each Blocked Account (including all cash deposited therein from each DDA);
and

(iv) the cash proceeds of all credit card and debit card charges.

(c) Subject to the Intercreditor Agreement, during the continuance of a Cash
Dominion Event, Agent, at the direction of the Required Lenders, may direct the
applicable processor identified in each Credit Card Notification to transfer all
amounts owing by such processor to any Credit Party to an account of Agent or as
otherwise instructed by Agent, in each case, to the extent permitted pursuant to
the terms of such Credit Card Notification.

(d) Upon the occurrence and during the continuance of a Cash Dominion Event, the
Agent may, at the direction of the Required Lenders, exercise exclusive control
over deposit and securities accounts subject to a Blocked Account Agreement or a
Control Agreement to the extent permitted pursuant to, and in accordance with,
the terms of such Blocked Account Agreement or such Control Agreement and the
Intercreditor Agreement.

 

- 61 -



--------------------------------------------------------------------------------

(e) If any cash, Cash Equivalents or Investment Property owned by any Credit
Party (other than (i) petty cash and other accounts funded in the ordinary
course of business, the deposits in which shall not aggregate more than
$10,000,000 (or such greater amount to which the AgentRequired Lenders may
agree), (ii) deposit accounts subject to Liens permitted under Section 5.1(e),
(iii) payroll, trust and tax withholding accounts funded in the ordinary course
of business and required by applicable law, (iv) a deposit account that contains
only proceeds of Residual Accounts, if any, and (v) zero balance disbursement
accounts (collectively, “Excluded DDAs”)) are deposited to any account
(including any securities account, brokerage account or commodities account), or
held or invested in any manner, otherwise than in a Blocked Account that is
subject to a Blocked Account Agreement (or a DDA the funds in which are swept or
transferred daily to a Blocked Account or unless the Agent requiresRequired
Lenders require a Control Agreement with respect to such DDA), then, (x) with
respect to those accounts existing on the Closing Date, within ninety (90) days
after the Closing Date and (y) with respect to all other accounts, promptly,
each Credit Party shall (A) cause all funds in such accounts or so held or so
invested to be transferred with such frequency as may be required by the
AgentRequired Lenders to a Blocked Account that is subject to a Blocked Account
Agreement (or a DDA the funds in which are swept or transferred daily to a
Blocked Account or unless the Agent requiresRequired Lenders require a Control
Agreement with respect to such DDA) and (B) enter into, and cause each
depository, securities intermediary or commodities intermediary to enter into,
Control Agreements providing the Agent “control” (subject to the occurrence and
continuance of a Cash Dominion Event) over such deposit, securities, commodity
or similar account maintained by such Person.

(f) The Credit Parties may close DDAs or Blocked Accounts and/or open new DDAs
or Blocked Accounts, subject to the execution and delivery to the Agent of
appropriate Blocked Account Agreements or Control Agreements consistent with the
provisions of this Section 4.11.

(g) In the event that, notwithstanding the provisions of this Section 4.11,
during the continuation of a Cash Dominion Event, a Credit Party receives or
otherwise has dominion and control of any proceeds of Collateral or collections,
such proceeds and collections shall be held in trust by such Credit Party for
the Agent, shall not be commingled with any of any Credit Party’s other funds or
deposited in any account of a Credit Party and shall promptly be deposited into
the Agent’s Account or dealt with in such other fashion as such Credit Party may
be instructed by the Agent.

(h) The Credit Parties shall establish and maintain cash management arrangements
and procedures, including Blocked Accounts and the Operating Account, reasonably
satisfactory to the Agent and the Required Lenders. Promptly upon the request of
the Agent, the Borrower shall deliver to the Agent a schedule setting forth all
DDAs that are maintained by the Credit Parties as of such date, which schedule
shall include, with respect to each depository (i) the name and address of such
depository, (ii) the account number(s) maintained with such depository and
(iii) a contact person at such depository.

 

- 62 -



--------------------------------------------------------------------------------

(i) Within ninety (90) days after the Closing Date, the Borrower (i) shall
establish a separate segregated deposit account (the “Residual Account Deposit
Account”) into which it shall deposit only identifiable proceeds of the Residual
Accounts and (ii) enter into a blocked account agreement (the “Residual Account
Blocked Account Agreement”) reasonably satisfactory to the SCP Agent with
respect to such deposit account. The Residual Account Deposit Account shall be
under the control of the SCP Agent and shall be separate from all other deposit
accounts of the Credit Parties, and amounts on deposit therein shall be
segregated from all other Cash and Cash Equivalents of the Credit Parties and
their Subsidiaries. Promptly after opening the Residual Account Deposit Account,
the Borrower shall deposit all proceeds that it shall have received from the
Residual Accounts on or after Closing Date. Thereafter, within two (2) Business
Days after the Borrower’s receipt thereof, it shall deposit all proceeds that it
receives with respect to the Residual Accounts into the Residual Account Deposit
Account. The Borrower shall not withdraw any amounts from the Residual Account
Deposit Account unless (i) after giving effect to such withdrawal the aggregate
amount of proceeds in such deposit account shall be equal to or greater than
$4,800,000 or (ii) the aggregate amount of unrestricted Cash and Cash
Equivalents of the Borrower shall be less than $40,000,000. No such withdrawals
by the Borrower from the Residual Account Deposit Account shall be permitted at
any time that a Default or Event of Default shall have occurred and be
continuing, and each Residual Account Blocked Account Agreement shall require,
after the occurrence and during the continuance of an Event of Default and
notice from the SCP Agent, the ACH or wire transfer to SCP Agent on each
Business Day of any amounts on deposit in the Residual Account Deposit Account.

4.12 Collateral Access Agreements. Each Credit Party shall use commercially
reasonable efforts to obtain a Collateral Access Agreement from: (i) the lessor
of each distribution center and warehouse location of the Credit Parties;
(ii) the lessor of each leased property of the Credit Parties (other than
distribution centers and warehouse locations of the Credit Parties) or bailee in
possession of any Collateral or mortgagee of any property owned by a Credit
Party in fee, in each case located in a Landlord Lien State; and (iii) the
lessor of each other material leased location as Agentthe Required Lenders may
require, with respect to each location where any Collateral is stored or
located, which agreement shall, in each case, be reasonably satisfactory in form
and substance to Agent and the Required Lenders.

4.13 Further Assurances.

(a) Each Credit Party shall ensure that all written information, exhibits and
reports furnished to Agent or the Lenders do not and will not contain any untrue
statement of a material fact and do not and will not omit to state any material
fact or any fact necessary to make the statements contained therein not
misleading in light of the circumstances in which made, and will promptly
disclose to Agent and the Lenders and correct any defect or error that may be
discovered therein or in any Loan Document or in the execution, acknowledgement
or recordation thereof.

 

- 63 -



--------------------------------------------------------------------------------

(b) Promptly upon request by Agent (and Agent shall make such request upon the
direction of the Required Lenders), the Credit Parties shall (and, subject to
the limitations hereinafter set forth, shall cause each of their Subsidiaries
to) take such additional actions and execute such documents as Agent or the
Required Lenders may reasonably require from time to time in order (i) to carry
out more effectively the purposes of this Agreement or any other Loan Document,
(ii) to subject to the Liens created by any of the Collateral Documents any of
the Properties, rights or interests covered by any of the Collateral Documents,
(iii) to perfect and maintain the validity, effectiveness and priority of any of
the Collateral Documents and the Liens intended to be created thereby, and
(iv) to better assure, convey, grant, assign, transfer, preserve, protect and
confirm to the Secured Parties the rights granted or now or hereafter intended
to be granted to the Secured Parties under any Loan Document. Without limiting
the generality of the foregoing and except as otherwise approved in writing by
Required Lenders, the Credit Parties shall cause each of their Domestic
Subsidiaries (other than (a) a Domestic Subsidiary with assets less than 2.50%
of the total assets of the Borrower and its Subsidiaries on a Consolidated basis
(each an “Immaterial Subsidiary”), so long as the aggregate assets of all
Immaterial Subsidiaries does not exceed 5.00% of the total assets of the
Borrower and its Subsidiaries on a Consolidated basis, (b) Tandy Life Insurance
Company and (c) such Domestic Subsidiaries owned indirectly through a Foreign
Subsidiary) to guaranty the Obligations and to cause each such Subsidiary to
grant to Agent, for the benefit of the Secured Parties, a security interest in,
subject to the limitations hereinafter set forth and the other Loan Documents,
substantially all of such Subsidiary’s Property to secure such guaranty.
Furthermore and except as otherwise approved in writing by Required Lenders,
each Credit Party shall, and shall cause each of its Domestic Subsidiaries
(other than Domestic Subsidiaries owned indirectly through a Foreign Subsidiary)
to, pledge all of the Stock and Stock Equivalents of each of its Domestic
Subsidiaries (other than Domestic Subsidiaries owned indirectly through a
Foreign Subsidiary) (provided that with respect to any Domestic Subsidiary that
is a Foreign Subsidiary Holding Company, such pledge shall be limited to
sixty-five percent (65%) of such Domestic Subsidiary’s outstanding voting Stock
and Stock Equivalents and one hundred percent (100%) of such Domestic
Subsidiary’s outstanding non-voting Stock and Stock Equivalents) and First Tier
Foreign Subsidiaries (provided that with respect to any First Tier Foreign
Subsidiary, such pledge shall be limited to sixty-five percent (65%) of such
Foreign Subsidiary’s outstanding voting Stock and Stock Equivalents and one
hundred percent (100%) of such Foreign Subsidiary’s outstanding non-voting Stock
and Stock Equivalents) in each instance, to Agent, for the benefit of the
Secured Parties, to secure the Obligations. In connection with each pledge of
certificated Stock and Stock Equivalents, the Credit Parties shall deliver, or
cause to be delivered, to Agent, irrevocable proxies and stock powers and/or
assignments, as applicable, duly executed in blank. In the event any Credit
Party acquires any Real Estate in the United States with a Fair Market Value in
excess of $2,500,000 (unless such Real Estate is subject to a Lien permitted
pursuant to subsection 5.1(h) that prohibits the Lien of the Agent thereon),
within 60 days after such acquisition, such Person shall execute and/or deliver,
or cause to be executed and/or delivered, to Agent, (v) an appraisal complying
with FIRREA, (x) a fully executed Mortgage, in form and substance reasonably
satisfactory to Agent, together with an A.L.T.A. or TLTA (if applicable)
lender’s title insurance policy issued by a title insurer reasonably
satisfactory to Agent, in form and substance and in an amount reasonably
satisfactory to Agent insuring that the Mortgage

 

- 64 -



--------------------------------------------------------------------------------

is a valid and enforceable first priority Lien on the respective property, free
and clear of all defects, encumbrances and Liens, (y) then current A.L.T.A.
surveys, certified to Agent by a licensed surveyor sufficient to allow the
issuer of the lender’s title insurance policy to issue such policy without a
survey exception and (z) an environmental site assessment prepared by a
qualified firm reasonably acceptable to Agent, in form and substance
satisfactory to Agent. In addition to the obligations set forth in subsections
4.6(a) and 4.13(b)(w), within forty-five days after written notice from Agent to
Credit Parties that any Real Estate is located in a Special Flood Hazard Area,
Credit Parties shall satisfy the Federal Flood Insurance requirements of
subsection 4.6(a).

4.14 Environmental Matters. Each Credit Party shall, and shall cause each of its
Subsidiaries to, comply with, and maintain its Real Estate, whether owned,
leased, subleased or otherwise operated or occupied, in compliance with, all
applicable Environmental Laws (including by implementing any Remedial Action
necessary to achieve such compliance) or that is required of the Credit Party or
any Subsidiary of any Credit Party by orders and directives of any Governmental
Authority except where the failure to comply would not reasonably be expected
to, individually or in the aggregate, result in a Material Adverse Effect.
Without limiting the foregoing, if an Event of Default is continuing or if Agent
or any Lender at any time has a reasonable basis to believe that there exist
material violations of Environmental Laws by any Credit Party or any Subsidiary
of any Credit Party or that there exist any material Environmental Liabilities,
then each Credit Party shall (to the extent contractually or lawfully permitted
to do so), promptly upon receipt of request from Agent, at the direction of the
Required Lenders, cause the performance of, and allow Agent and its Related
Persons access to such Real Estate for the purpose of conducting, such
environmental audits and assessments, including subsurface sampling of soil and
groundwater, and cause the preparation of such reports, in each case as Agent,
at the direction of the Required Lenders, may from time to time reasonably
request. Such audits, assessments and reports, to the extent not conducted by
Agent or any of its Related Persons, shall be conducted and prepared by
reputable environmental consulting firms reasonably acceptable to Agent and the
Required Lenders and shall be in form and substance reasonably acceptable to
Agent and the Required Lenders.

4.15 Physical Inventories. The Credit Parties, at their own expense, shall cause
not less than one (1) physical count of Inventory to be undertaken in each
twelve (12) month period (or alternatively, periodic cycle counts) in
conjunction with the preparation of its annual audited financial statements,
conducted following such methodology as is consistent with the methodology used
in the immediately preceding Inventory (or cycle count) or as otherwise
consistent with standard and customary business practices, and shall post such
results to the Credit Parties’ stock ledgers and general ledgers, as applicable.
Following the completion of such Inventory count or periodic cycle count, at the
reasonable request of the Agent, at the direction of the Required Lenders, the
Borrower shall deliver a summary, in form and substance reasonably acceptable to
the AgentRequired Lenders, of the results of such physical inventory or periodic
cycle count to the Agent.

 

- 65 -



--------------------------------------------------------------------------------

4.16 Appraisals. Within ninety (90) days after the Closing Date, the Borrower
shall deliver to the Agent (1) real estate appraisals prepared by an appraiser
retained by the SCP Agent in conformance with FIRREA appraisal requirements for
Real Estate owned in fee by a Credit Party or Subsidiary thereof (other than the
unimproved land located in Stockton, California), (2) machinery and equipment
appraisals prepared by an appraiser retained by the SCP Agent and
(3) intellectual property appraisals prepared by an appraiser retained by the
SCP Agent, in each case in form and substance acceptable to, and conducted by
appraisers satisfactory to, SCP Agent.

4.17 [Reserved].

4.18 Phase II Assessment. No later than June 30, 2014 (or such later date agreed
to by SCP Agent in writing), the Borrower shall deliver to the Agent a Phase II
environmental assessment with respect to the owned Real Estate located at 900
Terminal Road and 1000 Terminal Road in Fort Worth, Texas and, as soon as
practicable after the delivery of such environmental assessment (or such later
date agreed to by SCP Agent in writing), the Borrower shall complete any
remediation recommended in the Phase II environmental assessment, in each case
to the extent mutually agreed upon by SCP Agent and the Borrower.

4.19 Property Condition Assessment. No later than March 31, 2014 (or such later
date agreed to by SCP Agent in writing), the Borrower shall complete any
remediation recommended in the property condition assessments delivered in
accordance with subsection 2.1(j), in each case to the extent relating to
non-cosmetic remediation identified to the Borrower by SCP Agent on or prior to
the date of this Agreement.

4.20 Mexican Subsidiary Actions. Within one hundred twenty (120) days after the
Closing Date (or such later date agreed to by the SCP Agent in writing), the
Borrower shall either (i) cause Worldwide Electronics, S.A. de C.V., a
wholly-owned Subsidiary of Tandy Holdings, Inc., to be dissolved in accordance
with applicable Requirements of Law or (ii) cause 65% of the Stock of Worldwide
Electronics, S.A. de C.V. to be pledged to SCP Agent in a manner satisfactory to
Agent and its counsel and consistent with the Loan Documents delivered to Agent
on or before the Closing Date with respect to the Mexican Subsidiaries of ITC
Services, Inc. and Tandy International Corporation.

4.21 Post-Closing Matters.

(a) The Credit Parties shall satisfy the requirements set forth on Schedule
4.21, on or before the date specified for such requirement on Schedule 4.21.

(b) Within 30 days of the Effective Date the Credit Parties shall deliver
perfection certificates in respect to each of the Credit Parties, in the same
form delivered on the Closing Date, in substance reasonably satisfactory to
Agent.

 

- 66 -



--------------------------------------------------------------------------------

ARTICLE V.

NEGATIVE COVENANTS

Each Credit Party covenants and agrees that, so long as any Lender shall have
any Commitment hereunder, or any Loan or other Obligation (other than contingent
indemnification Obligations to the extent no claim giving rise thereto has been
asserted) shall remain unpaid, unsatisfied or outstanding:

5.1 Limitation on Liens. No Credit Party shall, and no Credit Party shall suffer
or permit any of its Subsidiaries to, directly or indirectly, make, create,
incur, assume or suffer to exist any Lien upon or with respect to any part of
its Property, whether now owned or hereafter acquired, other than the following
(“Permitted Liens”):

(a) any Lien existing on the Property of a Credit Party or a Subsidiary of a
Credit Party on the Closing Date and set forth in Schedule 5.1 securing
Indebtedness outstanding on such date and permitted by subsection 5.5(c),
including replacement or substitute Liens on the Property currently subject to
such Liens securing Indebtedness permitted by subsection 5.5(c);

(b) any Lien created under any Loan Document;

(c) Liens for Taxes, fees, assessments or other governmental charges (i) which
are not past due or remain payable without penalty, or (ii) the non-payment of
which is permitted by Section 4.7(a);

(d) carriers’, warehousemen’s, mechanics’, landlords’, materialmen’s,
repairmen’s or other similar Liens arising in the Ordinary Course of Business
which are not past due for a period of more than 30 days or remain payable
without penalty or which are being contested in good faith and by appropriate
proceedings diligently prosecuted, which proceedings have the effect of
preventing the forfeiture or sale of the Property subject thereto and for which
adequate reserves in accordance with GAAP are being maintained;

(e) Liens (other than any Lien imposed by ERISA) consisting of pledges or
deposits required in the Ordinary Course of Business in connection with workers’
compensation, unemployment insurance and other social security legislation or to
secure the performance of tenders, statutory obligations, surety, stay, customs
and appeals bonds, bids, leases, governmental contract, trade contracts,
performance and return of money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money) or to secure liability to
insurance carriers;

(f) Liens consisting of judgment or judicial attachment liens (other than for
payment of taxes, assessments or other governmental charges), provided that the
enforcement of such Liens is effectively stayed and all such Liens secure claims
in the aggregate at any time outstanding for the Credit Parties and their
Subsidiaries not exceeding $10,000,000 (to the extent not covered by independent
third-party insurance as to which the insurer is rated at least “A” by A.M. Best
Company, has been notified of the potential claim and does not dispute
coverage);

 

- 67 -



--------------------------------------------------------------------------------

(g) easements, rights-of-way, zoning and other restrictions, minor defects or
other irregularities in title, and other similar encumbrances which do not in
any case materially detract from the value of the Property subject thereto or
interfere in any material respect with the ordinary conduct of the businesses of
any Credit Party or any Subsidiary of any Credit Party;

(h) Liens on any Property acquired or held by any Credit Party or any Subsidiary
of any Credit Party securing Indebtedness incurred or assumed for the purpose of
financing (or refinancing) all or any part of the cost of acquiring,
constructing, repairing, replacing or improving such Property and permitted
under subsection 5.5(d); provided that (i) any such Lien attaches to such
Property concurrently with or within one hundred eighty (180) days after the
acquisition, construction, repair, replacement or improvement thereof, (ii) such
Lien attaches solely to the Property so acquired, constructed, repaired,
replaced or improved in such transaction and the proceeds thereof, and (iii) the
principal amount of the debt secured thereby does not exceed 100% of the cost of
such Property;

(i) Liens securing Capital Lease Obligations permitted under subsection 5.5(d);

(j) any interest or title of a lessor or sublessor under any lease not
prohibited by this Agreement;

(k) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Borrower or any of
its Subsidiaries in the Ordinary Course of Business not prohibited by this
Agreement;

(l) Liens arising from the filing of precautionary uniform commercial code
financing statements with respect to any lease not prohibited by this Agreement;

(m) non-exclusive licenses and sublicenses granted by a Credit Party and leases
or subleases (by a Credit Party as lessor or sublessor) to third parties in the
Ordinary Course of Business not interfering in any material respect with the
business of the Credit Parties or any of their Subsidiaries;

(n) Liens in favor of collecting banks arising by operation of law under Article
4 of the Uniform Commercial Code;

(o) Liens (including the right of set-off) in favor of a bank or other
depository institution arising as a matter of law encumbering deposits;

(p) Liens in favor of customs and revenue authorities arising as a matter of law
which secure payment of customs duties in connection with the importation of
goods in the Ordinary Course of Business, which payments are not overdue for a
period of more than thirty (30) days and no other action has been taken to
enforce such Lien or which are being contested in good faith;

(q) Liens securing the SCP Obligations;

 

- 68 -



--------------------------------------------------------------------------------

(r) Liens solely on assets of Foreign Subsidiaries securing Indebtedness
incurred pursuant to Section 5.5(i); and

(s) Liens existing on the Property (other than ABL Priority Collateral) of any
Person at the time such Person becomes a Subsidiary after the Closing Date in
connection with a Permitted Acquisition; provided that (i) such Lien was not
created in contemplation of such acquisition or such Person becoming a
Subsidiary, (ii) such Lien does not extend to or cover any other assets or
Property (other than the proceeds or products thereof and accessions or
additions thereto) and (iii) such Liens do not secure Indebtedness in excess of
$10,000,000.

5.2 Disposition of Assets. No Credit Party shall, and no Credit Party shall
suffer or permit any of its Subsidiaries to, directly or indirectly, sell,
assign, lease, convey, transfer or otherwise dispose (collectively,
“dispositions”) of (whether in one or a series of transactions) any Property
(including the Stock of any Subsidiary of any Credit Party, whether in a public
or a private offering or otherwise, and accounts and notes receivable, with or
without recourse) or enter into any agreement to do any of the foregoing,
except:

(a) dispositions of Inventory to retail, wholesale and commercial customers, or
worn-out or surplus Property, all in the Ordinary Course of Business, excluding,
in each case, dispositions in connection with Store closures;

(b) (i) dispositions of Cash Equivalents in the Ordinary Course of Business made
to a Person that is not an Affiliate of any Credit Party and (ii) conversions of
Cash Equivalents into cash or other Cash Equivalents;

(c) transactions permitted under Section 5.1(m);

(d) as long as (i) no Event of Default hereof then exists or would arise
therefrom, (ii) no Overadvance would result therefrom, (iii) not less than
eighty-five percent (85%) of the aggregate sales price from such disposition
shall be paid in cash, and (iv) the assets subject to any such sale are sold at
arm’s length for an amount not less than the fair market value thereof, bulk
sales or other dispositions of the Credit Parties’ Inventory and other assets
not in the Ordinary Course of Business in connection with Store closings;
provided that (i) such Store closures and related Inventory and other asset
dispositions shall not exceed, in any Fiscal Year of the Borrower and its
Subsidiaries, the lesser of (x) two hundred (200) stores or (y) five percent
(5%) of the number of the Credit Parties’ Stores as of the beginning of such
Fiscal Year (in each case, net of (1) Store openings during such Fiscal Year and
(2) Store relocations (A) occurring substantially contemporaneously, but in no
event later than sixty (60) Business Days after the related Store closure date,
or (B) wherein a binding lease has been entered into prior to the related Store
closure date) as set forth in the Compliance Certificate delivered pursuant to
Section 4.2(b), and (ii) as of any date after the Closing Date, the aggregate
number of such Store closures since the Closing Date shall not exceed six
hundred (600) Stores (net of (1) Store openings from and after the Closing Date)
and (2) Store relocations (A) occurring substantially contemporaneously, but in
no event later than sixty (60) Business

 

- 69 -



--------------------------------------------------------------------------------

Days after the related Store closure date or (B) wherein a binding lease has
been entered into prior to the related Store closure date) as set forth in the
Compliance Certificate delivered pursuant to Section 4.2(b); provided further,
that (I) all sales of Inventory and other assets in connection with Store
closings in a transaction or series of related transactions shall be in
accordance with liquidation agreements and with professional liquidators
reasonably acceptable to the Agent, (II) the net cash proceeds received in
connection with such asset sales shall be applied to prepay the Obligations in
accordance with Section 1.8 and (III) to the extent at least fifteen (15) Stores
are closed in any Fiscal Month (net of any Store openings for such Fiscal
Month), the Agent shall have received a Borrowing Base Certificate giving effect
to such disposition on a Pro Forma Basis, which shall include any SCP Inventory
Sale Reserve with respect thereto;

(e) dispositions of property (other than Inventory, Accounts, Real Estate and
Intellectual Property) not otherwise permitted under this Section 5.2; provided
that (i) at the time of such Disposition, no Default or Event of Default shall
exist or would arise from such Disposition, and no Overadvance would result
therefrom, (ii) not less than eighty-five percent (85%) of the aggregate sales
price from such disposition shall be paid in cash, (iii) the assets subject to
any such sale are sold at arm’s length for an amount not less than the fair
market value thereof and (iv) the aggregate book value of all property disposed
of pursuant to this clause (e) shall not exceed $20,000,000 in any Fiscal Year
or $50,000,000 in the aggregate after the Closing Date;

(f) as long as no Event of Default hereof then exists or would arise therefrom,
disposition of the Real Estate located at 401/501 NE 38th Street, Fort Worth,
Texas 76106 and all fixtures and related assets so long as not less than 85% of
the aggregate sale price from such disposition shall be paid in cash;

(g) as long as no Event of Default hereof then exists or would arise therefrom,
dispositions of the unimproved land located in Stockton, California;

(h) dispositions of Property by any Credit Party or any of its Subsidiaries to
any other Credit Party or Subsidiary of a Credit Party; provided that if the
transferor of such Property is a Credit Party, the transferee thereof must be a
Credit Party; and

(i) dispositions of Property expressly permitted by Section 5.4 or Section 5.11.

5.3 Consolidations and Mergers. No Credit Party shall, and no Credit Party shall
suffer or permit any of its Subsidiaries to merge, consolidate with or into, or
convey, transfer, lease or otherwise dispose of (whether in one transaction or
in a series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to or in favor of any Person, except (i) upon not
less than five (5) Business Days prior written notice to Agent and compliance
with the terms of Section 4.13, (a) any Subsidiary of the Borrower may merge
with or dissolve or liquidate into or transfer or dispose of all or
substantially all of its assets to the Borrower or another Credit Party,
provided that the Borrower or other Credit Party shall be the continuing or
surviving

 

- 70 -



--------------------------------------------------------------------------------

entity and all actions required to maintain perfected Liens on the Stock of the
surviving entity and other Collateral in favor of Agent shall have been
completed and (b) any Subsidiary that is not a Credit Party (other than Tandy
Life Insurance Company) may merge with or dissolve or liquidate into or transfer
or dispose of its assets to another Subsidiary that is not a Credit Party and
(ii) for the merger contemplated in Section 5.18 of the Recapitalization
Agreement.

5.4 Acquisitions; Loans and Investments. No Credit Party shall and no Credit
Party shall suffer or permit any of its Subsidiaries to (i) purchase or acquire,
or make any commitment to purchase or acquire any Stock or Stock Equivalents, or
other securities of, or any interest in, any Person, including the establishment
or creation of a Subsidiary, or (ii) make or commit to make any Acquisitions,
including without limitation, by way of merger, consolidation or other
combination or (iii) make or purchase, or commit to make or purchase, any
advance, loan, extension of credit or capital contribution to or any other
investment in, any Person, including the Borrower, any Affiliate of the Borrower
or any Subsidiary of the Borrower (the items described in clauses (i), (ii) and
(iii) are referred to as “Investments”), except for the following (“Permitted
Investments”):

(a) Investments in cash and Cash Equivalents;

(b) Investments consisting of (i) advances, loans, extensions of credit or
capital contributions by any Credit Party to or in any other then existing
Credit Party, (ii) advances, loans, extensions of credit, purchases of equity in
or capital contributions by a Borrower or any other Credit Party to or in any
then existing Excluded Subsidiaries of a Borrower not to exceed $40,000,000 in
the aggregate at any time outstanding for all such advances, loans, extensions
of credit, purchases of equity in and capital contributions (it being understood
that any capital contributions made pursuant to this clause (b) shall be net of
any distributions made by the Subsidiary who received such capital contributions
to the Credit Party making such capital contribution after the date of such
capital contribution); provided, that (A) if any Credit Party executes and
delivers to the Borrower a note (collectively, the “Intercompany Notes”) to
evidence any Investments described in the foregoing clauses (i) and (ii), that
Intercompany Note shall be pledged and delivered to Agent pursuant to the
Guaranty and Security Agreement as additional collateral security for the
Obligations; (B) the Borrower shall accurately record all intercompany
transactions on its books and records; (C) at the time any such intercompany
loan or advance is made by the Borrower to any other Credit Party and after
giving effect thereto, the Borrower shall be Solvent; and (D) at the time of any
such intercompany advance, loan, extension of credit, purchase of equity or
capital contribution is made and immediately after giving effect thereto, the
Borrower shall have Availability of not less than $250,000,000; and
(iii) advances, loans, extensions of credit or capital contributions by an
Excluded Subsidiary (other than Tandy Life Insurance Company) to or in the
Borrower or any Subsidiary; provided that to the extent any Indebtedness is owed
by a Credit Party to an Excluded Subsidiary, it is subordinated to the
Obligations on terms reasonably acceptable to the Agent;

(c) Investments consisting of the non-cash portion of consideration received in
connection with transactions permitted pursuant to Section 5.2;

 

- 71 -



--------------------------------------------------------------------------------

(d) Investments acquired in connection with the settlement of delinquent
Accounts in the Ordinary Course of Business or in connection with the bankruptcy
or reorganization of suppliers or customers;

(e) Investments existing on the Closing Date and set forth in Schedule 5.4;

(f) loans or advances to employees permitted under subsections 5.6(f) and (g);

(g) Permitted Acquisitions;

(h) So long as no Default or Event of Default has occurred and is continuing or
would result therefrom, other Investments in an aggregate amount not to exceed
$10,000,000 at any time outstanding, determined without regard to any
write-downs or write-offs thereof;

(i) other Investments in an aggregate amount, when added to any Investments made
in accordance with Section 5.4(g), not to exceed $10,000,000 during the term of
this Agreement, provided the Payment Conditions are satisfied at the time of any
such Investment;

(j) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
Ordinary Course of Business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and other
creditors to suppliers in the Ordinary Course of Business;

(k) Investments consisting of Contingent Obligations permitted by Section 5.9;
and

(l) Restricted Payments permitted by Section 5.11.

Notwithstanding the foregoing terms of this Section 5.4 or any other Section of
this Agreement, no Foreign Subsidiary of the Borrower shall own a Domestic
Subsidiary.

5.5 Limitation on Indebtedness. No Credit Party shall, and no Credit Party shall
suffer or permit any of its Subsidiaries to, create, incur, assume, permit to
exist, or otherwise become or remain directly or indirectly liable with respect
to, any Indebtedness, except for the following (“Permitted Indebtedness”):

(a) the Obligations;

(b) Indebtedness consisting of Contingent Obligations permitted pursuant to
Section 5.9;

 

- 72 -



--------------------------------------------------------------------------------

(c) Indebtedness existing on the Closing Date (including outstanding letters of
credit, so long as such letters of credit are terminated or backstopped on or
prior to the expiration date of such letters credit as in effect on the Closing
Date, without giving effect to any auto-renewal feature thereof) and set forth
in Schedule 5.5, including Permitted Refinancings of such Indebtedness other
than letters of credit;

(d) Indebtedness consisting of Capital Lease Obligations or secured by Liens
permitted by subsection 5.1(h) in an aggregate principal amount not to exceed at
any time outstanding $20,000,000 and Permitted Refinancings thereof;

(e) unsecured intercompany Indebtedness permitted pursuant to subsection 5.4(b);

(f) the SCP Obligations; provided that the principal amount of the SCP
Obligations shall in no event exceed the Maximum SCP Facility Amount (as defined
in the Intercreditor Agreement);

(g) Indebtedness incurred in the ordinary course of business in connection with
the financing of insurance premiums;

(h) Indebtedness under the 6.75% Notes and Permitted Refinancings thereof; and

(i) Indebtedness of Foreign Subsidiaries in an aggregate amount not to exceed
$15,000,000 at any one time outstanding; provided that such Indebtedness is
non-recourse to any Credit Party or such Credit Party’s Property.

5.6 Employee Loans and Transactions with Affiliates. No Credit Party shall, and
no Credit Party shall suffer or permit any of its Subsidiaries to, enter into
any transaction with any Affiliate of the Borrower or of any such Subsidiary,
except:

(a) as expressly permitted by this Agreement;

(b) in the Ordinary Course of Business and pursuant to the reasonable
requirements of the business of such Credit Party or such Subsidiary upon fair
and reasonable terms no less favorable to such Credit Party or such Subsidiary
than would be obtained in a comparable arm’s length transaction with a Person
not an Affiliate of the Borrower or such Subsidiary and which are disclosed in
writing to Agent;

(c) (i) transactions among the Credit Parties or a Person that becomes a Credit
Party as a result of such transaction and (ii) transactions among Subsidiaries
that are not Credit Parties;

(d) employment and severance arrangements between the Borrower and its
Subsidiaries and their respective officers and employees in the Ordinary Course
of Business;

(e) the payment of customary fees, compensation and reasonable out of pocket
costs to, and indemnities provided on behalf of, directors, officers and
employees of the Borrower and its Subsidiaries in the Ordinary Course of
Business;

 

- 73 -



--------------------------------------------------------------------------------

(f) loans or advances to employees of Credit Parties for travel, entertainment
and relocation expenses and other ordinary business purposes in the Ordinary
Course of Business not to exceed $5,000,000 in the aggregate outstanding at any
time;

(g) non-cash loans or advances made by Borrower to employees of Credit Parties
that are simultaneously used by such Persons to purchase Stock or Stock
Equivalents of Borrower; and

(h) such other transactions existing as of the Closing Date which are described
in Schedule 5.6.

5.7 [Reserved].

5.8 Margin Stock; Use of Proceeds. No Credit Party shall, and no Credit Party
shall suffer or permit any of its Subsidiaries to, use any portion of the Loan
proceeds, directly or indirectly, to purchase or carry Margin Stock or repay or
otherwise refinance Indebtedness of any Credit Party or others incurred to
purchase or carry Margin Stock, or otherwise in any manner which is in
contravention of any Requirement of Law or in violation of this Agreement.

5.9 Contingent Obligations. No Credit Party shall, and no Credit Party shall
suffer or permit any of its Subsidiaries to, create, incur, assume or suffer to
exist any Contingent Obligations except in respect of the Obligations and
except:

(a) endorsements for collection or deposit in the Ordinary Course of Business;

(b) Rate Contracts entered into in the Ordinary Course of Business for bona fide
hedging purposes and not for speculation;

(c) Contingent Obligations of the Credit Parties and their Subsidiaries existing
as of the Closing Date and listed in Schedule 5.9, including extension, renewals
and replacements thereof which do not increase the amount of such Contingent
Obligations or impose materially more restrictive or adverse terms on the Credit
Parties or their Subsidiaries, taken as a whole, as compared to the terms of the
Contingent Obligation being renewed or extended;

(d) Contingent Obligations arising under indemnity agreements to title insurers
to cause such title insurers to issue to Agent title insurance policies;

(e) Contingent Obligations arising with respect to customary indemnification
obligations in favor of (i) sellers in connection with Acquisitions not
prohibited hereunder and (ii) purchasers (other than a Credit Party or any
Subsidiary thereof) in connection with dispositions permitted under Section 5.2;

 

- 74 -



--------------------------------------------------------------------------------

(f) Contingent Obligations arising under Letters of Credit;

(g) Contingent Obligations arising under guaranties made in the Ordinary Course
of Business of obligations of any Credit Party, which obligations, if
Indebtedness, are otherwise permitted by Section 5.5 (other than subsection
5.5(b)); provided that if such obligation is subordinated to the Obligations,
such guaranty shall be subordinated to the same extent; and

(h) Contingent Obligations relating to surety and appeal bonds, performance
bonds and other obligations of a like nature incurred in the Ordinary Course of
Business (including in connection with the construction or improvement of retail
stores), including guarantees or obligations with respect to letters of credit
supporting such surety, appeal or performance bond.

5.10 Compliance with ERISA. No ERISA Affiliate shall cause or suffer to exist
(a) any event that could reasonably be expected to result in the imposition of a
Lien on any asset of a Credit Party or a Subsidiary of a Credit Party with
respect to any Title IV Plan or Multiemployer Plan or (b) any other ERISA Event,
that would, in the aggregate, have a Material Adverse Effect or result in
unsecured Liabilities in excess of $10,000,000. No Credit Party shall cause or
suffer to exist any event that could reasonably be expected to result in the
imposition of a Lien with respect to any Benefit Plan.

5.11 Restricted Payments. No Credit Party shall, and no Credit Party shall
suffer or permit any of its Subsidiaries to, except for the L/C Reimbursement
Obligations, (i) declare or make any dividend payment or other distribution of
assets, properties, cash, rights, obligations or securities on account of any
Stock or Stock Equivalent, (ii) purchase, redeem or otherwise acquire for value
any Stock or Stock Equivalent now or hereafter outstanding or (iii) make any
payment or prepayment of principal of, premium, if any, interest, fees,
redemption, exchange, purchase, retirement, defeasance, sinking fund or similar
payment with respect to, Subordinated Indebtedness (the items described in
clauses (i), (ii) and (iii) above are referred to as “Restricted Payments”);
except that any Wholly-Owned Subsidiary of the Borrower may declare and pay
dividends to the Borrower or any Wholly-Owned Subsidiary of the Borrower, and
except that:

(a) Borrower may declare and make dividend payments or other distributions
payable solely in its Stock or Stock Equivalents;

(b) the Borrower may issue and sell its common capital Stock;

(c) as long as no Default or Event of Default hereof exists or would arise
therefrom, and immediately after giving effect thereto, the Borrower shall have
Availability of not less than $175,000,000, the Credit Parties and their
Subsidiaries may make Restricted Payments in an aggregate amount not to exceed
$5,000,000 in any Fiscal Year;

 

- 75 -



--------------------------------------------------------------------------------

(d) the Credit Parties may pay, as and when due and payable, regularly scheduled
payments of interest only at the non-default rate on the Subordinated
Indebtedness, to the extent permitted under any Subordination Agreement;

(e) the Borrower may make cash payments in lieu of fractional shares in
connection with the exercise of warrants, options or other securities
convertible into or exchangeable for Stock and Stock Equivalents; provided that
any such cash payment shall not be for the purpose of evading the limitations of
this Agreement; and

(f) the Borrower may repurchase its Stock upon exercise of stock options or
warrants if such Stock represents a portion of the exercise price for applicable
withholding taxes.

5.12 Change in Business. No Credit Party shall, and no Credit Party shall permit
any of its Subsidiaries to, engage in any line of business substantially
different from those lines of business carried on by it on the Closing Date and
other activities reasonably related or incidental thereto.

5.13 Change in Structure. Except as expressly permitted under Sections 5.2, 5.3
and 5.4, no Credit Party shall, and no Credit Party shall permit any of its
Subsidiaries to, make any material changes in its equity capital structure or
amend any of its Organization Documents in any material respect and, in each
case, in any respect adverse to Agent or Lenders.

5.14 Changes in Accounting, Name or Jurisdiction of Organization. No Credit
Party shall, and no Credit Party shall suffer or permit any of its Subsidiaries
to, (i) make any significant change in accounting treatment or reporting
practices, except as required by GAAP, (ii) change the Fiscal Year or method for
determining Fiscal Quarters of any Credit Party or of any Consolidated
Subsidiary of any Credit Party unless such change shall be reasonably acceptable
to the AgentRequired Lenders (it being understood and agreed that a change of
the Borrower’s Fiscal Year to a period ending on the Saturday closest to the
last day of January, and corresponding changes to the Borrower’s Fiscal Quarters
and Fiscal Months are reasonably acceptable to Agentthe Required Lenders),
(iii) change its name as it appears in official filings in its jurisdiction of
organization or (iv) change its jurisdiction of organization, in the case of
clauses (iii) and (iv), without at least ten (10) days’ prior written notice to
Agent and the acknowledgement of Agent that all actions required by Agent or the
Required Lenders, including those to continue the perfection of its Liens, have
been completed.

5.15 Amendments to Other Agreements and Subordinated Indebtedness.

(a) No Credit Party shall, and no Credit Party shall permit any of its
Subsidiaries to, (i) amend, supplement, waive or otherwise modify any provision
of (A) any SCP Loan Document in a manner prohibited by the Intercreditor
Agreement or (B) any lease for any of the Credit Parties’ distribution centers
or warehouses or any Material Contract (excluding Wireless Carrier Contracts)
which would reasonably be expected to have a Material Adverse Effect or (C) any
Wireless Carrier Contract in any

 

- 76 -



--------------------------------------------------------------------------------

manner without the consent of the AgentRequired Lenders, or (ii) take or fail to
take any action under any SCP Loan Document, any Wireless Carrier Contract, any
lease for any of the Credit Parties’ distribution centers or warehouses or any
other Material Contract that would reasonably be expected to have a Material
Adverse Effect. No Credit Party shall, and no Credit Party shall permit any of
its Subsidiaries to, terminate or commit any material default under any Wireless
Carrier Contract without the consent of the AgentRequired Lenders.

(b) No Credit Party shall, and no Credit Party shall permit any of its
Subsidiaries directly or indirectly to, change or amend the terms of any
(i) Subordinated Indebtedness Documents except to the extent permitted by any
Subordination Agreement or (ii) any other Subordinated Indebtedness not subject
to a Subordination Agreement, if the effect of such change or amendment is to:
(A) increase the interest rate on such Indebtedness by more than 200 basis
points per annum (other than in connection with the implementation of default
interest, which default interest shall not exceed 200 basis points); (B) shorten
the dates upon which payments of principal or interest are due on such
Indebtedness; (C) add or change in a manner adverse to the Credit Parties any
event of default or covenant with respect to such Indebtedness that makes such
event of default or covenant more restrictive, taken as a whole, than those
contained in the Loan Documents; (D) change in a manner adverse to the Credit
Parties the prepayment provisions of such Indebtedness; (E) change the
subordination provisions thereof (or the subordination terms of any guaranty
thereof); or (F) change or amend any other term if such change or amendment
would materially increase the obligations of the Credit Parties or confer
additional material rights on the holder of such Indebtedness in a manner
adverse to the Credit Parties, Agent or Lenders; provided that this clause
(F) shall not prohibit changes otherwise permitted by this clause (b).

5.16 No Negative Pledges. No Credit Party shall, and no Credit Party shall
permit any of its Subsidiaries to, directly or indirectly, create or otherwise
cause or suffer to exist or become effective any consensual restriction or
encumbrance of any kind on the ability of any Subsidiary of a Credit Party to
pay dividends or make any other distribution on any of such Subsidiary’s Stock
or Stock Equivalents or to pay fees, including management fees, or make other
payments and distributions to the Borrower or any other Credit Party, except for
(a) any restriction in the Loan Documents, the SCP Loan Documents and the 6.75%
Notes Indenture, (b) customary provisions in joint venture agreements and other
similar agreements applicable to joint ventures and applicable solely to such
joint venture entered into in the Ordinary Course of Business, (c) restrictions
existing pursuant to applicable law, (d) restrictions binding upon a Subsidiary
at the time the Subsidiary becomes a Subsidiary so long as such obligation was
not entered into in contemplation of such Person becoming a Subsidiary, and
(e) restrictions binding upon any Foreign Subsidiary in connection with the
incurrence of any Indebtedness permitted hereunder. No Credit Party shall
directly or indirectly, enter into, assume or become subject to any Contractual
Obligation prohibiting or otherwise restricting the existence of any Lien upon
any of its assets in favor of Agent, whether now owned or hereafter acquired
except (a) in connection with any document or instrument governing Liens
permitted pursuant to

 

- 77 -



--------------------------------------------------------------------------------

subsections 5.1(h), 5.1(i) and 5.1(r) provided that any such restriction
contained therein relates only to the asset or assets subject to such permitted
Liens, (b) customary restrictions in leases, subleases, licenses or asset sale
agreements otherwise not prohibited hereby so long as such restrictions relate
to the assets subject thereto, (c) prohibitions existing pursuant to applicable
law, (d) restrictions binding upon a Subsidiary at the time the Subsidiary
becomes a Subsidiary so long as such obligation was not entered into in
contemplation of such Person becoming a Subsidiary, and (v) restrictions binding
upon any Foreign Subsidiary in connection with the incurrence of any
Indebtedness permitted hereunder.

5.17 OFAC; Patriot Act. No Credit Party shall, and no Credit Party shall permit
any of its Subsidiaries to fail to comply with the laws, regulations and
executive orders referred to in Sections 3.28 and 3.29.

5.18 Sale-Leasebacks. No Credit Party shall, and no Credit Party shall permit
any of its Subsidiaries to, engage in a sale leaseback, synthetic lease or
similar transaction involving any of its assets.

5.19 Hazardous Materials. No Credit Party shall, and no Credit Party shall
permit any of its Subsidiaries to, cause or suffer to exist any Release of any
Hazardous Material at, to or from any Real Estate that would violate any
Environmental Law, form the basis for any Environmental Liabilities or otherwise
adversely affect the value or marketability of any Real Estate (whether or not
owned by any Credit Party or any Subsidiary of any Credit Party).

5.20 Prepayments of Other Indebtedness. NoExcept for the L/C Reimbursement
Obligations Conversion, no Credit Party shall and no Credit Party shall permit
any of its Subsidiaries to, directly or indirectly, voluntarily purchase,
redeem, defease or prepay any principal of, premium, if any, interest or other
amount payable in respect of any Indebtedness prior to its scheduled maturity,
other than (a) the Obligations, (b) Indebtedness secured by a Permitted Lien if
the asset securing such Indebtedness has been sold or otherwise disposed of in a
transaction permitted hereunder, (c) a Permitted Refinancing of Indebtedness
permitted under subsection 5.5(c), (d) or (h), (d) prepayment of intercompany
Indebtedness to Credit Parties, (e) voluntary prepayments of the SCP Term Loan;
provided the Payment Conditions are satisfied at the time of any such
prepayment, (f) payments of principal (including mandatory prepayments,
redemptions and repurchases) and interest as and when due in respect of any
Indebtedness permitted by Section 5.5 (other than Subordinated Indebtedness
unless such payment is otherwise permitted by subsection 5.11(c)) and
(g) prepayments by Foreign Subsidiaries (other than with proceeds of permitted
Investments or intercompany loans from Credit Parties) of Indebtedness permitted
under subsection 5.5(i).

5.21 Mexican Subsidiary Actions. Unless 65% of the Stock thereof has been
pledged to SCP Agent in accordance with Section 4.20, the Credit Parties shall
not permit Worldwide Electronics, S.A. de C.V. to (a) own or acquire any assets,
(b) incur any Indebtedness or Liens or (c) conduct any business other than in
connection with the dissolution of such Foreign Subsidiary.

 

- 78 -



--------------------------------------------------------------------------------

ARTICLE VI.

[RESERVED]

ARTICLE VII.

EVENTS OF DEFAULT

7.1 Events of Default. Any of the following shall constitute an “Event of
Default”:

(a) Non-Payment. Any Credit Party fails (i) to pay when and as required to be
paid herein (including pursuant to subsection 1.1(b)(iii)(2)), any amount of
principal of any Loan, including after maturity of the Loans, or to pay any L/C
Reimbursement Obligation or (ii) to pay within three (3) Business Days after the
same shall become due, any fee, interest or any other amount payable hereunder
or pursuant to any other Loan Document;

(b) Representation or Warranty. (i) Any representation, warranty or
certification by or on behalf of any Credit Party or any of its Subsidiaries
made or deemed made herein, in any other Loan Document, or which is contained in
any certificate, document or financial or other statement by any such Person, or
their respective Responsible Officers, furnished at any time under this
Agreement, or in or under any other Loan Document, shall prove to have been
incorrect in any material respect (without duplication of other materiality
qualifiers contained therein) on or as of the date made or deemed made or
(ii) any information contained in any Borrowing Base Certificate is untrue or
incorrect in any respect (other than (A) inadvertent, immaterial errors not
exceeding $750,000 in the aggregate in any Borrowing Base Certificate,
(B) errors understating the Revolving Borrowing Base or the Term Loan Borrowing
Base and (C) errors occurring when Availability continues to exceed $175,000,000
after giving effect to the correction of such errors);

(c) Specific Defaults. (i) Any Credit Party fails to perform or observe any
term, covenant or agreement contained in any of subsection 4.2(a), 4.2(b),
4.2(d), 4.3(a), 4.3(e), 4.3(g), 4.4(a), 4.4(b), 4.4(d) or 9.10(d), Section 4.1,
4.6, 4.9, 4.10, 4.11 4.16 or 4.21 or Article V or the First Amendment Fee
Letter; or (ii) any Credit Party fails to perform or observe any term, covenant
or agreement contained in any of subsection 4.2(f), 4.2(g), 4.2(i), 4.2(j),
4.2(k) or 4.3(k) and such default shall continue unremedied for a period of five
(5) Business Days.; or (iii) the Borrower fails to consummate the
Recapitalization Steps on or prior to March 16, 2015;

(d) Other Defaults. Any Credit Party or Subsidiary of any Credit Party fails to
perform or observe any other term, covenant or agreement contained in this
Agreement or any other Loan Document, and such default shall continue unremedied
for a period of thirty (30) days after the earlier to occur of (i) the date upon
which a Responsible Officer of any Credit Party becomes aware of such default
and (ii) the date upon which written notice thereof is given to the Borrower by
Agent, at the direction of the Required Lenders, or Required Lenders;

 

- 79 -



--------------------------------------------------------------------------------

(e) Cross-Default. (i) An “Event of Default” shall occur under and as defined in
any SCP Loan Document or (ii) any Credit Party or any Subsidiary of any Credit
Party (A) fails to make any payment in respect of any Indebtedness (other than
the Obligations) or Contingent Obligation (other than the Obligations), Rate
Contract or Bank Product having an aggregate principal amount (including undrawn
committed or available amounts and including amounts owing to all creditors
under any combined or syndicated credit arrangement) of more than $10,000,000
when due (whether by scheduled maturity, required prepayment, acceleration,
demand, or otherwise) and such failure continues after the applicable grace or
notice period, if any, specified in the document relating thereto on the date of
such failure; or (B) fails to perform or observe any other condition or
covenant, or any other event shall occur or condition exist, under any agreement
or instrument relating to any such Indebtedness or Contingent Obligation (other
than Contingent Obligations owing by one Credit Party with respect to the
obligations of another Credit Party permitted hereunder), if the effect of such
failure, event or condition is to cause, or to permit the holder or holders of
such Indebtedness or beneficiary or beneficiaries of such Indebtedness (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause such Indebtedness to be declared to be due and payable
prior to its stated maturity (without regard to any subordination terms with
respect thereto), or such Contingent Obligation to become payable or cash
collateral in respect thereof to be demanded;

(f) Insolvency; Voluntary Proceedings. Any Credit Party or any Subsidiary of any
Credit Party (other than Immaterial Subsidiaries that are not Credit Parties,
except in connection with a voluntary Insolvency proceeding pursuant to clauses
(iii) or (iv) below; provided that no Credit Party shall incur any liability
(contingent or otherwise) in respect thereof): (i) generally fails to pay, or
admits in writing its inability to pay, its debts as they become due, subject to
applicable grace periods, if any, whether at stated maturity or otherwise;
(ii) except as expressly permitted under Section 5.3, voluntarily ceases to
conduct its business in the ordinary course; (iii) commences any Insolvency
Proceeding with respect to itself; or (iv) takes any action to effectuate or
authorize any of the foregoing;

(g) Involuntary Proceedings. (i) Any involuntary Insolvency Proceeding is
commenced or filed against any Credit Party or any Subsidiary of any Credit
Party, or any writ, judgment, warrant of attachment, execution or similar
process, is issued or levied against any such Person’s Properties and any such
proceeding or petition shall not be dismissed, or such writ, judgment, warrant
of attachment, execution or similar process shall not be released, vacated or
fully bonded within sixty (60) days after commencement, filing or levy; (ii) any
Credit Party or Subsidiary of any Credit Party admits the material allegations
of a petition against it in any Insolvency Proceeding, or an order for relief
(or similar order under non-U.S. law) is ordered in any Insolvency Proceeding;
or (iii) any Credit Party or any Subsidiary of any Credit Party acquiesces in
the appointment of a receiver, trustee, custodian, conservator, liquidator,
mortgagee in possession (or agent therefor), or other similar Person for itself
or a substantial portion of its Property or business;

 

- 80 -



--------------------------------------------------------------------------------

(h) Monetary Judgments. One or more judgments, non-interlocutory orders, decrees
or arbitration awards shall be entered against any one or more of the Credit
Parties or any of their respective Subsidiaries involving in the aggregate a
liability of $10,000,000 or more (to the extent not covered by independent
third-party insurance as to which the insurer is rated at least “A” by A.M. Best
Company, has been notified of the potential claim and does not dispute
coverage), and the same shall remain unsatisfied, unvacated and unstayed pending
appeal for a period of twenty (20) days after the entry thereof;

(i) Non-Monetary Judgments. One or more non-monetary judgments, orders or
decrees shall be rendered against any one or more of the Credit Parties or any
of their respective Subsidiaries which has or would reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect, and
there shall be any period of ten (10) consecutive days during which a stay of
enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect;

(j) Collateral. Any material provision of any Loan Document shall for any reason
cease to be valid and binding on or enforceable against any Credit Party or any
Subsidiary of any Credit Party party thereto or any Credit Party or any
Subsidiary of any Credit Party shall so state in writing or bring an action to
limit its obligations or liabilities thereunder; or any Collateral Document
shall for any reason (other than pursuant to the terms thereof) cease to create
a valid security interest in the Collateral purported to be covered thereby or
such security interest shall for any reason cease to be a perfected and first
priority security interest subject only to Permitted Liens;

(k) Ownership. (i) There occurs any Change in Control or (ii) “Change of
Control” (as defined in the SCP Credit Agreement) shall occur;

(l) Invalidity of Subordination Provisions. The subordination provisions of any
Subordination Agreement or any other agreement or instrument governing any
Subordinated Indebtedness shall for any reason be revoked or invalidated, or
otherwise cease to be in full force and effect, or any Person shall contest in
any manner the validity or enforceability thereof or deny that it has any
further liability or obligation thereunder, or the Obligations, for any reason
shall not have the priority contemplated by this Agreement or such subordination
provisions;

(m) Damage; Casualty. Any casualty or damage occurs to any portion of the
Collateral in excess of $5,000,000 (to the extent not covered by independent
third-party insurance as to which the insurer is rated at least “A” by A.M. Best
Company, has been notified of the potential claim and does not dispute
coverage);

(n) Material Agreements. Any default or breach by any Credit Party or any
Subsidiary thereof occurs in respect of any Wireless Carrier Contract, any lease
for any of the Credit Parties’ distribution centers or warehouses or any other
Material Contract in a manner adverse to Agent or Lenders or which would
reasonably be expected to have a Material Adverse Effect; or

 

- 81 -



--------------------------------------------------------------------------------

(o) Tax Proceedings. A Final Determination shall be made in any Tax Proceeding
which results in a Liability for Taxes of a Credit Party in excess of
$10,000,000 and (i) the same shall remain unpaid for a period of thirty
(30) days after such Liability is required to be paid pursuant to such Final
Determination or (ii) a notice of Lien in connection with such Liability for
Taxes of a Credit Party is filed by a Taxing Authority.

7.2 Remedies. Upon the occurrence and during the continuance of any Event of
Default, Agent may, and shall at the request of the Required Lenders:

(a) declare all or any portion of the Commitment of each Lender to make Loans or
of the L/C Issuer to Issue Letters of Credit to be suspended or terminated,
whereupon such Commitments shall forthwith be suspended or terminated;

(b) declare all or any portion of the unpaid principal amount of all outstanding
Loans, all interest accrued and unpaid thereon, and all other amounts owing or
payable hereunder or under any other Loan Document to be immediately due and
payable; without presentment, demand, protest or other notice of any kind, all
of which are hereby expressly waived by each Credit Party; and/or

(c) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable law;

provided, however, that upon the occurrence of any event specified in subsection
7.1(f) or 7.1(g) above (in the case of clause (i) of subsection 7.1(g) upon the
expiration of the sixty (60) day period mentioned therein), the obligation of
each Lender to make Loans and the obligation of the L/C Issuer to Issue Letters
of Credit shall automatically terminate and the unpaid principal amount of all
outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable without further act of Agent, or any Lender
or the L/C Issuer. On the Revolving Termination Date, any Lender may terminate
its and its Affiliates’ Bank Products in accordance with the document governing
such Bank Products.

7.3 Rights Not Exclusive. The rights provided for in this Agreement and the
other Loan Documents are cumulative and are not exclusive of any other rights,
powers, privileges or remedies provided by law or in equity, or under any other
instrument, document or agreement now existing or hereafter arising.

7.4 Cash Collateral for Letters of Credit. If an Event of Default has occurred
and is continuing, this Agreement (or the Revolving LoanLC Facility Commitment)
shall be terminated for any reason or if otherwise required by the terms hereof,
Agent may, and upon request of Required RevolvingLC Facility Lenders, shall,
demand (which demand shall be deemed to have been delivered automatically upon
any acceleration of the Loans and other obligations hereunder pursuant to
Section 7.2), and the Borrower shall thereupon deliver to Agent, to be held for
the benefit of the L/C Issuer, Agent and theLC Facility Lenders entitled
thereto, an amount of cash equal to 105% of the amount of L/C Reimbursement
Obligations as additional collateral security for Obligations. Agent may

 

- 82 -



--------------------------------------------------------------------------------

at any time apply any or all of such cash and cash collateral to the payment of
any or all of the Credit Parties’ Obligations. The remaining balance of the cash
collateral will be returned to the Borrower when all Letters of Credit have been
terminated or discharged, all Commitments have been terminated and all
Obligations have been paid in full in cash (other than obligations in respect of
Bank Products and Secured Rate Contracts and contingent indemnification
Obligations to the extent no claim giving rise thereto has been asserted).

ARTICLE VIII.

THE AGENT

8.1 Appointment and Duties.

(a) Appointment of Agent. Each Lender and each L/C Issuer hereby appoints Cantor
(as successor Agent to GE Capital (and together with any other successor Agent
pursuant to Section 8.9) as Agent hereunder and authorizes Agent to (i) execute
and deliver the Loan Documents and accept delivery thereof on its behalf from
any Credit Party, (ii) take such action on its behalf and to exercise all
rights, powers and remedies and perform the duties as are expressly delegated to
Agent under such Loan Documents and (iii) exercise such powers as are incidental
thereto.

(b) Duties as Collateral and Disbursing Agent. Without limiting the generality
of clause (a) above, Agent shall have the sole and exclusive right and authority
(to the exclusion of the Lenders and L/C Issuers), and is hereby authorized, to
(i) act as the disbursing and collecting agent for the Lenders and the L/C
Issuers with respect to all payments and collections arising in connection with
the Loan Documents (including in any proceeding described in subsection 7.1(g)
or any other Insolvency Proceeding or similar proceeding), and each Person
making any payment in connection with any Loan Document to any Secured Party is
hereby authorized to make such payment to Agent, (ii) file and prove claims and
file other documents necessary or desirable to allow the claims of the Secured
Parties with respect to any Obligation in any proceeding described in subsection
7.1(f) or (g) or any other bankruptcy, insolvency or similar proceeding (but not
to vote, consent or otherwise act on behalf of such Person), (iii) act as
collateral agent for each Secured Party for purposes of the perfection of all
Liens created by such agreements and all other purposes stated therein,
(iv) manage, supervise and otherwise deal with the Collateral, (v) take such
other action as is necessary or desirable to maintain the perfection and
priority of the Liens created or purported to be created by the Loan Documents,
(vi) except as may be otherwise specified in any Loan Document, at the direction
of the Required Lenders, exercise all remedies given to Agent and the other
Secured Parties with respect to the Collateral, whether under the Loan
Documents, applicable Requirements of Law or otherwise and (vii) execute any
amendment, consent or waiver under the Loan Documents on behalf of any Lender
that has consented in writing to such amendment, consent or waiver; provided,
however, that Agent hereby appoints, authorizes and directs each Lender and L/C
Issuer to act as collateral sub-agent for the Secured Parties for purposes of
the perfection of Liens with respect to any deposit account maintained by a
Credit Party with, and cash and Cash Equivalents held by, such Lender or L/C
Issuer, and may further authorize and direct the Lenders and the L/C

 

- 83 -



--------------------------------------------------------------------------------

Issuers to take further actions as collateral sub-agents for purposes of
enforcing such Liens or otherwise to transfer the Collateral subject thereto to
Agent, and each Lender and L/C Issuer hereby agrees to take such further actions
to the extent, and only to the extent, so authorized and directed. Agent shall
not be responsible to any of the Secured Parties for any recitals, statements,
representations or warranties contained herein, or in any document referred to
or provided for herein, or received by any of them hereunder, or for the value,
validity, effectiveness, genuineness, enforceability or sufficiency of the
Collateral or any document referred to or provided for herein or for any failure
by the Borrower, any other Credit Party or any other Person to perform any of
its obligations hereunder or thereunder. In no event shall Agent be responsible
or liable for any failure or delay in the performance of its obligations
hereunder arising out of or caused by, directly or indirectly, forces beyond its
control, including, without limitation strikes, work stoppages, accidents, acts
of war or terrorism, civil or military disturbances, nuclear or natural
catastrophes or acts of God, future changes in applicable law or regulation, and
interruptions, loss or malfunctions of utilities, communications or computer
(software and hardware) services; it being understood that Agent shall use
reasonable efforts which are consistent with accepted practices in the banking
industry to resume performance as soon as practicable under the circumstances.

(c) Limited Duties. Under the Loan Documents, Agent (i) is acting solely on
behalf of the Secured Parties (except to the limited extent provided in
subsection 1.4(b) with respect to the Register), with duties that are entirely
administrative in nature, notwithstanding the use of the defined term “Agent”,
the terms “agent”, “Agent” and “collateral agent” and similar terms in any Loan
Document to refer to Agent, which terms are used for title purposes only,
(ii) is not assuming any obligation under any Loan Document other than as
expressly set forth therein or any role as agent, fiduciary or trustee of or for
any Lender, L/C Issuer or any other Person, regardless of whether a Default or
Event of Default shall have occurred and is continuing, and (iii) shall have no
implied functions, responsibilities, duties, obligations or other liabilities
under any Loan Document and shall not be responsible or liable for special,
indirect, punitive or consequential loss or damage of any kind whatsoever
(including, but not limited to, loss of profit) irrespective of whether Agent
has been advised of the likelihood of such loss or damage and regardless of the
form of action, and each Secured Party, by accepting the benefits of the Loan
Documents, hereby waives and agrees not to assert any claim against Agent based
on the roles, duties and legal relationships expressly disclaimed in clauses
(i) through (iii) above.

8.2 Binding Effect. Each Secured Party, by accepting the benefits of the Loan
Documents, agrees that (i) any action taken by Agent or the Required Lenders
(or, if expressly required hereby, a greater proportion of the Lenders) in
accordance with the provisions of the Loan Documents, (ii) any action taken by
Agent in reliance upon the instructions of Required Lenders (or, where so
required, such greater proportion) and (iii) the exercise by Agent or the
Required Lenders (or, where so required, such greater proportion) of the powers
set forth herein or therein, together with such other powers as are incidental
thereto, shall be authorized and binding upon all of the Secured Parties.

 

- 84 -



--------------------------------------------------------------------------------

8.3 Use of Discretion.

(a) Notwithstanding anything to the contrary contained in this Agreement, Agent
shall not have any duty to take, or omit to take, any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that Agent is
required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided, that Agent shall not be
required to take, or omit to take, any action that, in its opinion or the
opinion of its counsel, may expose Agent to liability or that is contrary to any
Loan Document or applicable Requirement of Law; and

(b) Agent shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Credit Party or its Affiliates that is
communicated to or obtained by Agent or any of its Affiliates in any capacity.

(c) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the authority to enforce rights and remedies hereunder and under
the other Loan Documents against the Credit Parties or any of them shall be
vested exclusively in, and all actions and proceedings at law in connection with
such enforcement shall be instituted and maintained exclusively by, Agent in
accordance with the Loan Documents for the benefit of all the Lenders and the
L/C Issuer; provided that the foregoing shall not prohibit (i) Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as Agent) hereunder and under the other Loan Documents,
(ii) each of the L/C Issuer and the SwinglineLC Facility Lender from exercising
the rights and remedies that inure to its benefit (solely in its capacity as L/C
Issuer or SwinglineLC Facility Lender, as the case may be) hereunder and under
the other Loan Documents, (iii) any Lender from exercising setoff rights in
accordance with Section 9.11 or (iv) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Credit Party under any bankruptcy or other debtor
relief law; and provided further that if at any time there is no Person acting
as Agent hereunder and under the other Loan Documents, then (A) the Required
Lenders shall have the rights otherwise ascribed to Agent pursuant to
Section 7.2 and (B) in addition to the matters set forth in clauses (ii),
(iii) and (iv) of the preceding proviso and subject to Section 9.11, any Lender
may, with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

(d) Notwithstanding clause (a) above, Agent shall not be required to take, or to
omit to take, any action (i) unless, upon demand, Agent receives an
indemnification satisfactory to it from the Lenders (or, to the extent
applicable and acceptable to Agent, any other Person) against all Liabilities
that, by reason of such action or omission, may be imposed on, incurred by or
asserted against Agent or any Related Person thereof or (ii) that is, in the
reasonable opinion of Agent or its counsel, contrary to any Loan Document or
applicable Requirement of Law.

 

- 85 -



--------------------------------------------------------------------------------

8.4 Delegation of Rights and Duties. Agent may, upon any term or condition it
specifies, delegate or exercise any of its rights, powers and remedies under,
and delegate or perform any of its duties or any other action with respect to,
any Loan Document by or through any trustee, co-agent, employee,
attorney-in-fact and any other Person (including any Secured Party). Any such
Person shall benefit from this Article VIII to the extent provided by Agent.

8.5 Reliance and Liability.

(a) Agent may, without incurring any liability hereunder, (i) treat the payee of
any Note as its holder until such Note has been assigned in accordance with
Section 9.9, (ii) rely on the Register to the extent set forth in Section 1.4,
(iii) consult with any of its Related Persons and, whether or not selected by
it, any other advisors, accountants and other experts (including advisors to,
and accountants and experts engaged by, any Credit Party) and (iv) rely and act
upon any document and information (including those transmitted by Electronic
Transmission) and any telephone message or conversation, in each case believed
by it to be genuine and transmitted, signed or otherwise authenticated by the
appropriate parties.

(b) None of Agent and its Related Persons shall be liable for any action taken
or omitted to be taken by any of them under or in connection with any Loan
Document, and each Secured Party, the Borrower and each other Credit Party
hereby waive and shall not assert (and the Borrower shall cause each other
Credit Party to waive and agree not to assert) any right, claim or cause of
action based thereon, except to the extent of liabilities resulting primarily
from the gross negligence or willful misconduct of Agent or, as the case may be,
such Related Person (each as determined in a final, non-appealable judgment by a
court of competent jurisdiction) in connection with the duties expressly set
forth herein. Without limiting the foregoing, Agent:

(i) shall not be responsible or otherwise incur liability for any action or
omission taken in reliance upon the instructions of the Required Lenders or for
the actions or omissions of any of its Related Persons selected with reasonable
care (other than employees, officers and directors of Agent, when acting on
behalf of Agent);

(ii) shall not be responsible to any Lender, L/C Issuer or other Person for the
due execution, legality, validity, enforceability, effectiveness, genuineness,
sufficiency or value of, or the attachment, perfection or priority of any Lien
created or purported to be created under or in connection with, any Loan
Document;

(iii) makes no warranty or representation, and shall not be responsible, to any
Lender, L/C Issuer or other Person for any statement, document, information,
representation or warranty made or furnished by or on behalf of any Credit Party
or any Related Person of any Credit Party in connection with any Loan Document
or any transaction contemplated therein or any other document or information
with respect to any Credit Party, whether or not transmitted or (except for
documents expressly required under any Loan Document to be transmitted to the
Lenders) omitted to be transmitted by Agent, including as to completeness,
accuracy, scope or adequacy thereof, or for the scope, nature or results of any
due diligence performed by Agent in connection with the Loan Documents; and

 

- 86 -



--------------------------------------------------------------------------------

(iv) shall not have any duty to ascertain or to inquire as to the performance or
observance of any provision of any Loan Document, whether any condition set
forth in any Loan Document is satisfied or waived, as to the financial condition
of any Credit Party or as to the existence or continuation or possible
occurrence or continuation of any Default or Event of Default and shall not be
deemed to have notice or knowledge of such occurrence or continuation unless it
has received a notice from the Borrower, or any Lender or L/C Issuer describing
such Default or Event of Default clearly labeled “notice of default” (in which
case Agent shall promptly give notice of such receipt to all Lenders);

(v) shall not be required to expend or risk its own funds or otherwise incur
financial liability in the performance of any of its duties hereunder or
thereunder or in the exercise of any of its rights or powers;

(vi) shall not be required to inspect the Collateral or books of the Borrower or
the Credit Parties;

and, for each of the items set forth in clauses (i) through (ivvi) above, each
Lender, L/C Issuer and the Borrower hereby waives and agrees not to assert (and
the Borrower shall cause each other Credit Party to waive and agree not to
assert) any right, claim or cause of action it might have against Agent based
thereon.

(c) Each Lender and L/C Issuer (i) acknowledges that it has performed and will
continue to perform its own diligence and has made and will continue to make its
own independent investigation of the operations, financial conditions and
affairs of the Credit Parties and (ii) agrees that is shall not rely on any
audit or other report provided by Agent or its Related Persons (an “Agent
Report”). Each Lender and L/C Issuer further acknowledges that any Agent Report
(i) is provided to the Lenders and L/C Issuers solely as a courtesy, without
consideration, and based upon the understanding that such Lender or L/C Issuer
will not rely on such Agent Report, (ii) was prepared by Agent or its Related
Persons based upon information provided by the Credit Parties solely for Agent’s
own internal use, (iii) may not be complete and may not reflect all information
and findings obtained by Agent or its Related Persons regarding the operations
and condition of the Credit Parties. Neither Agent nor any of its Related
Persons makes any representations or warranties of any kind with respect to
(i) any existing or proposed financing, (ii) the accuracy or completeness of the
information contained in any Agent Report or in any related documentation,
(iii) the scope or adequacy of Agent’s and its Related Persons’ due diligence,
or the presence or absence of any errors or omissions contained in any Agent
Report or in any related documentation, and (iv) any work performed by Agent or
Agent’s Related Persons in connection with or using any Agent Report or any
related documentation.

 

- 87 -



--------------------------------------------------------------------------------

(d) Neither Agent nor any of its Related Persons shall have any duties or
obligations in connection with or as a result of any Lender or L/C Issuer
receiving a copy of any Agent Report. Without limiting the generality of the
forgoing, neither Agent nor any of its Related Persons shall have any
responsibility for the accuracy or completeness of any Agent Report, or the
appropriateness of any Agent Report for any Lender’s or L/C Issuer’s purposes,
and shall have no duty or responsibility to correct or update any Agent Report
or disclose to any Lender or L/C Issuer any other information not embodied in
any Agent Report, including any supplemental information obtained after the date
of any Agent Report. Each Lender and L/C Issuer releases, and agrees that it
will not assert, any claim against Agent or its Related Persons that in any way
relates to any Agent Report or arises out of any Lender or L/C Issuer having
access to any Agent Report or any discussion of its contents, and agrees to
indemnify and hold harmless Agent and its Related Persons from all claims,
liabilities and expenses relating to a breach by any Lender or L/C Issuer
arising out of such Lender’s or L/C Issuer’s access to any Agent Report or any
discussion of its contents, but excluding any claim, liability or expense that
resulted primarily from the gross negligence or willful misconduct of Agent or,
as the case may be, such Related Person, as determined by a court of competent
jurisdiction in a final non-appealable judgment or order.

8.6 Agent Individually. Agent and its Affiliates may make loans and other
extensions of credit to, acquire Stock and Stock Equivalents of, engage in any
kind of business with, any Credit Party or Affiliate thereof as though it were
not acting as Agent and may receive separate fees and other payments therefor.
To the extent Agent or any of its Affiliates makes any Loan or otherwise becomes
a Lender hereunder, it shall have and may exercise the same rights and powers
hereunder and shall be subject to the same obligations and liabilities as any
other Lender and the terms “Lender”, “Revolving Lender”, “Required Lender”,
“Required Revolving Lender” and any similar terms shall, except where otherwise
expressly provided in any Loan Document, include, without limitation, Agent or
such Affiliate, as the case may be, in its individual capacity as Lender,
Revolving Lender or as one of the Required Lenders or Required Revolving
Lenders, respectively.

8.7 Lender Credit Decision.

(a) Each Lender and each L/C Issuer acknowledges that it shall, independently
and without reliance upon Agent, any Lender or L/C Issuer or any of their
Related Persons or upon any document (including any offering and disclosure
materials in connection with the syndication of the Loans) solely or in part
because such document was transmitted by Agent or any of its Related Persons,
conduct its own independent investigation of the financial condition and affairs
of each Credit Party and make and continue to make its own credit decisions in
connection with entering into, and taking or not taking any action under, any
Loan Document or with respect to any transaction contemplated in any Loan
Document, in each case based on such documents and information as it shall deem
appropriate. Except for documents expressly required by any Loan Document to be
transmitted by Agent to the Lenders or L/C Issuers, Agent shall not have any
duty or responsibility to provide any Lender or L/C Issuer with any credit or
other information concerning the business, prospects, operations, Property,
financial and other condition or creditworthiness of any Credit Party or any
Affiliate of any Credit Party that may come in to the possession of Agent or any
of its Related Persons.

 

- 88 -



--------------------------------------------------------------------------------

(b) If any Lender or L/C Issuer has elected to abstain from receiving MNPI
concerning the Credit Parties or their Affiliates, such Lender or L/C Issuer
acknowledges that, notwithstanding such election, Agent and/or the Credit
Parties will, from time to time, make available syndicate-information (which may
contain MNPI) as required by the terms of, or in the course of administering the
Loans to the credit contact(s) identified for receipt of such information on the
Lender’s administrative questionnaire who are able to receive and use all
syndicate-level information (which may contain MNPI) in accordance with such
Lender’s compliance policies and contractual obligations and any Requirement of
Law, including federal and state securities laws; provided, that if such contact
is not so identified in such questionnaire, the relevant Lender or L/C Issuer
hereby agrees to promptly (and in any event within one (1) Business Day) provide
such a contact to Agent and the Credit Parties upon request therefor by Agent or
the Credit Parties. NotwithstandingAt any time that no such contact in respect
to a Lender has been provided to Agent and the Credit Parties, Agent may make
available the above described information (which may contain MNPI) to any credit
contact(s) on such Lender’s or L/C Issueradministrative questionnaire.
Notwithstanding such Lender’s election to abstain from receiving MNPI, such
Lender or L/C Issuer acknowledges that if such Lender or L/C Issuer chooses to
communicate with Agent, it assumes the risk of receiving MNPI concerning the
Credit Parties or their Affiliates.

8.8 Expenses; Indemnities; Withholding.

(a) Each Lender agrees to reimburse Agent and each of its Related Persons (to
the extent not reimbursed by any Credit Party) promptly upon demand, severally
and ratably, for any costs and expenses (including fees, charges and
disbursements of financial, legal and other advisors and Other Taxes paid in the
name of, or on behalf of, any Credit Party) that may be incurred by Agent or any
of its Related Persons in connection with the preparation, syndication,
execution, delivery, administration, modification, consent, waiver or
enforcement of, or the taking of any other action (whether through negotiations,
through any work-out, bankruptcy, restructuring or other legal or other
proceeding (including, without limitation, preparation for and/or response to
any subpoena or request for document production relating thereto) or otherwise)
in respect of, or legal advice with respect to its rights or responsibilities
under, any Loan Document.

(b) Each Lender further agrees to indemnify Agent and each of its Related
Persons (to the extent not reimbursed by any Credit Party), severally and
ratably, from and against Liabilities (including, to the extent not indemnified
pursuant to Section 8.8(c), taxes, interests and penalties imposed for not
properly withholding or backup withholding on payments made to or for the
account of any Lender) that may be imposed on, incurred by or asserted against
Agent or any of its Related Persons in any matter relating to or arising out of,
in connection with or as a result of any Loan Document, any Related Document or
any other act, event or transaction related, contemplated in or attendant to any
such document, or, in each case, any action taken or

 

- 89 -



--------------------------------------------------------------------------------

omitted to be taken by Agent or any of its Related Persons under or with respect
to any of the foregoing; provided, however, that no Lender shall be liable to
Agent or any of its Related Persons to the extent such liability has resulted
primarily from the gross negligence or willful misconduct of Agent or, as the
case may be, such Related Person, as determined by a court of competent
jurisdiction in a final non-appealable judgment or order.

(c) To the extent required by any applicable law, Agent may, in its sole
discretion, withhold from any payment to any Lender under a Loan Document an
amount equal to any applicable withholding tax. If the IRS or any other
Governmental Authority asserts a claim that Agent did not properly withhold tax
from amounts paid to or for the account of any Lender (because the appropriate
certification form was not delivered, was not properly executed, or fails to
establish an exemption from, or reduction of, withholding tax with respect to a
particular type of payment, or because such Lender failed to notify Agent or any
other Person of a change in circumstances which rendered the exemption from, or
reduction of, withholding tax ineffective, or for any other reason), or Agent
reasonably determines that it was required to withhold taxes from a prior
payment but failed to do so, such Lender shall promptly indemnify Agent fully
for all amounts paid, directly or indirectly, by such Agent as tax or otherwise,
including penalties and interest, and together with all expenses incurred by
Agent, including legal expenses, allocated internal costs and out-of-pocket
expenses. Agent may offset against any payment to any Lender under a Loan
Document, any applicable withholding tax that was required to be withheld from
any prior payment to such Lender but which was not so withheld, as well as any
other amounts for which Agent is entitled to indemnification from such Lender
under this Section 8.8(c).

(d) The obligations set forth in this Section 8.8 shall survive the termination
of this Agreement, the discharge of the Loans and Notes and any resignation or
removal of Agent hereunder.

8.9 Resignation of Agent or L/C Issuer.

(a) Agent may resign at any time by delivering notice of such resignation to the
Lenders and the Borrower, effective on the date set forth in such notice or, if
no such date is set forth therein, upon the date such notice shall be effective
in accordance with the terms of this Section 8.9. If Agent delivers any such
notice, the Required Lenders shall have the right to appoint a successor Agent.
If, afterwithin 30 days after the date of retiring Agent’s notice of
resignation, no successor Agent has been appointed by the Required Lenders that
has accepted such appointment, then the retiring Agent may, on behalf of the
Lenders, appoint a successor Agent from among the Lenders. Each appointment
under this clause (a) shall be subject to the prior consent of the Borrower,
which may not be unreasonably withheld but shall not be required during the
continuance of an Event of Default.

 

- 90 -



--------------------------------------------------------------------------------

(b) Effective immediately upon its resignation, (i) the retiring Agent shall be
discharged from its duties and obligations under the Loan Documents, (ii) the
Lenders shall assume and perform all of the duties of Agent until a successor
Agent shall have accepted a valid appointment hereunder, (iii) the retiring
Agent and its Related Persons shall no longer have the benefit of any provision
of any Loan Document other than with respect to any actions taken or omitted to
be taken while such retiring Agent was, or because such Agent had been, validly
acting as Agent under the Loan Documents and (iv) subject to its rights under
Section 8.3, the retiring Agent shall take such action as may be reasonably
necessary to assign to the successor Agent its rights as Agent under the Loan
Documents. Effective immediately upon its acceptance of a valid appointment as
Agent, a successor Agent shall succeed to, and become vested with, all the
rights, powers, privileges and duties of the retiring Agent under the Loan
Documents.

(c) Any Person: (i) into which any Agent may be merged or consolidated or to
which Agent transfers all or substantially all of its administrative agency
business or (ii) that may result from any merger, conversion, transfer or
consolidation to which Agent shall be a party, shall (if such Agent is not the
surviving entity) be the successor of such Agent without the execution or filing
of any instrument or any further act on the part of any of the parties hereto.

8.10 Release of Collateral or Guarantors. Each Lender and L/C Issuer hereby
consents to the release and hereby directs Agent to release (or, in the case of
clause (b)(ii) below, release or subordinate) the following:

(a) any Subsidiary of the Borrower from its guaranty of any Obligation if all of
the Stock and Stock Equivalents of such Subsidiary owned by any Credit Party are
sold or transferred in a transaction permitted under the Loan Documents
(including pursuant to a waiver or consent); and

(b) subject to the terms of the Intercreditor Agreement, any Lien held by Agent
for the benefit of the Secured Parties against (i) any Collateral that is sold,
transferred, conveyed or otherwise disposed of by a Credit Party in a
transaction permitted by the Loan Documents (including pursuant to a waiver or
consent), (ii) any Property subject to a Lien permitted hereunder in reliance
upon subsection 5.1(h) or 5.1(i) and (iii) all of the Collateral and all Credit
Parties, upon (A) termination of the Effective Date Revolving LoanCommitments
and LC Facility Commitments, (B) payment and satisfaction in full of all Loans,
all L/C Reimbursement Obligations, all other Obligations under the Loan
Documents and all Obligations arising under Secured Rate Contracts, that Agent
has theretofore been notified in writing by the holder of such Obligation are
then due and payable, (C) deposit of cash collateral with respect to all
contingent Obligations (or, as an alternative to cash collateral in the case of
any Letter of Credit Obligation, receipt by Agent of a back-up letter of
credit), in amounts and on terms and conditions and with parties satisfactory to
Agent and each Indemnitee that is, or may be, owed such Obligations (excluding
contingent Obligations (other than L/C Reimbursement Obligations) as to which no
claim has been asserted) and (D) to the extent requested by Agent, receipt by
Agent and the Secured Parties of liability releases from the Credit Parties each
in form and substance acceptable to Agent.

Each Lender and L/C Issuer hereby directs Agent, and Agent hereby agrees, upon
receipt of at least three (3) Business Days’ advance notice from the Borrower,
to execute and deliver or file such documents and to perform other actions
reasonably necessary to release the guaranties and Liens when and as directed in
this Section 8.10.

 

- 91 -



--------------------------------------------------------------------------------

Except as provided in Section 9.1(g), nothing contained herein shall be
construed to require the consent of any Bank Product Provider to any release of
Collateral or termination of security interests in any Collateral.

8.11 Additional Secured Parties. The benefit of the provisions of the Loan
Documents directly relating to the Collateral or any Lien granted thereunder
shall extend to and be available to any Secured Party that is not a Lender or
L/C Issuer party hereto as long as, by accepting such benefits, such Secured
Party agrees, as among Agent and all other Secured Parties, that such Secured
Party is bound by (and, if requested by Agent, shall confirm such agreement in a
writing in form and substance acceptable to Agent) this Article VIII and
Sections 9.3, 9.9, 9.10, 9.11, 9.17, 9.24 and 10.1 (and, solely with respect to
L/C Issuers, subsection 1.1(c)) and the decisions and actions of Agent and the
Required Lenders (or, where expressly required by the terms of this Agreement, a
greater proportion of the Lenders or other parties hereto as required herein) to
the same extent a Lender is bound; provided, however, that, notwithstanding the
foregoing, (a) such Secured Party shall be bound by Section 8.8 only to the
extent of Liabilities, costs and expenses with respect to or otherwise relating
to the Collateral held for the benefit of such Secured Party, in which case the
obligations of such Secured Party thereunder shall not be limited by any concept
of pro rata share or similar concept, (b) each of Agent, the Lenders and the L/C
Issuers party hereto shall be entitled to act at its sole discretion, without
regard to the interest of such Secured Party, regardless of whether any
Obligation to such Secured Party thereafter remains outstanding, is deprived of
the benefit of the Collateral, becomes unsecured or is otherwise affected or put
in jeopardy thereby, and without any duty or liability to such Secured Party or
any such Obligation and (c) except as otherwise set forth herein, such Secured
Party shall not have any right to be notified of, consent to, direct, require or
be heard with respect to, any action taken or omitted in respect of the
Collateral or under any Loan Document.

8.12 Co-Syndication Agents; Documentation Agents; Joint Bookrunners and
Arrangers. Notwithstanding any provision to the contrary contained elsewhere in
this Agreement or in any other Loan Document, neither any Co-Syndication Agent,
any Documentation Agent, any Arranger nor any Joint Bookrunner shall have any
duties or responsibilities, nor shall such Co-Syndication Agent, Documentation
Agent, Arranger or Joint Bookrunner have or be deemed to have any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against such
Co-Syndication Agent, Documentation Agent, Arranger or Joint Bookrunner. At any
time that any Lender serving (or whose Affiliate is serving) as Co-Syndication
Agent, as a Documentation Agent, as an Arranger or as a Joint Bookrunner shall
have transferred to any other Person (other than any Affiliates) all of its
interests in the Loans and the Revolving Loan Commitment, such Lender (or an
Affiliate of such Lender acting as Co-Syndication Agent, as Documentation Agent,
as an Arranger or as a Joint Bookrunner) shall be deemed to have concurrently
resigned as such Co-Syndication Agent, such Documentation Agent, Arranger or
Joint Bookrunner, as applicable.

 

- 92 -



--------------------------------------------------------------------------------

8.12 [Reserved].

8.13 Information Regarding Bank Products. Each Lender agrees that upon the
reasonable request of Agent, it shall from time to time provide Agent with
updated information regarding the Bank Product Obligations owing to it or its
Affiliates in order to facilitate Agent’s administration of the credit
facilities hereunder (it being understood that upon the failure of any Lender or
any Affiliate of a Lender to provide such information, Agent may, in its
discretion, exclude the Bank Product Obligations of such Lender or such
Affiliate from the “Obligations” and from distribution under subsection
1.10(c)(ii)).

8.14 Intercreditor Agreement. Each Lender hereby (a) agrees that this Agreement
and the other Loan Documents, and the rights and remedies of the Agent and the
Lenders hereunder and thereunder, are subject to the terms of the Intercreditor
Agreement (and to the extent any terms of this Agreement or any other Loan
Document conflicts or is inconsistent with the terms thereof, the terms of the
Intercreditor Agreement shall control), (b) agrees that it will be bound by and
will take no actions contrary to the provisions of the Intercreditor Agreement,
and (c) hereby authorizes and instructs the Agent to enter into the
Intercreditor Agreement.

ARTICLE IX.

MISCELLANEOUS

9.1 Amendments and Waivers.

(a) No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent with respect to any departure by any Credit Party
therefrom, shall be effective unless the same shall be in writing and signed by
the Required Lenders (or by Agent with the consent of the Required Lenders), and
the Borrower, and then such waiver shall be effective only in the specific
instance and for the specific purpose for which given; provided, however, that
no such waiver, amendment, or consent shall, unless in writing and signed by all
the Lenders directly affected thereby (or by Agent with the consent of all the
Lenders directly affected thereby), in addition to the Required Lenders (or by
Agent with the consent of the Required Lenders) and the Borrower, do any of the
following:

(i) increase or extend the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to subsection 7.2(a));

(ii) postpone or delay any date fixed for, or reduce or waive, any scheduled
installment of principal or any payment of interest (other than default interest
pursuant to subsection 1.3(c), which may be reduced or waived with the consent
of the Required Lenders), fees or other amounts (other than principal) due to
the Lenders (or any of them) or L/C Issuer hereunder or under any other Loan
Document (for the avoidance of doubt, mandatory prepayments pursuant to
Section 1.8 (other than payment at maturity under subsection 1.8(a) or (b) and
any obligation to repay an Overadvance) may be postponed, delayed, reduced,
waived or modified with the consent of Required Lenders);

 

- 93 -



--------------------------------------------------------------------------------

(iii) reduce the principal of, or the rate of interest specified herein or the
amount of interest payable in cash specified herein on any Loan, or of any fees
or other amounts payable hereunder or under any other Loan Document, including
L/C Reimbursement Obligations;

(iv) amend or modify subsection 1.10(c)(i) or (ii) or any provision of this
Agreement or any other Loan Document requiring payment to be made in accordance
with subsection 1.10(c)(i) or (ii);

(v) change the percentage of the Commitments or of the aggregate unpaid
principal amount of the Loans which shall be required for the Lenders or any of
them to take any action hereunder;

(vi) amend this Section 9.1 or, subject to subsection 9.1(f) below, the
definition of Required Lenders or any provision providing for consent or other
action by all Lenders; or

(vii) discharge any Credit Party from its respective payment Obligations under
the Loan Documents, release all or substantially all of the Collateral,
subordinate the Obligations or the Liens securing the Obligations, except as
otherwise may be provided in this Agreement or the other Loan Documents;

it being agreed that all Lenders shall be deemed to be directly affected by an
amendment or waiver of the type described in the preceding clauses (v), (vi) and
(vii).

(b) No amendment, waiver or consent shall, unless in writing and signed by
Agent, the Swingline or each LC Facility Lender or the L/C Issuer, as the case
may be, in addition to the Required Lenders or all Lenders directly affected
thereby, as the case may be (or by Agent with the consent of the Required
Lenders or all the Lenders directly affected thereby, as the case may be),
affect the rights or duties of Agent, the Swingline or such LC Facility Lender
or the L/C Issuer, as applicable, under this Agreement or any other Loan
Document. No amendment, modification or waiver of this Agreement or any Loan
Document that (i) excludes Obligations arising under Secured Rate Contracts from
the definition of “Obligations” or results in Obligations owing to any Secured
Swap Provider becoming unsecured (other than releases of Liens permitted in
accordance with the terms hereof) or (ii) amends the priority of payment of
Obligations arising under Secured Rate Contracts under Section 1.10(c)(ii) in a
manner adverse to the Secured Swap Provider party to such Secured Rate Contract,
shall be effective without the written consent of such Secured Swap Provider or,
in the case of a Secured Rate Contract provided or arranged by GE Capital or an
Affiliate of GE Capital, GE Capital.

(c) Required Revolving Lenders; Required LC Facility Lenders and Required Term
Out Lenders.

 

- 94 -



--------------------------------------------------------------------------------

(i) (c) No amendment or waiver shall, unless signed by the Required Revolving
Lenders (or by Agent with the consent of Required Revolving Lenders) in addition
to the Required Lenders (or by Agent with the consent of the Required Lenders):
(iA) amend or waive compliance with the conditions precedent to the obligations
of Lenders to make any Revolving Loan (or of L/C Issuer to Issue any Letter of
Credit) in Sections 2.1 or 2.2; (iiB) amend or waive non-compliance with any
provision of subsection 1.1(b)(iiiv); (iiiC) waive any Default or Event of
Default for the purpose of satisfying the conditions precedent to the
obligations of Lenders to make any Revolving Loan (or of any L/C Issuer to Issue
any Letter of Credit) in Section 2.2; (ivD) amend or waive this subsection
9.1(c)(i) or the definitions of the terms used in this subsection 9.1(c)(i)
insofar as the definitions affect the substance of this subsection 9.1(c)(i); or
(vE) amend or modify the definitions of Eligible Credit/Debit Card Receivables,
Eligible Trade Receivables, Eligible Wireless Receivables, Eligible Inventory,
Eligible In-Transit Inventory, Revolving Borrowing Base or Term Loan Borrowing
Base, including any increase in the percentage advance rates in the definitions
of Revolving Borrowing Base or Term Loan Borrowing Base, in a manner which would
increase the Availability under the Revolving Borrowing Base. No amendment or
waiver shall, unless signed by all Revolving Lenders (or by Agent with the
consent of all Revolving Lenders) in addition to the Required Lenders (or by
Agent with the consent of the Required Lenders), change the definition of
(x) the term Required Revolving Lenders, (y) the percentage of Lenders which
shall be required for Revolving Lenders to take any action hereunder or (z) any
specific right of Required Revolving Lenders to grant or withhold consent or
take or omit to take any action hereunder.

(ii) No amendment or waiver shall, unless signed by the Required LC Facility
Lenders (or by Agent with the consent of Required LC Facility Lenders) in
addition to the Required Lenders (or by Agent with the consent of the Required
Lenders): (A) amend or waive compliance with the conditions precedent to the
obligations of any LC Facility Lender to Issue any Letter of Credit in Sections
2.1 or 2.2; (B) waive any Default or Event of Default for the purpose of
satisfying the conditions precedent to the obligations of any LC Facility Lender
to Issue any Letter of Credit in Section 2.2; (C) amend or waive this subsection
9.1(c)(ii) or the definitions of the terms used in this subsection 9.1(c)(ii)
insofar as the definitions affect the substance of this subsection 9.1(c)(ii);
or (D) amend or modify the definitions of Eligible Credit/Debit Card
Receivables, Eligible Trade Receivables, Eligible Wireless Receivables, Eligible
Inventory, Eligible In-Transit Inventory, Revolving Borrowing Base or Term Loan
Borrowing Base, including any increase in the percentage advance rates in the
definitions of Revolving Borrowing Base or Term Loan Borrowing Base, in a manner
which would increase the Availability under the Revolving Borrowing Base. No
amendment or waiver shall, unless signed by all LC Facility Lenders (or by Agent
with the consent of all LC Facility Lenders) in addition to the Required Lenders
(or by Agent with the consent of the Required Lenders), change the definition of
(x) the term Required LC Facility Lenders, (y) the percentage of Lenders which
shall be required for LC Facility Lenders to take any action hereunder or
(z) any specific right of Required LC Facility Lenders to grant or withhold
consent or take or omit to take any action hereunder.

 

- 95 -



--------------------------------------------------------------------------------

(iii) No amendment or waiver shall, unless signed by the Required Term Out
Lenders (or by Agent with the consent of Required Term Out Lenders) in addition
to the Required Lenders (or by Agent with the consent of the Required Lenders)
amend or modify the definitions of Eligible Credit/Debit Card Receivables,
Eligible Trade Receivables, Eligible Wireless Receivables, Eligible Inventory,
Eligible In-Transit Inventory, Revolving Borrowing Base or Term Loan Borrowing
Base, including any increase in the percentage advance rates in the definitions
of Revolving Borrowing Base or Term Loan Borrowing Base, in a manner which would
increase the Availability under the Revolving Borrowing Base. No amendment or
waiver shall, unless signed by all Term Out Lenders (or by Agent with the
consent of all Term Out Lenders) in addition to the Required Lenders (or by
Agent with the consent of the Required Lenders), change the definition of
(x) the term Required Term Out Lenders, (y) the percentage of Lenders which
shall be required for Term Out Lenders to take any action hereunder or (z) any
specific right of Required Term Out Lenders to grant or withhold consent or take
or omit to take any action hereunder.

(d) If any amendment or modification to the SCP Loan Documents amends or
modifies any covenant (including any financial covenant) or event of default
contained in the SCP Loan Documents (or any related definitions), in each case,
in a manner that is more restrictive than the applicable provisions of the Loan
Document permit as of the date thereof, or if any amendment or modification to
the SCP Credit Agreement or other SCP Loan Document adds an additional covenant
or event of default therein, the Credit Parties acknowledge and agree that this
Agreement or the other Loan Documents, as the case may be, subject to the
approval of the Required Lenders (and each Lender directly affected thereby to
the extent subsection 9.1(a) requires the approval of such Lender to amend or
modify such term), may be amended or modified to affect similar amendments or
modifications with respect to this Agreement or such other Loan Documents,
without the need for any further action or consent by any Credit Party or any
other party. In furtherance of the foregoing, the Credit Parties shall permit
the Agent and Lenders to document each such similar amendment or modification to
this Agreement or such other Loan Document or insert a corresponding new
covenant or event of default in this Agreement or such other Loan Document
without any need for any further action or consent by the Credit Parties.

(e) Notwithstanding anything set forth herein to the contrary, a Non-Funding
Lender shall not have any voting or consent rights under or with respect to any
Loan Document or constitute a “Lender” or a “Revolving Lender” (or be, or have
its Loans and Commitments, included in the determination of “Required Lenders”,
“Required Revolving Lenders” or “Lenders directly affected” pursuant to this
Section 9.1) for any voting or consent rights under or with respect to any Loan
Document, except that a Non-Funding Lender shall be treated as an “Affected
Lender” for purposes of Section 9.1(a)(i) and 9.1(a)(iii) solely with respect to
an increase in such Non-Funding Lender’s Commitments, a reduction of the
principal amount owed to such Non-Funding Lender or, unless such Non-Funding
Lender is treated the same as the other Lenders holding Loans of the same type,
a reduction in the interest rates applicable to the Loans held by such
Non-Funding Lender. Moreover, for the purposes of determining Required Lenders
and Required Revolving Lenders, the Loans and Commitments held by Non-Funding
Lenders shall be excluded from the total Loans and Commitments outstanding.

 

- 96 -



--------------------------------------------------------------------------------

(f) [Reserved]No amendment, waiver or consent to this Agreement or any other
Loan Document shall become effective prior to delivery of a copy of such
amendment, waiver or consent to Agent.

(g) Notwithstanding anything to the contrary contained in this Section 9.1,
(i) the Borrower may amend Schedules 3.16, 3.19, 3.20, 3.21, 3.23 and 3.25 upon
written notice to Agent, (ii) Agent may amend Schedule 1.1(b) to reflect Sales
entered into pursuant to Section 9.9, and (iii) Agent and the Borrower may amend
or modify this Agreement and any other Loan Document to (1) upon not less than
five (5) Business Days’ notice to each Lender and so long as no Lender has
objected thereto prior to the consummation of such amendment or modification,
cure any ambiguity, omission, defect or inconsistency therein, or (2) grant a
new Lien for the benefit of the Secured Parties, extend an existing Lien over
additional Property for the benefit of the Secured Parties or join additional
Persons as Credit Parties; provided that no Accounts or Inventory of such Person
shall be included as Eligible Credit/Debit Card Receivables, Eligible Trade
Receivables, Eligible Wireless Receivables, Eligible In-Transit Inventory or
Eligible Inventory until, if required by Agent, at the direction of the Required
Lenders, a field examination and/or Inventory appraisal with respect thereto has
been completed to the satisfaction of Agentthe Required Lenders, including the
establishment of Reserves required in Agent’sRequired Lenders’ Permitted
Discretion.

(h) The consent of the Agent and any Bank Product Provider that is providing
Bank Products and has outstanding any such Bank Products at such time that are
secured hereunder shall be required for any amendment to the priority of payment
of Obligations arising under or pursuant to any Rate Contracts of a Credit Party
or other Bank Products as set forth in Section 1.10(c)(ii) hereof that is
adverse to such Bank Product Provider.

(i) Notwithstanding anything in this Section 9.1 to the contrary and to the
extent permitted by applicable law, for purposes of determining whether at least
fifty percent (50%) of the number of Lenders have approved a plan of
reorganization of any Credit Party in an Insolvency Proceeding, each Lender and
its Affiliates and Approved Funds will be deemed one Lender.

(j) Notwithstanding anything in this Section 9.1 to the contrary, the L/C
Reimbursement Obligations shall be converted to Preferred Stock (as defined in
the Recapitalization Agreement) as contemplated by Section 2.3 of the
Recapitalization Agreement (the “L/C Reimbursement Obligations Conversion”),
without the consent of the Required Lenders.

 

- 97 -



--------------------------------------------------------------------------------

9.2 Notices.

(a) Addresses. All notices and other communications required or expressly
authorized to be made by this Agreement shall be given in writing, unless
otherwise expressly specified herein, and (i) addressed to the address set forth
on the applicable signature page hereto, (ii) posted to Intralinks® (to the
extent such system is available and set up by or at the direction of Agent prior
to posting) in an appropriate location by uploading such notice, demand,
request, direction or other communication to www.intralinks.com or using such
other means of posting to Intralinks® as may be available and reasonably
acceptable to Agent prior to such posting, (iii) posted to any other E-System
approved by or set up by or at the direction of Agent, acting at the direction
of the Required Lenders, or (iv) addressed to such other address as shall be
notified in writing (A) in the case of the Borrower, and Agent and the Swingline
Lender, to the other parties hereto and (B) in the case of all other parties, to
the Borrower and Agent. Transmissions made by electronic mail or E-Fax to Agent
shall be effective only (x) for notices where such transmission is specifically
authorized by this Agreement, (y) if such transmission is delivered in
compliance with procedures of Agent applicable at the time and previously
communicated to Borrower, and (z) if receipt of such transmission is
acknowledged by Agent.

(b) Effectiveness. (i) All communications described in clause (a) above and all
other notices, demands, requests and other communications made in connection
with this Agreement shall be effective and be deemed to have been received
(i) if delivered by hand, upon personal delivery, (ii) if delivered by overnight
courier service, one (1) Business Day after delivery to such courier service,
(iii) if delivered by mail, three (3) Business Days after deposit in the mail,
(iv) if delivered by facsimile (other than to post to an E-System pursuant to
clause (a)(ii) or (a)(iii) above), upon sender’s receipt of confirmation of
proper transmission, and (v) if delivered by posting to any E-System, on the
later of the Business Day of such posting and the Business Day access to such
posting is given to the recipient thereof in accordance with the standard
procedures applicable to such E-System; provided, however, that no
communications to Agent pursuant to Article I shall be effective until received
by Agent.

(ii) The posting, completion and/or submission by any Credit Party of any
communication pursuant to an E-System shall constitute a representation and
warranty by the Credit Parties that any representation, warranty, certification
or other similar statement required by the Loan Documents to be provided, given
or made by a Credit Party in connection with any such communication is true,
correct and complete except as expressly noted in such communication or
E-System.

(c) Each Lender shall notify Agent in writing of any changes in the address to
which notices to such Lender should be directed, of addresses of its Lending
Office, of payment instructions in respect of all payments to be made to it
hereunder and of such other administrative information as Agent shall reasonably
request.

9.3 Electronic Transmissions.

(a) Authorization. Subject to the provisions of subsection 9.2(a), each of
Agent, Lenders, each Credit Party and each of their Related Persons, is
authorized (but not required) to transmit, post or otherwise make or
communicate, in its sole discretion, Electronic Transmissions in connection with
any Loan Document and the transactions

 

- 98 -



--------------------------------------------------------------------------------

contemplated therein. Each Credit Party and each Secured Party hereto
acknowledges and agrees that the use of Electronic Transmissions is not
necessarily secure and that there are risks associated with such use, including
risks of interception, disclosure and abuse and each indicates it assumes and
accepts such risks by hereby authorizing the transmission of Electronic
Transmissions.

(b) Signatures. Subject to the provisions of subsection 9.2(a), (i)(A) no
posting to any E-System shall be denied legal effect merely because it is made
electronically, (B) each E-Signature on any such posting shall be deemed
sufficient to satisfy any requirement for a “signature” and (C) each such
posting shall be deemed sufficient to satisfy any requirement for a “writing”,
in each case including pursuant to any Loan Document, any applicable provision
of any UCC, the federal Uniform Electronic Transactions Act, the Electronic
Signatures in Global and National Commerce Act and any substantive or procedural
Requirement of Law governing such subject matter, (ii) each such posting that is
not readily capable of bearing either a signature or a reproduction of a
signature may be signed, and shall be deemed signed, by attaching to, or
logically associating with such posting, an E-Signature, upon which Agent, each
Secured Party and each Credit Party may rely and assume the authenticity
thereof, (iii) each such posting containing a signature, a reproduction of a
signature or an E-Signature shall, for all intents and purposes, have the same
effect and weight as a signed paper original and (iv) each party hereto or
beneficiary hereto agrees not to contest the validity or enforceability of any
posting on any E-System or E-Signature on any such posting under the provisions
of any applicable Requirement of Law requiring certain documents to be in
writing or signed; provided, however, that nothing herein shall limit such
party’s or beneficiary’s right to contest whether any posting to any E-System or
E-Signature has been altered after transmission.

(c) Separate Agreements. All uses of an E-System shall be governed by and
subject to, in addition to Section 9.2 and this Section 9.3, the separate terms,
conditions and privacy policy posted or referenced in such E-System (or such
terms, conditions and privacy policy as may be updated from time to time,
including on such E-System) and related Contractual Obligations executed by
Agent and Credit Parties in connection with the use of such E-System.

(d) LIMITATION OF LIABILITY. ALL E-SYSTEMS AND ELECTRONIC TRANSMISSIONS SHALL BE
PROVIDED “AS IS” AND “AS AVAILABLE”. NONE OF AGENT, ANY LENDER OR ANY OF THEIR
RELATED PERSONS WARRANTS THE ACCURACY, ADEQUACY OR COMPLETENESS OF ANY E-SYSTEMS
OR ELECTRONIC TRANSMISSION AND DISCLAIMS ALL LIABILITY FOR ERRORS OR OMISSIONS
THEREIN. NO WARRANTY OF ANY KIND IS MADE BY AGENT, ANY LENDER OR ANY OF THEIR
RELATED PERSONS IN CONNECTION WITH ANY E-SYSTEMS OR ELECTRONIC COMMUNICATION,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD-PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS. Each of the Borrower, each other Credit Party executing this Agreement
and each Secured Party agrees that Agent has no responsibility for maintaining
or providing any equipment, software, services or any testing required in
connection with any Electronic Transmission or otherwise required for any
E-System.

 

- 99 -



--------------------------------------------------------------------------------

9.4 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of Agent or any Lender, any right, remedy, power or
privilege hereunder, shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. No course of dealing between any Credit Party, any Affiliate
of any Credit Party, Agent or any Lender shall be effective to amend, modify or
discharge any provision of this Agreement or any of the other Loan Documents.

9.5 Costs and Expenses. Any action taken by any Credit Party under or with
respect to any Loan Document, even if required under any Loan Document or at the
request of Agent or Required Lenders, shall be at the expense of such Credit
Party, and neither Agent nor any other Secured Party shall be required under any
Loan Document to reimburse any Credit Party or any Subsidiary of any Credit
Party therefor except as expressly provided therein. In addition, the Borrower
agrees to pay or reimburse upon demand (a) each of the Agent and Arrangers for
all reasonable out-of-pocket costs and expenses incurred by it or any of its
Related Persons, in connection with the investigation, development, preparation,
negotiation, syndication, execution, interpretation or administration of, any
modification of any term of or termination of, any Loan Document, any commitment
or proposal letter therefor, any other document prepared in connection therewith
or the consummation and administration of any transaction contemplated therein,
including, without limitation, all customary fees and charges (as adjusted from
time to time) of the Agent with respect to access to online Loan information,
the disbursement of funds (or the receipt of funds) to or for the account of
Credit Parties (whether by wire transfer or otherwise), together with any
out-of-pocket costs and expenses incurred in connection therewith, in each case
including Attorney Costs of one legal counsel for the Agent and GE Capital
Markets, Inc., one legal counsel for each other Arranger and, to the extent
necessary, one local counsel in each relevant jurisdiction and regulatory
counsel for the Agent and Arrangers as a group, the cost of environmental
audits, Collateral audits and appraisals, background checks, out-of-pocket costs
and expenses in connection with the engagement or retention of any consultants
or advisors and any other out-of-pocket costs and expenses similar to any of the
foregoing, in each case subject to any cap on such costs and expenses agreed to
by the Borrower and such Person, (b) Agent for all reasonable costs and expenses
incurred by it or any of its Related Persons in connection with internal audit
reviews, field examinations and Collateral examinations (which shall be
reimbursed, in addition to the out-of-pocket costs and expenses of such
examiners, at the per diem rate per individual charged by Agent for its
examiners), (c) each of Agent, and its Related Persons, and L/C Issuer for all
costs and expenses incurred in connection with (i) any refinancing or
restructuring of the credit arrangements provided hereunder in the nature of a
“work-out”, (ii) the enforcement or preservation of any right or remedy under
any Loan Document, any Obligation, with respect to the Collateral or any other
related right or remedy or (iii) the commencement, defense, conduct of,
intervention in, or the taking of any other action (including, without
limitation, preparation for and/or response to any subpoena or request for
document

 

- 100 -



--------------------------------------------------------------------------------

production relating thereto) with respect to, any proceeding (including any
bankruptcy or insolvency proceeding) related to any Credit Party, any Subsidiary
of any Credit Party, Loan Document or Obligation, including Attorney Costs and
(d) fees and disbursements of Attorney Costs of one law firm on behalf of allthe
Term Out Lenders, one law firm on behalf of the LC Facility Lenders and one law
firm on behalf of the Revolving Lenders (in each case other than Agent) and, in
each case, to the extent necessary, one local counsel in each relevant
jurisdiction (and in the case of an actual or perceived conflict of interest,
one additional law firm on behalf of the affected Lender(s)) incurred in
connection with any of the matters referred to in clause (c) above.

9.6 Indemnity.

(a) Each Credit Party agrees to indemnify, hold harmless and defend Agent, each
Lender, each L/C Issuer and each of their respective Related Persons (each such
Person being an “Indemnitee”) from and against all Liabilities (including
brokerage commissions, fees and other compensation) that may be imposed on,
incurred by or asserted against any such Indemnitee in any matter relating to or
arising out of, in connection with or as a result of (i) any Loan Document, any
Obligation (or the repayment thereof), any Letter of Credit, the use or intended
use of the proceeds of any Loan or the use of any Letter of Credit or any
securities filing of, or with respect to, any Credit Party, (ii) any commitment
letter, proposal letter or term sheet with any Person or any Contractual
Obligation, arrangement or understanding with any broker, finder or consultant,
in each case entered into by or on behalf of any Credit Party or any Affiliate
of any of them in connection with any of the foregoing and any Contractual
Obligation entered into in connection with any E-Systems or other Electronic
Transmissions, (iii) any actual or prospective investigation, litigation or
other proceeding, whether or not brought by any such Indemnitee or any of its
Related Persons, any holders of securities or creditors (and including
attorneys’ fees in any case), whether or not any such Indemnitee, Related
Person, holder or creditor is a party thereto, and whether or not based on any
securities or commercial law or regulation or any other Requirement of Law or
theory thereof, including common law, equity, contract, tort or otherwise or
(iv) any other act, event or transaction related, contemplated in or attendant
to any of the foregoing (collectively, the “Indemnified Matters”); provided,
however, that no Credit Party shall have any liability under this Section 9.6 to
any Indemnitee with respect to any Indemnified Matter, and no Indemnitee shall
have any liability with respect to any Indemnified Matter other than (to the
extent otherwise liable), to the extent such liability has resulted primarily
from the gross negligence or willful misconduct of such Indemnitee, as
determined by a court of competent jurisdiction in a final non-appealable
judgment or order. Furthermore, each of the Borrower and each other Credit Party
executing this Agreement waives and agrees not to assert against any Indemnitee,
and shall cause each other Credit Party to waive and not assert against any
Indemnitee, any right of contribution with respect to any Liabilities that may
be imposed on, incurred by or asserted against any Related Person.

 

- 101 -



--------------------------------------------------------------------------------

(b) Without limiting the foregoing, “Indemnified Matters” includes all
Environmental Liabilities, including those arising from, or otherwise involving,
any Property of any Credit Party or any Related Person of any Credit Party or
any actual, alleged or prospective damage to Property or natural resources or
harm or injury alleged to have resulted from any Release of Hazardous Materials
on, upon or into such Property or natural resource or any Property on or
contiguous to any Real Estate of any Credit Party or any Related Person of any
Credit Party, whether or not, with respect to any such Environmental
Liabilities, any Indemnitee is a mortgagee pursuant to any leasehold mortgage, a
mortgagee in possession, the successor-in-interest to any Credit Party or any
Related Person of any Credit Party or the owner, lessee or operator of any
Property of any Related Person through any foreclosure action, in each case
except to the extent such Environmental Liabilities (i) are incurred solely
following foreclosure by Agent or following Agent or any Lender having become
the successor-in-interest to any Credit Party or any Related Person of any
Credit Party and (ii) are attributable solely to acts of such Indemnitee.

(c) This Section 9.6 shall not apply with respect to Taxes other than any Taxes
that represent losses, claims, damages, etc. arising from any non-Tax claim.

9.7 Marshaling; Payments Set Aside. No Secured Party shall be under any
obligation to marshal any Property in favor of any Credit Party or any other
Person or against or in payment of any Obligation. To the extent that any
Secured Party receives a payment from the Borrower, from any other Credit Party,
from the proceeds of the Collateral, from the exercise of its rights of setoff,
any enforcement action or otherwise, and such payment is subsequently, in whole
or in part, invalidated, declared to be fraudulent or preferential, set aside or
required to be repaid to a trustee, receiver or any other party, then to the
extent of such recovery, the obligation or part thereof originally intended to
be satisfied, and all Liens, rights and remedies therefor, shall be revived and
continued in full force and effect as if such payment had not occurred.

9.8 Successors and Assigns. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns; provided that any assignment by any Lender shall be
subject to the provisions of Section 9.9, and provided further that the Borrower
may not assign or transfer any of its rights or obligations under this Agreement
without the prior written consent of Agent and each Lender.

9.9 Assignments and Participations; Binding Effect.

(a) Binding Effect. This Agreement shall become effective when it shall have
been executed by the Borrower, the other Credit Parties signatory hereto and
Agent and when Agent shall have been notified by each Lender that such Lender
has executed it. Thereafter, it shall be binding upon and inure to the benefit
of, but only to the benefit of, the Borrower, the other Credit Parties hereto
(in each case except for Article VIII), Agent, and each Lender and each L/C
Issuer receiving the benefits of the Loan Documents and, to the extent provided
in Section 8.11, each other Secured Party and, in each case, their respective
successors and permitted assigns. Except as expressly provided in any Loan
Document (including in Section 8.9), none of the Borrower, any other Credit
Party, any L/C Issuer or Agent shall have the right to assign any rights or
obligations hereunder or any interest herein.

 

- 102 -



--------------------------------------------------------------------------------

(b) Right to Assign. Each Lender may sell, transfer, negotiate or assign (a
“Sale”) all or a portion of its rights and obligations hereunder (including all
or a portion of its Commitments and its rights and obligations with respect to
Loans and Letters of Credit) to (i) any existing Lender (other than a
Non-Funding Lender or Impacted Lender), (ii) any Affiliate or Approved Fund of
any existing Lender (other than a Non-Funding Lender or Impacted Lender) or
(iii) any other Person acceptable (which acceptance shall not be unreasonably
withheld or delayed) to (A) the Agent, (B) with respect to Sales of Revolving
LoanLC Facility Commitments, each L/C Issuer that is aLC Facility Lender and
(C) as long as no Default or Event of Default is continuing, after the
completion of the primary syndication of the Loans and Commitments, the Borrower
(which acceptances shall be deemed to have been given unless an objection is
delivered to Agent within five (5) Business Days after notice of a proposed sale
is delivered to the Borrower); provided, however, that (u) in no event shall any
Sale be made to (1) a Credit Party or any Subsidiary or Affiliate of a Credit
Party or, (2) competitors of the Borrower identified in writing to the Agent
prior to the date hereof andor (3) any Person identified to the Lenders, and
approved by, the AgentRequired Lenders, prior to the date hereofEffective Date,
(v) such Sales do not have to be ratable between the Revolving LoanLoans, Letter
of Credit Obligations, Term Out Revolving Loans and Term Loan but must be
ratable among the obligations owing to and owed by such Lender with respect to
the Revolving Loans, Letter of Credit Obligations, Term Out Revolving Loans or
the Term Loan, (w) for each Loan, the aggregate outstanding principal amount
(determined as of the effective date of the applicable Assignment) of the Loans,
Commitments and Letter of Credit Obligations subject to any such Sale shall be
in a minimum amount of $5,000,000, unless such Sale is made to an existing
Lender or an Affiliate or Approved Fund of any existing Lender, is of the
assignor’s (together with its Affiliates and Approved Funds) entire interest in
such facility or is made with the prior consent of the Borrower (to the extent
required) and Agent, (x) such Sales shall be effective only upon the
acknowledgement in writing of such Sale by Agent by Agent’s execution and
delivery of the relevant Assignment, (y) interest accrued prior to and through
the date of any such Sale may not be assigned, and (z) such Sales by Lenders who
are Non-Funding Lenders due to clause (a) of the definition of Non-Funding
Lender shall be subject to Agent’s prior written consent in all instances,
unless in connection with such Sale, such Non-Funding Lender cures, or causes
the cure of, its Non-Funding Lender status as contemplated in subsection
1.11(e)(v). Agent’s refusal to accept a Sale to a holder of Subordinated Debt or
an Affiliate of such a holder, or to any Person that would be a Non-Funding
Lender or an Impacted Lender, or the imposition of conditions or limitations
(including limitations on voting) upon Sales to such Persons, shall not be
deemed to be unreasonable.

(c) Procedure. The parties to each Sale made in reliance on subsection (b) above
(other than those described in subsection (e) or (f) below) shall execute and
deliver to Agent an Assignment via an electronic settlement system designated by
Agent (or, if previously agreed with Agent, via a manual execution and delivery
of the Assignment) evidencing such Sale, together with any existing Note subject
to such Sale (or any affidavit of loss therefor acceptable to Agent), any tax
forms required to be delivered pursuant to Section 10.1 and payment of an
assignment fee in the amount of $3,500 to Agent, unless waived or reduced by
Agent; provided, that (i) if a Sale by a

 

- 103 -



--------------------------------------------------------------------------------

Lender is made to an Affiliate or an Approved Fund of such assigning Lender,
then no assignment fee shall be due in connection with such Sale, and (ii) if a
Sale by a Lender is made to an assignee that is not an Affiliate or Approved
Fund of such assignor Lender, and concurrently to one or more Affiliates or
Approved Funds of such Assignee, then only one assignment fee of $3,500 shall be
due in connection with such Sale (unless waived or reduced by Agent). Upon
receipt of all the foregoing, and conditioned upon such receipt and, if such
Assignment is made in accordance with clause (iii) of subsection 9.9(b), upon
Agent (and the Borrower, if applicable) consenting to such Assignment, from and
after the effective date specified in such Assignment, Agent shall record or
cause to be recorded in the Register the information contained in such
Assignment.

(d) Effectiveness. Subject to the recording of an Assignment by Agent in the
Register pursuant to subsection 1.4(b), (i) the assignee thereunder shall become
a party hereto and, to the extent that rights and obligations under the Loan
Documents have been assigned to such assignee pursuant to such Assignment, shall
have the rights and obligations of a Lender, (ii) any applicable Note shall be
transferred to such assignee through such entry and (iii) the assignor
thereunder shall, to the extent that rights and obligations under this Agreement
have been assigned by it pursuant to such Assignment, relinquish its rights
(except for those surviving the termination of the Commitments and the payment
in full of the Obligations) and be released from its obligations under the Loan
Documents, other than those relating to events or circumstances occurring prior
to such assignment (and, in the case of an Assignment covering all or the
remaining portion of an assigning Lender’s rights and obligations under the Loan
Documents, such Lender shall cease to be a party hereto).

(e) Grant of Security Interests. In addition to the other rights provided in
this Section 9.9, each Lender may grant a security interest in, or otherwise
assign as collateral, any of its rights under this Agreement, whether now owned
or hereafter acquired (including rights to payments of principal or interest on
the Loans), to (A) any federal reserve bank (pursuant to Regulation A of the
Federal Reserve Board), without notice to Agent or (B) any holder of, or trustee
for the benefit of the holders of, such Lender’s Indebtedness or equity
securities, by notice to Agent; provided, however, that no such holder or
trustee, whether because of such grant or assignment or any foreclosure thereon
(unless such foreclosure is made through an assignment in accordance with clause
(b) above), shall be entitled to any rights of such Lender hereunder and no such
Lender shall be relieved of any of its obligations hereunder.

(f) Participants and SPVs. In addition to the other rights provided in this
Section 9.9, each Lender may, (x) with notice to Agent, grant to an SPV the
option to make all or any part of any Loan that such Lender would otherwise be
required to make hereunder (and the exercise of such option by such SPV and the
making of Loans pursuant thereto shall satisfy the obligation of such Lender to
make such Loans hereunder) and such SPV may assign to such Lender the right to
receive payment with respect to any Obligation, (y) with notice to Agent, assign
to an SPV all or any portion of its funded Loans (without assigning the
corresponding Commitment) without the consent of any Person or the payment of a
fee, by execution of a written assignment agreement in form agreed to by such
Lender and such SPV and (z) without notice to or consent from

 

- 104 -



--------------------------------------------------------------------------------

Agent or the Borrower, sell participations to one or more Persons in or to all
or a portion of its rights and obligations under the Loan Documents (including
all its rights and obligations with respect to the Term Loan, Term Out Revolving
Loans, Revolving Loans and Letters of Credit); provided, however, that, whether
as a result of any term of any Loan Document or of such grant, assignment or
participation, (i) no such SPV or participant shall have a commitment, or be
deemed to have made an offer to commit, to make Loans hereunder, and, except as
provided in the applicable option or assignment agreement, none shall be liable
for any obligation of such Lender hereunder, (ii) such Lender’s rights and
obligations, and the rights and obligations of the Credit Parties and the
Secured Parties towards such Lender, under any Loan Document shall remain
unchanged and each other party hereto shall continue to deal solely with such
Lender, which shall remain the holder of the Obligations in the Register, except
that (A) each such participant and SPV shall be entitled to the benefit of
Article X, but, with respect to Section 10.1, only to the extent such
participant or SPV delivers the tax forms such Lender is required to collect
pursuant to subsection 10.1(f) and then only to the extent of any amount to
which such Lender would be entitled in the absence of any such grant, assignment
or participation and (B) each such SPV may receive other payments that would
otherwise be made to such Lender with respect to Loans funded by such SPV to the
extent provided in the applicable option or assignment agreement and set forth
in a notice provided to Agent by such SPV and such Lender, provided, however,
that in no case (including pursuant to clause (A) or (B) above) shall an SPV or
participant have the right to enforce any of the terms of any Loan Document, and
(iii) the consent of such SPV or participant shall not be required (either
directly, as a restraint on such Lender’s ability to consent hereunder or
otherwise) for any amendments, waivers or consents with respect to any Loan
Document or to exercise or refrain from exercising any powers or rights such
Lender may have under or in respect of the Loan Documents (including the right
to enforce or direct enforcement of the Obligations), except for those described
in clauses (ii) and (iii) of subsection 9.1(a) with respect to amounts, or dates
fixed for payment of amounts, to which such participant or SPV would otherwise
be entitled and, in the case of participants, except for those described in
clause (vi) of subsection 9.1(a). No party hereto shall institute (and the
Borrower shall cause each other Credit Party not to institute) against any SPV
grantee of an option or assignee pursuant to this clause (f) any bankruptcy,
reorganization, insolvency, liquidation or similar proceeding, prior to the date
that is one year and one day after the payment in full of all outstanding
commercial paper of such SPV; provided, however, that each Lender having
designated an SPV as such agrees to indemnify each Indemnitee against any
Liability that may be incurred by, or asserted against, such Indemnitee as a
result of failing to institute such proceeding (including a failure to be
reimbursed by such SPV for any such Liability). The agreement in the preceding
sentence shall survive the termination of the Commitments and the payment in
full of the Obligations. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each participant and the
principal amounts of and stated interest on each participant’s interest in the
Loans or other Obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
participant or any information relating to a participant’s interest in any

 

- 105 -



--------------------------------------------------------------------------------

Commitments, Loans, Letters of Credit or its other Obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such Commitment, Loan, Letter of Credit or other Obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Agent (in its capacity as Agent) shall have no responsibility for
maintaining a Participant Register.

9.10 Non-Public Information; Confidentiality.

(a) Non-Public Information. Each of Agent, and each Lender and L/C Issuer
acknowledges and agrees that it may receive material non-public information
(“MNPI”) hereunder concerning the Credit Parties and their Affiliates and agrees
to use such information in compliance with all relevant policies, procedures and
applicable Requirements of Laws (including United States federal and state
security laws and regulations).

(b) Confidential Information. Each of Agent, and each Lender and each L/C Issuer
and Agent agrees to use all reasonable efforts to maintain, in accordance with
its customary practices, the confidentiality of information obtained by it
pursuant to any Loan Document and designated in writing by any Credit Party as
confidential, except that such information may be disclosed (i) with the
Borrower’s consent, (ii) to Related Persons of such Lender, L/C Issuer or Agent,
as the case may be, or to any Person that any L/C IssuerLC Facility Lender
causes to Issue Letters of Credit hereunder, that are advised of the
confidential nature of such information and are instructed to keep such
information confidential in accordance with the terms hereof, (iii) to the
extent such information presently is or hereafter becomes (A) publicly available
other than as a result of a breach of this Section 9.10 or (B) available to such
Lender, L/C Issuer or Agent or any of their Related Persons, as the case may be,
from a source (other than any Credit Party) not known by them to be subject to
disclosure restrictions, (iv) to the extent disclosure is required by applicable
Requirements of Law or other legal process or requested or demanded by any
Governmental Authority, (v) to the extent necessary or customary for inclusion
in league table measurements, (vi) (A) to the National Association of Insurance
Commissioners or any similar organization, any examiner or any nationally
recognized rating agency or (B) otherwise to the extent consisting of general
portfolio information that does not identify Credit Parties, (vii) to current or
prospective assignees, SPVs (including the investors or prospective investors
therein), lenders or servicers under a securitization, participants, direct or
contractual counterparties to any Secured Rate Contracts or Bank Product and to
their respective Related Persons, in each case to the extent such assignees,
SPVs, investors, lenders, servicers, participants, counterparties or Related
Persons agree to be bound by provisions substantially similar to the provisions
of this Section 9.10 (and such Person may disclose information to their
respective Related Persons in accordance with clause (ii) above), (viii) to any
other party hereto, and (ix) in connection with the exercise or enforcement of
any right or remedy under any Loan Document, in connection with any litigation
or other

 

- 106 -



--------------------------------------------------------------------------------

proceeding to which such Lender, L/C Issuer or Agent or any of their Related
Persons is a party or bound, or to the extent necessary to respond to public
statements or disclosures by Credit Parties or their Related Persons referring
to a Lender, L/C Issuer or Agent or any of their Related Persons. In the event
of any conflict between the terms of this Section 9.10 and those of any other
Contractual Obligation entered into with any Credit Party (whether or not a Loan
Document), the terms of this Section 9.10 shall govern.

(c) Tombstones. Each Credit Party consents to the publication by Agent or any
Lender of any press releases, tombstones, advertising or other promotional
materials (including, without limitation, via any Electronic Transmission)
relating to the financing transactions contemplated by this Agreement using such
Credit Party’s name, product photographs, logo or trademark.

(d) Press Release and Related Matters. No Credit Party shall, and no Credit
Party shall permit any of its Affiliates to, issue any press release or other
public disclosure (other than any document filed with any Governmental Authority
relating to a public offering of securities of any Credit Party) using the name,
logo or otherwise referring to GE Capital, any Arranger or of any of their
respective Affiliates, the Loan Documents or any transaction contemplated herein
or therein to which GE Capital, any Arranger or any of their respective
affiliates is party without the prior written consent of GE Capital, such
Arranger or such Affiliate except to the extent required to do so under
applicable Requirements of Law and then, only after consulting with GE Capital,
such Arranger or such Affiliate.

(d) [Reserved].

(e) Distribution of Materials to Lenders and L/C Issuers. The Credit Parties
acknowledge and agree that the Loan Documents and all reports, notices,
communications and other information or materials provided or delivered by, or
on behalf of, the Credit Parties hereunder (collectively, the “Borrower
Materials”) may be disseminated by, or on behalf of, Agent, and made available,
to the Lenders and the L/C Issuers by posting such Borrower Materials on an
E-System. The Credit Parties authorize Agent to download copies of their logos
from its website and post copies thereof on an E-System.

(f) Material Non-Public Information. The Credit Parties hereby agree that if
either they, any parent company or any Subsidiary of the Credit Parties has
publicly traded equity or debt securities in the U.S., they shall (and shall
cause such parent company or Subsidiary, as the case may be, to) (i) identify in
writing, and (ii) to the extent reasonably practicable, clearly and
conspicuously mark such Borrower Materials that contain only information that is
publicly available or that is not material for purposes of U.S. federal and
state securities laws as “PUBLIC”. The Credit Parties agree that by identifying
such Borrower Materials as “PUBLIC” or publicly filing such Borrower Materials
with the Securities and Exchange Commission, then Agent, and the Lenders and the
L/C Issuers shall be entitled to treat such Borrower Materials as not containing
any MNPI for purposes of U.S. federal and state securities laws. The Credit
Parties further represent, warrant, acknowledge and agree that the following
documents

 

- 107 -



--------------------------------------------------------------------------------

and materials shall be deemed to be PUBLIC, whether or not so marked, and do not
contain any MNPI: (A) the Loan Documents, including the schedules and exhibits
attached thereto, and (B) administrative materials of a customary nature
prepared by the Credit Parties or Agent (including, Notices of Borrowing,
Notices of Conversion/Continuation, L/C Requests, Swingline requests and any
similar requests or notices posted on or through an E-System). Before
distribution of any Borrower Materials, the Credit Parties agree to execute and
deliver to Agent a letter authorizing distribution of the evaluation materials
to prospective Lenders and their employees willing to receive MNPI, and a
separate letter authorizing distribution of evaluation materials that do not
contain MNPI and represent that no MNPI is contained therein.

9.11 Set-off; Sharing of Payments.

(a) Right of Setoff. Each of Agent, each Lender, each L/C Issuer and each
Affiliate (including each branch office thereof) of any of them is hereby
authorized, without notice or demand (each of which is hereby waived by each
Credit Party), at any time and from time to time during the continuance of any
Event of Default and to the fullest extent permitted by applicable Requirements
of Law, to set off and apply any and all deposits (whether general or special,
time or demand, provisional or final) at any time held and other Indebtedness,
claims or other obligations at any time owing by Agent, such Lender, such L/C
Issuer or any of their respective Affiliates to or for the credit or the account
of the Borrower or any other Credit Party against any Obligation of any Credit
Party now or hereafter existing, whether or not any demand was made under any
Loan Document with respect to such Obligation and even though such Obligation
may be unmatured. No Lender or L/C Issuer shall exercise any such right of
setoff without the prior consent of Agent or Required Lenders. Each of Agent,
and each Lender and each L/C Issuer agrees promptly to notify the Borrower and
Agent after any such setoff and application made by such Lender or its
Affiliates; provided, however, that the failure to give such notice shall not
affect the validity of such setoff and application. The rights under this
Section 9.11 are in addition to any other rights and remedies (including other
rights of setoff) that Agent, the Lenders, the L/C Issuer, their Affiliates and
the other Secured Parties, may have.

(b) Sharing of Payments, Etc. If any Lender, directly or through an Affiliate or
branch office thereof, obtains any payment of any Obligation of any Credit Party
(whether voluntary, involuntary or through the exercise of any right of setoff
or the receipt of any Collateral or “proceeds” (as defined under the applicable
UCC) of Collateral) other than pursuant to Section 9.9 or Article X and such
payment exceeds the amount such Lender would have been entitled to receive if
all payments had gone to, and been distributed by, Agent in accordance with the
provisions of the Loan Documents, such Lender shall purchase for cash from other
Lenders such participations in their Obligations as necessary for such Lender to
share such excess payment with such Lenders to ensure such payment is applied as
though it had been received by Agent and applied in accordance with this
Agreement (or, if such application would then be at the discretion of the
Borrower, applied to repay the Obligations in accordance herewith); provided,
however, that (i) if such payment is rescinded or otherwise recovered from such
Lender or L/C Issuer in whole or in part, such purchase shall be rescinded and
the

 

- 108 -



--------------------------------------------------------------------------------

purchase price therefor shall be returned to such Lender or L/C Issuer without
interest and (ii) such Lender shall, to the fullest extent permitted by
applicable Requirements of Law, be able to exercise all its rights of payment
(including the right of setoff) with respect to such participation as fully as
if such Lender were the direct creditor of the applicable Credit Party in the
amount of such participation. If a Non-Funding Lender receives any such payment
as described in the previous sentence, such Lender shall turn over such payments
to Agent in an amount that would satisfy the cash collateral requirements set
forth in subsection 1.11(e).

9.12 Counterparts; Facsimile Signature. This Agreement may be executed in any
number of counterparts and by different parties in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement. Signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart. Delivery of an executed signature page of this Agreement by
facsimile transmission or Electronic Transmission shall be as effective as
delivery of a manually executed counterpart hereof.

9.13 Severability. The illegality or unenforceability of any provision of this
Agreement or any instrument or agreement required hereunder shall not in any way
affect or impair the legality or enforceability of the remaining provisions of
this Agreement or any instrument or agreement required hereunder.

9.14 Captions. The captions and headings of this Agreement are for convenience
of reference only and shall not affect the interpretation of this Agreement.

9.15 Independence of Provisions. The parties hereto acknowledge that this
Agreement and the other Loan Documents may use several different limitations,
tests or measurements to regulate the same or similar matters, and that such
limitations, tests and measurements are cumulative and must each be performed,
except as expressly stated to the contrary in this Agreement.

9.16 Interpretation. This Agreement is the result of negotiations among and has
been reviewed by counsel to Credit Parties, Agent, each Lender and other parties
hereto, and is the product of all parties hereto. Accordingly, this Agreement
and the other Loan Documents shall not be construed against the Lenders or Agent
merely because of Agent’s or Lenders’ involvement in the preparation of such
documents and agreements. Without limiting the generality of the foregoing, each
of the parties hereto has had the advice of counsel with respect to Sections
9.18 and 9.19.

9.17 No Third Parties Benefited. This Agreement is made and entered into for the
sole protection and legal benefit of the Borrower, the Lenders, the L/C Issuers
party hereto, Agent and, subject to the provisions of Section 8.11, each other
Secured Party, and their permitted successors and assigns, and no other Person
shall be a direct or indirect legal beneficiary of, or have any direct or
indirect cause of action or claim in connection with, this Agreement or any of
the other Loan Documents. Neither Agent nor any Lender shall have any obligation
to any Person not a party to this Agreement or the other Loan Documents.

 

- 109 -



--------------------------------------------------------------------------------

9.18 Governing Law and Jurisdiction.

(a) Governing Law. The laws of the State of New York shall govern all matters
arising out of, in connection with or relating to this Agreement, including,
without limitation, its validity, interpretation, construction, performance and
enforcement (including, without limitation, any claims sounding in contract or
tort law arising out of the subject matter hereof and any determinations with
respect to post-judgment interest).

(b) Submission to Jurisdiction. Any legal action or proceeding with respect to
any Loan Document shall be brought exclusively in the courts of the State of New
York located in the City of New York, Borough of Manhattan, or of the United
States of America for the Southern District of New York and, by execution and
delivery of this Agreement, the Borrower and each other Credit Party executing
this Agreement hereby accepts for itself and in respect of its Property,
generally and unconditionally, the jurisdiction of the aforesaid courts;
provided that nothing in this Agreement shall limit the right of Agent to
commence any proceeding in the federal or state courts of any other jurisdiction
to the extent Agent determines that such action is necessary or appropriate to
exercise its rights or remedies under the Loan Documents. The parties hereto
(and, to the extent set forth in any other Loan Document, each other Credit
Party) hereby irrevocably waive any objection, including any objection to the
laying of venue or based on the grounds of forum non conveniens, that any of
them may now or hereafter have to the bringing of any such action or proceeding
in such jurisdictions.

(c) Service of Process. Each Credit Party hereby irrevocably waives personal
service of any and all legal process, summons, notices and other documents and
other service of process of any kind and consents to such service in any suit,
action or proceeding brought in the United States of America with respect to or
otherwise arising out of or in connection with any Loan Document by any means
permitted by applicable Requirements of Law, including by the mailing thereof
(by registered or certified mail, postage prepaid) to the address of the
Borrower specified herein (and shall be effective when such mailing shall be
effective, as provided therein). Each Credit Party agrees that a final judgment
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law.

(d) Non-Exclusive Jurisdiction. Nothing contained in this Section 9.18 shall
affect the right of Agent or any Lender to serve process in any other manner
permitted by applicable Requirements of Law or commence legal proceedings or
otherwise proceed against any Credit Party in any other jurisdiction.

9.19 Waiver of Jury Trial. THE PARTIES HERETO, TO THE EXTENT PERMITTED BY LAW,
WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING ARISING OUT
OF, IN CONNECTION WITH OR RELATING TO, THIS AGREEMENT, THE OTHER LOAN DOCUMENTS
AND ANY OTHER TRANSACTION CONTEMPLATED HEREBY AND THEREBY. THIS WAIVER APPLIES
TO ANY ACTION, SUIT OR PROCEEDING WHETHER SOUNDING IN TORT, CONTRACT OR
OTHERWISE.

 

- 110 -



--------------------------------------------------------------------------------

9.20 Entire Agreement; Release; Survival.

(a) THE LOAN DOCUMENTS EMBODY THE ENTIRE AGREEMENT OF THE PARTIES AND SUPERSEDE
ALL PRIOR AGREEMENTS AND UNDERSTANDINGS RELATING TO THE SUBJECT MATTER THEREOF
AND ANY PRIOR LETTER OF INTEREST, COMMITMENT LETTER, CONFIDENTIALITY AND SIMILAR
AGREEMENTS INVOLVING ANY CREDIT PARTY AND ANY LENDER OR ANY L/C ISSUER OR ANY OF
THEIR RESPECTIVESUCH LENDER’S AFFILIATES RELATING TO A FINANCING OF
SUBSTANTIALLY SIMILAR FORM, PURPOSE OR EFFECT OTHER THAN THE FEE LETTER. IN THE
EVENT OF ANY CONFLICT BETWEEN THE TERMS OF THIS AGREEMENT AND ANY OTHER LOAN
DOCUMENT, THE TERMS OF THIS AGREEMENT SHALL GOVERN (UNLESS OTHERWISE EXPRESSLY
STATED IN SUCH OTHER LOAN DOCUMENT OR SUCH TERMS OF SUCH OTHER LOAN DOCUMENTS
ARE NECESSARY TO COMPLY WITH APPLICABLE REQUIREMENTS OF LAW, IN WHICH CASE SUCH
TERMS SHALL GOVERN TO THE EXTENT NECESSARY TO COMPLY THEREWITH).

(b) Execution of this Agreement by the Credit Parties constitutes a full,
complete and irrevocable release of any and all claims which each Credit Party
may have at law or in equity in respect of all prior discussions and
understandings, oral or written, relating to the subject matter of this
Agreement and the other Loan Documents. In no event shall any Indemnitee be
liable on any theory of liability for any special, indirect, consequential or
punitive damages (including any loss of profits, business or anticipated
savings). Each of the Borrower and each other Credit Party signatory hereto
hereby waives, releases and agrees (and shall cause each other Credit Party to
waive, release and agree) not to sue upon any such claim for any special,
indirect, consequential or punitive damages, whether or not accrued and whether
or not known or suspected to exist in its favor.

(c) (i) Any indemnification or other protection provided to any Indemnitee
pursuant to this Section 9.20, Sections 9.5 (Costs and Expenses) and 9.6
(Indemnity) and Article VIII (Agent) and Article X (Taxes, Yield Protection and
Illegality) and (ii) the provisions of Section 8.1 of the Guaranty and Security
Agreement, in each case, shall (x) survive the termination of the Commitments
and the payment in full of all other Obligations and (y) with respect to clause
(i) above, inure to the benefit of any Person that at any time held a right
thereunder (as an Indemnitee or otherwise) and, thereafter, its successors and
permitted assigns.

9.21 Patriot Act. Each Lender that is subject to the Patriot Act hereby notifies
the Credit Parties that pursuant to the requirements of the Patriot Act, it is
required to obtain, verify and record information that identifies each Credit
Party, which information includes the name and address of each Credit Party and
other information that will allow such Lender to identify each Credit Party in
accordance with the Patriot Act.

 

- 111 -



--------------------------------------------------------------------------------

9.22 Replacement of Lender. Within forty-five days after: (i) receipt by the
Borrower of written notice and demand from any Lender that is not Agent or an
Affiliate of Agent (an “Affected Lender”) for payment of additional costs as
provided in Sections 10.1, 10.3 and/or 10.6; or (ii) any failure by any Lender
(other than Agent or an Affiliate of Agent) to consent to a requested amendment,
waiver or modification to any Loan Document in which Required Lenders have
already consented to such amendment, waiver or modification but the consent of
each Lender (or each Lender directly affected thereby, as applicable) is
required with respect thereto, the Borrower may, at its option, notify Agent and
such Affected Lender (or such non-consenting Lender) of the Borrower’s intention
to obtain, at the Borrower’s expense, a replacement Lender (“Replacement
Lender”) for such Affected Lender (or such non-consenting Lender), which
Replacement Lender shall be reasonably satisfactory to Agent. In the event the
Borrower obtains a Replacement Lender within forty-five (45) days following
notice of its intention to do so, the Affected Lender (or such non-consenting
Lender) shall sell and assign its Loans and Commitments to such Replacement
Lender, at par, provided that the Borrower has reimbursed such Affected Lender
for its increased costs for which it is entitled to reimbursement under this
Agreement through the date of such sale and assignment. In the event that a
replaced Lender does not execute an Assignment pursuant to Section 9.9 within
five (5) Business Days after receipt by such replaced Lender of notice of
replacement pursuant to this Section 9.22 and presentation to such replaced
Lender of an Assignment evidencing an assignment pursuant to this Section 9.22,
the Borrower shall be entitled (but not obligated) to execute such an Assignment
on behalf of such replaced Lender, and any such Assignment so executed by the
Borrower, the Replacement Lender and Agent, shall be effective for purposes of
this Section 9.22 and Section 9.9. Notwithstanding the foregoing, with respect
to a Lender that is a Non-Funding Lender or an Impacted Lender, Agent may, but
shall not be obligated to, obtain a Replacement Lender and execute an Assignment
on behalf of such Non-Funding Lender or Impacted Lender at any time with three
(3) Business Days’ prior notice to such Lender (unless notice is not practicable
under the circumstances) and cause such Lender’s Loans and Commitments to be
sold and assigned, in whole or in part, at par. Upon any such assignment and
payment and compliance with the other provisions of Section 9.9, such replaced
Lender shall no longer constitute a “Lender” for purposes hereof; provided, any
rights of such replaced Lender to indemnification hereunder shall survive.

9.23 Joint and Several. The obligations of the Credit Parties hereunder and
under the other Loan Documents are joint and several.

9.24 Creditor-Debtor Relationship. The relationship between Agent, and each
Lender and the L/C Issuer, on the one hand, and the Credit Parties, on the other
hand, is solely that of creditor and debtor. No Secured Party has any fiduciary
relationship or duty to any Credit Party arising out of or in connection with,
and there is no agency, tenancy or joint venture relationship between the
Secured Parties and the Credit Parties by virtue of, any Loan Document or any
transaction contemplated therein.

9.25 Actions in Concert. Notwithstanding anything contained herein to the
contrary, each Lender hereby agrees with each other Lender that no Lender shall
take any action to protect or enforce its rights against any Credit Party
arising out of this Agreement or any other Loan Document (including exercising
any rights of setoff) without first obtaining the prior written consent of Agent
or Required Lenders, it being the intent of Lenders that any such action to
protect or enforce rights under this Agreement and the other Loan Documents
shall be taken in concert and at the direction or with the consent of Agent or
Required Lenders.

 

- 112 -



--------------------------------------------------------------------------------

9.26 Credit Parties’ Acknowledgement of Matters Regarding the Revolving
Borrowing Base and the SCP Inventory Sale Reserve. Each of the Credit Parties
acknowledges and agrees that, for purposes of determining the SCP Inventory Sale
Reserve, the Agent shall be entitled to rely solely on the calculation thereof
made by the Borrower as reflected in the most recent Borrowing Base Certificate
delivered by the Borrower to Agent, unless Agent is notified in writing by SCP
Agent that such calculation is inaccurate, which notice shall provide Agent with
the correct calculation of the SCP Inventory Sale Reserve (the “SCP Inventory
Sale Reserve Correction Notice”), and, in such event, the Agent shall be
entitled to rely solely on the calculation of the SCP Inventory Sale Reserve
made by SCP Agent as reflected in the SCP Inventory Sale Reserve Correction
Notice. In addition, each of the Credit Parties acknowledges SCP Agent’s rights
under the Intercreditor Agreement to (a) engage (or cause the Agent to engage)
an appraiser to conduct an Inventory appraisal (such appraisal, an “SCP
Appraisal”) and (b) cause the Agent to utilize the results of such SCP Appraisal
to determine the NOLV Factor under the Revolving Borrowing Base to the extent it
will result in a lower NOLV Factor and to otherwise utilize such results in
connection with the Revolving Borrowing Base, which may result in a different
calculation of the Revolving Borrowing Base than the Revolving Borrowing Base
reflected in the most recent Borrowing Base Certificate delivered by the
Borrower to Agent. Upon receipt by Agent of a SCP Inventory Sale Reserve
Correction Notice or a SCP Appraisal, the Credit Parties agree and acknowledge
that Agent shall implement any adjustments to the SCP Inventory Sale Reserve as
set forth in such SCP Inventory Sale Reserve Correction Notice or any reductions
to the Revolving Borrowing Base (or NOLV Factor thereunder) as a result of the
SCP Appraisal, as applicable, and the Credit Parties shall deliver an updated
Borrowing Base Certificate to Agent reflecting such change to the Revolving
Borrowing Base. Each of the Credit Parties agrees that neither Agent nor any
Secured Party shall have any liability for relying on the calculation of the SCP
Inventory Sale Reserve, as set forth in a SCP Inventory Sale Reserve Correction
Notice, or on the NOLV Factor under the Revolving Borrowing Base, as set forth
in or a SCP Appraisal, in each case as delivered by SCP Agent to Agent. Each of
the Credit Parties agrees that in the event of any discrepancy or dispute
between the SCP Agent (or any SCP Lender) and the Credit Parties as to the
amount of the SCP Inventory Sale Reserve, Agent and the other Secured Parties
shall be entitled to rely solely on the calculation of SCP Inventory Sale
Reserve, as determined by the SCP Agent and shall have no liability to any
Credit Party or any other Person for doing so.

ARTICLE X.

TAXES, YIELD PROTECTION AND ILLEGALITY

10.1 Taxes.

(a) Except as otherwise provided in this Section 10.1, each payment by any
Credit Party under any Loan Document shall be made without deduction or
withholding for all Taxes imposed by any Governmental Authority, except as
required by any Requirement of Law.

 

- 113 -



--------------------------------------------------------------------------------

(b) If any Taxes shall be required by any Requirement of Law (as determined in
the good faith discretion of any Credit Party or Agent) to be deducted or
withheld from any amount payable under any Loan Document to any Recipient (i) if
such Tax is an Indemnified Tax, such amount shall be increased as necessary to
ensure that, after all required deductions for Taxes are made (including
deductions applicable to any increases to any amount under this Section 10.1),
such Recipient receives the amount it would have received had no such deductions
been made, (ii) the relevant Credit Party shall make such deductions, (iii) the
relevant Credit Party shall timely pay the full amount deducted to the relevant
taxing authority or other authority in accordance with applicable Requirements
of Law and (iv) as soon as practicable after such payment is made, the relevant
Credit Party shall deliver to Agent an original or certified copy of a receipt
evidencing such payment or other evidence of payment reasonably satisfactory to
Agent.

(c) In addition, the Borrower agrees to pay, and authorizes Agent, at the
direction of the Required Lenders, to pay any Other Taxes. As soon as
practicable after the date of any payment of Other Taxes by any Credit Party,
the Borrower shall furnish to Agent, at its address referred to in Section 9.2,
the original or a certified copy of a receipt evidencing payment thereof or
other evidence of payment reasonably satisfactory to Agent.

(d) The Borrower shall reimburse and indemnify, within 30 days after receipt of
demand therefor (with copy to Agent), each Recipient for all Indemnified Taxes
(including any Indemnified Taxes imposed by any jurisdiction on amounts payable
under this Section 10.1) paid by such Recipient and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
were correctly or legally asserted. A certificate of the Recipient (or of Agent
on behalf of such Recipient) claiming any compensation under this clause (d),
setting forth the amounts to be paid thereunder and delivered to the Borrower
with copy to Agent, shall be conclusive, binding and final for all purposes,
absent manifest error.

(e) Any Lender claiming any additional amounts payable pursuant to this
Section 10.1 shall use its commercially reasonable efforts (consistent with its
internal policies and Requirements of Law) to change the jurisdiction of its
Lending Office if such a change would reduce any such additional amounts (or any
similar amount that may thereafter accrue) and would not, in the sole
determination of such Lender, be otherwise disadvantageous to such Lender.

(f) Any Lender that is entitled to an exemption from withholding Tax or is
subject to such withholding Tax at a reduced rate under an applicable tax
treaty, shall deliver to the Borrower and the Agent, at the time or times
requested by the Borrower or the Agent, such properly completed and executed
documentation requested by the Borrower or the Agent as will permit payments to
be made without withholding or at a reduced rate of withholding. In addition,
any Lender, if reasonably requested by the

 

- 114 -



--------------------------------------------------------------------------------

Borrower or the Agent, shall deliver such other documentation prescribed by
Requirements of Law or requested by the Borrower or the Agent as will enable the
Borrower or the Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Without limiting the
generality of the foregoing,

(i) Each Non-U.S. Lender Party that, at any of the following times, is entitled
to an exemption from United States withholding Tax or is subject to such
withholding Tax at a reduced rate under an applicable tax treaty, shall (w) on
or prior to the date such Non-U.S. Lender Party becomes a “Non-U.S. Lender
Party” hereunder, (x) on or prior to the date on which any such form or
certification expires or becomes obsolete, (y) after the occurrence of any event
requiring a change in the most recent form or certification previously delivered
by it pursuant to this clause (i) and (z) from time to time if requested by the
Borrower or Agent (or, in the case of a participant or SPV, the relevant
Lender), provide Agent and the Borrower (or, in the case of a participant or
SPV, the relevant Lender) with two completed originals of each of the following,
as applicable: (A) (i) Forms W-8ECI (claiming exemption from U.S. withholding
Tax because the income is effectively connected with a U.S. trade or business),
W-8BEN (claiming exemption from, or a reduction of, U.S. withholding Tax under
an income tax treaty) and/or W-8IMY (together with appropriate forms,
certifications and supporting statements) or any successor forms, or (ii) in the
case of a Non-U.S. Lender Party claiming exemption under Sections 871(h) or
881(c) of the Code, Form W-8BEN (claiming exemption from U.S. withholding Tax
under the portfolio interest exemption) or any successor form and a certificate
in form and substance acceptable to Agent and Borrower that such Non-U.S. Lender
Party is not (1) a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, (2) a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code or (3) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code, and (B) any other applicable
document prescribed by the IRS certifying as to the entitlement of such Non-U.S.
Lender Party to such exemption from United States withholding tax or reduced
rate with respect to all payments to be made to such Non-U.S. Lender Party under
the Loan Documents. Unless the Borrower and Agent have received forms or other
documents satisfactory to them indicating that payments under any Loan Document
to or for a Lender are not subject to withholding tax or are subject to such tax
at a rate reduced by an applicable tax treaty, the Credit Parties and Agent
shall withhold amounts required to be withheld by applicable Requirements of Law
from such payments at the applicable statutory rate.

(ii) Each U.S. Lender Party shall (A) on or prior to the date such U.S. Lender
Party becomes a “U.S. Lender Party” hereunder, (B) on or prior to the date on
which any such form or certification expires or becomes obsolete, (C) after the
occurrence of any event requiring a change in the most recent form or
certification previously delivered by it pursuant to this clause (f) and
(D) from time to time if requested by the Borrower or Agent (or, in the case of
a participant or SPV, the relevant Lender), provide Agent and the Borrower (or,
in the case of a participant or SPV, the relevant Lender) with two completed
originals of Form W-9 (certifying that such U.S. Lender Party is entitled to an
exemption from U.S. backup withholding tax) or any successor form.

 

- 115 -



--------------------------------------------------------------------------------

(iii) Each Lender having sold a participation in any of its Obligations or
identified an SPV as such to Agent shall collect from such participant or SPV
the documents described in this clause (f) and provide them to Agent.

(iv) If a payment made to a Lender under any Loan Document would be subject to
United States federal withholding Tax imposed by FATCA if such Lender Party
fails to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to Agent and Borrower any documentation under any
Requirement of Law or reasonably requested by Agent or Borrower sufficient for
Agent or Borrower to comply with their obligations under FATCA and to determine
that such Lender has complied with such applicable reporting requirements or to
determine the amount to deduct or withhold from such payment. Solely for
purposes of this paragraph (iv), “FATCA” shall include any amendments made to
FATCA after the date of this Agreement.

(v) If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 10.1 (including by the payment of additional amounts
pursuant to this Section 10.1), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (v) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (v), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (v) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts giving rise to such
refund had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

(g) Each party’s obligations under this Section 10.1 shall survive the
resignation or replacement of the Agent or any assignment of rights by, or the
replacement of, a Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all Obligations under any Loan Document.

 

- 116 -



--------------------------------------------------------------------------------

10.2 Illegality. If after the date hereof any Lender shall determine that the
introduction of any Requirement of Law, or any change in any Requirement of Law
or in the interpretation or administration thereof, has made it unlawful, or
that any central bank or other Governmental Authority has asserted that it is
unlawful, for any Lender or its Lending Office to make LIBOR Rate Loans, then,
on notice thereof by such Lender to the Borrower through Agent, the obligation
of that Lender to make LIBOR Rate Loans shall be suspended until such Lender
shall have notified Agent and the Borrower that the circumstances giving rise to
such determination no longer exists.

(a) Subject to clause (c) below, if any Lender shall determine that it is
unlawful to maintain any LIBOR Rate Loan, the Borrower shall prepay in full all
LIBOR Rate Loans of such Lender then outstanding, together with interest accrued
thereon, either on the last day of the Interest Period thereof if such Lender
may lawfully continue to maintain such LIBOR Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such LIBOR
Rate Loans, together with any amounts required to be paid in connection
therewith pursuant to Section 10.4.

(b) If the obligation of any Lender to make or maintain LIBOR Rate Loans has
been terminated, the Borrower may elect, by giving notice to such Lender through
Agent that all Loans which would otherwise be made by any such Lender as LIBOR
Rate Loans shall be instead Base Rate Loans.

(c) Before giving any notice to Agent pursuant to this Section 10.2, the
affected Lender shall designate a different Lending Office with respect to its
LIBOR Rate Loans if such designation will avoid the need for giving such notice
or making such demand and will not, in the judgment of the Lender, be illegal or
otherwise disadvantageous to the Lender.

10.3 Increased Costs and Reduction of Return.

(a) If any Lender or L/C Issuer shall determine that, due to either (i) the
introduction of, or any change in, or in the interpretation of, any Requirement
of Law or (ii) the compliance with any guideline or request from any central
bank or other Governmental Authority (whether or not having the force of law),
in the case of either clause (i) or (ii) subsequent to the date hereof, there
shall be any increase in the cost to such Lender or L/C Issuer of agreeing to
make or making, funding or maintaining any LIBOR Rate Loans or of Issuing or
maintaining any Letter of Credit, other than as a result of Taxes (other than
Indemnified Taxes) then the Borrower shall be liable for, and shall from time to
time, within thirty (30) days of demand therefor by such Lender or L/C Issuer
(with a copy of such demand to Agent), pay to Agent for the account of such
Lender or L/C Issuer, additional amounts as are sufficient to compensate such
Lender or L/C Issuer for such increased costs; provided, that the Borrower shall
not be required to compensate any Lender or L/C Issuer pursuant to this
subsection 10.3(a) for any increased costs incurred more than 180 days prior to
the date that such Lender or L/C Issuer notifies the Borrower, in writing of the
increased costs and of such Lender’s or L/C Issuer’s intention to claim
compensation thereof; provided, further, that if the circumstance giving rise to
such increased costs is retroactive, then the 180-day period referred to above
shall be extended to include the period of retroactive effect thereof.

 

- 117 -



--------------------------------------------------------------------------------

(b) If any Lender or L/C Issuer shall have determined that:

(i) the introduction of any Capital Adequacy Regulation;

(ii) any change in any Capital Adequacy Regulation;

(iii) any change in the interpretation or administration of any Capital Adequacy
Regulation by any central bank or other Governmental Authority charged with the
interpretation or administration thereof; or

(iv) compliance by such Lender or L/C Issuer (or its Lending Office) or any
entity controlling the Lender or L/C Issuer, with any Capital Adequacy
Regulation;

affects the amount of capital required or expected to be maintained by such
Lender or L/C Issuer or any entity controlling such Lender or L/C Issuer and
(taking into consideration such Lender’s or such entities’ policies with respect
to capital adequacy and such Lender’s or L/C Issuer’s desired return on capital)
determines that the amount of such capital is increased as a consequence of its
Commitment(s), loans, credits or obligations under this Agreement, then, within
thirty (30) days of demand of such Lender or L/C Issuer (with a copy to Agent),
the Borrower shall pay to such Lender or L/C Issuer, from time to time as
specified by such Lender or L/C Issuer, additional amounts sufficient to
compensate such Lender or L/C Issuer (or the entity controlling the Lender or
L/C Issuer) for such increase; provided, that the Borrower shall not be required
to compensate any Lender or L/C Issuer pursuant to this subsection 10.3(b) for
any amounts incurred more than 180 days prior to the date that such Lender or
L/C Issuer notifies the Borrower, in writing of the amounts and of such Lender’s
or L/C Issuer’s intention to claim compensation thereof; provided, further, that
if the event giving rise to such increase is retroactive, then the 180-day
period referred to above shall be extended to include the period of retroactive
effect thereof.

(c) Notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (ii) all requests,
rules, guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall be deemed to be a change
in a Requirement of Law under subsection 10.3(a) above and/or a change in a
Capital Adequacy Regulation under subsection 10.3(b) above, as applicable,
regardless of the date enacted, adopted or issued.

 

- 118 -



--------------------------------------------------------------------------------

10.4 Funding Losses. The Borrower agrees to reimburse each Lender and to hold
each Lender harmless from any loss or expense which such Lender may sustain or
incur as a consequence of:

(a) the failure of the Borrower to make any payment or mandatory prepayment of
principal of any LIBOR Rate Loan (including payments made after any acceleration
thereof);

(b) the failure of the Borrower to borrow, continue or convert a Loan after it
has given (or is deemed to have given) a Notice of Borrowing or a Notice of
Conversion/Continuation;

(c) the failure of the Borrower to make any prepayment after it has given a
notice in accordance with Section 1.7;

(d) the prepayment (including pursuant to Section 1.8) of a LIBOR Rate Loan on a
day which is not the last day of the Interest Period with respect thereto; or

(e) the conversion pursuant to Section 1.6 of any LIBOR Rate Loan to a Base Rate
Loan on a day that is not the last day of the applicable Interest Period;

including any such loss or expense arising from the liquidation or reemployment
of funds obtained by it to maintain its LIBOR Rate Loans hereunder or from fees
payable to terminate the deposits from which such funds were obtained; provided
that, with respect to the expenses described in clauses (d) and (e) above, such
Lender shall have notified Agent of any such expense within two (2) Business
Days of the date on which such expense was incurred. Solely for purposes of
calculating amounts payable by the Borrower to the Lenders under this
Section 10.4 and under subsection 10.3(a): each LIBOR Rate Loan made by a Lender
(and each related reserve, special deposit or similar requirement) shall be
conclusively deemed to have been funded at the LIBOR used in determining the
interest rate for such LIBOR Rate Loan by a matching deposit or other borrowing
in the interbank Eurodollar market for a comparable amount and for a comparable
period, whether or not such LIBOR Rate Loan is in fact so funded.

10.5 Inability to Determine Rates. If Agent shall have determined in good faith
that for any reason adequate and reasonable means do not exist for ascertaining
the LIBOR for any requested Interest Period with respect to a proposed LIBOR
Rate Loan or that the LIBOR applicable pursuant to subsection 1.3(a) for any
requested Interest Period with respect to a proposed LIBOR Rate Loan does not
adequately and fairly reflect the cost to the Lenders of funding or maintaining
such Loan, Agent will forthwith give notice of such determination to the
Borrower and each Lender. Thereafter, the obligation of the Lenders to make or
maintain LIBOR Rate Loans hereunder shall be suspended until Agent revokes such
notice in writing. Upon receipt of such notice, the Borrower may revoke any
Notice of Borrowing or Notice of Conversion/Continuation then submitted by it.
If the Borrower does not revoke such notice, the Lenders shall make, convert or
continue the Loans, as proposed by the Borrower, in the amount specified in the
applicable notice submitted by the Borrower, but such Loans shall be made,
converted or continued as Base Rate Loans.

 

- 119 -



--------------------------------------------------------------------------------

10.6 Reserves on LIBOR Rate Loans. The Borrower shall pay to each Lender, as
long as such Lender shall be required under regulations of the Federal Reserve
Board to maintain reserves with respect to liabilities or assets consisting of
or including Eurocurrency funds or deposits (currently known as “Eurocurrency
liabilities”), additional costs on the unpaid principal amount of each LIBOR
Rate Loan equal to actual costs of such reserves allocated to such Loan by such
Lender (as determined by such Lender in good faith, which determination shall be
conclusive absent manifest error), payable on each date on which interest is
payable on such Loan provided the Borrower shall have received at least fifteen
(15) days’ prior written notice (with a copy to Agent) of such additional
interest from the Lender. If a Lender fails to give notice fifteen (15) days
prior to the relevant Interest Payment Date, such additional interest shall be
payable fifteen (15) days from receipt of such notice.

10.7 Certificates of Lenders. Any Lender claiming reimbursement or compensation
pursuant to this Article X shall deliver to the Borrower (with a copy to Agent)
a certificate setting forth in reasonable detail the amount payable to such
Lender hereunder and such certificate shall be conclusive and binding on the
Borrower in the absence of manifest error.

ARTICLE XI.

DEFINITIONS

11.1 Defined Terms. The following terms are defined in the Sections or
subsections referenced opposite such terms:

 

“Affected Lender”

   9.22

“Agent Report”

   8.5(c)

“Aggregate Excess Funding Amount”

   1.11(e)

“Agreement”

   Preamble

“Borrower”

   Preamble

“Borrower Materials”

   9.10(e)

“Blocked Account”

   4.11(b)

“Blocked Account Agreement”

   4.11(b)

“Credit Card Notification”

   4.11(a)

“dispositions”

   5.2

“Effective Date Revolving Commitments”

   1.1(b)

“Eligible Credit/Debit Card Receivables”

   1.12

“Eligible In-Transit Inventory”

   1.16

“Eligible Inventory”

   1.15

“Eligible Trade Receivables”

   1.13

“Eligible Wireless Receivables”

   1.14

“Event of Default”

   7.1

“Excluded DDAs”

   4.11(d)

“Fee Letter”

   1.9(a)

“GE Capital”

   Preamble

“Immaterial Subsidiary”

   4.13(b)

“Indemnified Matters”

   9.6

“Indemnitees”

   9.6

“Intercompany Note”

   5.4(b)

 

- 120 -



--------------------------------------------------------------------------------

“Investments”

   5.4

“L/C Reimbursement Agreement”

   1.1(c)

“L/C Reimbursement Date”

   1.1(c)

“L/C RequestReimbursement Obligations Conversion”

   1.19.1(cj)

“L/C SublimitRequest”

   1.1(c)

“Lender”

   Preamble

“Letter of Credit Fee”

   1.9(c)

“Maximum Revolving Loan Balance”

   1.1(b)

“Maximum Lawful Rate”

   1.3(d)

“MNPI”

   9.10(a)

“Notice of Conversion/Continuation”

   1.6(a)

“OFAC”

   3.28

“Other Lender”

   1.11(e)

“Participant Register”

   9.9(f)

“Permitted Indebtedness”

   5.5

“Permitted Investments”

   5.4

“Permitted Liens”

   5.1

“Preliminary Borrowing Base Report”

   4.2(d)

“Projections”

   4.2(g)

“Protective Overadvance”

   1.1(b)

“Register”

   1.4(b)

“Replacement Lender”

   9.22

“Residual Account Blocked Account Agreement”

   4.11(i)

“Residual Account Deposit Account”

   4.11(i)

“Restricted Payments”

   5.11

“Revolving Loan Commitment”

   1.1(b)

“Revolving Loan”

   1.1(b)

“Sale”

   9.9(b)

“SCP Appraisal”

   9.26

“SCP Inventory Sale Reserve Correction Notice”

   9.26

“SDN List”

   3.28

“Settlement Date”

   1.11(b)

“Swing Loan”

   1.1(d)

“Swingline Request”

   1.1(d)

“Tax Returns”

   3.10

“Term Loan”

   1.1(a)

“Term Loan Commitment”

   1.1(a)

“Unused LC Commitment Fee”

“Unused Revolving Commitment Fee”

   1.9(b)(ii)


1.9(b)(i)

In addition to the terms defined elsewhere in this Agreement, the following
terms have the following meanings:

“6.75% Notes” means the Borrower’s 6.75% Senior Unsecured Notes due 2019 issued
pursuant to the 6.75% Notes Indenture.

 

- 121 -



--------------------------------------------------------------------------------

“6.75% Notes Indenture” means that certain Indenture, dated as of May 3, 2011,
among the Borrower, the guarantors named therein and Wells Fargo Bank, N.A., as
trustee, as amended or supplemented from time to time.

“ABL Priority Collateral” has the meaning set forth in the Intercreditor
Agreement.

“Account” means, as at any date of determination, all “accounts” (as such term
is defined in the UCC) of the Credit Parties, including, without limitation, the
unpaid portion of the obligation of a customer of a Credit Party in respect of
Inventory purchased by and shipped to such customer and/or the rendition of
services by a Credit Party, as stated on the respective invoice of a Credit
Party.

“Account Debtor” means the customer of a Credit Party who is obligated on or
under an Account.

“Acquired EBITDA” means, with respect to any Person or business acquired
pursuant to a Permitted Acquisition for any period, the amount for such period
of Consolidated EBITDA of such Person or business so acquired (determined using
such definitions as if references to the Borrower and its Subsidiaries therein
were to such Person or business), all as determined on a Consolidated basis in a
manner consistent with GAAP.

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of in excess of fifty percent (50%) of the
Stock and Stock Equivalents of any Person or otherwise causing any Person to
become a Subsidiary of the Borrower, or (c) a merger or consolidation or any
other combination with another Person that results in a transaction described in
clauses (a) or (b) above.

“Ad Valorem Reserve” means, as of any date of determination, a reserve in
respect of ad valorem taxes payable by any Credit Party to any Governmental
Authority that are subject to or may result in a Lien on any asset of a Credit
Party that is prior to any Lien of the Agent.

“Affiliate” means, with respect to any Person, each officer, director, general
partner or joint-venturer of such Person and any other Person that directly or
indirectly controls, controlled by, or is under common control with, such
Person; provided, however, that no Secured Party shall be an Affiliate of any
Credit Party or of any Subsidiary of any Credit Party solely by reason of the
provisions of the Loan Documents. For purposes of this definition, “control”
means the possession of (a) solely for purposes of Section 5.6, the power to
vote, or the beneficial ownership of, ten percent (10%) or more of the voting
Stock of such Person (either directly or through the ownership of Stock
Equivalents) or (b) the power to direct or cause the direction of the management
and policies of such Person, whether through the ownership of voting securities,
by contract or otherwise.

 

- 122 -



--------------------------------------------------------------------------------

“Agent” means GE CapitalCantor in its capacity as administrative agent for the
Lenders hereunder, and any successor administrative agent.

“Agent’s Account” the account of Agent, as set forth on Agent’s signature page
hereto or as otherwise notified in writing to the Borrower by Agent.

“Aggregate Effective Date Revolving Commitment” means the combined Effective
Date Revolving Commitments of the Lenders, which shall as of the Effective Date
be in the amount of $140,000,000, as such amount may be reduced from time to
time pursuant to this Agreement.

“Aggregate LC Facility Commitment” means the combined LC Facility Commitments of
the Lenders, which shall as of the Effective Date be in the amount of
$120,000,000, as such amount may be reduced from time to time pursuant to this
Agreement.

“Aggregate Revolving Loan Commitment” means the combined Revolving Loan
Commitments of the Lenders, which shall initially be in the amount of
$535,000,000, as such amount may be reduced from time to time pursuant to this
Agreement.

“Aggregate Term Loan Commitment” means the combined Term Loan Commitments of the
Lenders, which shall initially be in the amount of $50,000,000, as such amount
may be reduced from time to time pursuant to this Agreement.

“Applicable Margin” means:

(a) with respect to the Term Loan: (x) if a Base Rate Loan, three percent
(3.00%) per annum and (y) if a LIBOR Rate Loan, four percent (4.00%) per annum;
and

(b) with respect to Revolving Loans and Swing Loans:[Reserved]; and

(i) for the period commencing on the Closing Date through the last day of the
Fiscal Month during which financial statements for the first Fiscal Quarter of
2014 are required to be delivered (but no later than April 30, 2014), (A) if a
Base Rate Loan, one and one-quarter of one percent (1.25%) per annum and (B) if
a LIBOR Rate Loan, two and one-quarter of one percent (2.25%) per annum; and

(iic) thereafterwith respect to Revolving Loans and Term Out Revolving Loans,
the Applicable Margin shall equal the applicable LIBOR margin or Base Rate
margin in effect from time to time determined as set forth below based upon the
average daily Availability for the most recent quarterFiscal Quarter end then in
effect (“Average Daily Availability”) pursuant to the appropriate column under
the table below, provided that, from the Effective Date until the end of the
first Fiscal Quarter ending thereafter, the Applicable Margin shall equal the
rates set forth in Level III below:

 

- 123 -



--------------------------------------------------------------------------------

Average Daily Availability

   LIBOR Margin     Base Rate Margin  

> 66 2/3% of the Revolving Borrowing Base (Level I)

     2.00 %      1.00 % 

> 33 1/3% and £ 66 2/3% of the Revolving Borrowing Base (Level II)

     2.25 %      1.25 % 

£ 33 1/3% of the Revolving Borrowing Base (Level III)

     2.50 %      1.50 % 

Not more than ten (10) Business Days after the first day of each Fiscal Quarter
(commencing with the first Fiscal Quarter of 2014, but no later than April 20,
2014), the Agent shall determine the Applicable Margin for such Fiscal Quarter
(which shall be effective as of the first day of such Fiscal Quarter) based on
the Average Daily Availability for the most recent Fiscal Quarter ended.
Notwithstanding anything herein to the contrary, Swing Loans may not be LIBOR
Rate Loans.

“Approved Fund” means, with respect to any Lender, any Person (other than a
natural Person) that (a) (i) is or will be engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the Ordinary Course of Business or (ii) temporarily warehouses loans
for any Lender or any Person described in clause (i) above and (b) is advised or
managed by (i) such Lender, (ii) any Affiliate of such Lender or (iii) any
Person (other than an individual) or any Affiliate of any Person (other than an
individual) that administers or manages such Lender.

“Arrangers” means GE Capital Markets, Inc., CIT Finance LLC and RBS Citizens,
N.A., in their capacity as lead arrangers hereunder.

“Assignment” means an assignment agreement entered into by a Lender, as
assignor, and any Person, as assignee, pursuant to the terms and provisions of
Section 9.9 (with the consent of any party whose consent is required by
Section 9.9), accepted by Agent, substantially in the form of Exhibit 11.1(a) or
any other form approved by Agent.

“Attorney Costs” means and includes all reasonable and documented (in summary
form) fees and disbursements of any law firm or other external counsel.

“Availability” means, as of any date of determination, the amount by which
(a) the Maximum Revolving Loan Balance,Borrowing Base (as calculated pursuant to
the Borrowing Base Certificate) in effect on such date of determination exceeds
(b) the sum of (w) the aggregate outstanding principal balance of Revolving
Loans plus (x) the aggregate outstanding face amount of Letters of Credit plus
(y) the aggregate outstanding principal balance of Term Out Revolving Loans, in
each case as of such date of determination.

 

- 124 -



--------------------------------------------------------------------------------

“Availability Reserves” means, with respect to the Revolving Borrowing Base,
(a) the SCP Inventory Sale Reserve, (b) the Term Loan Reserve and (c) without
duplication of any Reserves or items that are otherwise addressed or excluded
through eligibility criteria, but subject to Section 5 of the First Amendment,
such other reserves, as the Agent, at the direction of the Required Lenders,
from time to time establish or modify in itsthe Required Lenders’ Permitted
Discretion, to reflect the following (in each case, whether or not the following
shall constitute a Default or Event of Default): (i) any impediments to the
realization upon the Collateral (including, without limitation, claims and
liabilities that the Agent, at the direction of the Required Lenders, determines
will need to be satisfied in connection with the realization upon such
Collateral) and any out-of-pocket costs necessary to gain access to, preserve,
sell or otherwise dispose of the Collateral or collect the Obligations,
(ii) events, conditions, contingencies or risks which adversely affect (A) any
component of the Revolving Borrowing Base or the Collateral (or its value)
included in the Revolving Borrowing Base, including, without limitation,
(1) reductions in Eligible Credit/Debit Card Receivables, Eligible Trade
Receivables, Eligible Wireless Receivables, Eligible Inventory and Eligible
In-Transit Inventory since the delivery of the most recently delivered Borrowing
Base Certificate and (2) any change in any Credit Party’s method of accounting,
or (B) the validity or enforceability of this Agreement or the other Loan
Documents, the Liens and other rights of the Agent or any Lender in the
Collateral (including the enforceability, perfection and priority thereof) or
any of the material rights or remedies of the Secured Parties hereunder or
thereunder, (iii) the Agent’s or any Lender’s belief that any Borrowing Base
Certificate or other collateral report or financial information furnished by or
on behalf of any Credit Party to the Agent is or may have been incomplete,
inaccurate or misleading in any material respect, (iv) Obligations (including
anticipated termination amounts) under any Secured Rate Contracts and any Bank
Products (other than Cash Management Services), (v) outstanding Indebtedness of
the Credit Parties (including accrued and unpaid interest, fees and expenses
with respect thereto) and (vi) sales taxes and other tax liabilities (including
prospective or potential tax liabilities).

“Average Daily Availability” has the meaning specified in the definition of
“Applicable Margin”.

“Average Daily Availability Percentage” means, for any period, the percentage
derived by dividing (a) the Average Daily Availability during such period by
(b) the average daily Maximum Revolving Loan Balance. For purposes of this
definition, “Maximum Revolving Loan Balance” means the Revolving Borrowing Base
(as calculated pursuant to the Borrowing Base Certificate in effect from time to
time) less the aggregate amount of Letter of Credit Obligations.

“Bank Product” means any of the following products, services or facilities
extended to any Credit Party or any of its Subsidiaries by GE Capital or any of
its Affiliates or by any Lender or of its Affiliates, in each case, so long as
such Person remains a Lender or, with respect to any Affiliate, so long as GE
Capital or such Lender, as the case may be, remains a Lender (each a “Bank
Product Provider”): (a) Cash Management Services; (b) leasing transactions;
(c) letters of credit and bankers’ acceptances (not otherwise constituting
Letters of Credit hereunder); and (d) other

 

- 125 -



--------------------------------------------------------------------------------

banking products or services approved by Agent (not to be unreasonably
withheld); provided, however, that, (i) any Bank Product for the benefit of any
Foreign Subsidiary shall name the Borrower as a party thereto and (ii) except
for Bank Products that have been provided or arranged by GE Capital or an
Affiliate of GE Capital, for any of the foregoing to be included for purposes of
a distribution under Section 1.10(c)(ii) SeventhSixth, the applicable Bank
Product Provider must have provided written notice to Agent (and acknowledged by
Agent (which acknowledgment shall not be unreasonably withheld or delayed)) of
(A) the existence of such Bank Product, (B) the maximum dollar amount of
obligations arising thereunder (“Bank Product Amount”), and (C) the methodology
to be used by such parties in determining the Bank Product Amount owing from
time to time. Agent shall rely solely on the Bank Product notice provided to it
by the provider of such Bank Product (notwithstanding any dispute as among the
provider of such Bank Product and the relevant Credit Party or Subsidiary). The
provider of such Bank Product may (and upon the request of the Borrower shall)
provide to the Borrower a copy of any such Bank Product notice provided by it to
Agent; provided that the provider of such Bank Product shall not have any
liability for the failure to do so nor shall any such failure affect the
validity of such Bank Product notice.

“Bank Product Amount” has the meaning specified in the definition of Bank
Product.

“Bank Product Obligations” means all Obligations covered by clause (b) of the
definition of such term in this Agreement.

“Bank Product Provider” has the meaning specified in the definition of Bank
Product.

“Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978.

“Base Rate” means, for any day, a rate per annum equal to the highest of (a) the
rate last quoted by The Wall Street Journal as the “Prime Rate” in the United
States or, if The Wall Street Journal ceases to quote such rate, the highest per
annum interest rate published by the Federal Reserve Board in Federal Reserve
Statistical Release H.15 (519) (Selected Interest Rates) as the “bank prime
loan” rate or, if such rate is no longer quoted therein, any similar rate quoted
therein (as determined by Agent) or any similar release by the Federal Reserve
Board (as determined by Agent), (b) the sum of 0.50% per annum and the Federal
Funds Rate, and (c) the sum of (x) LIBOR calculated for each such day based on
an Interest Period of one month determined two (2) Business Days prior to such
day, plus (y) the excess of the Applicable Margin for LIBOR Rate Loans over the
Applicable Margin for Base Rate Loans, in each instance, as of such day. Any
change in the Base Rate due to a change in any of the foregoing shall be
effective on the effective date of such change in the Federal Funds Rate or
LIBOR for an Interest Period of three months. “Base Rate Loan” means a Loan that
bears interest based on the Base Rate.

“Benefit Plan” means any employee benefit plan as defined in Section 3(3) of
ERISA (whether governed by the laws of the United States or otherwise) to which
any Credit Party incurs or otherwise has any obligation or liability, contingent
or otherwise.

 

- 126 -



--------------------------------------------------------------------------------

“Blocked Account Banks” means the banks with whom deposit accounts are
maintained in which funds of any of the Credit Parties from one or more DDAs are
deposited and with whom a Blocked Account Agreement has been, or is required to
be, executed in accordance with the terms hereof.

“Borrowing” means a borrowing hereunder consisting of Loans made to or for the
benefit of the Borrower on the same day by the Lenders pursuant to Article I.

“Borrowing Base Certificate” means a certificate of the Borrower, on behalf of
each Credit Party, in substantially the form of Exhibit 11.1(b) hereto, duly
completed as of a date acceptable to Agent in itsthe Required Lenders in their
sole discretion.

“Business Day” means any day that is not a Saturday, Sunday or a day on which
banks are required or authorized to close in New York City and, when determined
in connection with notices and determinations in respect of LIBOR or any LIBOR
Rate Loan or any funding, conversion, continuation, Interest Period or payment
of any LIBOR Rate Loan, that is also a day on which dealings in Dollar deposits
are carried on in the London interbank market.

“Cantor” means Cantor Fitzgerald Securities and any successor in interest
thereto.

“Capital Adequacy Regulation” means any guideline, request or directive of any
central bank or other Governmental Authority, or any other law, rule or
regulation, whether or not having the force of law, in each case, regarding
capital adequacy of any Lender or of any corporation controlling a Lender.

“Capital Expenditures” means, with respect to the Credit Parties and their
Subsidiaries for any period, any expenditure in respect of the purchase or other
acquisition of any fixed or capital asset (excluding normal replacements and
maintenance which are properly charged to current operations); provided, that
the term “Capital Expenditures” shall not include:

(a) expenditures made in connection with the replacement, substitution,
restoration or repair of assets to the extent of the amount financed from
(i) insurance proceeds or compensation awards paid on account of any damage to,
destruction of or other casualty or loss involving any property or asset or
(ii) proceeds from any seizure, condemnation, confiscation or taking under the
power of eminent domain of, or any requisition of title or use of or relating
to, or any similar event in respect of, any property or asset;

(b) the purchase price of equipment that is purchased simultaneously with the
trade-in of existing equipment to the extent that the gross amount of such
purchase price is reduced by the credit granted by the seller of such equipment
for the equipment being traded in at such time;

(c) expenditures that constitute any part of rental expenses of the Borrower and
its Subsidiaries during such period under operating leases for real or personal
property;

 

- 127 -



--------------------------------------------------------------------------------

(d) expenditures that are accounted for as capital expenditures by the Borrower
and its Subsidiaries and that actually are paid for by a Person other than the
Borrower or any Subsidiary and for which neither the Borrower nor any Subsidiary
has provided or is required to provide or incur, directly or indirectly, any
consideration or obligation to such Person or any other Person (whether before,
during or after such period, it being understood, however, that only the amount
of expenditures actually provided or incurred by the Borrower or any Subsidiary
in such period and not the amount required to be provided or incurred in any
future period shall constitute “Capital Expenditures” in the applicable period);

(e) Investments consisting of Permitted Acquisitions that would otherwise
constitute a Capital Expenditure; or

(f) any non-cash capitalized interest and non-cash internal costs reflected as
additions to property, plant or equipment in the Consolidated balance sheet of
the Borrower and its Subsidiaries for such period.

“Capital Lease” means, with respect to any Person, any lease of, or other
arrangement conveying the right to use, any Property by such Person as lessee
that has been or should be accounted for as a capital lease on a balance sheet
of such Person prepared in accordance with GAAP.

“Capital Lease Obligations” means, at any time, with respect to any Capital
Lease, any lease entered into as part of any sale leaseback transaction of any
Person or any synthetic lease, the amount of all obligations of such Person that
is (or that would be, if such synthetic lease or other lease were accounted for
as a Capital Lease) capitalized on a balance sheet of such Person prepared in
accordance with GAAP.

“Cash Dominion Event” means any of (a) the occurrence and continuance of any
Event of Default or (b) the failure of the Borrower to maintain Availability at
least equal to fifteen percent (15%) of the Revolving Borrowing Base. For
purposes of this Agreement, the occurrence of a Cash Dominion Event shall be
deemed continuing (x) so long as such Event of Default is continuing or has not
been waived, and/or (y) if the Cash Dominion Event arises as a result of the
Borrower’s failure to achieve Availability as required under clause (b) above,
until Availability has exceeded the amount required by clause (b) above for
forty-five (45) consecutive days, in which case a Cash Dominion Event shall no
longer be deemed to be continuing for purposes of this Agreement; provided that
a Cash Dominion Event may not be so cured on more than one time in any twelve
month period.

“Cash Equivalents” means (a) any readily-marketable securities (i) issued by, or
directly, unconditionally and fully guaranteed or insured by the United States
federal government or (ii) issued by any agency of the United States federal
government the obligations of which are fully backed by the full faith and
credit of the United States federal government, (b) any readily-marketable
direct obligations issued by any other agency of the United States federal
government, any state of the United States or any political subdivision of any
such state or any public instrumentality thereof, in each case

 

- 128 -



--------------------------------------------------------------------------------

having a rating of at least “A-1” from S&P or at least “P-1” from Moody’s,
(c) any commercial paper rated at least “A-1” by S&P or “P-1” by Moody’s and
issued by any Person organized under the laws of any state of the United States,
(d) any Dollar-denominated time deposit, insured certificate of deposit,
overnight bank deposit or bankers’ acceptance issued or accepted by (i) any
Lender or (ii) any commercial bank that is (A) organized under the laws of the
United States, any state thereof or the District of Columbia, (B) “adequately
capitalized” (as defined in the regulations of its primary federal banking
regulators) and (C) has Tier 1 capital (as defined in such regulations) in
excess of $250,000,000 and (e) shares of any United States money market fund
that (i) has substantially all of its assets invested continuously in the types
of investments referred to in clause (a), (b), (c) or (d) above with maturities
as set forth in the proviso below, (ii) has net assets in excess of $500,000,000
and (iii) has obtained from either S&P or Moody’s the highest rating obtainable
for money market funds in the United States; provided, however, that the
maturities of all obligations specified in any of clauses (a), (b), (c) or
(d) above shall not exceed 365 days.

“Cash Management Services” means any one or more of the following types of
services or facilities provided to any Credit Party by any Lender or any
Affiliate of a Lender: (a) ACH transactions, (b) treasury and/or cash management
services, including, without limitation, controlled disbursement services,
depository, lockbox, stop payment, information reporting, overdraft, electronic
funds transfer services and wireless transfer services, (c) operating,
collections, payroll, trust or other depository or disbursement accounts and
other accounts and (d) commercial credit cards, purchasing cards, stored-value
cards, merchant card services and other merchant services. For the avoidance of
doubt, Cash Management Services do not include Rate Contracts.

“Change in Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding (i) any employee benefit
plan of such person or its subsidiaries, and (ii) any person or entity acting in
its capacity as trustee, agent or other fiduciary or administrator of any such
plan) becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under
the Securities Exchange Act of 1934), directly or indirectly, of 35% or more of
the equity securities of the Borrower entitled to vote for members of the board
of directors or equivalent governing body of the Borrower on a fully-diluted
basis;

(b) during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Borrower cease to
be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause

 

- 129 -



--------------------------------------------------------------------------------

(iii), any individual whose initial nomination for, or assumption of office as,
a member of that board or equivalent governing body occurs as a result of an
actual or threatened solicitation of proxies or consents for the election or
removal of one or more directors by any person or group other than a
solicitation for the election of one or more directors by or on behalf of the
board of directors); or

(c) a “Change in Control” occurs under and as defined in the SCP Loan Documents
(but only to the extent the SCP Credit Agreement or any replacement or
refinancing thereof pursuant to an Other Permitted Refinancing (as defined in
the First Amendment) is then in full force and effect).

“Citi Private Label Credit Card” means a credit card subject to that certain
Amended and Restated Merchant Services Agreement by and between RadioShack
Corporation and Citibank (South Dakota), N.A., as successor to Citibank (USA),
N.A., as successor in interest to Hurley State Bank, dated as of July 1, 2000,
as amended, and any successor arrangement with a financial institution (that is
not an Affiliate of the Borrower or any Subsidiary of the Borrower) reasonably
acceptable to the AgentRequired Lenders.

“Closing Date” means December 10, 2013.

“Co-Syndication Agent” means each of CIT Finance LLC and RBS Citizens Business
Capital, a division of RBS Asset Finance, Inc., in its capacity as a
co-syndication agent hereunder.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” means all Property and interests in Property and proceeds thereof
now owned or hereafter acquired by any Credit Party or any other Person who has
granted a Lien to Agent, in or upon which a Lien is granted or purported to be
granted or now or hereafter exists in favor of any Lender or Agent for the
benefit of Agent, Lenders and other Secured Parties, whether under this
Agreement or under any other documents executed by any such Persons and
delivered to Agent.

“Collateral Access Agreement” means an agreement reasonably satisfactory in form
and substance to the Agent executed by (a) a bailee or other Person in
possession of Inventory, including, without limitation, any warehouseman and
(b) a landlord of Real Estate leased by any Credit Party (including, without
limitation, any warehouse or distribution center), pursuant to which such Person
(i) acknowledges the Agent’s Lien on the Inventory, (ii) releases or
subordinates such Person’s Liens in the Inventory held by such Person or located
on such Real Estate, (iii) agrees to furnish the Agent with access to the
Inventory in such Person’s possession or on the Real Estate for the purposes of
conducting a Liquidation, and (iv) makes such other agreements with the Agent as
the Agent may reasonably require.

“Collateral Documents” means, collectively, the Guaranty and Security Agreement,
the Mortgages, each Collateral Access Agreement, each Control Agreement, each
Customs Broker Agreement, and all other security agreements, pledge agreements,
patent and trademark security agreements, lease assignments, guaranties and
other similar

 

- 130 -



--------------------------------------------------------------------------------

agreements, and all amendments, restatements, modifications or supplements
thereof or thereto, by or between any one or more of any Credit Party or any
other Person pledging or granting a lien on Collateral or guarantying the
payment and performance of the Obligations, and any Lender or Agent for the
benefit of Agent, the Lenders and other Secured Parties now or hereafter
delivered to the Lenders or Agent pursuant to or in connection with the
transactions contemplated hereby, and all financing statements (or comparable
documents now or hereafter filed in accordance with the UCC or comparable law)
against any such Person as debtor in favor of any Lender or Agent for the
benefit of Agent, the Lenders and the other Secured Parties, as secured party,
as any of the foregoing may be amended, restated and/or modified from time to
time.

“Commitment” means, for each Lender, the sum of its Effective Date Revolving
LoanCommitment, LC Facility Commitment and the Term Loan Commitment.

“Commitment Percentage” means, as to any Lender, the percentage equivalent of
such Lender’s Effective Date Revolving LoanCommitment, LC Facility Commitment or
Term Loan Commitment, divided by the Aggregate Effective Date Revolving
LoanCommitment, Aggregate LC Facility Commitment or Aggregate Term Loan
Commitment, as applicable; provided that after the Term Loan or Term Out
Revolving Loan, as applicable has been funded or converted, as applicable,
Commitment Percentages shall be determined for the Term Loan or Term Out
Revolving Loan, as applicable, by reference to the outstanding principal balance
thereof as of any date of determination rather than theany Commitments therefor;
provided, further, that following acceleration of the Loans, such term means, as
to any Lender, the percentage equivalent of the principal amount of the Loans
held by such Lender, divided by the aggregate principal amount of the Loans held
by all Lenders.

“Consignment Reserves” means, as of any date of determination, reserves with
respect to consignment arrangements with respect to which Agent has not received
satisfactory Consignor Acknowledgements; provided that, with respect to
consignment arrangements in place on or prior to the Closing Date, Agent shall
endeavor not to impose reserves with respect to such consignment arrangements
until the date that is 90 days after the Closing Date, provided that Agent shall
have received satisfactory Consignor Acknowledgements by not later than the date
that is 90 days after the Closing Date, and that such reserves shall be subject
to adjustment thereafter by Agent in itsthe Required Lenders in their Permitted
Discretion.

“Consignor Acknowledgement” means a letter agreement, in substantially the form
of Exhibit 11.1(h) hereto, with such modifications as may be reasonably approved
by Agent, from a consignor of Inventory to a Credit Party and addressed to
Agent, (i) waiving such consignor’s interest in all assets of the Credit Parties
other than Inventory held by the Credit Parties on consignment from such
consignor, and (ii) acknowledging that such consignor’s interest shall not
include any interest in proceeds of any such Inventory held on consignment.

“Consolidated” means, when used to modify a financial term, test, statement, or
report of a Person, the application or preparation of such term, test, statement
or report (as applicable) based upon the consolidation, in accordance with GAAP,
of the financial position, cash flows, or operating results of such Person and
its Subsidiaries.

 

- 131 -



--------------------------------------------------------------------------------

“Consolidated EBITDA” means, with respect to any Person for any period, the
Consolidated Net Income of such Person for such period plus (without duplication
of either (x) any item described in any other clause below, or (y) any item
excluded in the calculation of Consolidated Net Income) (a) the following to the
extent deducted in calculating such Consolidated Net Income: (i) Consolidated
Interest Expense, (ii) the provision for federal, state, local and foreign
income Taxes, (iii) depreciation and amortization expense, (iv) (A) non-cash
stock compensation expenses, (B) non-cash charges comprising losses on
non-ordinary course asset sales, disposals or abandonments and losses from
investments recorded using the equity method, and (C) other non-recurring
expenses or losses reducing such Consolidated Net Income which do not represent
a cash item in such period (provided, that if any such non-cash charges,
expenses or losses referred to in subclauses (A) through (C) of this clause
(iv) represent an accrual or reserve for potential cash items in any future
period, the cash payment in respect thereof in such future period shall be
subtracted from Consolidated EBITDA to such extent), (v) any restructuring or
similar expenses or charges (including expenses or charges associated with store
closures, termination of contracts and kiosk arrangements and severance) in an
amount not to exceed (A) $50,000,000 during any four fiscal quarter period
ending during the Borrower’s Fiscal Year ending on or closest to December 31,
2014, (B) $25,000,000 during any four fiscal quarter period ending during the
Borrower’s Fiscal Year ending on or closest to December 31, 2015 and
(C) $10,000,000 during any four fiscal quarter period ending thereafter, and
(vi) non-recurring and customary financing fees and commissions, debt discounts,
prepayment premiums, debt issuance costs and other similar fees, costs and
expenses related to any incurrence or repayment of Indebtedness, minus (b) the
following to the extent included in calculating such Consolidated Net Income:
(i) federal, state, local and foreign income tax credits and (ii) non-cash gains
increasing Consolidated Net Income (excluding any non-cash gain to the extent it
represents the reversal of an accrual or reserve for a potential cash item that
reduced Consolidated Net Income or Consolidated EBITDA in any prior period), all
as determined on a Consolidated basis in accordance with GAAP; provided, that:

(x) to the extent included in Consolidated Net Income, there shall be excluded
in determining Consolidated EBITDA currency transaction gains and losses
(including the net loss or gain resulting from Rate Contracts for currency
exchange risk);

(y) there shall be included in determining Consolidated EBITDA for any period,
without duplication, the Acquired EBITDA of any Person or business, or
attributable to any property or asset, acquired by any Credit Party during such
period (but not the Acquired EBITDA of any related Person or business or any
Acquired EBITDA attributable to any assets or property, in each case to the
extent not so acquired) to the extent not subsequently sold, transferred,
abandoned or otherwise disposed by such Credit Party, based on the actual
Acquired EBITDA of such acquired entity or business for such period (including
the portion thereof occurring prior to such acquisition or conversion); and

 

- 132 -



--------------------------------------------------------------------------------

(z) to the extent included in Consolidated Net Income, there shall be excluded
in determining Consolidated EBITDA for any period the Disposed EBITDA of any
Person, property, business or asset sold, transferred, abandoned or otherwise
disposed of, closed or classified as discontinued operations by a Credit Party
during such period based on the actual Disposed EBITDA of such sold entity or
business for such period (including the portion thereof occurring prior to such
sale, transfer or disposition or conversion).

“Consolidated Fixed Charge Coverage Ratio” means, with respect to the Borrower
and its Subsidiaries for any period, the ratio of (a) (i) Consolidated EBITDA
for such period minus (ii) the sum of (A) Capital Expenditures paid in cash
during such period (other than any Capital Expenditures financed with the
proceeds of Indebtedness) plus (B) the aggregate amount of federal, state, local
and foreign income taxes paid in cash during such period to (b) the sum of
(i) Debt Service Charges paid in cash during such period plus (ii) Restricted
Payments constituting dividends paid in cash during such period pursuant to
subsection 5.11(c).

“Consolidated Interest Expense” means, with respect to the Borrower and its
Subsidiaries on a Consolidated basis for any period (calculated net of cash
interest income for such period), (a) all interest, premium payments, debt
discount, fees, charges and related expenses in connection with borrowed money
(including capitalized interest) or in connection with the deferred purchase
price of assets, in each case to the extent treated as interest in accordance
with GAAP, (b) all interest paid or payable with respect to discontinued
operations, (c) the portion of rent expense under Capital Leases that is treated
as interest in accordance with GAAP, and (d) any losses on hedging obligations
or other derivative instruments entered into for the purpose of hedging interest
rate risk; provided, that Consolidated Interest Expense shall in no event be an
amount less than zero (0).

“Consolidated Net Income” means, with respect to the Borrower for any period,
the aggregate of the net income (loss) of the Borrower and its Subsidiaries for
such period, on a Consolidated basis, and otherwise determined in accordance
with GAAP; provided, that Consolidated Net Income shall exclude
(a) extraordinary gains and extraordinary losses for such period, (b) the net
income of any Subsidiary that is not a Credit Party during such period to the
extent that the declaration or payment of dividends or similar distributions by
such Subsidiary of such income is not permitted by operation of the terms of its
Organization Documents or any agreement, instrument or Requirement of Law
applicable to such Subsidiary during such period, except that the Borrower’s
equity in any net loss of any such Subsidiary for such period shall be included
in determining Consolidated Net Income and (c) any income (or loss) for such
period of any Person if such Person is not a Subsidiary, except that the
Borrower’s equity in the net income of any such Person for such period shall be
included in Consolidated Net Income up to the aggregate amount of cash actually
distributed by such Person during such period to the Borrower or a Subsidiary as
a dividend or other distribution (and in the case of a dividend or other
distribution to a Subsidiary, such Subsidiary is not precluded from further
distributing such amount to the Borrower as described in clause (b) of this
proviso).

 

- 133 -



--------------------------------------------------------------------------------

“Contingent Obligation” means, as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person: (a) with respect to any
Indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto; (b) with
respect to any letter of credit issued for the account of that Person or as to
which that Person is otherwise liable for reimbursement of drawings; (c) under
any Rate Contracts; (d) to make take-or-pay or similar payments if required
regardless of nonperformance by any other party or parties to an agreement; or
(e) for the obligations of another Person through any agreement to purchase,
repurchase or otherwise acquire such obligation or any Property constituting
security therefor, to provide funds for the payment or discharge of such
obligation or to maintain the solvency, financial condition or any balance sheet
item or level of income of another Person. The amount of any Contingent
Obligation shall be equal to the amount of the obligation so guarantied or
otherwise supported or if lower, the stated maximum amount for which such Person
may be liable or, if not a fixed and determined amount, the maximum amount so
guarantied or supported.

“Contractual Obligations” means, as to any Person, any provision of any security
(whether in the nature of Stock, Stock Equivalents or otherwise) issued by such
Person or of any agreement, undertaking, contract, indenture, mortgage, deed of
trust or other instrument, document or agreement (other than a Loan Document) to
which such Person is a party or by which it or any of its Property is bound or
to which any of its Property is subject.

“Control Agreement” means, with respect to any deposit account, securities
account, commodity account, securities entitlement or commodity contract, an
agreement, in form and substance satisfactory to Agent, among Agent, the
financial institution or other Person at which such account is maintained or
with which such entitlement or contract is carried and the Credit Party
maintaining such account, effective to grant “control” (within the meaning of
Articles 8 and 9 under the applicable UCC) over such account to Agent.

“Conversion Date” means any date on which the Borrower converts a Base Rate Loan
to a LIBOR Rate Loan or a LIBOR Rate Loan to a Base Rate Loan.

“Copyrights” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to copyrights and
all mask work, database and design rights, whether or not registered or
published, all registrations and recordations thereof and all applications in
connection therewith.

“Cost” means the cost of Credit Parties’ Inventory determined according to the
accounting policies used in the preparation of Borrower’s audited financial
statements; provided that, in all events, such determination is consistent with
the determination of Cost used by the appraiser in the most recent appraisal to
determine Net Orderly Liquidation Value.

 

- 134 -



--------------------------------------------------------------------------------

“Credit/Debit Card Agreements” means all agreements or notices, each in form and
substance reasonably satisfactory to Agent, now or hereafter entered into by a
Credit Party with any credit card or debit card issuer or any credit card or
debit card processor, as the same may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced, including, without
limitation, any agreements or notices entered into in connection with any
Private Label Credit/Debit Cards; provided, that any such credit card or debit
card agreement or notice shall provide, among other things, that each such
credit card or debit card processor shall transfer all proceeds due with respect
to credit card or debit card charges for sales (net of expenses and chargebacks
of the credit card or debit card issuer or processor) by a Credit Party received
by it (or other amounts payable by such credit card or debit card processor)
into a Blocked Account on a daily basis, or on such other basis as the
AgentRequired Lenders may agree in writing in the exercise of itstheir Permitted
Discretion.

“Credit/Debit Card Receivables” means, collectively, and without duplication of
any Eligible Trade Receivables or Eligible Wireless Receivables, all present and
future rights of a Credit Party to payment from (a) any major credit card or
debit card issuer or major credit card or debit card processor arising from
sales of goods or rendition of services to customers who have purchased such
goods or services using a credit or debit card, (b) any major credit card or
debit card issuer or major credit card or debit card processor in connection
with the sale or transfer of Accounts arising pursuant to the sale of goods or
rendition of services to customers who have purchased such goods or services
using a credit card or a debit card, including, but not limited to, all amounts
at any time due or to become due from any major credit card or debit card issuer
or major credit card or debit card processor under the Credit/Debit Card
Agreements or otherwise and (c) the issuers of Private Label Credit/Debit Cards.

“Credit Parties” means the Borrower and each other Person (i) which executes a
guaranty of the Obligations or (ii) which grants a Lien on all or substantially
all of its assets to secure payment of the Obligations.

“Customer Credit Liability Reserve” means, as of any date of determination, a
reserve in respect of the aggregate remaining balance reflected on the books and
records of the Credit Parties at such time of (a) fifty percent (50%) of
outstanding gift certificates and gift cards of the Credit Parties entitling the
holder thereof to use all or a portion of the gift certificate or gift card to
pay all or a portion of the purchase price for any Inventory, and (b) one
hundred percent (100%) of outstanding merchandise credits and customer deposits
of the Credit Parties.

“Customs Broker Agreement” means an agreement in substantially the form attached
hereto as Exhibit 11.1(g) (or such other form as may be reasonably satisfactory
to the Agent) among a Credit Party, a customs broker or other carrier, and the
Agent, in which the customs broker or other carrier acknowledges that it has
control over and holds the documents evidencing ownership of the subject
Inventory or other property for the benefit of the Agent, and agrees, upon
notice from the Agent (which notice shall be delivered only upon the occurrence
and during the continuance of an Event of Default), to hold and dispose of the
subject Inventory and other property solely as directed by the Agent.

 

- 135 -



--------------------------------------------------------------------------------

“Drawn” means, with respect to any calendar year, a Revolving Loan or Term Out
Revolving Loan is outstanding at any point during such calendar year or Letters
of Credit with an aggregate face amount in excess of $100,000,000 are
outstanding at any point during such calendar year.

“DDAs” means any checking or other demand deposit account maintained by the
Credit Parties. All funds in such DDAs shall be conclusively presumed to be
Collateral and proceeds of Collateral and the Agent or the Lenders shall have no
duty to inquire as to the source of the amounts on deposit in the DDAs.

“Debt Service Charges” means, for any period, the sum of (a) Consolidated
Interest Expense plus (b) scheduled principal payments made or required to be
made (other than any principal payments required to be made at maturity and
after giving effect to optional redemptions or prepayments) on account of
Indebtedness for borrowed money (including, without limitation, obligations with
respect to Capital Leases) for such period, in each case determined in
accordance with GAAP.

“Dealer Store” means any retail store located in the United States, Puerto Rico
or the U.S. Virgin Islands (which includes any real property, Fixtures,
Equipment, Inventory and other property related thereto), operated or to be
operated, by any Person party to a dealer agreement with a Credit Party,
including those retail stores listed on Schedule 1.1(c) (as such Schedule may be
updated from time to time), along with the contact information for such Person.

“Default” means any event or circumstance that, with the passing of time or the
giving of notice or both, would (if not cured or otherwise remedied during such
time) become an Event of Default.

“Dilution” means, as of any date of determination, a percentage, based upon the
experience of the immediately prior twelve month period, that is the result of
dividing the Dollar amount of (a) bad debt write downs, discounts, advertising
allowances, credits, other non-cash credits, which are recorded to reduce the
dilutive items with respect to the Borrower’s Accounts during such period in a
manner consistent with current and historical accounting practices, by (b) the
Borrower’s gross billings for Accounts during such period.

“Dilution Reserve” means, as of any date of determination, a reserve established
by Agent, at the direction of the Required Lenders, in an amount equal to the
result of (a) amount by which the Dilution percentage is greater than 5%, times
(b) the amount of Eligible Trade Receivables as set forth on the most recent
Borrowing Base Certificate received by Agent.

 

- 136 -



--------------------------------------------------------------------------------

“Dilution Wireless Reserve” means, for any six-month period of determination, a
reserve established by Agent, at the direction of the Required Lenders, in an
amount equal to the amount by which the Dilution percentage with respect to
Eligible Wireless Receivables for such period exceeds the Reserve for
chargebacks as a percentage with respect to Eligible Wireless Receivables for
such period.

“Disposed EBITDA” means, with respect to any sold entity or business for any
period, the amount for such period of Consolidated EBITDA of such sold entity or
business (determined as if references to the Borrower and its Subsidiaries in
the definition of the term “Consolidated EBITDA” (and in the component financial
definitions used therein) were references to such sold entity or business), all
as determined on a Consolidated basis for such sold entity or business in a
manner consistent with GAAP.

“Disposition” means (a) the sale, lease, conveyance or other disposition of
Property, other than sales or other dispositions expressly permitted under
subsections 5.2(a), (b), (c), (h) and (i) and (b) the sale or transfer by the
Borrower or any Subsidiary of the Borrower of any Stock or Stock Equivalent
issued by any Subsidiary of the Borrower and held by such transferor Person.

“Documentation Agent” means Ally Commercial Finance LLC, in its capacity as a
documentation agent hereunder.

“Dollars”, “dollars” and “$” each mean lawful money of the United States of
America.

“Domestic Subsidiary” means each Subsidiary that is organized under the laws of
the United States, any state, territory or district thereof or any other
jurisdiction within the United States.

“Drawn” means, with respect to any calendar year, a Revolving Loan is
outstanding at any point during such calendar year or Letters of Credit with an
aggregate face amount in excess of $100,000,000 are outstanding at any point
during such calendar year.

“Effective Date” means the date on which the conditions set forth or referred to
in Section 8 of the First Amendment are satisfied or waived.

“Electronic Transmission” means each document, instruction, authorization, file,
information and any other communication transmitted, posted or otherwise made or
communicated by e-mail or E-Fax, or otherwise to or from an E-System.

“Environmental Laws” means all Requirements of Law and Permits imposing
liability or standards of conduct for or relating to the regulation and
protection of human health, safety, the environment and natural resources, and
including public notification requirements and environmental transfer of
ownership, notification or approval statutes.

 

- 137 -



--------------------------------------------------------------------------------

“Environmental Liabilities” means all Liabilities (including costs of Remedial
Actions, natural resource damages and costs and expenses of investigation and
feasibility studies, including the cost of environmental consultants and the
cost of attorney’s fees) that may be imposed on, incurred by or asserted against
any Credit Party or any Subsidiary of any Credit Party as a result of, or
related to, any claim, suit, action, investigation, proceeding or demand by any
Person, whether based in contract, tort, implied or express warranty, strict
liability, criminal or civil statute or common law or otherwise, arising under
any Environmental Law or in connection with any environmental, health or safety
condition or with any Release and resulting from the ownership, lease, sublease
or other operation or occupation of property by any Credit Party or any
Subsidiary of any Credit Party, whether on, prior or after the date hereof.

“Equipment” means all “equipment,” as such term is defined in the UCC, now owned
or hereafter acquired by any Credit Party, wherever located.

“Excluded Subsidiary” means (a) any Immaterial Subsidiary, (b) Tandy Life
Insurance, (c) such Domestic Subsidiaries owned indirectly through a Foreign
Subsidiary and (d) any Foreign Subsidiary.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means, collectively, any Credit Party and any Person under
common control or treated as a single employer with, any Credit Party, within
the meaning of Section 414(b), (c), (m) or (o) of the Code.

“ERISA Event” means any of the following: (a) a reportable event described in
Section 4043(b) of ERISA (or, unless the 30-day notice requirement has been duly
waived under the applicable regulations, Section 4043(c) of ERISA) with respect
to a Title IV Plan; (b) the withdrawal of any ERISA Affiliate from a Title IV
Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer, as defined in Section 4001(a)(2) of ERISA; (c) the
complete or partial withdrawal of any ERISA Affiliate from any Multiemployer
Plan; (d) with respect to any Multiemployer Plan, the filing of a notice of
reorganization, insolvency or termination (or treatment of a plan amendment as
termination) under Section 4041A of ERISA; (e) the filing of a notice of intent
to terminate a Title IV Plan (or treatment of a plan amendment as termination)
under Section 4041 of ERISA; (f) the institution of proceedings to terminate a
Title IV Plan or Multiemployer Plan by the PBGC; (g) the failure to make any
required contribution to any Title IV Plan or Multiemployer Plan when due;
(h) the imposition of a lien under Section 412 or 430(k) of the Code or
Section 303 or 4068 of ERISA on any property (or rights to property, whether
real or personal) of any ERISA Affiliate; (i) the failure of a Benefit Plan or
any trust thereunder intended to qualify for tax exempt status under Section 401
or 501 of the Code or other Requirements of Law to qualify thereunder; (j) a
Title IV plan is in “at risk” status within the meaning of Code Section 430(i);
(k) a Multiemployer Plan is in “endangered status” or “critical status” within
the meaning of Section 432(b) of the Code; and (l) any other event or condition
that might reasonably be expected to constitute grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Title IV Plan or Multiemployer Plan or for the imposition of any material
liability upon any ERISA Affiliate under Title IV of ERISA other than for PBGC
premiums due but not delinquent.

 

- 138 -



--------------------------------------------------------------------------------

“Event of Loss” means, with respect to any Property, any of the following:
(a) any loss, destruction or damage of such Property; (b) any pending or
threatened institution of any proceedings for the condemnation or seizure of
such Property or for the exercise of any right of eminent domain; or (c) any
actual condemnation, seizure or taking, by exercise of the power of eminent
domain or otherwise, of such Property, or confiscation of such Property or the
requisition of the use of such Property.

“Excluded Subsidiary” means (a) any Immaterial Subsidiary, (b) Tandy Life
Insurance, (c) such Domestic Subsidiaries owned indirectly through a Foreign
Subsidiary and (d) any Foreign Subsidiary.

“Excluded Tax” means with respect to any Recipient (a) Taxes imposed on or
measured by net income (however denominated), branch profits Taxes, and
franchise Taxes, in each case, (i) imposed as a result of such Recipient being
organized under the laws of, or having its principal office or, in the case of
any Lender, its Lending Office located in, the jurisdiction imposing such Tax
(or any political subdivision thereof) or (ii) that are Other Connection Taxes;
(b) withholding Taxes to the extent that the obligation to withhold amounts
existed on the date that such Person became a “Recipient” under this Agreement
or designates a new Lending Office, except in each case to the extent such
Person is a direct or indirect assignee (other than pursuant to Section 9.22) of
any other Recipient that was entitled, at the time the assignment to such Person
became effective, to receive additional amounts under Section 10.1(b); (c) Taxes
attributable to the failure by such Recipient to comply with Section 10.1(f),
and (d) any United States federal withholding Taxes imposed under FATCA. “E-Fax”
means any system used to receive or transmit faxes electronically.

“E-Signature” means the process of attaching to or logically associating with an
Electronic Transmission an electronic symbol, encryption, digital signature or
process (including the name or an abbreviation of the name of the party
transmitting the Electronic Transmission) with the intent to sign, authenticate
or accept such Electronic Transmission.

“E-System” means any electronic system approved by Agent, including Intralinks®
and ClearPar® and any other Internet or extranet-based site, whether such
electronic system is owned, operated or hosted by Agent, any of its Related
Persons or any other Person, providing for access to data protected by passcodes
or other security system.

“Fair Market Value” means, with respect to any real property, as of the date of
determination, the fee simple “go-dark” value or equivalent value for vacant
premises, which shall be based upon an appraisal conducted in accordance with
Section 4.2.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

 

- 139 -



--------------------------------------------------------------------------------

“Federal Flood Insurance” means federally backed Flood Insurance available under
the National Flood Insurance Program to owners of real property improvements
located in Special Flood Hazard Areas in a community participating in the
National Flood Insurance Program.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as determined by Agent in a
commercially reasonable manner.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System, or any entity succeeding to any of its principal functions.

“Fee Letter” has the meaning specified in the Credit Agreement as in effect
prior to the First Amendment.

“FEMA” means the Federal Emergency Management Agency, a component of the U.S.
Department of Homeland Security that administers the National Flood Insurance
Program.

“Final Availability Date” means the earlier of the Revolving Termination Date
and one (1) Business Day prior to the date specified in clause (a) of the
definition of Revolving Termination Date.

“Final Determination” means, with respect to any Tax Proceeding, (a) a decision,
judgment, decree or other order by any court of competent jurisdiction, which
decision, judgment, decree or other order has become final and not subject to
further appeal, (b) a closing agreement (whether or not entered into under
Section 7121 of the Code) or any other binding settlement agreement (whether or
not with the IRS) entered into in connection with such Tax Proceeding, (c) the
completion of the highest level of administrative proceedings if a judicial
contest is not or is no longer available, or (d) any other final disposition,
including by reason of the expiration of the applicable statute of limitations
or any other event that the relevant parties to such Tax Proceeding agree in
writing is a final and irrevocable determination of the liability at issue.

“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989.

“First Amendment” means the First Amendment to Credit Agreement, dated as of
October 3, 2014, among the Borrower, the other Credit Parties party thereto,
Agent and the Lenders party thereto.

“First Amendment Fee Letter” means the Fee Letter, dated as of October 3, 2014,
between Cantor and the Borrower.

“First Tier Foreign Subsidiary” means a Foreign Subsidiary held directly by a
Credit Party or indirectly by a Credit Party through one or more Domestic
Subsidiaries.

 

- 140 -



--------------------------------------------------------------------------------

“Fiscal Month” means any of the monthly accounting periods of the Credit
Parties, ending on the last day of such monthly account period for such month,
of each year.

“Fiscal Quarter” means any of the quarterly accounting periods of the Credit
Parties, ending on March 31, June 30, September 30 and December 31 of each year
(or such other dates as provided by the Borrower to the Agent in accordance with
subsection 4.3(q)) (it being understood that the Credit Parties may change their
quarterly accounting periods so that each Fiscal Year ends on the Saturday
closest to the last day of January and so that there are corresponding changes
to their Fiscal Quarters upon notice to the Agent pursuant to subsection 4.3(q)
without additional consent of the Lenders or the Agent).

“Fiscal Year” means any of the annual accounting period of the Credit Parties
ending on December 31 of each year or such other dates as provided by the
Borrower to the Agent in accordance with subsection 4.3(q) (it being understood
that the Credit Parties may change their annual accounting period so that it
ends on the Saturday closest to the last day of January upon notice to the Agent
pursuant to subsection 4.3(q) without additional consent of the Lenders or the
Agent).

“Flood Insurance” means, for any Real Estate located in a Special Flood Hazard
Area, Federal Flood Insurance or private insurance that (a) meets the
requirements set forth by FEMA in its Mandatory Purchase of Flood Insurance
Guidelines and (b) shall be in an amount equal to the full, unpaid balance of
the Loans and any prior liens on the Real Estate up to the maximum policy limits
set under the National Flood Insurance Program, or as otherwise required by
Agent, with deductibles not to exceed $50,000.

“Foreign Subsidiary” means, with respect to any Person, a Subsidiary of such
Person that is a “controlled foreign corporation” under Section 957 of the Code
or any other Subsidiary that is not a Domestic Subsidiary.

“Foreign Subsidiary Holding Company” means any Subsidiary all or substantially
all of the assets of which consist of equity interests in one or more Foreign
Subsidiaries.

“Franchise Store” means any retail store located in the United States, Puerto
Rico or the U.S. Virgin Islands (which includes any real property, Fixtures,
Equipment, Inventory and other property related thereto), operated, or to be
operated, by a Person party to a franchise agreement with a Credit Party,
including those retail stores listed on Schedule 1.1(d) (as such Schedule may be
updated from time to time), along with the contact information for such Person.

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time, set forth in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants, in the statements and pronouncements of the
Financial Accounting Standards Board (or agencies with similar functions and
comparable stature and authority within the accounting profession) that are
applicable to the circumstances as of the date of determination. Subject to
Section 11.3, all references to “GAAP” shall be to GAAP applied consistently
with the principles used in the preparation of the financial statements
described in subsection 3.11(a).

 

- 141 -



--------------------------------------------------------------------------------

“Governmental Authority” means any nation, sovereign or government, any state or
other political subdivision thereof, any agency, authority or instrumentality
thereof and any entity or authority exercising executive, legislative, taxing,
judicial, regulatory or administrative functions of or pertaining to government,
including any central bank, stock exchange, regulatory body, arbitrator, public
sector entity, supra-national entity (including the European Union and the
European Central Bank) and any self-regulatory organization (including the
National Association of Insurance Commissioners).

“Guaranty and Security Agreement” means that certain Guaranty and Security
Agreement, dated as of even date herewith, in form and substance reasonably
acceptable to Agent and the Borrower, made by the Credit Parties in favor of
Agent, for the benefit of the Secured Parties, as the same may be amended,
restated and/or modified from time to time.

“Hazardous Material” means any substance, material or waste that is classified,
regulated or otherwise characterized under any Environmental Law as hazardous,
toxic, a contaminant or a pollutant or by other words of similar meaning or
regulatory effect, including, without limitation, petroleum or any fraction
thereof, asbestos, polychlorinated biphenyls and radioactive substances.

“Impacted Lender” means any Lender that fails to provide Agent, within three
(3) Business Days following Agent’s or the Required Lenders’ written request,
satisfactory assurance that such Lender will not become a Non-Funding Lender.

“Inadvertent Overadvances” means the funding of any Revolving Loan or Term Out
Revolving Loan or advance under this Agreement or the issuance, renewal or
amendment of a Letter of Credit by an L/C Issuer which did not result in an
Overadvance when made based upon the most recent Borrowing Base Certificate
delivered to the Agent prior to such funding or issuance, renewal or amendment
but which has become an Overadvance as the result of (a) a decline in the value
of the Collateral, (b) errors or fraud on a Borrowing Base Certificate,
(c) components of the Revolving Borrowing Base on any date thereafter being
deemed ineligible, (d) the return of uncollected checks or other items of
payment applied to the reduction of Loans or other similar involuntary or
unintentional actions, (e) the establishment or increase of any Availability
Reserves or Reserves or (f) any other circumstance beyond the reasonable control
of the Agent or the Lenders that results in the reduction of the realizable
value of the Revolving Borrowing Base; provided that nothing in this definition
or in subsection 1.1(b)(iiiv) shall constitute a waiver or cure of any Default
or Event of Default resulting from an Inadvertent Overadvance or shall limit the
rights and remedies of the Agent and Lenders under the Loan Documents with
respect thereto.

 

- 142 -



--------------------------------------------------------------------------------

“Indebtedness” of any Person means, without duplication: (a) all indebtedness
for borrowed money; (b) all obligations issued, undertaken or assumed as the
deferred purchase price of Property or services (other than trade payables
entered into in the Ordinary Course of Business); (c) the face amount of all
letters of credit issued for the account of such Person and without duplication,
all drafts drawn thereunder and all reimbursement or payment obligations with
respect to letters of credit, surety bonds and other similar instruments issued
by such Person; (d) all obligations evidenced by notes, bonds, debentures or
similar instruments, including obligations so evidenced incurred in connection
with the acquisition of Property, assets or businesses; (e) all indebtedness
created or arising under any conditional sale or other title retention
agreement, or incurred as financing, in either case with respect to Property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such Property); (f) all Capital Lease Obligations; (g) the principal
balance outstanding under any synthetic lease, off-balance sheet loan or similar
off balance sheet financing product; (h) all obligations, whether or not
contingent, to purchase, redeem, retire, defease or otherwise acquire for value
any of its own Stock or Stock Equivalents (or any Stock or Stock Equivalent of a
direct or indirect parent entity thereof) prior to the date that is 180 days
after the earlier of the Revolving Termination Date and the Maturity Date,
valued at, in the case of redeemable preferred Stock, the greater of the
voluntary liquidation preference and the involuntary liquidation preference of
such Stock plus accrued and unpaid dividends; (i) all indebtedness referred to
in clauses (a) through (h) above secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien upon or in Property (including accounts and contracts rights) owned by
such Person, even though such Person has not assumed or become liable for the
payment of such indebtedness, but limited to the fair market value of Property
secured and the amount of indebtedness secured; and (j) all Contingent
Obligations described in clause (a) of the definition thereof in respect of
indebtedness or obligations of others of the kinds referred to in clauses
(a) through (i) above.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Insolvency Proceeding” means (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshaling of assets for creditors, or other, similar arrangement
in respect of its creditors generally or any substantial portion of its
creditors; in each case in (a) and (b) above, undertaken under U.S. federal,
state or foreign law, including the Bankruptcy Code.

“Intellectual Property” means all rights, title and interests in or relating to
intellectual property and industrial property arising under any Requirement of
Law and all IP Ancillary Rights relating thereto, including all Copyrights,
Patents, Trademarks, Internet Domain Names, Trade Secrets, IP Licenses and all
intellectual property rights in computer software and computer software products
(including source codes, object codes, data and related documentation).

“Intercreditor Agreement” means that certain Intercreditor Agreement, dated as
of the Closing Date, between the Agent and the SCP Agent and acknowledged by the
Credit Parties, as amended, modified, supplemented or restated from time to time
in accordance with the terms thereof.

 

- 143 -



--------------------------------------------------------------------------------

“Interest Payment Date” means, (a) with respect to any LIBOR Rate Loan (other
than a LIBOR Rate Loan having an Interest Period of six (6) months) the last day
of each Interest Period applicable to such Loan, (b) with respect to any LIBOR
Rate Loan having an Interest Period of six (6) months, the last day of each
three (3) month interval and, without duplication, the last day of such Interest
Period, and (c) with respect to Base Rate Loans (including Swing Loans) the last
day of each Fiscal Quarter.

“Interest Period” means, with respect to any LIBOR Rate Loan, the period
commencing on the Business Day such Loan is disbursed or continued or on the
Conversion Date on which a Base Rate Loan is converted to the LIBOR Rate Loan
and ending on the date one, two, three or six months thereafter, as selected by
the Borrower in its Notice of Borrowing or Notice of Conversion/Continuation;
provided that:

(a) if any Interest Period pertaining to a LIBOR Rate Loan would otherwise end
on a day which is not a Business Day, that Interest Period shall be extended to
the next succeeding Business Day unless the result of such extension would be to
carry such Interest Period into another calendar month, in which event such
Interest Period shall end on the immediately preceding Business Day;

(b) any Interest Period pertaining to a LIBOR Rate Loan that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period; and

(c) no Interest Period for the Term Loan shall extend beyond the Maturity Date
and no Interest Period for any Revolving Loan or Term Out Revolving Loan shall
extend beyond the Revolving Termination Date.; and

(d) if following the Effective Date, any Interest Period shall be longer than
three months, such Interest Period shall be consented to in writing by the
affected Lender.

“Internet Domain Name” means all right, title and interest (and all related IP
Ancillary Rights) arising under any Requirement of Law in or relating to
internet domain names and associated URL addresses.

“Inventory” means all of the “inventory” (as such term is defined in the UCC) of
the Credit Parties, including, but not limited to, all merchandise, raw
materials, parts, supplies, work-in-process and finished goods intended for
sale, together with all the containers, packing, packaging, shipping and similar
materials related thereto, and including such inventory as is temporarily out of
a Credit Party’s custody or possession, including inventory on the premises of
others and items in transit.

“Inventory Reserves” means such reserves as may be established from time to time
by the Agent, in itsat the direction of the Required Lenders in their Permitted
Discretion, with respect to the saleability of the Eligible Inventory or
Eligible In-Transit Inventory or which reflect such other factors as negatively
affect the value of the Eligible Inventory or Eligible In-Transit Inventory.

 

- 144 -



--------------------------------------------------------------------------------

“IP Ancillary Rights” means, with respect to any Intellectual Property, as
applicable, all foreign counterparts to, and all divisionals, reversions,
continuations, continuations-in-part, reissues, reexaminations, renewals and
extensions of, such Intellectual Property and all income, royalties, proceeds
and Liabilities at any time due or payable or asserted under or with respect to
any of the foregoing or otherwise with respect to such Intellectual Property,
including all rights to sue or recover at law or in equity for any past, present
or future infringement, misappropriation, dilution, violation or other
impairment thereof, and, in each case, all rights to obtain any other IP
Ancillary Right.

“IP License” means all Contractual Obligations (and all related IP Ancillary
Rights), whether written or oral, granting any right, title and interest in or
relating to any Intellectual Property.

“IRS” means the Internal Revenue Service of the United States and any successor
thereto.

“Issue” means, with respect to any Letter of Credit, to issue, extend the
expiration date of, renew (including by failure to object to any automatic
renewal on the last day such objection is permitted), increase the face amount
of, or reduce or eliminate any scheduled decrease in the face amount of, such
Letter of Credit, or to cause any Person to do any of the foregoing. The terms
“Issued” and “Issuance” have correlative meanings.

“Joint Bookrunners” means GE Capital Markets, Inc., CIT Finance LLC and RBS
Citizens, N.A., in their capacity as joint bookrunners hereunder.

“L/C Issuer” means (i) General Electric Capital Corporation and (ii) any Lender
or an Affiliate thereof or a bank or other legally authorized Person, in each
case, reasonably acceptable to Agent, in such Person’s capacity as an Issuer of
Letters of Credit hereunder.

“LC Facility” has the meaning specified in the First Amendment.

“LC Facility Commitment” has the meaning specified in the First Amendment.

“LC Facility Lender” means each Lender with a LC Facility Commitment (or if the
LC Facility Commitments have terminated, who holds Letter of Credit
Obligations).

“L/C Reimbursement Obligation” means, for any Letter of Credit, the obligation
of the Borrower to the L/C Issuer thereofLC Facility Lender(s) that Issued (or
caused the Issuance) of such Letter of Credit or to Agent, as and when matured,
to pay all amounts drawn under such Letter of Credit., together with any taxes,
fees, charges or other costs or expenses incurred by such LC Facility Lender
including, for the avoidance of doubt, any such amounts paid or payable by such
LC Facility Lender pursuant to the L/C Side Letter to the extent not otherwise
paid directly by the Borrower thereunder or for which such LC Facility Lender
previously received reimbursement from the Borrower.

 

- 145 -



--------------------------------------------------------------------------------

“L/C Side Letter” means the Letter of Credit Reimbursement Agreement, dated as
of the Effective Date, among General Retail Holdings L.P.and the Borrower. For
the avoidance of doubt, the L/C Side Letter shall constitute an L/C
Reimbursement Agreement for all purposes of the Credit Agreement.

“Landlord Lien State” means any state in which a landlord’s claim for rent has
priority by operation of any Requirement of Law over the Lien of the Agent in
any of the Collateral, including, without limitation, the states of
Pennsylvania, Virginia and Washington.

“Lending Office” means, with respect to any Lender, the office or offices of
such Lender specified as its “Lending Office” beneath its name on the applicable
signature page hereto, or such other office or offices of such Lender as it may
from time to time notify the Borrower and Agent.

“Letter of Credit” means documentary or standby letters of credit Issued for the
account of the Borrower by L/C Issuerson or after the Effective Date by LC
Facility Lenders, and bankers’ acceptances issued by the Borrower, for which
Agent and Lenders have incurred Letter of Credit Obligations.

“Letter of Credit Obligations” means all outstanding obligations incurred by
Agent and LC Facility Lenders at the request of the Borrower, whether direct or
indirect, contingent or otherwise, due or not due, in connection with the
Issuance of Letters of Credit by L/C Issuers or the purchase of a participation
as set forth in subsection 1.1(c) with respect to any Letter of CreditLC
Facility Lenders. The amount of such Letter of Credit Obligations shall equal
the maximum amount that may be payable by Agent andthe LC Facility Lenders
thereupon or pursuant thereto.

“Liabilities” means all claims, actions, suits, judgments, damages, losses,
liability, obligations, responsibilities, fines, penalties, sanctions, costs,
fees, taxes, commissions, charges, disbursements and expenses (including,
without limitation, those incurred upon any appeal or in connection with the
preparation for and/or response to any subpoena or request for document
production relating thereto), in each case of any kind or nature (including
interest accrued thereon or as a result thereto and fees, charges and
disbursements of financial, legal and other advisors and consultants), whether
joint or several, whether or not indirect, contingent, consequential, actual,
punitive, treble or otherwise.

“LIBOR” means, for each Interest Period, the offered rate per annum for deposits
of Dollars for the applicable Interest Period that appears on Reuters Screen
LIBOR 01Bloomberg Page BBAM1 as of 11:00 A.M. (London, EnglandNew York time) two
(2) Business Days prior to the first day in such Interest Period. If no such
offered rate exists, such rate will be the rate of interest per annum, as
determined by Agent at which deposits of Dollars in immediately available funds
are offered at 11:00 A.M. (London, England time) two (2) Business Days prior to
the first day in such Interest Period by major financial institutions reasonably
satisfactory to Agent in the London interbank market for such Interest Period
for the applicable principal amount on such date of determination.

 

- 146 -



--------------------------------------------------------------------------------

“LIBOR Rate Loan” means a Loan that bears interest based on LIBOR.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or
otherwise), security interest or other security arrangement and any other
preference, priority or preferential arrangement of any kind or nature
whatsoever (including those created by, arising under or evidenced by any
conditional sale contract or other title retention agreement, the interest of a
lessor under a Capital Lease and any synthetic or other financing lease having
substantially the same economic effect as any of the foregoing.

“Liquidation” means the exercise by the Agent, at the direction of the Required
Lenders, of those rights and remedies accorded to the Agent under the Loan
Documents and any Requirement of Law as a creditor of the Credit Parties,
including (after the occurrence and during the continuance of an Event of
Default) the conduct by any or all of the Credit Parties, acting with the
consent of the Agent or Required Lenders, of any public, private or
“Going-Out-Of-Business Sale” or other disposition of Collateral for the purpose
of liquidating the Collateral. Derivatives of the word “Liquidation” (such as
“Liquidate”) are used with like meaning in this Agreement.

“Loan” means any loan made or deemed made by any Lender hereunder.

“Loan Account” means an account maintained by the Agent on its books in the name
of the Borrower which will reflect (i) all Loans and other advances made by the
Lenders to the Borrower or for the Borrower’s account, (ii) all payments made by
the L/C Issuer to the beneficiary of, and pursuant to, a Letter of Credit, fees
and interest that have become payable as herein set forth, and (iii) any and all
other monetary Obligations that have become payable. The Loan Account will be
credited with all amounts received by the Agent from the Borrower or from other
Persons for the Borrower’s account, including all amounts received in the
Agent’s Account from the Blocked Account Banks, and the amounts so credited
shall be applied as set forth in and to the extent required by Sections 1.8 and
1.10(c), as applicable. After the end of each calendar month, the Agent shall
send to the Borrower a statement accounting for the charges (including
interest), loans, advances and other transactions occurring among and between
the Agent, the Lenders and the Borrower during such calendar month. The monthly
statements, absent manifest error, shall be deemed presumptively correct.

“Loan Documents” means this Agreement, the Notes, the Fee Letter, the First
Amendment Fee Letter, the Collateral Documents, the Master Agreement for Standby
Letters of Credit, the Master Agreement for Documentary Letters of Credit, the
Intercreditor Agreement, the Residual Account Side Letter, L/C Side Letter and
all documents delivered to Agent and/or any Lender in connection with any of the
foregoing (but excluding agreements entered into in connection with any
transaction arising out of any Bank Products or Rate Contract).

 

- 147 -



--------------------------------------------------------------------------------

“Margin Stock” means “margin stock” as such term is defined in Regulation T, U
or X of the Federal Reserve Board.

“Material Adverse Effect” means a material adverse change in any of (a) the
condition (financial or otherwise) or business, performance, operations or
Property of the Credit Parties and their Subsidiaries taken as a whole; (b) the
ability of any Credit Party, any Subsidiary of any Credit Party or any other
Person (other than Agent or Lenders) to perform its obligations under any Loan
Document; or (c) the validity or enforceability of any Loan Document or the
rights and remedies of Agent, the Lenders and the other Secured Parties under
any Loan Document.

“Material Contract” means any contract or agreement, the loss of the benefits
under which could reasonably be expected to result in a Material Adverse Effect.

“Maturity Date” means December 10, 2018.

“Minimum Availability Block” means an amount equal to 10% of the sum of (a) 90%
of the net amount of Eligible Credit/Debit Card Receivables at such time, plus
(b) 85% of the net amount of Eligible Trade Receivables at such time, plus
(c) 85% of the net amount of Eligible Wireless Receivables at such time, plus
(d) 87.5% of the Cost of Eligible Inventory (net of Inventory Reserves),
multiplied by the NOLV Factor, plus (e) 87.5% of the Cost of Eligible In-Transit
Inventory (net of Inventory Reserves), multiplied by the NOLV Factor, less
(f) other Reserves.

“Mortgage” means any deed of trust, leasehold deed of trust, mortgage, leasehold
mortgage, deed to secure debt, leasehold deed to secure debt or other document
creating a Lien on Real Estate or any interest in Real Estate.

“Multiemployer Plan” means any multiemployer plan, as defined in Section 3(37)
or 4001(a)(3) of ERISA, as to which any ERISA Affiliate incurs or otherwise has
any obligation or liability, contingent or otherwise.

“National Flood Insurance Program” means the program created by the U.S.
Congress pursuant to the National Flood Insurance Act of 1968 and the Flood
Disaster Protection Act of 1973, as revised by the National Flood Insurance
Reform Act of 1994 and the Flood Insurance Reform Act of 2012, that mandates the
purchase of flood insurance to cover real property improvements located in
Special Flood Hazard Areas in participating communities and provides protection
to property owners through a federal insurance program.

“Net Orderly Liquidation Value” means the cash proceeds of Inventory, which
could be obtained in an orderly liquidation (net of all liquidation expenses,
costs of sale, operating expenses and retrieval and related costs), as
determined pursuant to the most recent third-party appraisal of such Inventory
delivered to Agent by an appraiser reasonably acceptable to Agentthe Required
Lenders; provided that the Agent shall use commercially reasonable efforts to
cause any such independent appraiser to include wireless commissions associated
with the sale of cell phones in its determination of such net orderly
liquidation value.

 

- 148 -



--------------------------------------------------------------------------------

“Net Proceeds” means proceeds in cash, checks or other cash equivalent financial
instruments (including Cash Equivalents) as and when received by the Person
making a Disposition, as well as insurance proceeds and condemnation and similar
awards received on account of an Event of Loss, net of: (a) in the event of a
Disposition (i) the direct costs and expenses relating to such Disposition
excluding amounts payable to the Borrower or any Affiliate of the Borrower,
(ii) sale, use or other taxes paid or payable as a result thereof, and
(iii) amounts required to be applied to repay principal, interest and prepayment
premiums and penalties on Indebtedness secured by a Lien on the asset which is
the subject of such Disposition and (b) in the event of an Event of Loss,
(i) all of the costs and expenses reasonably incurred in connection with the
collection of such proceeds, award or other payments and (ii) any amounts
retained by or paid to parties having superior rights to such proceeds, awards
or other payments.

“NOLV Factor” means, as of the date of the appraisal of Inventory most recently
received by Agent, the quotient of the Net Orderly Liquidation Value of
Inventory divided by the Cost of Inventory, expressed as a percentage. The NOLV
Factor will be increased or reduced promptly upon receipt by Agent of each
updated appraisal.

“Non-Funding Lender” means any Lender that has (a) failed to fund any payments
required to be made by it under the Loan Documents within two (2) Business Days
after any such payment is due (excluding expense and similar reimbursements that
are subject to good faith disputes), (b) given written notice (and Agent has not
received a revocation in writing), to a Borrower, Agent, or any Lender, or the
L/C Issuer or has otherwise publicly announced (and Agent has not received
notice of a public retraction) that such Lender believes it will fail to fund
payments or purchases of participations required to be funded by it under the
Loan Documents or one or more other syndicated credit facilities, (c) failed to
fund, and not cured, loans, participations, advances, or reimbursement
obligations under one or more other syndicated credit facilities, unless subject
to a good faith dispute, or (d) any Person that directly or indirectly controls
such Lender has (i) become subject to a voluntary or involuntary case under the
Bankruptcy Code or any similar bankruptcy laws, (ii) a custodian, conservator,
receiver or similar official appointed for it or any substantial part of such
Person’s assets, or (iii) made a general assignment for the benefit of
creditors, been liquidated, or otherwise been adjudicated as, or determined by
any Governmental Authority having regulatory authority over such Person or its
assets to be, insolvent or bankrupt, and for this clause (d), Agent hasor the
Required Lenders have reasonably determined that such Lender is reasonably
likely to fail to fund any payments required to be made by it under the Loan
Documents.

“Non-U.S. Lender Party” means each of Agent, each Lender, each L/C Issuer, each
SPV and each participant, in each case that is not a United States person as
defined in Section 7701(a)(30) of the Code.

“Note” means any Revolving Note, SwinglineTerm Note or Term Out Revolving Note
and “Notes” means all such Notes.

 

- 149 -



--------------------------------------------------------------------------------

“Notice of Borrowing” means a notice given by the Borrower to Agent pursuant to
Section 1.5, in substantially the form of Exhibit 11.1(c) hereto.

“Obligations” means (a) all Loans (including, without limitation, Overadvances),
L/C Reimbursement Obligations, and other Indebtedness, advances, debts,
liabilities, obligations, covenants and duties owing by any Credit Party to any
Lender, Agent, any L/C Issuer, any Secured Swap Provider or any other Person
required to be indemnified, that arises under any Loan Document or any Secured
Rate Contract, whether or not for the payment of money, whether arising by
reason of an extension of credit, loan, guaranty, indemnification or in any
other manner, whether direct or indirect (including those acquired by
assignment), absolute or contingent, due or to become due, now existing or
hereafter arising and however acquired and (b) all obligations and liabilities
in respect of Bank Products owing by any Credit Party or any of its Subsidiaries
to any Bank Product Provider, now existing or hereafter arising and however
acquired, whether or not for the payment of money, whether arising by reason of
an extension of credit, loan, guaranty, indemnification or in any other manner,
whether direct or indirect (including those acquired by assignment), absolute or
contingent, due or to become due.

“Open Domestic Stores” means the open Stores of the Credit Parties that are
located in the United States (excluding Puerto Rico, the U.S. Virgin Islands and
any other territory or possession thereof).

“Ordinary Course of Business” means, in respect of any transaction involving any
Person, the ordinary course of such Person’s business, as conducted by any such
Person in accordance with past practice or normal retail business practices and
undertaken by such Person in good faith and not for purposes of evading any
covenant or restriction in any Loan Document.

“Organization Documents” means, (a) for any corporation, the certificate or
articles of incorporation, the bylaws, any certificate of determination or
instrument relating to the rights of preferred shareholders of such corporation
and any shareholder rights agreement, (b) for any partnership, the partnership
agreement and, if applicable, certificate of limited partnership, (c) for any
limited liability company, the operating agreement and articles or certificate
of formation or (d) any other document setting forth the manner of election or
duties of the officers, directors, managers or other similar persons, or the
designation, amount or relative rights, limitations and preference of the Stock
of a Person.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

- 150 -



--------------------------------------------------------------------------------

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 9.22).

“Overadvances” means, as of any date of determination, an amount equal to the
sum of (a) the aggregate principal amount of Revolving Loans and Swing Loans
outstanding plus outstanding Letter of Credit Obligations plus the aggregate
principal amount of outstanding Term Out Revolving Loans minus (b) the Revolving
Borrowing Base set forth in the most recent Borrowing Base Certificate delivered
to Agent.

“Patents” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to letters patent
and applications therefor.

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, P.L.
107-56.

“Payment Conditions” means, at the time of determination with respect to a
Specified Payment, that (a) no Default or Event of Default then exists or would
arise as a result of the entering into such transaction or the making of such
payment (other than, for purposes solely of Section 5.20(e), any Default or
Event of Default under Section 7.1(c)(iii) or, in the event of any Permitted
Refinancing or Other Permitted Refinancing hereunder, Section 7.1(e)(i)),
(b) the Pro Forma Availability Condition shall have been satisfied after giving
effect to such Specified Payment, and (c) after giving effect to such Specified
Payment, the Consolidated Fixed Charge Coverage Ratio, on a Pro Forma Basis for
the four Fiscal Quarters most recently preceding such transaction or payment
(provided that, if any such transaction or payment is to be consummated within
thirty (30) days after the end of any Fiscal Quarter, such calculation shall be
made with respect to the four Fiscal Quarters most recently preceding such
transaction or payment for which financial statements have been required to be
delivered pursuant to subsections 4.1(a) and (b)), is equal to or greater than
1.00:1.00. In accordance with subsection 4.2(k), at least five (5) Business Days
prior to the making of any Specified Payment, the Credit Parties shall deliver
to the Agent evidence reasonably satisfactory to the Agent and the Required
Lenders that the conditions contained in clauses (b) and (c) have been
satisfied; provided, however that the Credit Parties shall not be required to
comply with the conditions set forth in clauses (b) and (c) to the extent
(i) such Specified Payment is made with cash on hand of the Credit Parties and
not from any proceeds of any Borrowing and (ii) the Borrower shall demonstrate,
in a manner reasonably acceptable to the Agent and the Required Lenders, that
Availability as of the date of such Specified Payment and the projected Average
Daily Availability Percentage at the end of each Fiscal Month during the
immediately succeeding six (6) Fiscal Month period (calculated on a Pro Forma
Basis), shall not be less than seventy-five percent (75%) of the Revolving
Borrowing Base.

 

- 151 -



--------------------------------------------------------------------------------

“PBGC” means the United States Pension Benefit Guaranty Corporation and any
successor thereto.

“Permits” means, with respect to any Person, any permit, approval,
authorization, license, registration, certificate, concession, grant, franchise,
variance or permission from, and any other Contractual Obligations with, any
Governmental Authority, in each case whether or not having the force of law and
applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject.

“Permitted Acquisition” means any Acquisition by (i) a Credit Party of
substantially all of the assets of a Target, which assets are located in the
United States or (ii) a Credit Party of 100% of the Stock and Stock Equivalents
of a Target organized under the laws of any State in the United States or the
District of Columbia, in each case, to the extent that each of the following
conditions shall have been satisfied:

(a) to the extent the Acquisition will be financed in whole or in part with the
proceeds of any Loan, the conditions set forth in Section 2.2 shall have been
satisfied;

(b) the Borrower shall have notified Agent and Lenders of such proposed
Acquisition at least fifteen (15) days prior to the consummation thereof and
furnished to Agent and Lenders at least five (5) days prior to the consummation
thereof (1) an executed term sheet and/or letter of intent (setting forth in
reasonable detail the terms and conditions of such Acquisition) (if any) or
summary of the transaction and, at the request of Agent or the Required Lenders,
such other information and documents that Agent or the Required Lenders may
request, including, without limitation, executed counterparts of the respective
agreements, documents or instruments pursuant to which such Acquisition is to be
consummated (including, without limitation, any related management, non-compete,
employment, option or other material agreements), any schedules to such
agreements, documents or instruments and all other material ancillary
agreements, instruments and documents to be executed or delivered in connection
therewith, (2) pro forma financial statements of Borrower and its Subsidiaries
after giving effect to the consummation of such Acquisition and (3) copies of
such other agreements, instruments and other documents as Agent or the Required
Lenders reasonably shall request;

(c) the Borrower and its Subsidiaries (including any new Subsidiary) shall
execute and deliver the agreements, instruments and other documents required by
Section 4.13 and Agent shall have received, for the benefit of the Secured
Parties, a collateral assignment of the seller’s representations, warranties and
indemnities to the Borrower or any of its Subsidiaries under the acquisition
documents;

(d) such Acquisition shall not be hostile and shall have been approved by the
board of directors (or other similar body) and/or the stockholders or other
equityholders of the Target;

(e) the Borrower shall have satisfied the Payment Conditions;

 

- 152 -



--------------------------------------------------------------------------------

(f) the Target has Pro Forma EBITDA, subject to pro forma adjustments acceptable
to Agentthe Required Lenders, for the most recent four quarters prior to the
acquisition date for which financial statements are available, greater than
zero; and

(g) the total consideration paid or payable (including, without limitation, all
transaction costs, Indebtedness incurred, assumed and/or reflected on a
consolidated balance sheet of the Credit Parties and their Subsidiaries after
giving effect to such Acquisition and the maximum amount of all deferred
payments (including earnouts)) for all such Acquisitions shall not exceed
$10,000,000 in the aggregate.

Notwithstanding the foregoing, no Eligible Credit/Debit Card Receivables,
Eligible Trade Receivables, Eligible Wireless Receivables, Eligible Inventory or
Eligible In-Transit Inventory acquired by a Credit Party in a Permitted
Acquisition shall be included in the Revolving Borrowing Base and Term Loan
Borrowing Base until a field examination (and, if required by Agentthe Required
Lenders, an Inventory appraisal) with respect thereto has been completed to the
satisfaction of Agentthe Required Lenders, including the establishment of
Reserves required in Agent’sRequired Lenders’ Permitted Discretion; provided
that field examinations and appraisals in connection with Permitted Acquisitions
shall not count against the limited number of field examinations or appraisals
for which expense reimbursement may be sought.

“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable judgment.

“Permitted Refinancing” means Indebtedness constituting a refinancing or
extension of Indebtedness that (a) has an aggregate outstanding principal amount
(or accreted value, if applicable) not greater than the aggregate principal
amount of the Indebtedness being refinanced or extended, except by an amount
equal to unpaid accrued interest and premium thereon and fees and expenses
reasonably incurred in connection therewith and by an amount equal to any
existing commitments unutilized thereunder, (b) has a weighted average maturity
(measured as of the date of such refinancing or extension) and maturity no
shorter than that of the Indebtedness being refinanced or extended, (c) is not
entered into as part of a sale leaseback transaction, (d) is not secured by a
Lien on any assets other than the collateral securing the Indebtedness being
refinanced or extended, (e) the obligors of which are the same as the obligors
of the Indebtedness being refinanced or extended and (f) is otherwise on terms
no less favorable to the Credit Parties and their Subsidiaries, taken as a
whole, than those of the Indebtedness being refinanced or extended.

“Person” means any individual, partnership, corporation (including a business
trust and a public benefit corporation), joint stock company, estate,
association, firm, enterprise, trust, limited liability company, unincorporated
association, joint venture and any other entity or Governmental Authority.

“Pledged Collateral” has the meaning specified in the Guaranty and Security
Agreement and shall include any other Collateral required to be delivered to
Agent pursuant to the terms of any Collateral Document.

 

- 153 -



--------------------------------------------------------------------------------

“Prior Indebtedness” means the Indebtedness and obligations specified in
Schedule 11.1 hereto.

“Prior Lender” means each lender and agent party to any agreement governing
Prior Indebtedness.

“Private Label Credit/Debit Card” means a credit card or debit card, other than
one issued by a major credit card or debit card issuer, that bears any
trademarks and/or logos of the Borrower or its Subsidiaries and is issued by a
third party which takes the credit risk as to customers on a full recourse basis
and makes payments to the Borrower or its Subsidiaries in a manner similar to
other major credit card or debit card issuers and where any indebtedness owed by
the Borrower or its Subsidiaries to such third party is on an unsecured basis.

“Pro Forma Availability” means, for any date of calculation, Availability as of
the date of any Specified Payment and the projected Availability at the end of
each Fiscal Month during the immediately succeeding six (6) Fiscal Month period.

“Pro Forma Availability Condition” means, for any date of calculation with
respect to any Specified Payment, the Pro Forma Availability following, and
after giving effect to, such Specified Payment, shall be equal to or greater
than thirty percent (30%) of the Revolving Borrowing Base.

“Pro Forma Basis”, “Pro Forma Compliance” and “Pro Forma Effect” means, in
connection with determining compliance with any test or covenant hereunder,
calculating such test or covenant as if all Specified Transactions and all of
the following transactions in connection with such Specified Transaction
occurred as of the first day of the applicable period of measurement in such
test or covenant: (a) income statement items (whether positive or negative)
attributable to the property or Person subject to such Specified Transaction
shall be (i) excluded, in the case of a Disposition of all or substantially all
common capital Stock in or assets of any Subsidiary of the Borrower or any
division, business unit, line of business or facility used for operations of the
Borrower or any of its Subsidiaries, and (ii) included, in the case of a
Permitted Acquisition or Investment described in the definition of “Specified
Transaction”, (b) any retirement of Indebtedness of the Borrower or its
Subsidiaries, and (c) any Indebtedness incurred or assumed by the Borrower or
any of its Subsidiaries in connection therewith and if such Indebtedness has a
floating or formula rate, shall have an implied rate of interest for the
applicable period for purposes of this definition determined by utilizing the
rate which is or would be in effect with respect to such Indebtedness as at the
relevant date of determination.

“Pro Forma EBITDA” means, with respect to any Target, Consolidated EBITDA for
such Target for the most recent twelve (12) Fiscal Month period for which
financial statements are available at the time of determination thereof,
adjusted by verifiable expense reductions, including excess owner compensation,
if any, which are expected to be realized, in each case calculated by the
Borrower and approved by Agent andthe Required Lenders.

 

- 154 -



--------------------------------------------------------------------------------

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, and whether tangible or intangible.

“Rate Contracts” means swap agreements (as such term is defined in Section 101
of the Bankruptcy Code) and any other agreements or arrangements designed to
provide protection against fluctuations in interest or currency exchange rates.

“Real Estate” means any real estate owned, leased, subleased or otherwise
operated or occupied by any Credit Party or any Subsidiary of any Credit Party.

“Recapitalization Agreement” has the meaning specified in the First Amendment.

“Recapitalization Steps” means each of the following pursuant to and as
described in the Recapitalization Agreement: (i) the adoption of an Interim
Operating Plan (as defined in the Recapitalization Agreement); (ii) the entry by
the Borrower or a Credit Party of agreements and/or amendments to existing
agreements with third-party suppliers in accordance with Section 7.6of the
Recapitalization Agreement, including any deemed satisfaction with Section 7.6
as provided for therein, (iii) the completion of the Rights Offering (as defined
in the Recapitalization Agreement) and (iv) the Borrower making appropriate
arrangements to ensure that the composition of the board of directors is as set
forth in the first sentence of Section 5.7(a) of the Recapitalization Agreement.

“Recipient” means Agent, or any Lender, or any L/C Issuer, as applicable.

“Related Persons” means, with respect to any Person, each Affiliate of such
Person and each director, officer, employee, agent, trustee, representative,
attorney, accountant and each insurance, environmental, legal, financial and
other advisor (including those retained in connection with the satisfaction or
attempted satisfaction of any condition set forth in Article II) and other
consultants and agents of or to such Person or any of its Affiliates.

“Releases” means any release, threatened release, spill, emission, leaking,
pumping, pouring, emitting, emptying, escape, injection, deposit, disposal,
discharge, dispersal, dumping, leaching or migration of Hazardous Material into
or through the environment.

“Remedial Action” means all actions required to (a) clean up, remove, treat or
in any other way address any Hazardous Material in the indoor or outdoor
environment, (b) prevent or minimize any Release so that a Hazardous Material
does not migrate or endanger or threaten to endanger public health or welfare or
the indoor or outdoor environment or (c) perform pre remedial studies and
investigations and post-remedial monitoring and care with respect to any
Hazardous Material.

“Rent Reserve” means, as of any date of determination, (a) in the case of
Inventory located at a leased premise in a Landlord Lien State, a reserve at
least equal to two months’ rent payable with respect to such premise, unless the
Agent has received an executed Collateral Access Agreement with respect thereto
and (b) in the case of Inventory located at a headquarter location, distribution
center or warehouse that is not located in a Landlord Lien State, a reserve at
least equal to two months’ rent payable with respect to such premise, unless the
Agent has received an executed Collateral Access Agreement with respect thereto.

 

- 155 -



--------------------------------------------------------------------------------

“Required LC Facility Lenders” means at any time (a) Lenders then holding more
than fifty percent (50%) of the sum of the Aggregate LC Facility Commitments
then in effect; or (b) if the Aggregate LC Facility Commitments have terminated,
Lenders then holding more than fifty percent (50%) of the sum of the aggregate
outstanding amount of Letter of Credit Obligations and L/C Reimbursement
Obligations.

“Required Lenders” means at any time (a) Lenders then holding more than fifty
percent (50%) of the sum of the Aggregate Revolving Loan Commitment then in
effect plus the aggregate unpaid principal balance of the Term Loan then
outstanding, or (b) if the Aggregate Effective Date Revolving LoanCommitments
and the Aggregate LC Facility Commitments have terminated, Lenders then holding
more than fifty percent (50%) of the sum of the aggregate unpaid principal
amount of Loans (other than Swing Loans) then outstanding, and outstanding
Letter of Credit Obligations, amounts of participations in Swing Loans and the
principal amount of unparticipated portions of Swing Loans; provided that, with
respect to clauses (a) and (b), if GE Capital and its Affiliates are included as
“Required Lenders”, at least two other unaffiliated Lenders shall be required;
provided further, that, in no event shall the approval of Lenders holding more
than sixty-six and two-thirds (66 2/3%) of the sum of the aggregate unpaid
principal amount of Loans (other than Swing Loans) then outstanding, outstanding
Letter of Credit Obligations, amounts of participations in Swing Loans and the
principal amount of unparticipated portions of Swing Loans be required to
approve (on behalf of all Lenders) a plan of reorganization of any Credit Party
in an Insolvency Proceeding..

“Required Revolving Lenders” means at any time (a) Lenders then holding at more
than fifty percent (50%) of the sum of the Aggregate Effective Date Revolving
Loan Commitments then in effect; provided, if GE Capital and its Affiliates are
included as “Required Lenders”, at least two other unaffiliated Lenders shall be
required; or (b) if the Aggregate Effective Date Revolving Loan Commitments have
terminated, Lenders then holding more than fifty percent (50%) of the sum of the
aggregate outstanding amount of Revolving Loans, outstanding Letter of Credit
Obligations, amounts of participations in Swing Loans and the principal amount
of unparticipated portions of Swing Loans; provided, if GE Capital and its
Affiliates are included as “Required Revolving Lenders”, at least two other
unaffiliated Lenders shall be required; provided further, that, in no event
shall the approval of Lenders holding more than sixty-six and two-thirds (66
2/3%) of the sum of the aggregate unpaid principal amount of Loans (other than
Swing Loans) then outstanding, outstanding Letter of Credit Obligations, amounts
of participations in Swing Loans and the principal amount of unparticipated
portions of Swing Loans be required to approve (on behalf of all Lenders) a plan
of reorganization of any Credit Party in an Insolvency Proceeding..

 

- 156 -



--------------------------------------------------------------------------------

“Required Term Out Lenders” means at any time Lenders then holding more than the
Applicable Percentage of the aggregate unpaid principal amount of Term Out
Revolving Loans then outstanding. For purposes of this definition, “Applicable
Percentage” shall mean (x) with respect to voting with respect to amendments,
modifications, terminations, supplements or waivers under the Credit Agreement
and the other Loan Documents, 75%, and (y) with respect to voting in favor of
any affirmative actions to be taken voluntarily by the Required Term Out Lenders
(or any subset of them), including without limitation the making of any
revocation under subsection 1.1(b)(v), 50%.

“Requirement of Law” means with respect to any Person, the common law and any
federal, state, local, foreign, multinational or international laws, statutes,
codes, treaties, standards, rules and regulations, guidelines, ordinances,
orders, judgments, writs, injunctions, decrees (including administrative or
judicial precedents or authorities) and the interpretation or administration
thereof by, and other determinations, directives, requirements or requests of,
any Governmental Authority, in each case whether or not having the force of law
and that are applicable to or binding upon such Person or any of its Property or
to which such Person or any of its Property is subject.

“Reserves” means, with respect to the Revolving Borrowing Base, (a) reserves
established or modified by Agent, at the direction of the Required Lenders, from
time to time against Eligible Credit/Debit Card Receivables, Eligible Trade
Receivables, Eligible Wireless Receivables, Eligible Inventory and Eligible
In-Transit Inventory pursuant to the definitions of each such term,
(b) Inventory Reserves, (c) Consignment Reserves, (d) Customer Credit Liability
Reserves, (e) Dilution Reserves, (f) Dilution Wireless Reserves, (g) Rent
Reserves, (h) Ad Valorem Reserves, (i) Shipping Reserves and (j) subject to
Section 5 of the First Amendment, such other reserves against Eligible
Credit/Debit Card Receivables, Eligible Trade Receivables, Eligible Wireless
Receivables, Eligible Inventory, Eligible In-Transit Inventory or excess
Availability that Agent may, in itsat the direction of the Required Lenders in
their Permitted Discretion, establish or modifyestablishes or modifies from time
to time.

“Residual Account Side Letter” shall mean that certain side letter agreement,
dated as of the date hereof entitled “Residual Account Side Letter” by and among
the Agent, the SCP Agent and the Borrower.

“Residual Accounts” has the meaning set forth in the Residual Account Side
Letter.

“Responsible Officer” means the chief executive officer or the president of the
Borrower or any other officer having substantially the same authority and
responsibility; or, with respect to compliance with Availability covenants or
delivery of financial information, the chief financial officer or the treasurer
of the Borrower or any other officer having substantially the same authority and
responsibility.

“Revolving Borrowing Base” means, as of any date of determination by Agent, at
the direction of the Revolving Lenders, from time to time, an amount equal to
the lesser of (x) the Aggregate Revolving Loan Commitment then in effect and
(y) the sum at such time of:

 

- 157 -



--------------------------------------------------------------------------------

(a) 90% of the net amount of Eligible Credit/Debit Card Receivables at such
time;

(b) 85% of the net amount of Eligible Trade Receivables at such time; and

(c) 85% of the net amount of Eligible Wireless Receivables at such time;

(d) 87.5% of the Cost of Eligible Inventory (net of Inventory Reserves),
multiplied by the NOLV Factor; and

(e) 87.5% of the Cost of Eligible In-Transit Inventory (net of Inventory
Reserves), multiplied by the NOLV Factor;

in each case less, without duplication, (i) Availability Reserves,
(ii) Reserves, (iii) the Minimum Availability Block and (iv) the Springing
Block.

“Revolving Lender” means each Lender with aan Effective Date Revolving Loan
Commitment (or if the Effective Date Revolving Loan Commitments have terminated,
who hold Revolving Loans or participations in Swing Loans.)

“Revolving Loan Commitment” means with respect to any Lender, the sum of such
Lender’s Effective Date Revolving Commitments then in effect, such Lender’s LC
Facility Commitments then in effect and such Lender’s outstanding Term Out
Revolving Loans.

“Revolving Note” means a promissory note of the Borrower payable to a Lender in
substantially the form of Exhibit 11.1(d) hereto, evidencing Indebtedness of the
Borrower under the Effective Date Revolving Loan Commitment of such Lender.

“Revolving Termination Date” means the earlier to occur of: (a) December 10,
2018; and (b) the date on which the Aggregate Revolving Loan Commitment shall
terminate in accordance with the provisions of this Agreement.

“SCP Agent” has the meaning set forth in the Intercreditor Agreement.

“SCP Credit Agreement” means that certain Credit Agreement, dated as of the
Closing Date, among the Credit Parties, the lenders from time to time party
thereto and the SCP Agent, as amended, modified, supplemented or restated from
time to time in accordance with the terms of the Intercreditor Agreement.

“SCP Inventory Sale Reserve” means a reserve imposed by the Agent from time to
time based upon the aggregate number of Open Domestic Stores of the Credit
Parties at such time. On the Closing Date, the SCP Inventory Sale Reserve shall
be set at $0 and be increased initially on the date that the number of Open
Domestic Stores falls below the SCP Inventory Sale Reserve Baseline. Thereafter,
the SCP Inventory Sale Reserve shall equal (i) at any time that the number of
Open Domestic Stores is equal to or greater than

 

- 158 -



--------------------------------------------------------------------------------

the SCP Inventory Sale Reserve Baseline, $0 and (ii) at all other times, $15,000
multiplied by the difference between the SCP Inventory Sale Reserve Baseline and
the number of Open Domestic Stores at such time. The “SCP Inventory Sale
Reserve” shall be determined (or adjusted) by the Borrower in a Borrowing Base
Certificate or by the SCP Agent pursuant to a SCP Inventory Sale Reserve
Correction Notice delivered to the Agent pursuant to Section 9.26 and the
Intercreditor Agreement. The SCP Inventory Sale Reserve shall never be less than
$0. The SCP Inventory Sale Reserve shall be determined by the Borrower or the
SCP Agent, as applicable, at the end of each Fiscal Month; provided however,
that if at any time during any month the number of Open Domestic Stores shall
decrease by twenty-five (25) or more since the most recent calculation of the
SCP Inventory Sale Reserve, the SCP Inventory Sale Reserve shall also be
determined by the Borrower or the SCP Agent, as applicable, at such time giving
effect to such decrease.

“SCP Inventory Sale Reserve Baseline” means 4,278.

“SCP Lender” has the meaning set forth in the Intercreditor Agreement.

“SCP Loan Documents” has the meaning set forth in the Intercreditor Agreement.

“SCP Obligations” has the meaning set forth in the Intercreditor Agreement.

“SCP Priority Collateral” has the meaning set forth in the Intercreditor
Agreement.

“SCP Term Loan” means the term loan made pursuant to the SCP Credit Agreement in
a principal amount not to exceed $250,000,000, together with all overadvances
made thereunder in a principal amount not to exceed $12,500,000.

“Secured Parties” means Agent, each Lender, each L/C Issuer, each other
Indemnitee and each other holder of any Obligation of a Credit Party, including
each Secured Swap Provider and each Bank Product Provider holding Bank Product
Obligations that is the Agent, a Lender or an Affiliate of a Lender (or a Person
who was the Agent, a Lender or an Affiliate of a Lender at the time of entering
into such Bank Product); provided, that, (i) as to any Bank Product Provider,
only to the extent of the Bank Product Obligations owing to such Bank Product
Provider and (ii) such parties are sometimes referred to herein individually as
a “Secured Party”.

“Secured Rate Contract” means any Rate Contract between a Credit Party and the
counterparty thereto, which (i) has been provided or arranged by GE Capital or
an Affiliate of GE Capital, or (ii) has been provided or arranged by a Lender or
an Affiliate of a Lender (or a Person who was a Lender or an Affiliate of a
Lender at the time of execution and delivery of a Rate Contract) and which Agent
has acknowledged in writing constitutes a “Secured Rate Contract” hereunder.

“Secured Swap Provider” means (i) a Lender or an Affiliate of a Lender (or a
Person who was a Lender or an Affiliate of a Lender at the time of execution and
delivery of a Rate Contract) who has entered into a Secured Rate Contract with a
Credit Party, or (ii) a Person with whom a Credit Party has entered into a
Secured Rate Contract provided or arranged by GE Capital or an Affiliate of GE
Capital, and any assignee thereof.

 

- 159 -



--------------------------------------------------------------------------------

“Shipping Reserves” means, as of any date of determination, a reserve
established by Agent, at the direction of the Required Lenders, with respect to
Eligible In-Transit Inventory in an amount equal to 12.6% (which percentage may
be adjusted based on findings in the most recent field examination obtained by
Agent hereunder or at any other time in Agent’sthe Required Lenders’ Permitted
Discretion) of the Cost of the Eligible In-Transit Inventory as of such date of
determination plus the amount of any unpaid balances owed to any freight
carrier, freight forwarder, customs broker, none-vessel owning common carrier,
shipping company or other relevant person in possession of such Inventory, which
reserve relates to the Credit Parties’ liabilities for shipping charges
(including, without limitation, “freight-in” charges or other similar charges,
costs and expenses) and customs duties.

“Software” means (a) all computer programs, including source code and object
code versions, (b) all data, databases and compilations of data, whether machine
readable or otherwise, and (c) all documentation, training materials and
configurations related to any of the foregoing.

“Solvent” means, with respect to any Person as of any date of determination,
that, as of such date, (a) the value of the assets of such Person (both at fair
value and present fair saleable value) is greater than the total amount of
liabilities (including contingent and unliquidated liabilities) of such Person,
(b) such Person is able to pay all liabilities of such Person as such
liabilities mature and (c) such Person does not have unreasonably small capital.
In computing the amount of contingent or unliquidated liabilities at any time,
such liabilities shall be computed at the amount that, in light of all the facts
and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.

“Special Flood Hazard Area” means an area that FEMA’s current flood maps
indicate has at least a one percent (1%) chance of a flood equal to or exceeding
the base flood elevation (a 100-year flood) in any given year.

“Specified Payment” means any Permitted Acquisition or Permitted Investment, in
each case, where such event is subject to satisfaction of the Payment Conditions
or any component thereof, pursuant to the terms of this Agreement.

“Specified Transaction” means, with respect to any period, any Investment,
Disposition of all or substantially all of the common capital Stock in or assets
of any Subsidiary of the Borrower or any division, business unit, line of
business or facility used for the operations of the Borrower or any of its
Subsidiaries, incurrence or repayment of Indebtedness, the making of any
Restricted Payment, or any asset classified as discontinued operations by the
Borrower or any Subsidiary that by the terms of this Agreement requires “Pro
Forma Compliance” with a test or covenant hereunder or requires such test or
covenant to be tested on a “Pro Forma Basis.”

 

- 160 -



--------------------------------------------------------------------------------

“Specified Wireless Provider” means each of Sprint Nextel Corporation (and/or
Sprint Solutions Inc.), AT&T Inc. (and/or AT&T Mobility LLC), Cellco Partnership
d/b/a Verizon Wireless and other service providers (both postpaid and no
contract prepaid providers) in the wireless telephone industry reasonably
approved by the Agent.

“Springing Block” means $35,000,000; provided, that such amount shall be $0
unless (a) an Event of Default has occurred and is continuing or
(b) Availability is less than $150,000,000.

“SPV” means any special purpose funding vehicle identified as such in a writing
by any Lender to Agent.

“Stock” means all shares of capital stock (whether denominated as common stock
or preferred stock), equity interests, beneficial, partnership or membership
interests, joint venture interests, participations or other ownership or profit
interests in or equivalents (regardless of how designated) of or in a Person
(other than an individual), whether voting or non-voting.

“Stock Equivalents” means all securities convertible into or exchangeable for
Stock or any other Stock Equivalent and all warrants, options or other rights to
purchase, subscribe for or otherwise acquire any Stock or any other Stock
Equivalent, whether or not presently convertible, exchangeable or exercisable.

“Store” means any retail store (which includes any real property, fixtures,
equipment, inventory and other property related thereto), operated, or to be
operated, by any Credit Party.

“Subordinated Indebtedness” means Indebtedness of any Credit Party or any
Subsidiary of any Credit Party which is subordinated to the Obligations as to
right and time of payment and as to other rights and remedies thereunder and
having such other terms as are, in each case, reasonably satisfactory to Agent
including, without limitation, Indebtedness incurred in connection with
Permitted Acquisitions.

“Subordinated Indebtedness Documents” means any note agreement, note purchase
agreement, credit agreement, notes or other agreements, certificates and
documents related to Subordinated Indebtedness.

“Subordination Agreement” means any Subordination Agreement by and among Agent,
the Credit Parties and any holders of Subordinated Indebtedness, in form and
substance satisfactory to the Agent.

“Subsidiary” means, with respect to any Person, any corporation, partnership,
joint venture, limited liability company, association or other entity, the
management of which is, directly or indirectly, controlled by, or of which an
aggregate of more than fifty percent (50%) of the voting Stock is, at the time,
owned or controlled directly or indirectly by, such Person or one or more
Subsidiaries of such Person.

“Swingline Commitment” means $50,000,000.

 

- 161 -



--------------------------------------------------------------------------------

“Swingline Lender” means, each in its capacity as Swingline Lender hereunder, GE
Capital or, upon the resignation of GE Capital as Agent hereunder, any Lender
(or Affiliate or Approved Fund of any Lender) that agrees, with the approval of
Agent (or, if there is no such successor Agent, the Required Lenders) and the
Borrower, to act as the Swingline Lender hereunder.

“Swingline Note” means a promissory note of the Borrower payable to the
Swingline Lender, in substantially the form of Exhibit 11.1(e) hereto,
evidencing the Indebtedness of the Borrower to the Swingline Lender resulting
from the Swing Loans made to the Borrower by the Swingline Lender.

“Target” means any Person or business unit or asset group of any Person acquired
or proposed to be acquired in an Acquisition.

“Tax Affiliate” means, (a) the Borrower and its Subsidiaries and (b) any
Affiliate of the Borrower with which the Borrower files or is eligible to file
Consolidated, combined or unitary tax returns.

“Tax Proceeding” means any audit, examination, investigation, action, suit,
claim, assessment, appeal, or other administrative or judicial proceeding
relating to Taxes of any Tax Affiliate.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Taxing Authority” means the IRS or any other Governmental Authority responsible
for the imposition, administration or collection of any Taxes.

“Term Lender” means each Lender with a Term Loan Commitment (or after the Term
Loan has been funded, each Lender with a portion of the outstanding Term Loan).

“Term Loan Borrowing Base” means, as of any date of determination by Agent, at
the direction of the Required Lenders, from time to time, an amount equal to the
lesser of (x) $50,000,000 and (y) the sum at such time of:

(a) 10% of the net amount of Eligible Credit/Debit Card Receivables at such
time;

(b) 10% of the net amount of Eligible Trade Receivables at such time;

(c) 10% of the net amount of Eligible Wireless Receivables at such time;

(d) 7.5% of the Cost of Eligible Inventory, multiplied by the NOLV Factor; and

(e) 7.5% of the Cost of Eligible In-Transit Inventory, multiplied by the NOLV
Factor.

 

- 162 -



--------------------------------------------------------------------------------

“Term Loan Reserve” means, if at any time the outstanding principal amount of
the Term Loan exceeds the Term Loan Borrowing Base, a reserve in an amount equal
to the positive difference between such outstanding principal amount of the Term
Loan and the Term Loan Borrowing Base at such time, until such shortfall is
eliminated.

“Term Note” means a promissory note of the Borrower payable to a Lender, in
substantially the form of Exhibit 11.1(f) hereto, evidencing the Indebtedness of
the Borrower to such Lender resulting from the Term Loan made to the Borrower by
such Lender or its predecessor(s).

“Term Out Lender” means (i) until the Term Out Revolving Loans have been funded
or converted, such term as defined in the First Amendment and (ii) thereafter,
each Lender with a portion of the outstanding Term Out Revolving Loans.

“Term Out Revolving Loans” has the meaning specified in the First Amendment.

“Term Out Revolving Note” means a promissory note of the Borrower payable to a
Term Out Lender, in substantially the form of Exhibit 11.1(i) hereto, evidencing
the Indebtedness of the Borrower to such Lender resulting from the Term Out
Revolving Loan made to the Borrower by such Lender or its predecessor(s).

“Title IV Plan” means a pension plan subject to Title IV of ERISA, other than a
Multiemployer Plan, to which any ERISA Affiliate incurs or otherwise has any
obligation or liability, contingent or otherwise.

“Total Liquidity” means the sum of (a) Availability plus (b) cash of the Credit
Parties reflected in their most recent financial statements.

“Trade Secrets” means all right, title and interest (and all related IP
Ancillary Rights) arising under any Requirement of Law in or relating to trade
secrets.

“Trademark” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to trademarks, trade
names, corporate names, company names, business names, fictitious business
names, trade styles, service marks, logos and other source or business
identifiers and, in each case, all goodwill associated therewith, all
registrations and recordations thereof and all applications in connection
therewith.

“UCC” means the Uniform Commercial Code of any applicable jurisdiction and, if
the applicable jurisdiction shall not have any Uniform Commercial Code, the
Uniform Commercial Code as in effect from time to time in the State of New York.

“United States” and “U.S.” each means the United States of America.

 

- 163 -



--------------------------------------------------------------------------------

“U.S. Lender Party” means each of Agent, each Lender, each L/C Issuer, each SPV
and each participant, in each case that is a United States person as defined in
Section 7701(a)(30) of the Code.

“Wholly-Owned Subsidiary” of a Person means any Subsidiary of such Person, all
of the Stock and Stock Equivalents of which (other than directors’ qualifying
shares required by law) are owned by such Person, either directly or through one
or more Wholly-Owned Subsidiaries of such Person.

“Wireless Carrier Contract” means any contract between a Credit Party and a
Specified Wireless Provider.

11.2 Other Interpretive Provisions.

(a) Defined Terms. Unless otherwise specified herein or therein, all terms
defined in this Agreement or in any other Loan Document shall have the defined
meanings when used in any certificate or other document made or delivered
pursuant hereto. The meanings of defined terms shall be equally applicable to
the singular and plural forms of the defined terms. Terms (including
uncapitalized terms) not otherwise defined herein and that are defined in the
UCC shall have the meanings therein described.

(b) The Agreement. The words “hereof”, “herein”, “hereunder” and words of
similar import when used in this Agreement or any other Loan Document shall
refer to this Agreement or such other Loan Document as a whole and not to any
particular provision of this Agreement or such other Loan Document; and
subsection, section, schedule and exhibit references are to this Agreement or
such other Loan Documents unless otherwise specified.

(c) Certain Common Terms. The term “documents” includes any and all instruments,
documents, agreements, certificates, indentures, notices and other writings,
however evidenced. The term “including” is not limiting and means “including
without limitation.”

(d) Performance; Time. Whenever any performance obligation hereunder or under
any other Loan Document (other than a payment obligation) shall be stated to be
due or required to be satisfied on a day other than a Business Day, such
performance shall be made or satisfied on the next succeeding Business Day. For
the avoidance of doubt, the initial payments of interest and fees relating to
the Obligations (other than amounts due on the Closing Date) shall be due and
paid on the first day of the first month or quarter, as applicable, following
the entry of the Obligations onto the operations systems of Agent, but in no
event later than the first day of the second month or quarter, as applicable,
following the Closing Date. In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including”; the words “to” and “until” each mean “to but excluding”, and the
word “through” means “to and including.” If any provision of this Agreement or
any other Loan Document refers to any action taken or to be taken by any Person,
or which such Person is prohibited from taking, such provision shall be
interpreted to encompass any and all means, direct or indirect, of taking, or
not taking, such action.

 

- 164 -



--------------------------------------------------------------------------------

(e) Contracts. Unless otherwise expressly provided herein or in any other Loan
Document, references to agreements and other contractual instruments, including
this Agreement and the other Loan Documents, shall be deemed to include all
subsequent amendments, thereto, restatements and substitutions thereof and other
modifications and supplements thereto which are in effect from time to time, but
only to the extent such amendments and other modifications are not prohibited by
the terms of any Loan Document.

(f) Laws. References to any statute or regulation may be made by using either
the common or public name thereof or a specific cite reference and are to be
construed as including all statutory and regulatory provisions related thereto
or consolidating, amending, replacing, supplementing or interpreting the statute
or regulation.

11.3 Accounting Terms and Principles. All accounting determinations required to
be made pursuant hereto shall, unless expressly otherwise provided herein, be
made in accordance with GAAP. No change in the accounting principles used in the
preparation of any financial statement hereafter adopted by the Borrower shall
be given effect for purposes of measuring compliance with any provision of
Article V unless the Borrower, Agent and the Required Lenders agree to modify
such provisions to reflect such changes in GAAP and, unless such provisions are
modified, all financial statements, Compliance Certificates and similar
documents provided hereunder shall be provided together with a reconciliation
between the calculations and amounts set forth therein before and after giving
effect to such change in GAAP. Notwithstanding any other provision contained
herein, all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to in Article V
shall be made, without giving effect to any election under Accounting Standards
Codification 825-10 (or any other Financial Accounting Standard having a similar
result or effect) to value any Indebtedness or other liabilities of any Credit
Party or any Subsidiary of any Credit Party at “fair value”.

11.4 Payments. Agent may set up standards and procedures to determine or
redetermine the equivalent in Dollars of any amount expressed in any currency
other than Dollars and otherwise may, but shall not be obligated to, rely on any
determination made by any Credit Party or any L/C Issuer. Any such determination
or redetermination by Agent shall be conclusive and binding for all purposes,
absent manifest error. No determination or redetermination by any Secured Party
or any Credit Party and no other currency conversion shall change or release any
obligation of any Credit Party or of any Secured Party (other than Agent and its
Related Persons) under any Loan Document, each of which agrees to pay separately
for any shortfall remaining after any conversion and payment of the amount as
converted. Agent may round up or down, and may set up appropriate mechanisms to
round up or down, any amount hereunder to nearest higher or lower amounts and
may determine reasonable de minimis payment thresholds.

 

- 165 -



--------------------------------------------------------------------------------

[Signature Pages Follow.]

 

- 166 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.

 

BORROWER: RADIOSHACK CORPORATION By:     Name:     Title:     Address for
notices: 300 RadioShack Circle Fort Worth, TX 76102-1964 Attn:     Facsimile:  
 

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

CREDIT PARTIES: RADIOSHACK CUSTOMER SERVICE LLC By:     Name:     Title:    
FEIN:     SCK, INC. By:     Name:     Title:     FEIN:     TANDY FINANCE
CORPORATION By:     Name:     Title:     FEIN:     RADIOSHACK GLOBAL SOURCING
LIMITED PARTNERSHIP By:     Name:     Title:     FEIN:     TE ELECTRONICS LP By:
    Name:     Title:     FEIN:    

 

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

IGNITION L.P. By:     Name:     Title:     FEIN:     TRS QUALITY, INC. By:  

 

Name:     Title:     FEIN:     RADIOSHACK GLOBAL SOURCING CORPORATION By:    
Name:     Title:     FEIN:     RADIOSHACK GLOBAL SOURCING, INC. By:     Name:  
  Title:     FEIN:     MERCHANDISING SUPPORT SERVICES, INC. By:     Name:    
Title:     FEIN:    

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

ITC SERVICES, INC. By:     Name:     Title:     FEIN:     TANDY INTERNATIONAL
CORPORATION By:     Name:     Title:     FEIN:     TANDY HOLDINGS, INC. By:    
Name:     Title:     FEIN:     Address for notices for all Credit Parties:      
Attn:     Facsimile:    

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.

 

GENERAL ELECTRIC CAPITAL CORPORATIONCANTOR FITZGERALD SECURITIES, as Agent,
Swingline Lender and as a Lender

By:

 

By:

                                                                                

Name: Charles D. Chiodo

Title: Duly Authorized Signatory

Address for Notices:

General Electric Capital Corporation

201 Merritt 7Cantor Fitzgerald Securities

Norwalk, CT 06851

Attn: RadioShack Account Manager

110 East 59th Street

New York, New York 10022

Attention: Nils Horning

Facsimile: (646) 219-1188

With a copywith copies to:

Corporate Finance:Cantor Fitzgerald Securities

900 West Trade Street, Suite 725

Charlotte, North Carolina 28202

Attention: Bobbie Young

Facsimile: (646) 390-1764

General Electric Capital Corporation

10 Riverview Drive

Danbury, CT 06810

Attn: Mark O’Leary

And- and-

General Electric Capital Corporation

201 Merritt 7Kaye Scholer LLP

Norwalk, CT 06851

Attn: John A. Pistocchi

250 West 55th Street

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

New York, NY 10019-9710

Attention: H. Stephen Castro

Facsimile: (212) 836-6360

Address for payments:

Corporate Finance:

ABA No. 021-001-033

Account Number: 50279513

Deutsche Bank Trust Company Americas

New York, New York

Account Name: GECC CFS CIF COLLECTION

Reference: RadioShack

Cantor Fitzgerald Securities

900 West Trade Street, Suite 725

Charlotte, North Carolina 28202

Attention: Bobbie Young

Facsimile: (646) 390-1764

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written

 

    ,

as a Lender

 

By:

     

Name:

     

Title:

     

Address for notices:

             

Attn:

     

Facsimile:

     

Lending office:

             

 

[Signature Page to Credit Agreement]